 

Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 5

 

AMENDMENT NO. 5, dated as of November 20, 2019 (this “Amendment”), to the Credit
Agreement, dated as of October 18, 2013 (as amended, supplemented, amended and
restated or otherwise modified from time to time, including without limitation,
by that certain Amendment No. 1, dated as of October 1, 2014, by that certain
Amendment No. 2, dated as of February 14, 2017, by that certain Amendment No. 3,
dated as of August 14, 2017, and by that certain Amendment No. 4, dated as of
February 14, 2018, the “Credit Agreement”), among Scientific Games
International, INC., a Delaware corporation (“Borrower”), Scientific Games
Corporation, a Nevada corporation (“Holdings”), the several banks and other
financial institutions or entities from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”),
Collateral Agent, Issuing Lender and Swingline Lender. Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement or the Amended Credit Agreement (as defined below), as
applicable.

 

WHEREAS, Section 10.1(d) of the Credit Agreement permits the Borrower to
establish Refinancing Revolving Commitments, which refinance all or any portion
of the Revolving Commitments under the Credit Agreement, by entering into an
amendment to the Credit Agreement with the Administrative Agent and the Lenders
willing to provide such Refinancing Revolving Commitments;

 

WHEREAS, the Borrower has requested, pursuant to Section 10.1(d) of the Credit
Agreement, to create a new tranche of (x) 2019 Dollar Revolving Commitments (as
defined in the Amended Credit Agreement) and (y) 2019 Multi-Currency Revolving
Commitments (as defined in the Amended Credit Agreement), which shall replace
the Original Dollar Revolving Commitments and Original Multi-Currency Revolving
Commitments (each as defined in the Amended Credit Agreement), respectively, and
having the terms, rights and obligations as set forth in the Credit Agreement
and Loan Documents, as amended by this Amendment;

 

WHEREAS, each Person that executes and delivers a counterpart to this Amendment
as a “Revolving Lender” (each a “2019 Revolving Lender”) shall have a 2019
Dollar Revolving Commitment and/or 2019 Multi-Currency Revolving Commitment in
the amount set forth opposite such 2019 Revolving Lender’s name on Schedule 1
hereto;

 

WHEREAS, after the establishment of the 2019 Dollar Revolving Commitments and
2019 Multi-Currency Revolving Commitments, pursuant to Section 2.25 of the
Credit Agreement, (i) the Borrower has requested that certain Revolving Lenders
(any such Revolving Lender in such capacity, an “Additional Revolving Lender”)
provide Supplemental Revolving Commitment Increases (as defined in the Credit
Agreement) in an aggregate principal amount of $29,319,642.87 (the “Additional
Revolving Commitments”) and (ii) subject to the terms and conditions set forth
in the Increase Supplement (as defined in the Credit Agreement), dated as of the
date hereof (the “Revolving Increase Supplement”), by the Borrower and the
Additional Revolving Lenders, the Additional Revolving Lenders agreed to provide
such Additional Revolving Commitments;

 

WHEREAS, each Person that executes and delivers a counterpart to this Amendment
as an Additional Revolving Lender shall have a 2019 Dollar Revolving Commitment
and/or 2019 Multi-Currency Revolving Commitment as set forth in the Revolving
Increase Supplement;

 

WHEREAS, Section 10.1(a) of the Credit Agreement permits the Borrower to amend
or otherwise modify Section 7.1 (or for the purposes of determining compliance
with Section 7.1, any defined terms used therein) with the written consent of
the Required Revolving Lenders;

 



 

 

 

WHEREAS, the Borrower and the parties hereto constituting the Required Revolving
Lenders wish to make the Other RCF Amendments (as defined below) pursuant to
Section 10.1(a) of the Credit Agreement;

 

WHEREAS, the Borrower agrees to pay all fees and expenses incurred in connection
with the foregoing; and

 

WHEREAS, for purposes of this Amendment, the transactions described above,
including this Amendment and the Revolving Increase Supplement and the
transactions contemplated herein and therein, are collectively referred to
herein as the “Transactions”;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.                  Amendments.

 

(a)                The Credit Agreement is, effective as of the Amendment No. 5
Effective Date, hereby amended to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto) (the “Amended Credit Agreement”);
provided that (i) the amendments necessary to give effect to the 2019 Dollar
Revolving Commitments, 2019 Multi-Currency Revolving Commitments and Additional
Revolving Commitments (the “2019 RCF Refinancing Amendments”) are made pursuant
to Section 10.1(d) or Section 2.25, as applicable, of the Credit Agreement and
(ii) the Other RCF Amendments (as defined below) are made pursuant to Section
10.1(a) of the Credit Agreement and (A) consist of the amendment to the
definition of Consolidated Net First Lien Leverage (and related addition of the
defined term “Debt Redemption Cash”) (the “Other RCF Amendments” and, together
with the 2019 RCF Refinancing Amendments, the “2019 RCF Amendments”) and (B)
shall be deemed effective immediately after the effectiveness of the 2019 RCF
Refinancing Amendments. Each Revolving Lender party hereto, including each 2019
Revolving Lender and Additional Revolving Lender hereby consents to the 2019 RCF
Amendments.

 

(b)                The 2019 Dollar Revolving Commitments and 2019 Multi-Currency
Revolving Commitments, after giving effect to the Additional Revolving
Commitments, are set forth on Schedule 2 hereto.

 

Section 2.                  Refinancing Revolving Commitments.

 

(a)                Pursuant to Section 10.1(d) of the Credit Agreement, each of
the 2019 Revolving Lenders shall have a 2019 Dollar Revolving Commitment and/or
2019 Multi-Currency Revolving Commitment in the amount set forth opposite such
2019 Revolving Lender’s name on Schedule 1 hereto and agrees, severally and not
jointly, to make Revolving Loans to the Borrower as described in Section 2.4 of
the Amended Credit Agreement, with such 2019 Dollar Revolving Commitments and
2019 Multi-Currency Revolving Commitments having the terms set forth in the
Amended Credit Agreement. On the Amendment No. 5 Effective Date, the 2019 Dollar
Revolving Commitments will replace the Original Dollar Revolving Commitments and
the 2019 Multi-Currency Revolving Commitments will replace the Original
Multi-Currency Revolving Commitments. The Borrower shall prepay in full the
outstanding principal amount of any Revolving Loans outstanding immediately
prior to the Amendment No. 5 Effective Date. Any Letters of Credit outstanding
immediately prior to the Amendment No. 5 Effective Date shall be deemed to be
issued under the 2019 Dollar Revolving Commitments or the 2019 Multi-Currency
Revolving Commitments, as applicable.

 



-2-

 

 

(b)                Each 2019 Revolving Lender (i) confirms that it has received
a copy of the Credit Agreement and the other Loan Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Lead Arrangers, any
other 2019 Revolving Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Amended
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Amended Credit Agreement are required to be performed by it as a Lender.

 

(c)                Upon (i) the execution of a counterpart of this Amendment by
each 2019 Revolving Lender, the Administrative Agent and the Borrower and (ii)
the delivery to the Administrative Agent of a fully executed counterpart
(including by way of telecopy or other electronic transmission) hereof, each of
the 2019 Revolving Lenders party to this Amendment shall become Lenders under
the Amended Credit Agreement and shall have the respective 2019 Dollar Revolving
Commitment and/or 2019 Multi-Currency Revolving Commitment set forth on Schedule
1 hereto, effective as of the Amendment No. 5 Effective Date.

 

Section 3.                  Conditions to Effectiveness of Amendment.

 

The effectiveness of the terms of this Amendment shall be subject to
satisfaction of the following conditions precedent (the date upon which this
Amendment becomes effective, the “Amendment No. 5 Effective Date”) (it being
understood that the Other RCF Amendments shall be deemed effective immediately
after effectiveness of the 2019 RCF Refinancing Amendments):

 

(a)          Counterparts. The Administrative Agent having received the executed
counterparts of (i) this Amendment executed by the Borrower, Holdings, the
Administrative Agent, the Additional Revolving Lenders, the 2019 Revolving
Lenders, the Required Revolving Lenders, the Swingline Lender and each Issuing
Lender, (ii) the Affirmation Agreement, substantially in the form of Exhibit E
hereto, dated as of the Amendment No. 5 Effective Date, executed by Holdings,
the Borrower, the Guarantors and the Administrative Agent, and (iii) the
executed Revolving Increase Supplement.

 

(b)         Representations and Warranties. Each of the representations and
warranties made in Section 5 of this Amendment shall be true and correct as of
the Amendment No. 5 Effective Date.

 

(c)       Termination of Commitments. The Administrative Agent shall have
received from the Borrower (i) an executed notice of termination with respect to
the Original Dollar Revolving Commitments and Original Multi-Currency Revolving
Commitment pursuant to Section 2.10 of the Credit Agreement, and (ii) on the
Amendment No. 5 Effective Date, payment of all accrued and unpaid fees in
connection with the Original Dollar Revolving Commitments, Original
Multi-Currency Revolving Commitments and Letters of Credit outstanding
immediately prior to the Amendment No. 5 Effective Date.

 

(d)        Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Amendment No. 5 Effective Date,
including (i) a fee for the account of each 2019 Revolving Lender (including
each Additional Revolving Lender) that delivers a counterpart to this Amendment
equal to 0.25% of such 2019 Revolving Lender’s Revolving Commitment (including
any Additional Revolving Commitments) and (ii) to the extent invoiced at least
three Business Days prior to the Amendment No. 5 Effective Date, reimbursement
or payment of all reasonable and documented out-of-pocket expenses (including
the reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder or under any other Loan Document.

 



-3-

 

 

(e)          Legal Opinions. The Administrative Agent shall have received
executed legal opinions of (i) Latham & Watkins LLP, special New York counsel to
the Loan Parties, and (ii) Brownstein Hyatt Farber Schreck, LLP, special Nevada
counsel to the Loan Parties, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

 

(f)          Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower and each of the other Loan Parties, dated as of the
Amendment No. 5 Effective Date, each substantially in the form of Exhibit C to
the Credit Agreement, with appropriate insertions and attachments.

 

(g)         USA Patriot Act; Beneficial Ownership Certification.

 

(i)           The 2019 Revolving Lenders (including the Additional Revolving
Lenders) shall have received from the Borrower and each of the Loan Parties (to
the extent reasonably requested in writing at least 5 days prior to the
Amendment No. 5 Effective Date), at least three Business Days prior to the
Amendment No. 5 Effective Date, documentation and other information requested by
any 2019 Revolving Lender (including each Additional Revolving Lender) that is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

 

(ii)          At least five (5) days prior to the Amendment No. 5 Effective
Date, if the Borrower qualifies as a “legal entity customer” under 31 C.F.R. §
1010.230, it shall have delivered, to each 2019 Revolving Lender (including each
Additional Revolving Lender) that so requests to the extent requested at least
ten (10) days prior to the Amendment No. 5 Effective Date, a certification
regarding beneficial ownership required by 31 C.F.R. § 1010.230 in relation to
the Borrower (the “Beneficial Ownership Certifications”).

 

(h)        Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by the chief financial officer on behalf of
Holdings, substantially in the form of Exhibit G to the Credit Agreement, after
giving effect to the Transactions.

 

(i)         Flood Searches. The Administrative Agent shall have received a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to the Mortgaged Property (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Loan Party relating thereto) and, if
any such Mortgaged Property is located in a special flood hazard area, evidence
of flood insurance to the extent required pursuant to the Credit Agreement.

 



-4-

 

 

Section 4.                  Post-Closing Conditions.

 

Within sixty (60) days after the Amendment No. 5 Effective Date, unless waived
or extended by the Collateral Agent in its sole discretion, the Collateral Agent
shall have received either the items listed in paragraph (a) or the items listed
in paragraph (b) as follows:

 

(a)                an opinion or email confirmation from local counsel in each
jurisdiction where a Mortgaged Property is located, in form and substance
reasonably satisfactory to the Collateral Agent, to the effect that:

 

(i)               the recording of the existing Mortgage is the only filing or
recording necessary to give constructive notice to third parties of the lien
created by such Mortgage as security for the Obligations (as defined in each
Mortgage), including the Obligations evidenced by the Credit Agreement as
amended by this Amendment and the other documents executed in connection
therewith, for the benefit of the Secured Parties; and

 

(ii)               no other documents, instruments, filings, recordings,
re-recordings, re-filings or other actions, including, without limitation, the
payment of any mortgage recording taxes or similar taxes, are necessary or
appropriate under applicable law in order to maintain the continued
enforceability, validity or priority of the lien created by such Mortgage as
security for the Obligations, including the Obligations evidenced by the Credit
Agreement as amended by this Amendment and the other documents executed in
connection therewith, for the benefit of the Secured Parties.

 

(b)                with respect to the existing Mortgages, the following, in
each case in form and substance reasonably acceptable to the Collateral Agent:

 

(i)                 with respect to each Mortgage encumbering a Mortgaged
Property, an amendment thereof (each a “Mortgage Amendment”) duly executed and
acknowledged by the applicable Loan Party, and in form for recording in the
recording office where each Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Collateral Agent;

 

(ii)                with respect to each Mortgage Amendment, a date down
endorsement (each, a “Title Endorsement,” collectively, the “Title
Endorsements”) to the existing mortgage title insurance policies relating to the
Mortgage encumbering the Mortgaged Property subject to such Mortgage assuring
the Collateral Agent that such Mortgage, as amended by such Mortgage Amendment
is a valid and enforceable first priority lien on such Mortgaged Property in
favor of the Collateral Agent for the benefit of the Secured Parties free and
clear of all defects, encumbrances and liens except for Permitted Liens (as
defined in each Mortgage), and such Title Endorsement shall otherwise be in form
and substance reasonably satisfactory to the Collateral Agent;

 

(iii)               with respect to each Mortgage Amendment, opinions of local
counsel to the Loan Parties, which opinions (x) shall be addressed to the
Collateral Agent and the Secured Parties, (y) shall cover the enforceability of
the respective Mortgage as amended by such Mortgage Amendment, the due
authorization, execution and delivery of the Mortgage Amendment and such other
matters incident to the transactions contemplated herein as the Collateral Agent
may reasonably request and (z) shall be in form and substance reasonably
satisfactory to the Collateral Agent;

 



-5-

 

 

(iv)               with respect to each Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including without limitation, a so-called “gap”
indemnification) as shall be required to induce the title company to issue the
Title Endorsements; and

 

(v)                evidence acceptable to the Collateral Agent of payment by the
Borrower of all applicable title insurance premiums, search and examination
charges, survey costs and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Title Endorsements.

 

Section 5.                  Representations and Warranties.

 

On and as of the Amendment No. 5 Effective Date, after giving effect to the
Transactions, each of Holdings and the Borrower hereby represents and warrants
to the Administrative Agent and each 2019 Revolving Lender (including the
Additional Revolving Lenders) as follows:

 

(a)        each of this Amendment and the Revolving Increase Supplement has been
duly authorized, executed and delivered by Holdings and the Borrower and
constitutes the legal, valid and binding obligations of Holdings and the
Borrower enforceable against such Loan Party in accordance with its terms and
the Amended Credit Agreement and constitutes the legal, valid and binding
obligation of Holdings and the Borrower enforceable against such Loan Party in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws of
general applicability relating to or limiting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law;

 

(b)        each of the representations and warranties contained in Section 5 of
the Credit Agreement and each other Loan Document is true and correct in all
material respects (and in all respects if qualified by materiality) on and as of
the Amendment No. 5 Effective Date, as if made on and as of such date and except
to the extent that such representations and warranties specifically relate to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects (and in all respects if qualified by
materiality) as of such specific date;

 

(c)         no Default or Event of Default has occurred, is continuing or
existed immediately prior to giving effect to the Transactions; and

 

(d)        the information included in the Beneficial Ownership Certifications
provided on or prior to the Amendment No. 5 Effective Date is true and correct
in all respects.

 

Section 6.                  Counterparts.

 

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

Section 7.                  Governing Law and Waiver of Right to Trial by Jury.

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.12 and 10.17 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

 



-6-

 

 

Section 8.                  Headings.

 

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

 

Section 9.                  Reaffirmation.

 

Holdings and the Borrower hereby expressly acknowledge the terms of this
Amendment and the Revolving Increase Supplement and the other Transactions and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to the
Transactions, (ii) its guarantee of the Obligations (including, without
limitation, in respect of the Additional Revolving Commitments) under the
Guaranty, as applicable, and its grant of Liens on the Collateral to secure the
Obligations (including, without limitation, in respect of the Additional
Revolving Commitments) pursuant to the Collateral Documents and (iii) that such
guarantee and grant continues in full force and effect in respect of, and to
secure, the Obligations under the Amended Credit Agreement and the other Loan
Documents.

 

Section 10.              Effect of Amendment.

 

Except as expressly set forth herein, neither this Amendment nor the Revolving
Increase Supplement shall by implication or otherwise limit, impair, constitute
a waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and neither this
Amendment nor the Revolving Increase Supplement shall alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Neither
this Amendment nor the Revolving Increase Supplement shall constitute a novation
of the Credit Agreement or any of the Loan Documents. For the avoidance of
doubt, on and after the Amendment No. 5 Effective Date, each of this Amendment
and the Revolving Increase Supplement shall for all purposes constitute a Loan
Document. Each of the parties hereto agree that this Amendment constitutes the
notice required by Section 10.1(d) of the Credit Agreement.

 

[Signature pages follow]

 



-7-

 

 





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SCIENTIFIC GAMES INTERNATIONAL, INC.,
as Borrower           By: /s/ Michael A. Quartieri     Name: Michael A.
Quartieri     Title: Executive Vice President, Chief Financial Officer,
Secretary and Treasurer               SCIENTIFIC GAMES CORPORATION, as Holdings
          By: /s/ Michael A. Quartieri     Name: Michael A. Quartieri     Title:
Executive Vice President, Chief Financial Officer, Treasurer and Corporate
Secretary

 

[Scientific Games – Signature Page to Amendment No. 5]

 

 

 

 

  BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent           By: /s/ Ronaldo Naval    
Name: Ronaldo Naval     Title: Vice President

 

[Scientific Games – Signature Page to Amendment No. 5]

 

 

 

 

  BANK OF AMERICA, N.A.,
as Issuing Lender and Swingline Lender           By: /s/ Brandon Bolio     Name:
Brandon Bolio     Title: Director

 

[Scientific Games – Signature Page to Amendment No. 5]

 

 

 

 

  BANK OF AMERICA, N.A.,
as a Revolving Lender           By: /s/ Brandon Bolio     Name: Brandon Bolio  
  Title: Director

 

[Scientific Games – Signature Page to Amendment No. 5]



 

 

 

 

  JPMORGAN CHASE BANK, N.A.,
as Issuing Lender           By: /s/ Jeffrey Miller     Name: Jeffrey Miller    
Title: Executive Director

 

[Scientific Games – Signature Page to Amendment No. 5]

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,
as a Revolving Lender           By: /s/ Jeffrey Miller     Name: Jeffrey Miller
    Title: Executive Director

 

[Scientific Games – Signature Page to Amendment No. 5]

 

 

 



 

  DEUTSCHE BANK AG NEW YORK BRANCH,
as a Revolving Lender           By: /s/ Yumi Okabe     Name: Yumi Okabe    
Title: Vice President           If a second signature is necessary:          
By: /s/ Michael Strobel     Name: Michael Strobel     Title: Vice President

 

[Scientific Games – Signature Page to Amendment No. 5]

 

 

 



 

  BNP PARIBAS,
as a Revolving Lender           By: /s/ Aadil Zuberi     Name: Aadil Zuberi    
Title: Vice President           By: /s/ Julie Gauduffe     Name: Julie Gauduffe
    Title: Vice President

 

[Scientific Games – Signature Page to Amendment No. 5]

 

 

 

 

  FIFTH THIRD BANK,
as a Revolving Lender           By: /s/ Richard Arendale     Name: Richard
Arendale     Title: Managing Director

 

[Scientific Games – Signature Page to Amendment No. 5]



 

 

 



 

  ROYAL BANK OF CANADA,
as a Revolving Lender           By: /s/ J. Christian Gutiérrez     Name: J.
Christian Gutiérrez     Title: Authorized Signatory

 

[Scientific Games – Signature Page to Amendment No. 5]

 

 

 



 

  SunTrust Bank
as a Revolving Lender           By: /s/ John L. Saylor     Name: John L. Saylor
    Title: Senior Vice President

 

[Scientific Games – Signature Page to Amendment No. 5]



 

 

 

 

  CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH
as a Revolving Lender           By: /s/ William O’Daly     Name: William O’Daly
    Title: Authorized Signatory           By: /s/ Komal Shah     Name: Komal
Shah     Title: Authorized Signatory

 

[Scientific Games – Signature Page to Amendment No. 5]

 

 

 

 

  CITIZENS BANK, N.A.
as a Revolving Lender           By: /s/ Sean McWhinnie     Name: Sean McWhinnie
    Title: Director

 

[Scientific Games – Signature Page to Amendment No. 5]

 

 

 

 

 

MIHI LLC,

as a Revolving Lender

          By: /s/ Lisa Grushkin     Name: Lisa Grushkin     Title: Authorized
Signatory           If a second signature is necessary:           By: /s/ Mimi
Shih     Name: Mimi Shih     Title: Authorized Signatory

 

[Scientific Games – Signature Page to Amendment No. 5]

 

 

 

 

  BARCLAYS BANK PLC, as a Revolving Lender           By: /s/ Regina Tarone    
Name: Regina Tarone     Title: Managing Director

 

[Scientific Games – Signature Page to Amendment No. 5]

 

 

 

 

  GOLDMAN SACHS BANK USA,
as a Revolving Lender           By: /s/ Annie Carr     Name: Annie Carr    
Title: Authorized Signatory

 

[Scientific Games – Signature Page to Amendment No. 5]



 



 

 





 

Exhibit A



 

EXHIBIT A TO AMENDMENT NO. 45

 

 

CREDIT AGREEMENT

 

among

 

SCIENTIFIC GAMES INTERNATIONAL, INC.,
as the Borrower,

 

SCIENTIFIC GAMES CORPORATION,

as Holdings,

 

The Several Lenders from Time to Time Parties Hereto,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent, Issuing Lender and Swingline Lender,

 

JPMORGAN CHASE BANK, N.A.,

as Issuing Lender,

 

BANK OF AMERICA, N.A.,BOFA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

BNP PARIBAS SECURITIES CORP.,

FIFTH THIRD BANK,

BARCLAYS BANK PLC,

RBC CAPITAL MARKETS,

SUNTRUST ROBINSON HUMPHREY, INC.,

CREDIT SUISSE SECURITIES (USA)LOAN FUNDING LLC,

CITIZENS BANK, N.A.,

PNC CAPITAL MARKETS LLC,

MACQUARIE CAPITAL (USA) INC.,

and

GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and Joint Bookrunners,

 

Dated as of October 18, 2013,
As amended by Amendment No. 1, Amendment No. 2,
Amendment No. 33, Amendment No. 4 and Amendment No. 45

 

 



 

 

 

TABLE OF CONTENTS

 



    Page       SECTION 1. DEFINITIONS 1       1.1 Defined Terms 1 1.2 Other
Definitional Provisions 63 1.3 Pro Forma Calculations 65 1.4 Exchange Rates;
Currency Equivalents 66 1.5 Letter of Credit Amounts 6567 1.6 Covenants 67      
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS 67       2.1 Term Commitments 67 2.2
Procedure for Initial Term Loan Borrowing 68 2.3 Repayment of Term Loans 68 2.4
Revolving Commitments 6769 2.5 Procedure for Revolving Loan Borrowing 70 2.6
Swingline Loans 70 2.7 Defaulting Lenders 73 2.8 Repayment of Loans 74 2.9
Commitment Fees, etc. 75 2.10 Termination or Reduction of Commitments 7475 2.11
Optional Prepayments 76 2.12 Mandatory Prepayments 76 2.13 Conversion and
Continuation Options 7879 2.14 Minimum Amounts and Maximum Number of
Eurocurrency Tranches 80 2.15 Interest Rates and Payment Dates 7980 2.16
Computation of Interest and Fees 81 2.17 Inability to Determine Interest Rate
8081 2.18 Pro Rata Treatment and Payments 82 2.19 Requirements of Law 83 2.20
Taxes 85 2.21 Indemnity 8687 2.22 Illegality 87 2.23 Change of Lending Office 88
2.24 Replacement of Lenders 88 2.25 Incremental Loans 89 2.26 Extension of Term
Loans and Revolving Commitments 91 2.27 Successor LIBOR 9394       SECTION 3.
LETTERS OF CREDIT 9495       3.1 L/C Commitment 9495 3.2 Procedure for Issuance
of Letter of Credit 9596 3.3 Fees and Other Charges 97 3.4 L/C Participations
9697 3.5 Reimbursement Obligation of the Borrower 99 3.6 Obligations Absolute
100

 



 -i-

 

 



    Page       3.7 Role of the Issuing Lender 101 3.8 Letter of Credit Payments
101 3.9 Applications 101 3.10 Applicability of ISP and UCP 102       SECTION 4.
REPRESENTATIONS AND WARRANTIES 102       4.1 Financial Condition 101102 4.2 No
Change 102 4.3 Existence; Compliance with Law 102 4.4 Corporate Power;
Authorization; Enforceable Obligations 103 4.5 No Legal Bar 103 4.6 No Material
Litigation 104 4.7 No Default 104 4.8 Ownership of Property; Liens 104 4.9
Intellectual Property 103104 4.10 Taxes 103104 4.11 Federal Regulations 104 4.12
ERISA 105 4.13 Investment Company Act 104105 4.14 Subsidiaries 104105 4.15
Environmental Matters 104105 4.16 Accuracy of Information, etc. 105 4.17
Security Documents 106 4.18 Solvency 107 4.19 Anti-Terrorism 107 4.20 Use of
Proceeds 107 4.21 Labor Matters 107 4.22 Senior Indebtedness 106107 4.23 OFAC
106107 4.24 FCPA 106107       SECTION 5. CONDITIONS PRECEDENT 107       5.1
Conditions to Initial Extension of Credit on the Closing Date 107 5.2 Conditions
to Each Revolving Loan Extension of Credit After Closing Date 109110      
SECTION 6. AFFIRMATIVE COVENANTS 110111       6.1 Financial Statements 111 6.2
Certificates; Other Information 111112 6.3 Payment of Taxes 113 6.4 Conduct of
Business and Maintenance of Existence, etc.; Compliance 114 6.5 Maintenance of
Property; Insurance 114 6.6 Inspection of Property; Books and Records;
Discussions 115 6.7 Notices 115 6.8 Additional Collateral, etc. 115 6.9 Use of
Proceeds 118 6.10 Post Closing 118 6.11 Credit Ratings 118 6.12 Line of Business
118

 



 -ii-

 

 



    Page       6.13 Changes in Jurisdictions of Organization; Name 118      
SECTION 7. NEGATIVE COVENANTS 119       7.1 Financial Covenant 119 7.2
Indebtedness 120 7.3 Liens 122124 7.4 Fundamental Changes 127 7.5 Dispositions
of Property 128 7.6 Restricted Payments 131 7.7 Investments 134 7.8 Prepayments,
Etc. of Indebtedness; Amendments 138 7.9 Transactions with Affiliates 137139
7.10 Sales and Leasebacks 139 7.11 Changes in Fiscal Periods 138140 7.12
Negative Pledge Clauses 140 7.13 Clauses Restricting Subsidiary Distributions
141 7.14 Limitation on Hedge Agreements 142       SECTION 8. EVENTS OF DEFAULT
142       8.1 Events of Default 142 8.2 Right to Cure 144146       SECTION 9.
THE AGENTS 145147       9.1 Appointment 145147 9.2 Delegation of Duties 147 9.3
Exculpatory Provisions 147 9.4 Reliance by the Agents 148 9.5 Notice of Default
148 9.6 Non-Reliance on Agents and Other Lenders 148 9.7 Indemnification 147149
9.8 Agent in Its Individual Capacity 149 9.9 Successor Agents 149 9.10
Authorization to Release Liens and Guarantees 150 9.11 Agents May File Proofs of
Claim 150 9.12 Specified Hedge Agreements and Cash Management Obligations 149150
9.13 Joint Bookrunners and Co-Documentation Agents 151 9.14 Certain ERISA
Matters 151       SECTION 10. MISCELLANEOUS 154       10.1 Amendments and
Waivers 154 10.2 Notices; Electronic Communications 156 10.3 No Waiver;
Cumulative Remedies 159 10.4 Survival of Representations and Warranties 159 10.5
Payment of Expenses; Indemnification 160 10.6 Successors and Assigns;
Participations and Assignments 161 10.7 Adjustments; Set off 165 10.8
Counterparts 166

 



 -iii-

 

 

    Page       10.9 Severability 166 10.10 Integration 166 10.11 GOVERNING LAW
166 10.12 Submission to Jurisdiction; Waivers 167 10.13 Acknowledgments 167
10.14 Confidentiality 169 10.15 Release of Collateral and Guarantee Obligations;
Subordination of Liens 170 10.16 Accounting Changes 170 10.17 WAIVERS OF JURY
TRIAL 171 10.18 USA PATRIOT ACT 171 10.19 Effect of Certain Inaccuracies 171
10.20 Interest Rate Limitation 171 10.21 Payments Set Aside 172 10.22 Electronic
Execution of Assignments and Certain Other Documents 172 10.23 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions 172 10.24 Flood Matters 173

 



 -iv-

 

 

SCHEDULES:

 

1.1APro Forma Adjustments

1.1BSpecified Hedge Agreements

1.1CExisting Letters of Credit

1.1DSpecified Real Properties

2.1Commitments

4.3Existence; Compliance with Law

4.4Consents, Authorizations, Filings and Notices

4.6Litigation

4.8AExcepted Property

4.8BOwned Real Property

4.14Subsidiaries

4.17UCC Filing Jurisdictions

6.10Post Closing Matters

7.2(d)Existing Indebtedness

7.3(f)Existing Liens

7.7Existing Investments

7.9Transactions with Affiliates

7.12Existing Negative Pledge Clauses

7.13Clauses Restricting Subsidiary Distributions

 

EXHIBITS:

 

AForm of Guarantee and Collateral Agreement

BForm of Compliance Certificate

CForm of Closing Certificate

DForm of Assignment and Assumption

EForm of Affiliate Lender Assignment and Assumption

FForm of Exemption Certificate

GForm of Solvency Certificate

HForm of Joinder Agreement

IForm of Prepayment Option Notice

J-1Form of Term Loan Note

J-2Form of Dollar Revolving Note

J-3Form of Multi-Currency Revolving Note

KForm of Intercreditor Agreement

L-1Form of Increase Supplement

L-2Form of Lender Joinder Agreement

 



 -v-

 

 

CREDIT AGREEMENT, dated as of October 18, 2013, among SCIENTIFIC GAMES
INTERNATIONAL, INC., a Delaware corporation (the “Company” or the “Borrower”),
SCIENTIFIC GAMES CORPORATION, a Nevada corporation (“Holdings”), the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent, Issuing Lender and Swingline Lender, JPMORGAN CHASE BANK,
N.A., as Issuing Lender, and BANK OF AMERICA, N.ABOFA SECURITIES, INC., JPMORGAN
CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC., BNP PARIBAS SECURITIES CORP.,
FIFTH THIRD BANK, BARCLAYS BANK PLC, RBC CAPITAL MARKETS1, SUNTRUST ROBINSON
HUMPHREY, INC. CREDIT SUISSE SECURITIES (USA)LOAN FUNDING LLC, CITIZENS BANK,
N.A., PNC CAPITAL MARKETS LLC, MACQUARIE CAPITAL (USA) INC., and GOLDMAN SACHS
BANK USA, as joint lead arrangers and joint bookrunners.

 

The parties hereto hereby agree as follows:

 

SECTION 1.            DEFINITIONS

 

1.1            Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.

 

“2018 Notes”: Holdings’ 8.125% senior subordinated notes due 2018.

 

“2019 Dollar Revolving Commitment”: as to any Dollar Revolving Lender, the
obligation of such Lender, if any, to make Dollar Revolving Loans and
participate in Dollar Letters of Credit and Swingline Loans in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “2019 Dollar Revolving Commitment” opposite such Lender’s name on
Schedule 2 to Amendment No. 5, or, as the case may be, in the Assignment and
Assumption, Joinder Agreement or Lender Joinder Agreement pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to an Extension Amendment, an Increase Supplement or otherwise pursuant
to the terms hereof. The aggregate amount of the 2019 Dollar Revolving
Commitments as of the Amendment No. 5 Effective Date (after giving effect to the
Supplemental Revolving Commitment Increases incurred on or prior to such date)
is $199,481,590.46.

 

“2019 Multi-Currency Revolving Commitments”: as to any Multi-Currency Revolving
Lender, the obligation of such Lender, if any, to make Multi-Currency Revolving
Loans and participate in Multi-Currency Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “2019 Multi-Currency Revolving Commitment” opposite such Lender’s name
on Schedule 2 to Amendment No. 5, or, as the case may be, in the Assignment and
Assumption, Joinder Agreement or Lender Joinder Agreement pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to an Extension Amendment, an Increase Supplement or otherwise pursuant
to the terms hereof. The aggregate amount of the 2019 Multi-Currency Revolving
Commitments, as of the Amendment No. 5 Effective Date (after giving effect to
the Supplemental Revolving Commitment Increases incurred on or prior to such
date), is $450,518,409.54.

 



 



1RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.

 



   

 

 

“2020 Notes”: the Borrower’s 6.250% senior subordinated notes due 2020.

 

“2021 Notes”: the Borrower’s 6.625% senior subordinated notes due 2021.

 

“2022 Notes”: the Borrower’s 10.000% senior unsecured notes due 2022.

 

“2022 Secured Notes”: the Borrower’s 7.000% senior secured notes due 2022.

 

“2025 Secured Notes”: the Borrower’s 5.000% senior secured notes due 2025.

 

“2026 Notes”: the Borrower’s 5.500% senior unsecured notes due 2026.

 

“2026 Secured Notes”: the Borrower’s 3.375% senior secured notes due 2026.

 

“ABR”: for any day, a rate per annum equal to the highest of (a) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Eurocurrency Rate for a one-month interest
period beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Eurocurrency Rate for any day shall be based on the rate appearing on
the Screen two Business Days prior to such day at approximately 11 A.M., London
time, as the Eurocurrency Rate for deposits denominated with a one-month
interest period. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Accelerated Maturity Date”: Revolving Maturity Date”: the date that is 91 days
prior to the stated maturity date of (a) the Term B-5 Loans, if, on such date,
any Term B-5 Loans remain outstanding, (b) the 2020 Notes if, on such date, any
2020 Notes remain outstanding, (c) the 2021 Notes if, on such date, any 2021
Notes remain outstanding or (d) the 2022 Notes if, on such date, any 2022 Notes
remain outstanding; provided that, in each case, if such date is not a Business
Day, the Accelerated Revolving Maturity Date shall be the immediately preceding
Business Day; provided further that, solely with respect to the foregoing
clauses (b), (c) and (d), the Accelerated Revolving Maturity Date shall not
apply for any purpose under this Agreement if, on the applicable date, Holdings
and its Restricted Subsidiaries have Liquidity (as defined below) of at least
the sum of (x) the outstanding principal amount of the notes referred to above
next maturing (and triggering such Accelerated Revolving Maturity Date) plus (y)
$50,000,000. For purposes hereof, “Liquidity” shall mean, at any time, the sum
of (i) all Unrestricted Cash of Holdings and its Restricted Subsidiaries and
(ii) the aggregate Available Revolving Commitments of all Revolving Lenders at
such time, provided that, with respect to this clause (ii), the conditions set
forth in Sections 5.2(a) and 5.2(b) shall be satisfied at such time.

 

“Accelerated Term Loan Maturity Date”: the date that is 91 days prior to the
stated maturity date of (a) the 2020 Notes if, on such date, any 2020 Notes
remain outstanding, (b) the 2021 Notes if, on such date, any 2021 Notes remain
outstanding or (c) the 2022 Notes if, on such date, any 2022 Notes remain
outstanding; provided that the Accelerated Term Loan Maturity Date shall not
apply for any purpose under this Agreement if, on the applicable date, Holdings
and its Restricted Subsidiaries have Liquidity (as defined below) of at least
the sum of (x) the outstanding principal amount of the notes referred to above
next maturing (and triggering such Accelerated Term Loan Maturity Date) plus (y)
$50,000,000. For purposes hereof, “Liquidity” shall mean, at any time, the sum
of (i) all Unrestricted Cash of Holdings and its Restricted Subsidiaries and
(ii) the aggregate Available Revolving Commitments of all Revolving Lenders at
such time, provided that, with respect to this clause (ii), the conditions set
forth in Sections 5.2(a) and 5.2(b) shall be satisfied at such time.

 



-2- 

 

 

“Accounting Changes”: as defined in Section 10.16.

 

“Administrative Agent”: Bank of America, N.A., as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors and permitted assigns in such capacity in accordance with
Section 9.9.

 

“Additional 2022 Secured Notes”: the Borrower’s 7.000% senior secured notes due
2022 issued on the Amendment No. 2 Effective Date.

 

“Additional Term B-3 Commitment”: as to any Additional Term B-3 Lender, the
obligation of such Additional Term B-3 Lender to make an Additional Term B-3
Loan to the Borrower in the principal amount to be set forth opposite such Term
B-3 Lender’s name on its signature page to Amendment No. 2. The aggregate
principal amount of the Additional Term B-3 Commitments (i) as of the Amendment
No. 2 Effective Date is $543,416,606.97 and (ii) as of the Amendment No. 4
Effective Date is $0.

 

“Additional Term B-3 Lenders”: as defined in Amendment No. 2.

 

“Additional Term B-3 Loans”: the term loans made by the Lenders to the Borrower
on the Amendment No. 2 Effective Date pursuant to the Additional Term B-3
Commitment.

 

“Additional Term B-5 Commitment”: as to any Additional Term B-5 Lender, the
obligation of such Additional Term B-5 Lender to make an Additional Term B-5
Loan to the Borrower in the principal amount to be set forth opposite such
Additional Term B-5 Lender’s name on its signature page to Amendment No. 4. The
aggregate principal amount of the Additional Term B-5 Commitments as of the
Amendment No. 4 Effective Date is $1,053,925,516.26.

 

“Additional Term B-5 Lender”: as defined in Amendment No. 4.

 

“Additional Term B-5 Loans”: the term loans made by the Lenders to the Borrower
pursuant to Section 2.1(c) on the Amendment No. 4 Effective Date pursuant to the
Additional Term B-5 Commitment.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, in either case whether by contract or otherwise.

 

“Affiliate Lender Assignment and Assumption”: an Affiliate Lender Assignment and
Assumption, substantially in the form of Exhibit E.

 

“Agents”: the collective reference to the Collateral Agent and the
Administrative Agent, and solely for purposes of Sections 9.14, 10.5, 10.10,
10.13 and 10.14 and the definitions of Cash Management Obligations, Obligations
and Specified Hedge Agreement, the Lead Arrangers, Joint Bookrunners,
Co-Syndication Agents and Co-Documentation Agents.

 



-3- 

 

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the aggregate amount of such
Lender’s Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.

 

“Agreed Purposes”: as defined in Section 10.14.

 

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

 

“Amendment No. 1”: Amendment No. 1 to this Agreement, dated as of October 1,
2014.

 

“Amendment No. 2”: Amendment No. 2 to this Agreement, dated as of the Amendment
No. 2 Effective Date.

 

“Amendment No. 2 Effective Date”: February 14, 2017.

 

“Amendment No. 2 Extending Revolving Termination Date”: the earlier of (x)
October 18, 2020 and (y) the Accelerated Maturity Date (excluding clause (c) and
subject to the proviso, in each case, contained in the definition thereof).

 

“Amendment No. 2 Transactions”: the transactions described in Amendment No. 2,
including (a) the Borrower obtaining the Initial Term B-3 Loans to refinance the
Term B-1 Loans and Term B-2 Loans outstanding on the Amendment No. 2 Effective
Date, (b) the Borrower obtaining Additional 2022 Secured Notes in an aggregate
principal amount of $1,150,000,000 on the Amendment No. 2 Effective Date, (c)
the repayment of certain Revolving Loans on the Amendment No. 2 Effective Date,
(d) the redemption of the 2018 Notes (for the avoidance of doubt, the redemption
of the 2018 Notes with the proceeds of the Additional 2022 Secured Notes will
not occur on the Amendment No. 2 Effective Date), and (e) the payment of all
fees, costs and expenses incurred in connection with the transactions described
in the foregoing provisions of this definition (the “Amendment No. 2 Transaction
Costs”).

 

“Amendment No. 2 Transaction Costs”: as defined in the definition of “Amendment
No. 2 Transactions.”

 

“Amendment No. 3”: Amendment No. 3 to this Agreement, dated as of the Amendment
No. 3 Effective Date.

 

“Amendment No. 3 Effective Date”: August 14, 2017.

 

“Amendment No. 3 Transactions”: the transactions described in Amendment No. 3,
including (a) the Borrower obtaining the Initial Term B-4 Loans to refinance the
Term B-3 Loans outstanding on the Amendment No. 3 Effective Date and (b) the
payment of all fees, costs and expenses incurred in connection with the
transactions described in the foregoing provision of this definition (the
“Amendment No. 3 Transaction Costs”).

 



-4- 

 

 

“Amendment No. 3 Transaction Costs”: as defined in the definition of “Amendment
No. 3 Transactions.”

 

“Amendment No. 4”: Amendment No. 4 to this Agreement, dated as of the Amendment
No. 4 Effective Date.

 

“Amendment No. 4 Effective Date”: February 14, 2018.

 

“Amendment No. 4 Secured Notes”: the Borrower’s senior secured notes incurred
concurrently with the Amendment No. 4 Effective Date, comprised of (i) 2025
Secured Notes in an aggregate principal amount of $900,000,000 and (ii) 2026
Secured Notes in an aggregate principal amount of €325,000,000.

 

“Amendment No. 4 Transactions”: the transactions described in Amendment No. 4,
including (a) the Borrower obtaining the Initial Term B-5 Loans, including
additional Initial Term B-5 Loans in an aggregate principal amount of
$900,000,000, to, among others, refinance the Term B-4 Loans and a portion of
the 2022 Secured Notes, in each case, outstanding immediately prior to the
Amendment No. 4 Effective Date, (b) the Borrower obtaining a Supplemental
Revolving Commitment Increase in an aggregate principal amount of
$23,999,999.99, (c) the Borrower obtaining on the Amendment No. 4 Effective Date
(i) additional 2025 Secured Notes in an aggregate principal amount of
$900,000,000, (ii) 2026 Secured Notes in an aggregate principal amount of
€325,000,000, and (iv) 2026 Notes in an aggregate principal amount of
€250,000,000, (d) the repayment of certain Revolving Loans on the Amendment No.
4 Effective Date, (e) the redemption of the 2022 Secured Notes (for the
avoidance of doubt, the redemption of the 2022 Secured Notes will not occur on
the Amendment No. 4 Effective Date, but will occur on or prior to March 2, 2018)
and (f) the payment of all fees, costs and expenses incurred in connection with
the transactions described in the foregoing provision of this definition (the
“Amendment No. 4 Transaction Costs”).

 

“Amendment No. 4 Transaction Costs”: as defined in the definition of “Amendment
No. 4 Transactions.”

 

“Amendment No. 5”: Amendment No. 5 to this Agreement, dated as of the Amendment
No. 5 Effective Date.

 

“Amendment No. 5 Effective Date”: November 20, 2019.

 

“Annual Operating Budget”: as defined in Section 6.2(c).

 

“Anticipated Cure Deadline”: as defined in Section 8.2(a).

 

“Applicable Margin” or “Applicable Commitment Fee Rate”: for any day, with
respect to (i) the Loans under the Revolving Facilities and the commitment fee
payable hereunder, the applicable rate per annum determined pursuant to the
Pricing Grid and (ii) the Loans under the Term Loan Facility, in the case of the
Applicable Margin, 1.75% with respect to Initial Term B-5 Loans that are ABR
Loans and 2.75% with respect to Initial Term B-5 Loans that are Eurocurrency
Loans; provided that from the Closing Date until the delivery of the financial
statements for the first full fiscal quarter ending after the Closing Date, (a)
the Applicable Margin shall be 2.00% with respect to Loans under the Revolving
Facilities that are ABR Loans and 3.00% with respect to Loans under the
Revolving Facilities that are Eurocurrency Loans and (b) the Applicable
Commitment Fee Rate shall be 0.50%.

 

“Applicable Period”: as defined in Section 10.19.

 



-5- 

 

 

“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property by Holdings or any of its Restricted Subsidiaries not in the ordinary
course of business (a) under Section 7.5(e), (p), (v) or (w) or (b) not
otherwise permitted under Section 7.5, in each case, which yields Net Cash
Proceeds in excess of $7,500,000.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Available Amount”: as at any date, the sum of, without duplication:

 

(a)       the aggregate cumulative amount, not less than zero, of 100% of Excess
Cash Flow minus the Excess Cash Flow Application Amount for each fiscal year
beginning with the fiscal year ending December 31, 2014;

 

(b)       the Net Cash Proceeds received after the Closing Date and on or prior
to such date from any Equity Issuance by, or capital contribution to, the
Borrower (which is not Disqualified Capital Stock), other than Cure Amounts and
other than any issuance in connection with an Investment pursuant to Section
7.7(aa);

 

(c)       the aggregate amount of proceeds received after the Closing Date and
on or prior to such date that (i) would have constituted Net Cash Proceeds
pursuant to clause (a) of the definition of “Net Cash Proceeds” except for the
operation of any of (A) the Dollar threshold set forth in the definition of
“Asset Sale” and (B) the Dollar threshold set forth in the definition of
“Recovery Event” or (ii) constitutes Declined Proceeds;

 

(d)       the aggregate principal amount of any Indebtedness or Disqualified
Capital Stock of Holdings or any Restricted Subsidiary issued after the Closing
Date (other than Indebtedness or Disqualified Capital Stock issued to a
Restricted Subsidiary), which has been extinguished after being converted into
or exchanged for Capital Stock (other than Disqualified Capital Stock) of
Holdings or any Parent Company;

 

(e)       the amount received by Holdings or any Restricted Subsidiary in cash
(and the Fair Market Value of Property other than cash received by Holdings or
any Restricted Subsidiary) after the Closing Date from any dividend, other
distribution or return of capital by an Unrestricted Subsidiary;

 

(f)        in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, Holdings or
any Restricted Subsidiary, the Fair Market Value of the Investments of Holdings
or any Restricted Subsidiary in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable);

 



-6- 

 

 

(g)       an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in cash or Cash Equivalents by Holdings or
any Restricted Subsidiary in respect of any Investments made pursuant to Section
7.7(h)(C), Section 7.7(h)(D), Section 7.7(v)(ii), Section 7.7(v)(iii), Section
7.7(z)(ii)(C) or Section 7.7(z)(ii)(D); and

 

(h)       the aggregate amount actually received in cash and Cash Equivalents by
Holdings or any Restricted Subsidiary in connection with the sale, transfer or
other disposition of its ownership interest in any joint venture that is not a
Subsidiary or in any Unrestricted Subsidiary, in each case, to the extent of the
Investment in such joint venture or Unrestricted Subsidiary;

 

minus, the sum of:

 

(a)       the amount of Restricted Payments made after the Closing Date pursuant
to Section 7.6(b)(ii);

 

(b)       the amount of any Investments made after the Closing Date pursuant to
Section 7.7(h)(D), Section 7.7(v)(iii) or Section 7.7(z)(ii)(D); and

 

(c)       the amount of prepayments of Junior Financing or Existing Notes
Financing made after the Closing Date pursuant to Section 7.8(i)(B).

 

“Available Dollar Revolving Commitment”: as to any Dollar Revolving Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s Dollar
Revolving Commitment then in effect (including any New Loan Commitments which
are Dollar Revolving Commitments) over (b) such Lender’s Dollar Revolving
Extensions of Credit then outstanding.

 

“Available Multi-Currency Revolving Commitment”: as to any Multi-Currency
Revolving Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s Multi-Currency Revolving Commitment then in effect (including any New
Loan Commitments which are Multi-Currency Revolving Commitments) over (b) such
Lender’s Multi-Currency Revolving Extensions of Credit then outstanding.

 

“Available Revolving Commitment”: the collective reference to the Available
Dollar Revolving Commitment and the Available Multi-Currency Revolving
Commitment.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bally Acquisition and Amendment Effectiveness Date”: as defined in Amendment
No. 1.

 

“Bally Acquisition Date”: the date of consummation of the Bally Merger.

 

“Bally Commitment Letter”: the commitment letter, dated as of August 1, 2014,
among Holdings, the Borrower and the Lead Arrangers (as amended, restated or
otherwise supplemented from time to time).

 



-7- 

 

 

“Bally Material Adverse Effect”: any change, effect, development or circumstance
which, individually or in the aggregate, has resulted in or would reasonably be
expected to result in a material adverse effect on the business, assets,
liabilities, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries, taken as a whole; provided, however, that changes,
effects, developments or circumstances to the extent resulting from, directly or
indirectly, the following shall be excluded from the determination of Bally
Material Adverse Effect: (i) any change, effect, development or circumstance in
any of the industries or markets in which the Company or its Subsidiaries
operate; (ii) any change in any Law or GAAP (or changes in interpretations or
enforcement of any Law or GAAP) applicable to the Company or any of its
Subsidiaries or any of their respective properties or assets; (iii) changes in
general economic, regulatory or political conditions or the financial, credit or
securities markets in general (including changes in interest or exchange rates,
stock, bond and/or debt prices); (iv) any acts of God, natural disasters,
earthquakes, hurricanes, terrorism, armed hostilities, war or any escalation or
worsening thereof; (v) the negotiation, execution, announcement or consummation
of the Bally Merger Agreement or the transactions contemplated thereby
(including the impact of any of the foregoing on relationships with customers
(including order volumes), suppliers, licensors, employees (including employee
attrition) or regulators (including any Gaming Authority)), and any Proceeding
arising therefrom or in connection therewith (provided that the provisions of
this clause (v) shall not apply to the representations and warranties set forth
in Section 4.4 of the Bally Merger Agreement); (vi) any action taken as
expressly permitted or required by the Bally Merger Agreement (it being
understood and agreed that actions taken by the Company or its Subsidiaries
pursuant to its obligations under Section 6.1 of the Bally Merger Agreement to
conduct its business shall not be excluded in determining whether a Bally
Material Adverse Effect has occurred) or any action taken at the written
direction of Parent or Merger Sub; (vii) any changes in the market price or
trading volume of the Company Common Stock, any changes in credit ratings or any
failure (in and of itself) by the Company or its Subsidiaries to meet internal,
analysts’ or other earnings estimates, budgets, plans, forecasts or financial
projections of its revenues, earnings or other financial performance or results
of operations (but not excluding any change, effect, development or circumstance
giving rise to any such change or failure to the extent such change, effect,
development or circumstance is not otherwise excluded pursuant to this
definition); (viii) changes, effects, developments or circumstances to the
extent arising from or relating to the identity of Parent or Merger Sub or
Parent’s ability to obtain the Gaming Approvals; or (ix) any matter disclosed in
the Company Disclosure Letter to the extent reasonably foreseeable from the face
of such disclosure; but only to the extent, in the case of clauses (i), (ii),
(iii) or (iv), such change, effect, development or circumstance does not
disproportionately impact the Company and its Subsidiaries, taken as a whole,
relative to other companies in the industries in which the Company or its
Subsidiaries operate. Capitalized terms used in this definition (other than
“Bally Merger Agreement” and “Bally Material Adverse Effect”) shall have the
meanings set forth in the Bally Merger Agreement.

 

“Bally Merger”: the merger of Scientific Games Nevada, Inc. with and into Bally
Target pursuant to, and as contemplated by, the Bally Merger Agreement.

 

“Bally Merger Agreement”: the Agreement and Plan of Merger, dated as of August
1, 2014, by and among, Holdings, Scientific Games Nevada, Inc., the Borrower and
Bally Target.

 

“Bally Refinancing”: the repayment of Indebtedness under and termination of the
Existing Bally Credit Agreement on the Bally Acquisition Date.

 

“Bally Target”: Bally Technologies, Inc., a Nevada corporation.

 

“Bally Transaction Costs”: as defined in the definition of “Bally Transactions.”

 



-8- 

 

 

“Bally Transactions”: the consummation of the Bally Merger in accordance with
the terms of the Bally Merger Agreement and the other transactions described
therein, together with each of the following transactions consummated or to be
consummated in connection therewith:

 

(a)       the borrowing by the Borrower of the Initial Term B-2 Loans and, if
applicable, Revolving Loans to consummate the Bally Transactions;

 

(b)       the issuance by the New Notes Issuer of senior secured (or, at the
option of the New Notes Issuer, unsecured) notes pursuant to a private placement
under Rule 144A or other private placement (the “New Secured Notes” and,
together with the New Unsecured Notes, the “New Notes”) yielding up to $750
million in gross cash proceeds; provided that (x) to the extent the aggregate
principal amount of Term B-2 Loans made to consummate the Bally Transactions is
greater than $1,735 million, the total aggregate amount of New Secured Notes
shall be reduced by such difference and (y) to the extent the aggregate
principal amount of Term B-2 Loans made to consummate the Bally Transactions is
less than $1,735 million, the total aggregate amount of New Secured Notes shall
be increased by such difference; provided, further, that the maturity of the New
Secured Notes shall not be shorter than the maturity of the Term B-2 Loans, and
the amount of any variation in principal amounts referred to in the above
proviso shall be agreed to between the Borrower and the Lead Arrangers;

 

(c)       the issuance by the New Notes Issuer of senior unsecured notes
pursuant to a private placement under Rule 144A or other private placement
yielding up to $2,700 million in gross cash proceeds from the issuance of
unsecured notes in one or more tranches so long as such notes do not have a
maturity shorter than the maturity of the Term B-2 Loans (the “New Unsecured
Notes”);

 

(d)       the occurrence of the Bally Refinancing; and

 

(e)       the payment of all fees, costs and expenses incurred in connection
with the transactions described in the foregoing provisions of this definition
(the “Bally Transaction Costs”).

 

“Base Available Amount”: $50,000,000 minus, the sum of:

 

(a)       the amount of Restricted Payments made after the Closing Date pursuant
to Section 7.6(b)(i);

 

(b)       the amount of any Investments made after the Closing Date pursuant to
Section 7.7(h)(C), Section 7.7(v)(ii) or Section 7.7(z)(ii)(C); and

 

(c)       the amount of prepayments of Junior Financing or Existing Notes
Financing made after the Closing Date pursuant to Section 7.8(i)(A).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Benefited Lender”: as defined in Section 10.7(a).

 



-9- 

 

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Board of Directors”: (a) with respect to a corporation, the board of directors
of the corporation or any committee thereof duly authorized to act on behalf of
such board; (b) with respect to a partnership, the board of directors of the
general partner of the partnership, or any committee thereof duly authorized to
act on behalf of such board or the board or committee of any Person serving a
similar function; (c) with respect to a limited liability company, the managing
member or members or any controlling committee of managing members thereof or
any Person or Persons serving a similar function; and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Borrower”: as defined in the preamble hereto.

 

“Borrower Materials”: as defined in Section 10.2(c).

 

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Borrowing Minimum”: (a) in the case of a Revolving Loan denominated in Dollars,
$1,000,000, (b) in the case of a Revolving Loan denominated in Euro, €1,000,000,
(c) in the case of a Revolving Loan denominated in Pounds, £500,000 and (d) in
the case of a Revolving Loan denominated in any other Permitted Foreign
Currency, such roughly equivalent amount in such Permitted Foreign Currency as
may be reasonably specified by the Administrative Agent.

 

“Borrowing Multiple”: (a) in the case of a Revolving Loan denominated in
Dollars, $500,000, (b) in the case of a Revolving Loan denominated in Euro,
€500,000, (c) in the case of a Revolving Loan denominated in Pounds, £250,000
and (d) in the case of a Revolving Loan denominated in any other Permitted
Foreign Currency, such roughly equivalent amount in such Permitted Foreign
Currency as may be reasonably specified by the Administrative Agent.

 

“Business”: the business activities and operations of Holdings and/or its
Subsidiaries on the Closing Date, after giving effect to the Transactions and,
the business activities and operations of Holdings and/or its Subsidiaries on
the Bally Acquisition Date, after giving effect to the Bally Transactions.

 

“Business Day”: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s office with respect to
Obligations denominated in Dollars is located and:

 

(a)       if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Loan, means any such day that is also a London Banking
Day;

 

(b)       if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro
to be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

 



-10- 

 

 

(c)       if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d)       if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Calculation Date”: as defined in Section 1.3(a).

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a lease under which obligations are Capital Lease Obligations but
excluding any amount representing capitalized interest) of fixed or capital
assets, computer software or additions to equipment (including replacements,
capitalized repairs and improvements during such period) which are required to
be capitalized under GAAP on a balance sheet of such Person, and deferred
installation costs, and including wagering systems expenditures and other
intangible assets and intellectual property and software development
expenditures; provided that in any event the term “Capital Expenditures” shall
exclude: (i) any Permitted Acquisition and any other Investment permitted
hereunder; (ii) any expenditures to the extent financed with any Reinvestment
Deferred Amount or the proceeds of any Disposition or Recovery Event that are
not required to be applied to prepay Term Loans; (iii) expenditures for
leasehold improvements for which such Person is reimbursed in cash or receives a
credit; (iv) capital expenditures to the extent they are made with the proceeds
of equity contributions (other than in respect of Disqualified Capital Stock)
made to the Borrower after the Closing Date; (v) capitalized interest in respect
of operating or capital leases; (vi) the book value of any asset owned to the
extent such book value is included as a capital expenditure as a result of
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; and (vii)
any non-cash amounts reflected as additions to property, plant or equipment on
such Person’s consolidated balance sheet.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP, provided that
for the purposes of this definition, “GAAP” shall mean generally accepted
accounting principles in the United States as in effect on the Closing Date.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

 

“Cash Equivalents”:

 

(a)       direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within 18 months
from the date of acquisition thereof;

 



-11- 

 

 

(b)       certificates of deposit, time deposits and eurodollar time deposits
with maturities of 18 months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding 18 months and overnight bank deposits,
in each case, with any domestic commercial bank having capital and surplus in
excess of $250,000,000;

 

(c)       repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above;

 

(d)       commercial paper having a rating of at least A-1 from S&P or P-1 from
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another rating agency) and maturing
within 18 months after the date of acquisition and Indebtedness and preferred
stock issued by Persons with a rating of “A” or higher from S&P or “A2” or
higher from Moody’s with maturities of 18 months or less from the date of
acquisition;

 

(e)       readily marketable direct obligations issued by or directly and fully
guaranteed or insured by any state of the United States or any political
subdivision thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturities of 18 months or less from the date of
acquisition;

 

(f)        marketable short-term money market and similar securities having a
rating of at least P-1 or A-1 from Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another rating agency) and in each case maturing within 18 months
after the date of creation or acquisition thereof;

 

(g)       Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated AA- (or the equivalent thereof) or
better by S&P or Aa3 (or the equivalent thereof) or better by Moody’s;

 

(h)       (x) such local currencies in those countries in which Holdings and its
Restricted Subsidiaries transact business from time to time in the ordinary
course of business and (y) investments of comparable tenor and credit quality to
those described in the foregoing clauses (a) through (g) or otherwise
customarily utilized in countries in which Holdings and its Restricted
Subsidiaries operate for short term cash management purposes; and

 

(i)        Investments in funds which invest substantially all of their assets
in Cash Equivalents of the kinds described in clauses (a) through (h) of this
definition.

 

“Cash Management Obligations”: obligations owed by any Loan Party to a Person
who, as of the time of incurrence of such obligations (or, in the case of any
such obligations in existence on the Closing Date or the Bally Acquisition Date,
within 30 days after such date), is the Administrative Agent, any other Agent,
any Lender or any Affiliate of the Administrative Agent, any other Agent or a
Lender, in respect of any overdraft and related liabilities arising from
treasury, depository and cash management services, credit or debit card, or any
automated clearing house transfers of funds.

 

“Certificated Security”: as defined in the Guarantee and Collateral Agreement.

 

“Change of Control”: as defined in Section 8.1(j).

 

“Charges”: as defined in Section 10.20.

 



-12- 

 

 

“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

 

“Closing Date”: October 18, 2013.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time (unless
otherwise indicated).

 

“Co-Documentation Agents”: Fifth Third Bank, HSBC Securities (USA) Inc. and PNC
Capital Markets LLC, each in its capacity as co-documentation agent.

 

“Collateral”: as defined in the Guarantee and Collateral Agreement.

 

“Collateral Agent”: Bank of America, N.A., in its capacity as collateral agent
for the Secured Parties under the Security Documents and any of its successors
and permitted assigns in such capacity in accordance with Section 9.9.

 

“Colombia Matter”: the proceedings pending in Colombia between, among others,
the Borrower, Empresa Colombiana de Recoursos para la Salud, S.A., a Colombian
governmental agency and/or any successor Person, as further disclosed in
Holdings’ Form 10-K filed with the SEC for the fiscal year ended December 31,
2015 (or other proceedings to the extent arising out of or relating to the
events or circumstances giving rise to such pending proceedings).

 

“Commitment”: as to any Lender, the sum of the Revolving Commitments, the
Extended Revolving Commitments and the New Loan Commitments (in each case, if
any) of such Lender.

 

“Committed Reinvestment Amount”: as defined in the definition of “Reinvestment
Prepayment Amount.”

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Code.

 

“Commonly Controlled Plan”: as defined in Section 4.12(b).

 

“Company”: as defined in the preamble hereto.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information”: as defined in Section 10.14.

 

“Consolidated Current Assets”: at any date, all amounts (other than (a) cash and
Cash Equivalents, (b) deferred financing fees and (c) deferred taxes, so long as
such items described in clauses (b) and (c) are not cash items) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and its
Restricted Subsidiaries at such date.

 



-13- 

 

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries at such date, but excluding (a) the current
portion of any Indebtedness of Holdings and its Restricted Subsidiaries, (b)
without duplication, all Indebtedness consisting of Loans or L/C Obligations, to
the extent otherwise included therein, (c) amounts for deferred taxes and
non-cash tax reserves accounted for pursuant to FASB Interpretation No. 48, and
(d) any equity compensation related liability.

 

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period plus, without
duplication and, if applicable, except with respect to clauses (i), (j), (p) and
(s) of this definition, to the extent deducted in calculating such Consolidated
Net Income for such period, the sum of:

 

(a)       provisions for taxes based on income (or similar taxes in lieu of
income taxes), profits, capital (or equivalents), including federal, foreign,
state, local, franchise, excise and similar taxes and foreign withholding taxes
paid or accrued during such period;

 

(b)       Consolidated Net Interest Expense and, to the extent not reflected in
such Consolidated Net Interest Expense, any net losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, amortization or write-off of debt discount and debt issuance costs
and commissions, premiums, discounts and other fees and charges associated with
Indebtedness (including commitment, letter of credit and administrative fees and
charges with respect to the Facilities);

 

(c)       depreciation and amortization expense and impairment charges
(including deferred financing fees, capitalized software expenditures,
intangibles (including goodwill), organization costs and amortization of
unrecognized prior service costs, and actuarial gains and losses related to
pensions, and other post-employment benefits);

 

(d)       any extraordinary, unusual or non-recurring charges, expenses or
losses (including (x) losses on sales of assets outside of the ordinary course
of business and restructuring and integration costs or reserves, including any
severance costs, costs associated with office and facility openings, closings
and consolidations, relocation costs and other non-recurring business
optimization expenses and legal and settlement costs, and (y) any expenses in
connection with the Transactions and the Bally Transactions);

 

(e)       any other non-cash charges, expenses or losses, including write-offs
and write-downs and any non-cash cost related to the termination of any employee
pension benefit plan (including, without limitation, defined benefit pension
plans or deferred compensation agreements) (except to the extent such charges,
expenses or losses represent an accrual of or reserve for cash expenses in any
future period or an amortization of a prepaid cash expense paid in a prior
period);

 

(f)        non-cash stock-based and other equity-based compensation expenses;

 

(g)       transaction costs, fees, losses and expenses (in each case whether or
not any transaction is actually consummated) (including Transaction Costs, Bally
Transaction Costs, Amendment No. 2 Transaction Costs, Amendment No. 3
Transaction Costs, Amendment No. 4 Transaction Costs and including those with
respect to any amendments or waivers of the Loan Documents, and those payable in
connection with the sale of Capital Stock, recapitalization, the incurrence of
Indebtedness permitted by Section 7.2, transactions permitted by Section 7.4,
Dispositions permitted by Section 7.5, or any Permitted Acquisition or other
Investment permitted by Section 7.7);

 



-14- 

 

 

(h)       all management, monitoring, consulting and advisory fees, and due
diligence expense and other transaction fees and expenses and related expenses
paid (or any accruals related to such fees or related expenses) (including by
means of a dividend) during such period;

 

(i)        proceeds from any business interruption insurance (to the extent not
reflected as revenue or income in such statement of such Consolidated Net
Income);

 

(j)        the amount of expected cost savings and other operating improvements
and synergies reasonably identifiable and reasonably supportable (as determined
by Holdings or any Restricted Subsidiary in good faith) to be realized as a
result of the Transactions, the Bally Transactions, any acquisition or
Disposition (including the termination or discontinuance of activities
constituting such business), any Investment, operating improvements,
restructurings, cost savings initiatives, operational change or similar
initiatives or transactions taken or committed to be taken during such period
(in each case calculated on a pro forma basis as though such cost savings and
other operating improvements and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions to the extent already included in the Consolidated Net Income
for such period, provided that (i) (A) such cost savings, operating improvements
and synergies are reasonably anticipated to result from such actions, (B) such
actions have been taken, or have been committed to be taken and the benefits
resulting therefrom are anticipated by the Borrower to be realized within 12
months and (C) amounts added to Consolidated EBITDA pursuant to this clause (j),
shall not in the aggregate exceed 25% of Consolidated EBITDA (determined prior
to giving effect to such amounts) in any four consecutive fiscal quarter period
and (ii) no cost savings shall be added pursuant to this clause (j) to the
extent already included in clause (d) above with respect to such period;

 

(k)       earn-out, contingent compensation and similar obligations incurred in
connection with any acquisition or other investment and paid (if not previously
accrued) or accrued;

 

(l)        charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in any Qualified Contract or any agreement in
connection with the Transactions, the Bally Transactions, a Permitted
Acquisition or any other acquisition or Investment permitted by Section 7.7, in
each case, to the extent that coverage has not been denied (other than any such
denial that is being contested by Holdings and/or its Restricted Subsidiaries in
good faith) and so long as such amounts are actually reimbursed to such Person
and its Restricted Subsidiaries in cash within one year after the related amount
is first added to Consolidated EBITDA pursuant to this clause (l) (and to the
extent not so reimbursed within one year, such amount not reimbursed shall be
deducted from Consolidated EBITDA during the next measurement period); it being
understood that such amount may subsequently be included in Consolidated EBITDA
in a measurement period to the extent of amounts actually reimbursed);

 

(m)       net realized losses relating to amounts denominated in foreign
currencies resulting from the application of FASB ASC 830 (including net
realized losses from exchange rate fluctuations on intercompany balances and
balance sheet items, net of realized gains from related Hedge Agreements);

 



-15- 

 

 

 

(n)       costs of surety bonds of such Person and its Restricted Subsidiaries
in connection with financing activities,

 

(o)       costs associated with, or in anticipation of, or preparation for,
compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated in connection therewith;

 

(p)       the pro forma adjustments described on Schedule 1.1A (as updated
pursuant to Amendment No. 1 on the Bally Acquisition and Amendment Effectiveness
Date);

 

(q)        costs, charges, accruals, reserves or expenses attributable to cost
savings initiatives, operating expense reductions, transition, opening and
pre-opening expenses, business optimization, management changes, restructurings
and integrations (including inventory optimization programs, software and other
intellectual property development costs, costs related to the closure or
consolidation of facilities and curtailments, costs related to entry into new
markets, consulting fees, signing costs, retention or completion bonuses,
relocation expenses, severance payments, and modifications to pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs) or other fees relating to any of the foregoing;

 

(r)       (i) any net loss resulting in such period from Hedge Agreements and
the application of FASB ASC Topic 815, (ii) any net loss resulting in such
period from currency translation losses related to currency remeasurements of
Indebtedness and (iii) the amount of loss resulting in such period from a sale
of receivables, payment intangibles and related assets in connection with a
receivables financing;

 

(s)       cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Consolidated EBITDA pursuant to the below for any previous period and not added
back;

 

(t)        to the extent treated as an expense in the period paid or incurred,
any Specified Concession Obligations paid or incurred in such period; and

 

(u)       charges not to exceed $8,000,000 in respect of liabilities of
Northstar Lottery Group, LLC, as disclosed in Holdings’ quarterly report for the
fiscal quarter ending June 30, 2014;

 

minus, to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum, without duplication, of:

 

(a)       any extraordinary, unusual or non-recurring income or gains (including
gains on the sales of assets outside of the ordinary course of business);

 

(b)       any other non-cash income or gains (other than the accrual of revenue
in the ordinary course), but excluding any such items (i) in respect of which
cash was received in a prior period or will be received in a future period or
(ii) which represent the reversal in such period of any accrual of, or reserve
for, anticipated cash charges in any prior period where such accrual or reserve
is no longer required, all as determined on a consolidated basis;

 



-16-

 

 

(c)       gains realized and income accrued in connection with the effect of
currency and exchange rate fluctuations on intercompany balances and other
balance sheet items;

 

(d)       the amount of cash received in such period in respect of any non-cash
income or gain in a prior period (to the extent such non-cash income or gain
previously increased Consolidated Net Income in a prior period);

 

(e)        net realized gains relating to amounts denominated in foreign
currencies resulting from the application of FASB ASC 830 (including net
realized gains from exchange rate fluctuations on intercompany balances and
balance sheet items, net of realized losses from related Hedge Agreements); and

 

(f)       (i) any net gain resulting in such period from Hedge Agreements and
the application of FASB ASC Topic 815, (ii) any net gain resulting in such
period from currency translation gains related to currency remeasurements of
Indebtedness and (iii) the amount of gain resulting in such period from a sale
of receivables, payment intangibles and related assets in connection with a
receivables financing;

 

provided that for purposes of calculating Consolidated EBITDA of Holdings and
its Restricted Subsidiaries for any period, (A) the Consolidated EBITDA of any
Person or Properties constituting a division or line of business of any business
entity, division or line of business, in each case, acquired by Holdings, the
Borrower or any of the Restricted Subsidiaries during such period and assuming
any synergies, cost savings and other operating improvements to the extent
determined by the Borrower in good faith to be reasonably anticipated to be
realizable within 12 months following such acquisition, or of any Subsidiary
designated as a Restricted Subsidiary during such period, shall be included on a
pro forma basis for such period (but assuming the consummation of such
acquisition or such designation, as the case may be, occurred on the first day
of such period) and (B) the Consolidated EBITDA of any Person or Properties
constituting a division or line of business of any business entity, division or
line of business, in each case, Disposed of by Holdings, the Borrower or any of
the Restricted Subsidiaries during such period, or of any Subsidiary designated
as an Unrestricted Subsidiary during such period, shall be excluded for such
period (assuming the consummation of such Disposition or such designation, as
the case may be, occurred on the first day of such period). With respect to each
joint venture or minority investee of Holdings or any of its Restricted
Subsidiaries, for purposes of calculating Consolidated EBITDA, the amount of
EBITDA (calculated in accordance with this definition) attributable to such
joint venture or minority investee, as applicable, that shall be counted for
such purposes (without duplication of amounts already included in Consolidated
Net Income) shall equal the product of (x) Holdings’ or such Restricted
Subsidiary’s direct and/or indirect percentage ownership of such joint venture
or minority investee and (y) the EBITDA (calculated in accordance with this
definition) of such joint venture or minority investee. Unless otherwise
qualified, all references to “Consolidated EBITDA” in this Agreement shall refer
to Consolidated EBITDA of Holdings. Consolidated EBITDA shall be deemed to be
$144,911,000 for the fiscal quarter ended December 31, 2012, $140,883,000 for
the fiscal quarter ended March 31, 2013, and $165,203,000 for the fiscal quarter
ended June 30, 2013.

 

“Consolidated Group”: as defined in Section 7.6(c).

 

“Consolidated Net First Lien Leverage”: at any date, (a) the aggregate principal
amount of all senior first-lien secured Funded Debt of Holdings and its
Restricted Subsidiaries on such date, minus (b) Unrestricted Cash on such date
(not to exceed $250,000,000); provided, however, that solely for purposes of
testing actual compliance with the financial covenant contained in Section 7.1,
clause (b) above shall instead be (i) Unrestricted Cash on such date (not to
exceed $150,000,000) plus (ii) Debt Redemption Cash on such date in excess of
amounts included in clause (b)(i) (if any) (provided that, for the avoidance of
doubt, the senior first-lien secured Funded Debt to be repaid, redeemed or
otherwise satisfied and discharged with such Debt Redemption Cash shall be
deemed outstanding for purposes of clause (a) above).

 



-17-

 

 

“Consolidated Net First Lien Leverage Ratio”: as of any date of determination,
the ratio of (a) Consolidated Net First Lien Leverage on such date to (b)
Consolidated EBITDA of Holdings and its Restricted Subsidiaries for the most
recently ended Test Period.

 

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of Holdings and its consolidated Restricted
Subsidiaries for any period, there shall be excluded (a) the income (or loss) of
any Person accrued prior to the date it becomes a Restricted Subsidiary or is
merged into or consolidated with Holdings or any of its Restricted Subsidiaries,
(b) the income (or loss) of any Person (other than a Restricted Subsidiary) in
which Holdings or any of its Restricted Subsidiaries has an ownership interest
(including any joint venture), except to the extent of dividends, return of
capital or similar distributions actually received by Holdings or such
Restricted Subsidiary (which dividends, return of capital and distributions
shall be included in the calculation of Consolidated Net Income) (c)(x) any net
unrealized gains and losses resulting from fair value accounting required by
FASB ASC 815 (including as a result of the mark-to-market of obligations of
Hedge Agreements and other derivative instruments) and (y) any net unrealized
gains and losses relating to mark-to-market of amounts denominated in foreign
currencies resulting from the application of FASB ASC 830 (including net
unrealized gain and losses from exchange rate fluctuations on intercompany
balances and balance sheet items), and (d) any income (loss) for such period
attributable to the early extinguishment of Indebtedness. Unless otherwise
qualified, all references to “Consolidated Net Income” in this Agreement shall
refer to Consolidated Net Income of Holdings. Notwithstanding the foregoing, for
purposes of calculating Excess Cash Flow, Consolidated Net Income shall not
include (i) extraordinary items for such period and (ii) the cumulative effect
of a change in accounting principles during such period.

 

“Consolidated Net Interest Expense”: of any Person for any period, (a) the sum
of (i) total cash interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Restricted Subsidiaries for such period with
respect to all outstanding Indebtedness of such Person and its Restricted
Subsidiaries plus (ii) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Capital Stock of such Person made
during such period, minus (b) the sum of (i) total cash interest income of such
Person and its Restricted Subsidiaries for such period (excluding any interest
income earned on receivables due from customers), in each case determined in
accordance with GAAP plus (ii) any one time financing fees (to the extent
included in such Person’s consolidated interest expense for such period),
including, with respect to the Borrower, those paid in connection with the Loan
Documents or in connection with any amendment thereof. Unless otherwise
qualified, all references to “Consolidated Net Interest Expense” in this
Agreement shall refer to Consolidated Net Interest Expense of Holdings.

 

“Consolidated Net Total Leverage”: at any date, (a) the aggregate principal
amount of all Funded Debt of Holdings and its Restricted Subsidiaries on such
date, minus (b) Unrestricted Cash on such date (not to exceed $250,000,000), in
each case determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Total Leverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated Net Total Leverage on such day to (b) Consolidated
EBITDA of Holdings and its Restricted Subsidiaries for the most recently ended
Test Period.

 



-18-

 

 

“Consolidated Total Assets”: the total assets of Holdings and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the most recently delivered consolidated balance sheet of Holdings and
its Restricted Subsidiaries, determined on a pro forma basis.

 

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets on such date minus (b) Consolidated Current Liabilities on such
date, provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
changes in the working capital balance as a result of non-cash increases or
decreases thereof that will not result in future cash payments or receipts or
cash payments or receipts in any previous period, in each case, including any
changes in Consolidated Current Assets or Consolidated Current Liabilities as a
result of (i) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent, (ii) the effects of
purchase accounting and (iii) the effect of fluctuations in the amount of
accrued or contingent obligations, assets or liabilities under Hedge Agreements.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any written or recorded agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

 

“Converted Term B-4 Loans”: as defined in Amendment No. 4.

 

“Converted Term B-5 Lender”: each Term B-4 Lender that has consented to exchange
its Term B-4 Loans into a Term B-5 Loan, and that has been allocated a Term B-5
Loan by the Administrative Agent.

 

“Co-Syndication Agents”: JPMorgan Chase Bank, N.A. and Deutsche Bank Securities
Inc. each in its capacity as co-syndication agent.

 

“Cure Amount”: as defined in Section 8.2(a).

 

“Cure Right”: as defined in Section 8.2(a).

 

“Debt Fund Affiliate”: any Affiliate of the Sponsor (other than Holdings and its
Subsidiaries) that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and with respect to which the Sponsor does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such Affiliate.

 

“Debt Redemption Cash”: any Unrestricted Cash that is to be applied to repay,
redeem or otherwise satisfy and discharge senior first-lien secured Funded Debt
of Holdings or its Restricted Subsidiaries, pending solely the expiration of
certain notice periods or similar occurrences.

 

“Debtor Relief Laws”: the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declined Amount”: as defined in Section 2.12(e).

 

“Declined Proceeds”: the amount of any prepayment declined by the Required
Prepayment Lenders plus any Declined Amounts.

 



-19-

 

 

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: subject to Section 2.7(a), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Lender, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect with respect to its funding obligations
hereunder or, solely with respect to a Revolving Lender, under other agreements
generally in which it commits to extend credit, (c) has failed, within seven
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

 

“Derivatives Counterparty”: as defined in Section 7.6.

 

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Non-cash Consideration”: the Fair Market Value of non-cash
consideration received by Holdings or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-cash Consideration
within 180 days of receipt thereof.

 

“Designation Date”: as defined in Section 2.26(f).

 

“Disinterested Director”: as defined in Section 7.9.

 

“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other disposition thereof, in each case, to
the extent the same constitutes a complete sale, sale and leaseback, assignment,
conveyance, transfer or other disposition, as applicable. The terms “Dispose”
and “Disposed of” shall have correlative meanings.

 



-20-

 

 

“Disqualified Capital Stock”: Capital Stock that (a) requires the payment of any
dividends (other than dividends payable solely in shares of Qualified Capital
Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof
(other than solely for Qualified Capital Stock), in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise (including as the result of a failure to
maintain or achieve any financial performance standards) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock,
in the case of each of clauses (a), (b) and (c), prior to the date that is 91
days after the Latest Maturity Date (other than (i) upon payment in full of the
Obligations (other than (x) indemnification and other contingent obligations not
yet due and owing and (y) Obligations in respect of Specified Hedge Agreements
or Cash Management Obligations) or (ii) upon a “change in control”; provided
that any payment required pursuant to this clause (ii) is subject to the prior
repayment in full of the Obligations (other than (x) indemnification and other
contingent obligations not yet due and owing and (y) Obligations in respect of
Specified Hedge Agreements or Cash Management Obligations) that are then accrued
and payable and the termination of the Commitments); provided further, however,
that if such Capital Stock is issued to any employee or to any plan for the
benefit of employees of Holdings, the Borrower or the Subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by Holdings, the Borrower or a Subsidiary in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Disqualified Institution”: (i) those institutions identified by the Borrower in
writing to the Administrative Agent on or prior to August 5, 2014, (ii) any
other Person who (A) is not registered or licensed with, or approved, qualified
or found suitable by, a Gaming Authority, or (B) has been disapproved,
disqualified, denied a license, qualification or approval or found unsuitable by
a Gaming Authority, or who has failed to timely submit a required application
and other required documentation pursuant to applicable Gaming Laws or (C) has
withdrawn such application or other documentation (except where requested or
permitted, without prejudice, by the applicable Gaming Authority) (in the case
of each of clauses (A) and (B), to the extent required under applicable Gaming
Laws or requested by a Gaming Authority) and (iii) business competitors of
Holdings and its Subsidiaries identified by Borrower in writing to the
Administrative Agent from time to time, and, in the case of clauses (i) and
(iii) any known Affiliates readily identifiable by name. A list of the
Disqualified Institutions will be posted by the Administrative Agent on the
Platform and available for inspection by all Lenders.

 

“Do not have Unreasonably Small Capital”: Holdings and its Subsidiaries taken as
a whole after consummation of the Transactions, the Bally Transactions, the
Amendment No. 2 Transactions, the Amendment No. 3 Transactions or the Amendment
No. 4 Transactions, as applicable, is a going concern and has sufficient capital
to reasonably ensure that it will continue to be a going concern for the period
from the date hereof through the Latest Maturity Date.

 

“Dollar Equivalent”: at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Permitted Foreign Currency, the equivalent amount thereof in Dollars at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Permitted Foreign
Currency.

 

“Dollar Issuing Lenders”: (a) Bank of America, N.A. (including with respect to
Existing Letters of Credit under clause (b) of the definition of “Existing
Letters of Credit” that are Dollar Letters of Credit), (b) with respect to
Existing Letters of Credit under clause (a) of the definition of “Existing
Letters of Credit” that are Dollar Letters of Credit, JPMorgan Chase Bank, N.A.
and (c) any other Dollar Revolving Lender from time to time designated by the
Borrower, in its sole discretion, as a Dollar Issuing Lender with the consent of
such other Dollar Revolving Lender.

 

“Dollar L/C Disbursements”: as defined in Section 3.4(a)(i).

 

“Dollar L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired face amount of the then outstanding Dollar
Letters of Credit and (b) the amount of drawings under Dollar Letters of Credit
that have not then been reimbursed. The Dollar L/C Obligations of any Lender at
any time shall be its Dollar Revolving Percentage of the total Dollar L/C
Obligations at such time. For purposes of computing the amount available to be
drawn under any Dollar Letter of Credit, the amount of such Dollar Letter of
Credit shall be determined in accordance with Section 1.5. For all purposes of
this Agreement, if on any date of determination a Dollar Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, upon notice from the Administrative Agent
to the Borrower such Dollar Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 



-21-

 

 

“Dollar L/C Participants”: the collective reference to all the Dollar Revolving
Lenders other than the applicable Dollar Issuing Lender and, for purposes of
Section 3.4(d), the collective reference to all Dollar Revolving Lenders.

 

“Dollar Letter of Credit”: a Letter of Credit denominated in Dollars and issued
by any Dollar Issuing Lender under the Dollar Revolving Commitments.

 

“Dollar Revolving Commitments”: as to any Dollar Revolving Lender, the
obligation of such Lender, if any, to make Dollar Revolving Loans and
participate in Dollar Letters of Credit and Swingline Loans in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Dollar Revolving Commitment” opposite such Lender’s name on Schedule
2.1, or, as the case may be, in the Assignment and Assumption, Joinder Agreement
or Lender Joinder Agreement pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to an Extension Amendment,
an Increase Supplement or otherwise pursuant to the terms hereof. The aggregate
amount of the Dollar Revolving Commitments (a) as of the Closing Date is
$100,000,000, (b) as of the Bally Acquisition Date is the aggregate Revolving
Commitments less the Multi-Currency Revolving Commitments, (c) as of Amendment
No. 2 Effective Date, for the Extending Revolving Commitment and the
Non-Extending Revolving Commitment of each such Lender, is set forth in Schedule
A to Amendment No. 2, and (d) as of the Amendment No. 4 Effective Date (after
giving effect to the Supplemental Revolving Commitment Increases incurred on or
prior to such date) is $208,947,067.11.(i) prior to the Amendment No. 5
Effective Date, the Original Dollar Revolving Commitments, and (ii) on or after
the Amendment No. 5 Effective Date, the 2019 Dollar Revolving Commitments.

 

“Dollar Revolving Extensions of Credit”: as to any Dollar Revolving Lender at
any time, an amount equal to the sum of, without duplication (a) the aggregate
principal amount of all Dollar Revolving Loans held by such Lender then
outstanding, (b) such Lender’s Dollar Revolving Percentage of the Dollar L/C
Obligations then outstanding and (c) such Lender’s Swingline Exposure.

 

“Dollar Revolving Facility”: as defined in the definition of “Facility.”

 

“Dollar Revolving Lender”: each Lender that has a Dollar Revolving Commitment or
that holds Dollar Revolving Loans.

 

“Dollar Revolving Loans”: as defined in Section 2.4(a).

 

“Dollar Revolving Percentage”: as to any Dollar Revolving Lender at any time,
the percentage which such Lender’s Dollar Revolving Commitment then constitutes
of the aggregate Dollar Revolving Commitments or, at any time after the Dollar
Revolving Commitments shall have expired or terminated, the percentage which
such Dollar Revolving Lender’s Dollar Revolving Extensions of Credit then
outstanding constitutes of the aggregate Dollar Revolving Extensions of Credit
then outstanding.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 



-22-

 

 

“Domestic Subsidiary”: any direct or indirect Restricted Subsidiary that (i) is
organized under the laws of any jurisdiction within the United States and (ii)
is not a direct or indirect Subsidiary of a Foreign Subsidiary.

 

“Dutch Auction”: an auction (an “Auction”) conducted by Holdings or one of its
Subsidiaries in order to purchase any Term Loans under a given Tranche (the
“Purchase”) in accordance with the following procedures or such other procedures
as may be agreed to between the Administrative Agent and the Borrower:

 

(a)       Notice Procedures. In connection with any Auction, the Borrower shall
provide notification to the Administrative Agent (for distribution to the
appropriate Lenders) of the Term Loans under such Tranche that will be the
subject of the Auction (an “Auction Notice”). Each Auction Notice shall be in a
form reasonably acceptable to the Administrative Agent and shall specify (i) the
total cash value of the bid, in a minimum amount of $10,000,000 with minimum
increments of $2,000,000 in excess thereof (the “Auction Amount”) and (ii) the
discounts to par, which shall be expressed as a range of percentages of the par
principal amount of the Term Loans under such Tranche at issue (the “Discount
Range”), representing the range of purchase prices that could be paid in the
Auction.

 

(b)       Reply Procedures. In connection with any Auction, each applicable
Lender may, in its sole discretion, participate in such Auction by providing the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of the applicable Loans such Lender is willing to sell, which must be in
increments of $2,000,000 or in an amount equal to such Lender’s entire remaining
amount of the applicable Loans (the “Reply Amount”). Lenders may only submit one
Return Bid per Auction. In addition to the Return Bid, each Lender wishing to
participate in such Auction must execute and deliver, to be held in escrow by
the Administrative Agent, an assignment and acceptance agreement in a form
reasonably acceptable to the Administrative Agent.

 

(c)        Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which shall be the lowest Reply Discount; provided
that, in the event that the Reply Amounts are insufficient to allow Holdings or
its Subsidiary, as applicable, to complete a purchase of the entire Auction
Amount (any such Auction, a “Failed Auction”), Holdings or such Subsidiary shall
either, at its election, (i) withdraw the Auction or (ii) complete the Auction
at an Applicable Discount which is the next lowest Reply Discount for which
Holdings or its Subsidiary, as applicable, can complete the Auction at the
Auction Amount. Holdings or its Subsidiary, as applicable, shall purchase the
applicable Loans (or the respective portions thereof) from each applicable
Lender with a Reply Discount that is equal to or greater than the Applicable
Discount (“Qualifying Bids”) at the Applicable Discount; provided that if the
aggregate proceeds required to purchase all applicable Loans subject to
Qualifying Bids would exceed the Auction Amount for such Auction, Holdings or
its Subsidiary, as applicable, shall purchase such Loans at the Applicable
Discount ratably based on the principal amounts of such Qualifying Bids (subject
to adjustment for rounding as specified by the Administrative Agent). Each
participating Lender will receive notice of a Qualifying Bid as soon as
reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due.

 



-23-

 

 

(d)       Additional Procedures. Once initiated by an Auction Notice, Holdings
or its Subsidiary, as applicable, may not withdraw an Auction other than a
Failed Auction. Furthermore, in connection with any Auction, upon submission by
a Lender of a Qualifying Bid, such Lender will be obligated to sell the entirety
or its allocable portion of the Reply Amount, as the case may be, at the
Applicable Discount. The Purchase shall be consummated pursuant to and in
accordance with Section 10.6 and, to the extent not otherwise provided herein,
shall otherwise be consummated pursuant to procedures (including as to timing,
rounding and minimum amounts, Interest Periods, and other notices by Holdings or
such Subsidiary, as applicable) reasonably acceptable to the Administrative
Agent and the Borrower.

 

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b) (subject to receipt of such consents, if any, as may be
required for the assignment of the applicable Loan or Commitment to such Person
under Section 10.6(b)(i)).

 

“Environmental Laws”: any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including common law) of any
international authority, foreign government, the United States, or any state,
provincial, local, municipal or other governmental authority, regulating,
relating to or imposing liability or standards of conduct concerning protection
of the environment, natural resources or human health and safety as it relates
to Releases of Materials of Environmental Concern, as has been, is now, or at
any time hereafter is, in effect.

 

“Environmental Liability”: any liability, claim, action, suit, judgment or order
under or relating to any Environmental Law for any damages, injunctive relief,
losses, fines, penalties, fees, expenses (including reasonable fees and expenses
of attorneys and consultants) or costs, whether contingent or otherwise, to the
extent arising from or relating to: (a) violation of any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Materials of Environmental Concern, (c) exposure to any Materials of
Environmental Concern, (d) the Release of any Materials of Environmental Concern
or (e) any contract, agreement or other consensual arrangement pursuant to which
any Environmental Liability under clause (a) through (d) above is assumed or
imposed.

 

“Equity Issuance”: any issuance by Holdings or any Restricted Subsidiary of its
Capital Stock in a public or private offering.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

 



-24-

 

 

“Escrow Entity”: any direct or indirect Subsidiary of Holdings (including an
Unrestricted Subsidiary) formed solely for the purposes of issuing the New Debt.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“Eurocurrency Base Rate”:

 

(a)        for any Interest Period with respect to a Eurocurrency Loan
denominated in Dollars, Euros or Pounds Sterling, the rate per annum equal to
(i) the London Interbank Offered Rate (“LIBOR”) or a comparable or successor
rate, which is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two London Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch (or other Bank of America branch or Affiliate) to major banks in
the London or other offshore interbank market for such currency at their request
at approximately 11:00 a.m. (London time) two London Business Days prior to the
commencement of such Interest Period; provided that, if LIBOR shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
and

 

(b)       for any Interest Period with respect to a Eurocurrency Loan
denominated in Canadian Dollars, the rate per annum equal to the Canadian Dealer
Offered Rate, or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date with a term equivalent to
such Interest Period;

 

(c)       for any Interest Period with respect to a Eurocurrency Loan
denominated in Australian Dollars, the rate per annum equal to the Bank Bill
Swap Reference Bid Rate or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:30 a.m. (Melbourne, Australia time) on the Rate Determination
Date with a term equivalent to such Interest Period;

 

(d)       for any interest calculation with respect to an ABR Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the ABR Loan being made or maintained and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

 



-25-

 

 

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:

 

  Eurocurrency Base Rate     1.00 - Eurocurrency Reserve Requirements  

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement set forth therein for the giving of notice, the lapse of time,
or both, has been satisfied.

 

“Excess Cash Flow”: for any Excess Cash Flow Period of Holdings, an amount (not
less than zero) equal to the amount by which, if any, of (a) the sum, without
duplication, of (i) Consolidated Net Income of Holdings for such Excess Cash
Flow Period, (ii) the amount of all non-cash charges (including depreciation,
amortization, deferred tax expense and equity compensation expenses) deducted in
arriving at such Consolidated Net Income, (iii) the amount of the decrease, if
any, in Consolidated Working Capital for such Excess Cash Flow Period (excluding
any decrease in Consolidated Working Capital relating to leasehold improvements
for which Holdings, the Borrower or any of its Subsidiaries is reimbursed in
cash or receives a credit), (iv) the aggregate net amount of non-cash loss on
the Disposition of Property by Holdings and its Restricted Subsidiaries during
such Excess Cash Flow Period (other than sales of inventory in the ordinary
course of business), to the extent deducted in arriving at such Consolidated Net
Income and (v) to the extent not otherwise included in determining Consolidated
Net Income, the aggregate amount of cash receipts for such period attributable
to Hedge Agreements or other derivative instruments; exceeds (b) the sum,
without duplication (including, in the case of clauses (ii) and (viii) below,
duplication across periods (provided that all or any portion of the amounts
referred to in clauses (ii) and (viii) below with respect to a period may be
applied in the determination of Excess Cash Flow for any subsequent period to
the extent such amounts did not previously result in a reduction of Excess Cash
Flow in any prior period)) of:

 

(i)         the amount of all non-cash gains or credits to the extent included
in arriving at such Consolidated Net Income (including credits included in the
calculation of deferred tax assets and liabilities) and cash charges to the
extent excluded from Consolidated Net Income pursuant to the last sentence
thereof;

 

(ii)        the aggregate amount (A) actually paid by Holdings and its
Restricted Subsidiaries in cash during such Excess Cash Flow Period (or, at the
Borrower’s election, after such Excess Cash Flow Period but prior to the time of
determination of Excess Cash Flow for such Excess Cash Flow Period, and
excluding any amounts paid during such Excess Cash Flow Period which the
Borrower elected to apply to the calculation in a prior Excess Cash Flow Period)
on account of Capital Expenditures and Permitted Acquisitions and (B) committed
during such Excess Cash Flow Period to be used to make Capital Expenditures or
Permitted Acquisitions which in either case have been actually made or
consummated or for which a binding agreement exists as of the time of
determination of Excess Cash Flow for such Excess Cash Flow Period (in each case
under this clause (ii) other than to the extent any such Capital Expenditure or
Permitted Acquisition is made (or, in the case of the preceding clause (B), is
expected at the time of determination to be made) with the proceeds of new
long-term Indebtedness or an Equity Issuance or with the proceeds of any
Reinvestment Deferred Amount), in each case to the extent not already deducted
from Consolidated Net Income;

 



-26-

 

 

(iii)       the aggregate amount of all regularly scheduled principal payments
and all prepayments of Indebtedness (including the Term Loans) of Holdings and
its Restricted Subsidiaries made during such Excess Cash Flow Period and, at the
option of the Borrower, all prepayments of Indebtedness made (or committed to be
made by irrevocable written notice) after such Excess Cash Flow Period but prior
to the time of determination of Excess Cash Flow for the applicable Excess Cash
Flow Period, and excluding any amounts paid during such Excess Cash Flow Period
which the Borrower elected to apply to the calculation in a prior Excess Cash
Flow Period (other than, in each case, (x) in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder; provided that Excess Cash Flow may be reduced pursuant
to this clause (iii) by the amount of any voluntary prepayments during such
Excess Cash Flow Period of Revolving Loans borrowed on the Bally Acquisition
Date (such reduction not to exceed $200,000,000), (y) to the extent any such
prepayments are the result of the incurrence of additional indebtedness and (z)
optional prepayments of the Term Loans and optional prepayments of Revolving
Loans to the extent accompanied by permanent optional reductions of the
Revolving Commitments);

 

(iv)      the amount of the increase, if any, in Consolidated Working Capital
for such Excess Cash Flow Period (excluding any increase in Consolidated Working
Capital relating to leasehold improvements for which Holdings or any of its
Subsidiaries is reimbursed in cash or receives a credit);

 

(v)       the aggregate net amount of non-cash gain on the Disposition of
Property by Holdings and its Restricted Subsidiaries during such Excess Cash
Flow Period (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income;

 

(vi)      Transaction Costs and other fees and expenses incurred in connection
with the integration of the Target (and/or its Subsidiaries) and Holdings
(and/or its Subsidiaries) as a result of the Transactions, Bally Transaction
Costs, Amendment No. 2 Transaction Costs, Amendment No. 3 Transaction Costs,
Amendment No. 4 Transaction Costs and other fees and expenses incurred in
connection with the integration of the Bally Target (and/or its Subsidiaries)
and Holdings (and/or its Subsidiaries) as a result of the Bally Transactions,
and fees and expenses incurred in connection with any Permitted Acquisition or
Investment permitted by Section 7.7, any Equity Issuance, any incurrence of
Indebtedness permitted by Section 7.2, any Restricted Payment permitted by
Section 7.6 and any Disposition permitted by Section 7.5 (in each case, whether
or not consummated), in each case to the extent not already deducted from
Consolidated Net Income;

 

(vii)     purchase price adjustments and earnouts paid, in each case to the
extent not already deducted from Consolidated Net Income, or received, in each
case to the extent not already included in arriving at Consolidated Net Income,
in connection with any acquisition or Investment consummated prior to the
Closing Date, any Permitted Acquisition or any other acquisition or Investment
permitted under Section 7.7;

 



-27-

 

 

(viii)    (A) the net amount of Permitted Acquisitions and Investments made in
cash during such period pursuant to paragraphs (a)(ii), (a)(iii), (d), (f), (h),
(k), (l), (v) and (x) of Section 7.7 (to the extent, in the case of clause (x),
such Investment relates to Restricted Payments permitted under Section 7.6(c),
(e), (f)(iii), (h), (i), (m) or (o)) or, at the option of the Borrower,
committed during such period to be used to make Permitted Acquisitions and
Investments pursuant to such paragraphs of Section 7.7 which have been actually
made or for which a binding agreement exists as of the time of determination of
Excess Cash Flow for such period (but excluding Investments among Holdings and
its Restricted Subsidiaries) and (B) permitted Restricted Payments made in cash
or subject to a binding agreement, in each case by Holdings during such period
and permitted Restricted Payments made by any Restricted Subsidiary to any
Person other than Holdings or any of the Restricted Subsidiaries during such
period, in each case, to the extent permitted by Section 7.6(c), (e), (f)(iii),
(h), (i), (m), or (o), in each case to the extent not already deducted from
Consolidated Net Income; provided that the amount of Restricted Payments made
pursuant to Section 7.6(e) and deducted pursuant to this clause (viii) shall not
exceed $10,000,000 in any Excess Cash Flow Period;

 

(ix)       the amount (determined by the Borrower) of such Consolidated Net
Income which is mandatorily prepaid or reinvested pursuant to Section 2.12(b)
(or as to which a waiver of the requirements of such Section applicable thereto
has been granted under Section 10.1) prior to the date of determination of
Excess Cash Flow for such Excess Cash Flow Period as a result of any Asset Sale
or Recovery Event, in each case to the extent not already deducted from
Consolidated Net Income;

 

(x)        (A) the aggregate amount of any premium or penalty actually paid in
cash that is required to be made in connection with any prepayment of
Indebtedness made (or committed to be made by irrevocable written notice) during
the applicable Excess Cash Flow Period or, at the option of the Borrower, after
the end of such Excess Cash Flow Period but prior to the time of calculation of
Excess Cash Flow, in each case to the extent not already deducted from
Consolidated Net Income and (B) to the extent included in determining
Consolidated Net Income, the aggregate amount of any income (or loss) for such
period attributable to the early extinguishment of Indebtedness, Hedge
Agreements or other derivative instruments;

 

(xi)       cash payments by Holdings and its Restricted Subsidiaries during such
period relating to prize or jackpot-related liabilities or in respect of
long-term liabilities of the Borrower and its Subsidiaries other than
Indebtedness, in each case to the extent not already deducted from Consolidated
Net Income;

 

(xii)      the aggregate amount of (I) expenditures actually made by Holdings
and its Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees), in each case, to the extent not
deducted during a prior period and (II) expenditures committed during such
Excess Cash Flow Period to be made for which a binding agreement exists as of
the time of determination of Excess Cash Flow for such Excess Cash Flow Period,
in each such case, to the extent that such expenditures are not expensed during
such period and are not deducted in calculating Consolidated Net Income;

 



-28-

 

 

(xiii)     cash expenditures in respect of Hedge Agreements or other derivative
instruments during such period to the extent not deducted in arriving at such
Consolidated Net Income;

 

(xiv)     the amount of taxes (including penalties and interest) paid in cash in
such period or tax reserves set aside or payable (without duplication) in such
period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period;

 

(xv)      the amount of cash payments made in respect of pensions and other
post-employment benefits in such period, in each case to the extent not deducted
in determining Consolidated Net Income;

 

(xvi)     payments made in respect of the minority equity interests of third
parties in any non-wholly owned Restricted Subsidiary in such period, including
pursuant to dividends declared or paid on Capital Stock held by third parties
(or other distributions or return of capital) in respect of such
non-wholly-owned Restricted Subsidiary, in each case to the extent not deducted
in determining Consolidated Net Income; and

 

(xvii)    the amount representing accrued expenses for cash payments (including
with respect to retirement plan obligations) that are not paid in cash in such
Excess Cash Flow Period, in each case to the extent not deducted in determining
Consolidated Net Income, provided that such amounts will be added to Excess Cash
Flow for the following fiscal year to the extent not paid in cash and deducted
from Consolidated Net Income during such following fiscal year.

 

Notwithstanding anything to the contrary herein, the proceeds from the issuance
of the Additional 2022 Secured Notes shall not be included in the calculation of
Excess Cash Flow for the purpose of determining the amount to be prepaid in
accordance with Section 2.12(c).

 

“Excess Cash Flow Application Amount”: with respect to any Excess Cash Flow
Period, the product of the Excess Cash Flow Percentage applicable to such Excess
Cash Flow Period times the Excess Cash Flow for such Excess Cash Flow Period.

 

“Excess Cash Flow Application Date”: as defined in Section 2.12(c).

 

“Excess Cash Flow Percentage”: with respect to an Excess Cash Flow Period, 75%;
provided that if the Consolidated Net First Lien Leverage Ratio at the end of
any Excess Cash Flow Period is (i) less than or equal to 4.50 to 1.00 but
greater than 3.00 to 1.00, the Excess Cash Flow Percentage shall be 50%, (ii)
less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00, the Excess
Cash Flow Percentage shall be 25% or (iii) less than or equal to 2.50 to 1.00,
the Excess Cash Flow Percentage shall be 0%.

 

“Excess Cash Flow Period”: each fiscal year of Holdings beginning with the
fiscal year ending December 31, 2014.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

 

“Excluded Collateral”: as defined in Section 4.17(a).

 



-29-

 

 

“Excluded Real Property”: (a) any Real Property that is subject to a Lien
expressly permitted by Section 7.3(g) or 7.3(y), (b) any Real Property with
respect to which, in the reasonable judgment of the Borrower and the
Administrative Agent, the cost of providing a mortgage on such Real Property in
favor of the Secured Parties under the Security Documents shall be excessive in
view of the benefits to be obtained by the Lenders therefrom and (c) any Real
Property to the extent providing a mortgage on such Real Property would (i)
result in adverse tax consequences to Holdings, the Borrower or any of Holdings’
Subsidiaries as reasonably determined by the Borrower (provided that any such
designation of Real Property as Excluded Real Property shall be subject to the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed)), (ii) violate any applicable Requirement of
Law, (iii) be prohibited by any applicable Contractual Obligations (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code) or (iv) give any other party (other than a Loan Party or a
wholly-owned Subsidiary) to any contract, agreement, instrument or indenture
governing such Real Property the right to terminate its obligations thereunder
(other than customary non-assignment provisions which are ineffective under the
Uniform Commercial Code or other applicable law).

 

“Excluded Subsidiary”: any Subsidiary that is (a) an Unrestricted Subsidiary,
(b) not wholly owned directly by Holdings or one or more of its wholly owned
Restricted Subsidiaries, (c) an Immaterial Subsidiary, (d) a Foreign Subsidiary
Holding Company, (e) established or created pursuant to Section 7.7(p) and
meeting the requirements of the proviso thereto; provided that such Subsidiary
shall only be an Excluded Subsidiary for the period, as contemplated by Section
7.7(p), (f) a Subsidiary that is prohibited by applicable Requirement of Law
from guaranteeing or granting a Lien on its assets to secure obligations in
respect of the Facilities, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
or grant any Lien unless, such consent, approval, license or authorization has
been received, (g) a Subsidiary that is prohibited from guaranteeing or granting
a Lien on its assets to secure obligations in respect of the Facilities by any
Contractual Obligation in existence on the Closing Date (or, in the case of any
newly-acquired Subsidiary, in existence at the time of acquisition thereof but
not entered into in contemplation thereof), provided that this clause (g) shall
not be applicable if (1) such other party is a Loan Party or a wholly-owned
Restricted Subsidiary of Holdings or (2) consent has been obtained to provide
such guarantee or such prohibition is otherwise no longer in effect, (h) a
Subsidiary with respect to which a guarantee by it of, or granting a Lien on its
assets to secure obligations in respect of, the Facilities would result in
material adverse tax consequences (including as a result of Section 956 of the
Code or any related provision) to Holdings, the Borrower or one or more
Restricted Subsidiaries, as reasonably determined by the Borrower, (i)
not-for-profit subsidiaries, (j) any Foreign Subsidiary or any Domestic
Subsidiary of a Foreign Subsidiary, (k) Subsidiaries that are special purpose
entities, or (l) any other Subsidiary with respect to which, in the reasonable
judgment of the Administrative Agent (confirmed in writing by notice to the
Borrower), the cost or other consequences of guaranteeing or granting a Lien on
its assets to secure obligations in respect of the Facilities shall be excessive
in view of the benefits to be obtained by the Secured Parties therefrom;
provided that if a Subsidiary executes the Guarantee and Collateral Agreement as
a “Guarantor,” then it shall not constitute an “Excluded Subsidiary” (unless
released from its obligations under the Guarantee and Collateral Agreement as a
“Guarantor” in accordance with the terms hereof and thereof).

 

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guaranty of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 2.8 of the Guarantee and Collateral Agreement and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

 



-30-

 

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to any
Recipient, (i) net income Taxes (however denominated), net profits Taxes,
franchise Taxes, and branch profits Taxes (and net worth Taxes and capital Taxes
imposed in lieu of net income Taxes), in each case, (A) imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, if such Recipient is a Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B) as
a result of a present or former connection between such Recipient and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein, (ii) any withholding Taxes
(including backup withholding) imposed on amounts payable to or for the account
of such Recipient with respect to an applicable interest in a Loan or Commitment
or this Agreement pursuant to a law in effect on the date on which (A) such
Recipient becomes a party to this Agreement (other than pursuant to an
assignment request by the Borrower under Section 2.24) or (B) if such Recipient
is a Lender, such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.20, amounts with respect to such Taxes were
payable either to such Recipient’s assignor immediately before such Recipient
became a party hereto or, if such Recipient is a Lender, to such Lender
immediately before it changed its lending office, (iii) Taxes attributable to
such Recipient’s failure to comply with paragraphs (d), (e) or (g), as
applicable, of Section 2.20 and (iv) any Taxes imposed under FATCA.

 

“Existing Bally Credit Agreement”: the Second Amended and Restated Credit
Agreement, dated as of April 19, 2013 (as amended, supplemented, restated or
otherwise modified from time to time), by and among Bally Target, the lenders
from time to time party thereto and Bank of America, N.A., as administrative
agent.

 

“Existing Borrower Credit Agreement”: the Second Amended and Restated Credit
Agreement, dated as of August 25, 2011, among Holdings, the Borrower, the
lenders and other financial institutions party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent.

 

“Existing Credit Agreements”: the Existing Borrower Credit Agreement and the
Existing Target Credit Agreement.

 

“Existing Letters of Credit”: (a) Letters of Credit issued prior to, and
outstanding on, the Closing Date pursuant to an Existing Credit Agreement and
disclosed on Schedule 1.1C, and (b) Letters of Credit issued prior to, and
outstanding on, the Bally Acquisition Date pursuant to the Existing Bally Credit
Agreement and disclosed in writing to the Administrative Agent on or prior to
the Bally Acquisition Date, including on Schedule 1.1C (as supplemented pursuant
to Amendment No. 1 on the Bally Acquisition and Amendment Effectiveness Date).

 

“Existing Loans”: as defined in Section 2.26(a).

 

“Existing Notes Financing”: collectively, the 2018 Notes, the 2020 Notes and the
2021 Notes, together with any Permitted Refinancing thereof.

 

“Existing Revolving Loans”: as defined in Section 2.26(a).

 

“Existing Revolving Tranche”: as defined in Section 2.26(a).

 



-31-

 

 

“Existing Target Credit Agreement”: the Second Amended and Restated Credit
Agreement, dated as of October 18, 2011, among the Target, the lenders and other
financial institutions party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent.

 

“Existing Term Loans”: as defined in Section 2.26(a).

 

“Existing Term Tranche”: as defined in Section 2.26(a).

 

“Existing Tranche”: as defined in Section 2.26(a).

 

“Extended Loans”: as defined in Section 2.26(a).

 

“Extended Revolving Commitments”: as defined in Section 2.26(a).

 

“Extended Revolving Tranche”: as defined in Section 2.26(a).

 

“Extended Term Loans”: as defined in Section 2.26(a).

 

“Extended Term Tranche”: as defined in Section 2.26(a).

 

“Extended Tranche”: as defined in Section 2.26(a).

 

“Extending Lender”: as defined in Section 2.26(b).

 

“Extension”: as defined in Section 2.26(b).

 

“Extension Amendment”: as defined in Section 2.26(c).

 

“Extension Date”: as defined in Section 2.26(d).

 

“Extension Election”: as defined in Section 2.26(b).

 

“Extension Request”: as defined in Section 2.26(a).

 

“Extension Series”: all Extended Loans or Extended Revolving Commitments, as
applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Loans or Extended Revolving Commitments, as
applicable, provided for therein are intended to be part of any previously
established Extension Series) and that provide for the same interest margins and
amortization schedule.

 

“Facility”: each of (a) the Initial Term B-1 Loans (the “Term B-1 Facility”),
(b) the Initial Term B-2 Loans (the “Term B-2 Facility”), (c) the Initial Term
B-3 Loans (the “Term B-3 Facility”), (d) the Initial Term B-4 Loans (the “Term
B-4 Facility”), (e) the Initial Term B-5 Loans (the “Term B-5 Facility”), (f)
any New Loan Commitments and the New Loans made thereunder (a “New Facility”),
(g) the Dollar Revolving Commitments and the extensions of credit (including
Swingline Loans and Dollar Letters of Credit) made thereunder (the “Dollar
Revolving Facility”), (h) the Multi-Currency Revolving Commitments and the
extensions of credit (including Multi-Currency Letters of Credit) made
thereunder (the “Multi-Currency Revolving Facility”), (i) any Extended Loans (of
the same Extension Series) (an “Extended Term Facility”), (j) any Extended
Revolving Commitments (of the same Extension Series) (an “Extended Revolving
Facility”), (k) any Refinancing Term Loans of the same Tranche (a “Refinancing
Term Facility”) and (l) any Refinancing Revolving Commitments of the same
Tranche (a “Refinancing Revolving Facility”).

 



-32-

 

 

“Fair Market Value”: with respect to any assets, Property (including Capital
Stock) or Investment, the fair market value thereof as determined in good faith
by the Borrower.

 

“Fair Value”: the amount at which the assets (both tangible and intangible), in
their entirety, of Holdings and its Subsidiaries taken as a whole and after
giving effect to the consummation of the Transactions, the Bally Transactions,
the Amendment No. 2 Transactions, the Amendment No. 3 Transactions or the
Amendment No. 4 Transactions, as applicable, would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(together with any law implementing such agreements).

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date”: commencing on March 31, 2014, (a) the last Business Day of
each March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“Fixed Charge Coverage Ratio”: as of any date of determination, the ratio of (a)
Consolidated EBITDA of Holdings and its Restricted Subsidiaries for the most
recently ended Test Period to (b) Fixed Charges of Holdings and its Restricted
Subsidiaries for such Test Period. In the event that Holdings or any of its
Restricted Subsidiaries incurs, assumes, guarantees, repays, repurchases,
redeems, defeases or otherwise discharges any Indebtedness or issues or redeems
Disqualified Capital Stock subsequent to the commencement of the period for
which the Fixed Charge Coverage Ratio is being calculated and on or prior to the
date on which the event for which the calculation of the Fixed Charge Coverage
Ratio is being calculated, then the Fixed Charge Coverage Ratio will be
calculated on a pro forma basis as if such incurrence, assumption, guarantee,
repayment, repurchase, redemption, defeasance or other discharge of Indebtedness
or issuance or redemption of Disqualified Capital Stock, and the use of the
proceeds therefrom, had occurred at the beginning of the Test Period.

 

“Fixed Charges”: for any Test Period, the sum of (a) Consolidated Net Interest
Expense and (b) the product of (x) all dividend payments on any series of
Disqualified Capital Stock of Holdings paid, accrued or scheduled to be paid or
accrued during the applicable Test Period, times (y) a fraction, the numerator
of which is one and the denominator of which is one minus the then current
effective consolidated federal, state and local tax rate of Holdings expressed
as a decimal.

 

“Flood Insurance Laws”: collectively, (i) National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.

 



-33-

 

 

“Foreign Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Permitted Foreign Currency at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Permitted Foreign Currency with Dollars.

 

“Foreign Subsidiary”: any Restricted Subsidiary of Holdings that is not a
Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company”: any Restricted Subsidiary of Holdings
which is a Domestic Subsidiary substantially all of the assets of which consist
of the Capital Stock or Indebtedness of one or more Foreign Subsidiaries (or
Restricted Subsidiaries thereof) and other assets relating to an ownership
interest in such Capital Stock or Indebtedness, or Restricted Subsidiaries.

 

“Fronting Exposure”: as defined in Section 2.6(f).

 

“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a), (b)(i), (e), (g)(ii), (h) or, to the extent
related to Indebtedness of the types described in the preceding clauses, (d) of
the definition of “Indebtedness,” in each case, to the extent reflected as
indebtedness on such Person’s balance sheet.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, as included within the Accounting Standards
Codification as maintained by the Financial Accounting Standards Board. If at
any time the SEC permits or requires U.S.-domiciled companies subject to the
reporting requirements of the Exchange Act to use IFRS in lieu of GAAP for
financial reporting purposes and the Borrower notifies the Administrative Agent
that it will effect such change, without limiting Section 10.16, effective from
and after the date on which such transition from GAAP to IFRS is completed by
the Borrower or Holdings, references herein to GAAP shall thereafter be
construed to mean (a) for periods beginning on and after the required transition
date or the date specified in such notice, as the case may be, IFRS as in effect
from time to time and (b) for prior periods, GAAP as defined in the first
sentence of this definition.

 

“Gaming Approval”: any and all approvals, authorizations, permits, consents,
rulings, orders or directives of any Governmental Authority (i) necessary to
enable Holdings and its Subsidiaries to engage in the lottery, gambling, casino,
horse racing or gaming business or otherwise continue to conduct their business
as it is conducted on the Closing Date or any Permitted Business (directly or
indirectly through a joint venture or other Person) conducted after the Closing
Date, (ii) that regulates gaming in any jurisdiction in which Holdings and its
Subsidiaries conduct gaming activities and has jurisdiction over such persons
(including any successors to any of them) or (iii) necessary to accomplish the
transactions contemplated hereby.

 

“Gaming Authority”: as to any Person, any governmental agency, authority, board,
bureau, commission, department, office or instrumentality with regulatory,
licensing or permitting authority or jurisdiction over any gaming business or
enterprise or any Gaming Facility, or with regulatory, licensing or permitting
authority or jurisdiction over any gaming operation (or proposed gaming
operation) owned, managed or operated by Holdings or any of its Subsidiaries.

 



-34-

 

 

“Gaming Facility”: as to any Person, any lottery operation, gaming establishment
and other property or assets directly ancillary thereto or used in connection
therewith, including any casinos, hotels, resorts, race tracks, off-track
wagering sites and other recreation and entertainment facilities.

 

“Gaming Laws”: as to any Person, (a) constitutions, treaties, statutes or laws
governing Gaming Facilities (including pari-mutuel race tracks) and rules,
regulations, codes and ordinances of any Gaming Authority, and all
administrative or judicial orders or decrees or other laws pursuant to which any
Gaming Authority possesses regulatory, licensing or permit authority over
gambling, gaming or Gaming Facility activities conducted by Holdings or any of
its Subsidiaries within its jurisdiction, (b) Gaming Approvals and (c) orders,
decisions, determinations, judgments, awards and decrees of any Gaming
Authority.

 

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the Closing Date, among Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) pursuant to which the guaranteeing person has
issued a guarantee, reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or by which such Person becomes contingently liable for
any Indebtedness (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets or any Investment permitted under this
Agreement. The amount of any Guarantee Obligation of any guaranteeing Person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case,
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such Person in good
faith.

 

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Guaranty”: collectively, the guaranty made by the Guarantors under the
Guarantee and Collateral Agreement in favor of the Secured Parties, together
with each other guaranty delivered pursuant to Section 6.8.

 



-35-

 

 

 

“Hedge Agreements”: all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by Holdings or
any Restricted Subsidiary.

 

“Holdings”: as defined in the introductory paragraph of this Agreement,
including any successor thereto pursuant to a merger permitted by Section
7.4(j).

 

“IFRS”: International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary”: on any date, any Restricted Subsidiary of Holdings
designated as such by the Borrower, but only to the extent that such Restricted
Subsidiary has less than 3.5% of Consolidated Total Assets and 3.5% of annual
consolidated revenues of Holdings and its Restricted Subsidiaries on a pro forma
basis based on the most recent financial statements delivered pursuant to
Section 6.1 prior to such date; provided that at no time shall all Immaterial
Subsidiaries have in the aggregate Consolidated Total Assets or annual
consolidated revenues (as reflected on the most recent financial statements
delivered pursuant to Section 6.1 prior to such time) in excess of 7.0% of
Consolidated Total Assets or annual consolidated revenues, respectively, of
Holdings and its Restricted Subsidiaries.

 

“Increase Supplement”: as defined in Section 2.25(e).

 

“Increased Amount Date”: as defined in Section 2.25(a).

 

“Incremental Revolving Amount”: an amount equal to the difference of (a)
$650,000,000 less (b) the aggregate Revolving Commitments.

 

“Indebtedness” of any Person: without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by (i)
bonds (excluding surety bonds), debentures, notes or similar instruments, and
(ii) surety bonds, (c) all obligations of such Person for the deferred purchase
price of Property or services already received, (d) all Guarantee Obligations by
such Person of Indebtedness of others, (e) all Capital Lease Obligations of such
Person, (f) all payments that such Person would have to make in the event of an
early termination, on the date Indebtedness of such Person is being determined,
in respect of outstanding Hedge Agreements (such payments in respect of any
Hedge Agreement with a counterparty being calculated subject to and in
accordance with any netting provisions in such Hedge Agreement), (g) the
principal component of all obligations, contingent or otherwise, of such Person
(i) as an account party in respect of letters of credit (other than any letters
of credit, bank guarantees or similar instrument in respect of which a
back-to-back letter of credit has been issued under or permitted by this
Agreement) and (ii) in respect of bankers’ acceptances and (h) all obligations
of such Person to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Disqualified Capital Stock of such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; provided that Indebtedness shall not include (A) trade and other
payables, accrued expenses and liabilities and intercompany liabilities arising
in the ordinary course of business, (B) prepaid or deferred revenue arising in
the ordinary course of business, (C) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy unperformed obligations of the seller of such asset, (D)
payment and custodial obligations in respect of prize, jackpot, deposit, payment
processing and player account management operations or (E) earn-out and other
contingent obligations until such obligations become a liability on the balance
sheet of such Person in accordance with GAAP. The Indebtedness of any Person
shall include the Indebtedness of any partnership in which such Person is a
general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such Person in
respect thereof (or provides for reimbursement to such Person).

 



-36-

 

 

“Indebtedness for Borrowed Money”: (a) to the extent the following would be
reflected on a consolidated balance sheet of Holdings and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of Holdings and its Restricted Subsidiaries with respect to (i)
borrowed money, evidenced by debt securities, debentures, acceptances, notes or
other similar instruments and (ii) Capital Lease Obligations, (b) reimbursement
obligations for letters of credit and financial guarantees (without duplication)
(other than ordinary course of business contingent reimbursement obligations)
and (c) Hedge Agreements; provided that the Obligations shall not constitute
Indebtedness for Borrowed Money.

 

“Indemnified Liabilities”: as defined in Section 10.5.

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in the
immediately preceding clause (a), Other Taxes.

 

“Indemnitee”: as defined in Section 10.5.

 

“Initial Term B-1 Loans”: as defined in Section 2.1(a).

 

“Initial Term B-2 Loans”: as defined in Section 2.1(b).

 

“Initial Term B-3 Loans”: the Additional Term B-3 Loans and the term loans
deemed made by the Lenders to the Borrower on the Amendment No. 2 Effective Date
pursuant to Amendment No. 2.

 

“Initial Term B-4 Loans”: the term loans made by the Lenders to the Borrower
pursuant to Section 2.1(c) (as in effect on the Amendment No. 3 Effective Date)
on the Amendment No. 3 Effective Date pursuant to Amendment No. 3.

 

“Initial Term B-5 Loans”: the Additional Term B-5 Loans and the term loans
deemed made by the Lenders to the Borrower on the Amendment No. 4 Effective Date
pursuant to Amendment No. 4.

 

“Initial Term Loans”: the Initial Term B-1 Loans, the Initial Term B-2 Loans,
the Initial Term B-3 Loans, the Initial Term B-4 Loans and the Initial Term B-5
Loans.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Instrument”: as defined in the Guarantee and Collateral Agreement.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, domain names, patents, patent licenses, trademarks,
trademark licenses, trade names, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 



-37-

 

 

“Interest Payment Date”: (a) commencing on December 31, 2013, as to any ABR
Loan, the last Business Day of each March, June, September and December to occur
while such Loan is outstanding and the final maturity date of such Loan, (b) as
to any Eurocurrency Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any Eurocurrency Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan (other than any Revolving
Loan that is an ABR Loan), the date of any repayment or prepayment made in
respect thereof.

 

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six or (except as
otherwise provided in clause (iv) of this definition, if available from all
Lenders under the relevant Facility) twelve months (or such other period
acceptable to all such Lenders or, in the case of the borrowings on the Bally
Acquisition Date, such other period acceptable to the Administrative Agent)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
continuation or conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six or (if available from all Lenders under the relevant Facility) twelve
months (or such other period acceptable to all such Lenders) thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 1:00 P.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(i)             if any Interest Period would otherwise end on a day that is not
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           any Interest Period that would otherwise extend beyond the
scheduled Revolving Termination Date or beyond the date final payment is due on
the Term Loans shall end on the Revolving Termination Date or such due date, as
applicable;

 

(iii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)          the Borrower may elect an Interest Period of one week at any time
between the Closing Date and January 31, 2014.

 

“Investments”: as defined in Section 7.7.

 

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lenders”: the collective reference to the Dollar Issuing Lenders and
the Multi-Currency Issuing Lenders.

 



-38-

 

 

“Joinder Agreement”: an agreement substantially in the form of Exhibit H.

 

“Joint Bookrunners”: (a) in connection with Amendment No. 4, Bank of America,
N.A., JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc., Fifth Third
Bank, Credit Suisse Securities (USA) LLC, Citizens Bank, N.A., PNC Capital
Markets LLC, Macquarie Capital (USA) Inc. and Goldman Sachs Bank USA, in their
capacity as joint bookrunners, and (b) otherwise, Bank of America, N.ABofA
Securities, Inc., JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc., BNP
Paribas Securities Corp., Fifth Third Bank, HSBC Securities (USA) Inc. and PNC
Capital Markets LLCBarclays Bank PLC, RBC Capital Markets, SunTrust Robinson
Humphrey, Inc., Credit Suisse Loan Funding LLC, Citizens Bank, N.A., Macquarie
Capital (USA) Inc., and Goldman Sachs Bank USA, in their capacity as joint
bookrunners.

 

“Junior Financing”: as defined in Section 7.8.

 

“Junior Financing Documentation”: any documentation governing any Junior
Financing.

 

“Latest Maturing Term Loans”: at any date of determination, the Tranche (or
Tranches) of Term Loans maturing later than all other Term Loans outstanding on
such date.

 

“Latest Maturity Date”: at any date of determination, the latest maturity date
or termination date applicable to any Loan or Commitment hereunder at such time.

 

“L/C Commitment”: (a) as of the Closing Date, $200,000,000, (b) as of the Bally
Acquisition Date, $350,000,000, and (c) as of the Amendment No. 4 Effective
Date, $350,000,000.

 

“L/C Disbursements”: the collective reference to the Dollar L/C Disbursements
and the Multi-Currency L/C Disbursements.

 

“L/C Obligations”: the collective reference to the Dollar L/C Obligations and
the Multi-Currency L/C Obligations.

 

“L/C Participants”: the collective reference to all the Dollar L/C Participants
and Multi-Currency L/C Participants.

 

“L/C Shortfall”: as defined in Section 3.4(d).

 

“LCA Election”: as defined in Section 1.2(h).

 

“LCA Test Date”: as defined in Section 1.2(h).

 

“Lead Arrangers”: (a) in connection with Amendment No. 4, Bank of America, N.A.,
JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc., Credit Suisse
Securities (USA) LLC, Citizens Bank, N.A., Fifth Third Bank, PNC Capital Markets
LLC, Macquarie Capital (USA) Inc. and Goldman Sachs Bank USA, in their capacity
as joint lead arrangers, and (b) otherwise, Bank of America, N.ABofA Securities,
Inc., JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc., BNP Paribas
Securities Corp., Fifth Third Bank, HSBC Securities (USA) Inc. and PNC Capital
Markets LLCBarclays Bank PLC, RBC Capital Markets, SunTrust Robinson Humphrey,
Inc., Credit Suisse Loan Funding LLC, Citizens Bank, N.A., Macquarie Capital
(USA) Inc., and Goldman Sachs Bank USA, in their capacity as joint lead
arrangers.

 

“Lender Joinder Agreement”: as defined in Section 2.25(e).

 



-39-

 

 

“Lenders”: as defined in the preamble hereto. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letters of Credit”: any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in a Permitted Foreign Currency.

 

“Liabilities”: the recorded liabilities (including contingent liabilities that
would be recorded in accordance with GAAP) of Holdings and its Subsidiaries
taken as a whole, as of the date hereof after giving effect to the consummation
of the Transactions, the Bally Transactions, the Amendment No. 2 Transactions,
the Amendment No. 3 Transactions or the Amendment No. 4 Transactions, as
applicable, determined in accordance with GAAP consistently applied.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate”: as defined in Section 2.27.

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Limited Condition Acquisition”: any acquisition, including by way of merger,
amalgamation or consolidation, by one or more of Holdings, the Borrower and its
Restricted Subsidiaries of any assets, business or Person permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party acquisition financing and which is designated as a
Limited Condition Acquisition by Holdings, the Borrower or such Restricted
Subsidiary in writing to the Administrative Agent and Lenders.

 

“Limited Condition Acquisition Provision”: as defined in Section 1.2(h).

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: the collective reference to this Agreement, the Security
Documents and the Notes (if any), together with any amendment, supplement,
waiver, or other modification to any of the foregoing.

 

“Loan Parties”: Holdings, the Borrower and each Subsidiary Guarantor.

 



-40-

 

 

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.

 

“Mafco”: MacAndrews & Forbes Holdings, Inc.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or (i) in the case of any Revolving Facility, prior to any termination
of the Revolving Commitments under such Facility, the holders of more than 50%
of the Revolving Commitments under such Facility, (ii) in the case of any New
Facility that is a revolving credit facility, prior to any termination of the
New Loan Commitments under such Facility, the holders of more than 50% of the
New Loan Commitments under such Facility or (iii) in the case of any Extended
Revolving Facility, prior to any termination of the Extended Revolving
Commitments under such Facility, the holders of more than 50% of the Extended
Revolving Commitments under such Facility); provided, however, that
determinations of the “Majority Facility Lenders” shall exclude any Commitments
or Loans held by Defaulting Lenders.

 

“Mandatory Prepayment Date”: as defined in Section 2.12(e).

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of Holdings and
its Restricted Subsidiaries, taken as a whole, or (b) the material rights and
remedies available to the Administrative Agent and the Lenders, taken as a
whole, or on the ability of the Loan Parties, taken as a whole, to perform their
payment obligations to the Lenders, in each case, under the Loan Documents.

 

“Material Real Property”: any Real Property located in the United States and
owned in fee by a Loan Party on the Closing Date having an estimated Fair Market
Value exceeding $7,500,000 and any after-acquired Real Property located in the
United States owned by a Loan Party having a gross purchase price exceeding
$7,500,000 at the time of acquisition; provided that (i) no Specified Real
Property shall constitute a Material Real Property unless otherwise satisfying
the terms of this definition on or after the one year anniversary of (x) with
respect to any Material Real Property owned prior to the Bally Acquisition and
Amendment Effectiveness Date, the Amendment No. 1 Effective Date (as defined in
Amendment No. 1) and (y) with respect to any Material Real Property acquired in
connection with the Bally Transactions, the Bally Acquisition and Amendment
Effectiveness Date and (ii) at no time shall the aggregate estimated Fair Market
Value of all Real Property located in the United States and owned in fee by the
Loan Parties that is not considered “Material Real Property” exceed $50,000,000.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity
and any other substances that are defined as hazardous or toxic under any
Environmental Law, that are regulated pursuant to any Environmental Law.

 

“Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (a) $350,000,000 and (b) an additional unlimited amount if, after giving pro
forma effect to the incurrence of such additional amount (and in the case of any
Supplemental Revolving Commitment Increase being initially provided on any date
of determination, as if loans thereunder were drawn in full on such date) and
after giving effect to any acquisition consummated substantially concurrently
therewith and all other appropriate pro forma adjustment events, the
Consolidated Net First Lien Leverage Ratio is equal to or less than 3.25:1.00
(it being understood that (A) the unlimited amount in clause (b) above shall be
deemed to be used prior to the amount in clause (a) above to the extent the
Consolidated Net First Lien Leverage Ratio requirement is satisfied, (B) if pro
forma effect is given to the entire committed amount of any such amount, such
committed amount may thereafter be borrowed and reborrowed, in whole or in part,
from time to time, without further compliance with this clause and (C) for
purposes of calculating the Consolidated Net First Lien Leverage Ratio only on
the applicable date of incurrence, (I) any such amount incurred shall be treated
as if such amount is first lien Funded Debt, regardless of whether such amount
is actually secured on a first lien basis and (II) any cash proceeds from such
incurrence shall be excluded from such calculation).

 



-41-

 

 

“Maximum Rate”: as defined in Section 10.20.

 

“Merger”: the merger of SG California Merger Sub, Inc. with and into Target
pursuant to, and as contemplated by, the Merger Agreement.

 

“Merger Agreement”: the Agreement and Plan of Merger, dated as of January 30,
2013, by and among, Holdings, SG California Merger Sub, Inc., the Borrower and
WMS Industries, Inc.

 

“Minimum Extension Condition”: as defined in Section 2.26(g).

 

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

 

“Mortgage”: any mortgage, deed of trust, hypothec, assignment of leases and
rents or other similar document delivered on or after the Closing Date by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties, with respect to Mortgaged Properties, each
substantially in form and substance reasonably acceptable to the Administrative
Agent and the Borrower (taking into account the law of the jurisdiction in which
such mortgage, deed of trust, hypothec or similar document is to be recorded),
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

“Mortgaged Properties”: all Real Property owned by a Loan Party that is, or is
required to be, subject to a Mortgage pursuant to the terms of this Agreement.

 

“Multi-Currency Issuing Lenders”: (a) Bank of America, N.A. (including with
respect to Existing Letters of Credit under clause (b) of the definition of
“Existing Letters of Credit” that are Multi-Currency Letters of Credit), (b)
with respect to Existing Letters of Credit under clause (a) of the definition of
“Existing Letters of Credit” that are Multi-Currency Letters of Credit, JPMorgan
Chase Bank, N.A. and (c) any other Multi-Currency Revolving Lender from time to
time designated by the Borrower, in its sole discretion, as a Multi-Currency
Issuing Lender with the consent of such other Multi-Currency Revolving Lender.

 

“Multi-Currency L/C Disbursements”: as defined in Section 3.4(a)(ii).

 

“Multi-Currency L/C Obligations”: at any time, an amount equal to the sum of (a)
the Dollar Equivalent of the aggregate then undrawn and unexpired face amount of
the then outstanding Multi-Currency Letters of Credit and (b) the Dollar
Equivalent of the aggregate amount of drawings under Multi-Currency Letters of
Credit that have not then been reimbursed. The Multi-Currency L/C Obligations of
any Lender at any time shall be its Multi-Currency Revolving Percentage of the
total Multi-Currency L/C Obligations at such time. For purposes of computing the
amount available to be drawn under any Multi-Currency Letter of Credit, the
amount of such Multi-Currency Letter of Credit shall be determined in accordance
with Section 1.5. For all purposes of this Agreement, if on any date of
determination a Multi-Currency Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, upon notice from the Administrative Agent to the Borrower such
Multi-Currency Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.

 



-42-

 

 

“Multi-Currency L/C Participants”: the collective reference to all the
Multi-Currency Revolving Lenders other than the applicable Multi-Currency
Issuing Lender and, for purposes of Section 3.4(d), the collective reference to
all Multi-Currency Revolving Lenders.

 

“Multi-Currency Letter of Credit”: a Letter of Credit denominated in Dollars or
in a Permitted Foreign Currency and issued by any Multi-Currency Issuing Lender
under the Multi-Currency Revolving Commitments.

 

“Multi-Currency Revolving Commitments”: as to any(i) prior to the Amendment No.
5 Effective Date, the Original Multi-Currency Revolving Commitments, and (ii) on
or after the Amendment No. 5 Effective Date, the 2019 Multi-Currency Revolving
Lender, the obligation of such Lender, if any, to make Multi-Currency Revolving
Loans and participate in Multi-Currency Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Multi-Currency Revolving Commitment” opposite such Lender’s name on
Schedule 2.1, or, as the case may be, in the Assignment and Assumption, Joinder
Agreement or Lender Joinder Agreement pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to an
Extension Amendment, an Increase Supplement or otherwise pursuant to the terms
hereof. The aggregate amount of the Multi-Currency Revolving Commitments, as of
the Amendment No. 4 Effective Date (after giving effect to the Supplemental
Revolving Commitment Increases incurred on or prior to such date), is
$411,233,290.02.Commitments.

 

“Multi-Currency Revolving Extensions of Credit”: as to any Multi-Currency
Revolving Lender at any time, an amount equal to the Dollar Equivalent of the
sum of, without duplication (a) the aggregate principal amount of all
Multi-Currency Revolving Loans held by such Lender then outstanding and (b) such
Lender’s Multi-Currency Revolving Percentage of the Multi-Currency L/C
Obligations then outstanding.

 

“Multi-Currency Revolving Facility”: as defined in the definition of “Facility.”

 

“Multi-Currency Revolving Lender”: each Lender that has a Multi-Currency
Revolving Commitment or that holds Multi-Currency Revolving Loans.

 

“Multi-Currency Revolving Loans”: as defined in Section 2.4(a).

 

“Multi-Currency Revolving Percentage”: as to any Multi-Currency Revolving Lender
at any time, the percentage which such Lender’s Multi-Currency Revolving
Commitment then constitutes of the aggregate Multi-Currency Revolving
Commitments or, at any time after the Multi-Currency Revolving Commitments shall
have expired or terminated, the percentage which such Multi-Currency Revolving
Lender’s Multi-Currency Revolving Extensions of Credit then outstanding
constitutes of the aggregate Multi-Currency Revolving Extensions of Credit then
outstanding.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 



-43-

 

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) received by any Loan Party, net of (i)
attorneys’ fees, accountants’ fees, investment banking fees, brokers’ fees,
consulting fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document) or the repayment of any other Indebtedness of an Unrestricted
Subsidiary that is sold pursuant to an Asset Sale and other customary fees and
expenses actually incurred by any Loan Party in connection therewith; (ii) taxes
paid or reasonably estimated to be payable by any Loan Party as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and, in the case of any Asset Sale of the Social Gaming
Business, such taxes to be determined for the applicable Unrestricted
Subsidiaries on a stand-alone basis; (iii) the amount of any liability paid or
to be paid or reasonable reserve established in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to clause (ii) above) (A)
associated with the assets that are the subject of such event and (B) retained
by Holdings or any of its Restricted Subsidiaries, provided that the amount of
any subsequent reduction of such reserve (other than in connection with a
payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such event occurring on the date of such reduction and (iv) the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (iv)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or any Domestic Subsidiary as
a result thereof and (b) in connection with any Equity Issuance or issuance or
sale of debt securities or instruments or the incurrence of Funded Debt, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, consulting fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

 

“New Debt”: any New Notes and/or new loans issued or incurred, as applicable, in
connection with the Bally Transactions.

 

“New Facility”: as defined in the definition of “Facility.”

 

“New Incremental Notes”: one or more series of senior secured, senior unsecured,
senior subordinated or subordinated notes (which notes, if secured by the
Collateral, are secured on a first lien pari passu basis with the Liens securing
the Obligations or secured on a “junior” basis with the Liens securing the
Obligations) and guaranteed only by the Guarantors in an aggregate amount for
all such New Incremental Notes (when taken together with any New Loan
Commitments that have become effective or will become effective simultaneously
with the issue of any such New Incremental Notes) not in excess of, at the time
the respective New Incremental Notes are issued, the Maximum Incremental
Facilities Amount; provided that no Event of Default would exist after giving
pro forma effect thereto subject to the Permitted Acquisition Provisions (if
applicable). The issuance of any New Incremental Notes is subject to the
following conditions: (i) the delivery to the Administrative Agent of a
certificate of the Borrower certifying and attaching the resolutions adopted by
the Borrower approving or consenting to the issuance of such New Incremental
Notes, and certifying that the conditions precedent set forth in the following
subclauses (ii) through (v) have been satisfied (which certificate shall include
supporting calculations demonstrating compliance, if applicable, with the
Maximum Incremental Facilities Amount), (ii) such New Incremental Notes shall
not be guaranteed by any Person that is not a Guarantor, (iii) to the extent
secured, such New Incremental Notes shall be subject to an Other Intercreditor
Agreement, (iv) such New Incremental Notes shall have a final maturity no
earlier than 91 days after the then Latest Maturity Date, (v) (A) if such New
Incremental Notes are secured, the weighted average life to maturity of such New
Incremental Notes shall not be shorter than that of any then-existing Term Loan
Tranche, and (B) if such New Incremental Notes are unsecured, such New
Incremental Notes shall not be subject to any amortization prior to the final
maturity thereof, or be subject to any mandatory redemption or prepayment
provisions (except customary assets sale, recovery event and change of control
provisions), (vi) if such New Incremental Notes are secured, such New
Incremental Notes shall not be subject to any mandatory redemption or prepayment
provisions (except to the extent any such mandatory redemption or prepayment is
required to be applied pro rata to the Term Loans and other Indebtedness that is
secured on a pari passu basis with the Obligations) and (vii) the covenants,
events of default, guarantees, collateral and other terms of such New
Incremental Notes are customary for similar debt securities in light of
then-prevailing market conditions at the time of issuance (it being understood
that (x) no New Incremental Notes shall include any financial maintenance
covenants (including indirectly by way of a cross-default to this Agreement),
but that customary cross-acceleration provisions may be included and (y) any
negative covenants with respect to indebtedness, investments, liens or
restricted payments shall be incurrence-based) and in any event are not more
restrictive to Holdings and its Restricted Subsidiaries than those set forth in
this Agreement (other than with respect to interest rate and redemption
provisions), except for covenants or other provisions applicable only to periods
after the then Latest Maturity Date. The Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary or appropriate in order to
secure any New Incremental Notes with the Collateral and/or to make such
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the issuance of such
New Incremental Notes, in each case on terms consistent with this definition.

 



-44-

 

 

“New Lender”: as defined in Section 2.25(c).

 

“New Loan Commitments”: as defined in Section 2.25(a).

 

“New Loans”: any loan made by any New Lender pursuant to this Agreement.

 

“New Notes”: as defined in the definition of Bally Transactions.

 

“New Notes Issuer”: the Borrower, in its own capacity or as successor to any
Escrow Entity.

 

“New Secured Notes”: as defined in the definition of Bally Transactions.

 

“New Subsidiary”: as defined in Section 7.2(t).

 

“New Term Lender”: a Lender that has a New Term Loan.

 

“New Term Loan Commitment”: as defined in Section 2.25(a).

 

“New Term Loans”: as defined in Section 2.25(a).

 

“New Unsecured Notes”: as defined in the definition of Bally Transactions.

 

“No Undisclosed Information Representation”: with respect to any Person, a
representation that such Person is not in possession of any material non-public
information with respect to Holdings or any of its Subsidiaries that has not
been disclosed to the Lenders generally (other than those Lenders who have
elected to not receive any non-public information with respect to Holdings or
any of its Subsidiaries), and if so disclosed could reasonably be expected to
have a material effect upon, or otherwise be material to, the market price of
the applicable Loan, or the decision of an assigning Lender to sell, or of an
assignee to purchase, such Loan.

 

“Non-Defaulting Lender”: any Lender other than a Defaulting Lender.

 

“Non-Excluded Subsidiary”: any Subsidiary of Holdings or the Borrower which is
not an Excluded Subsidiary.

 



-45-

 

 

“Non-Extending Lender”: as defined in Section 2.26(e).

 

“Non-Extending Revolving Commitment”: any Revolving Commitment that was
outstanding immediately prior to the Amendment No. 2 Effective Date and that was
not extended pursuant to Amendment No. 2. The aggregate amount of the
Non-Extending Revolving Commitments as of the Amendment No. 4 Effective Date is
$174,500,000.

 

“Non-Extending Revolving Lender”: each Revolving Lender with a Non-Extending
Revolving Commitment.

 

“Non-Extending Revolving Termination Date”: the earlier of (x) October 18, 2018
and (y) the Accelerated Maturity Date (excluding clause (c) and subject to the
proviso, in each case, contained in the definition thereof).

 

“Non-Guarantor Subsidiary”: any Subsidiary of Holdings or the Borrower which is
not a Subsidiary Guarantor.

 

“Non-Recourse Debt”: Indebtedness (a) with respect to which no default would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of Holdings or any of its Restricted Subsidiaries the outstanding principal
amount of which individually exceeds $25,000,000 to declare a default on such
other Indebtedness or cause the payment thereof to be accelerated or payable
prior to its stated maturity and (b) as to which the lenders or holders thereof
will not have any recourse to the capital stock or assets of Holdings or any of
its Restricted Subsidiaries.

 

“Non-US Lender”: as defined in Section 2.20(d).

 

“Not Otherwise Applied”: with reference to any proceeds of any transaction or
event or of Excess Cash Flow or the Available Amount that is proposed to be
applied to a particular use or transaction, that such amount (a) was not
required to prepay Loans pursuant to Section 2.12 and (b) has not previously
been (and is not simultaneously being) applied to anything other than such
particular use or transaction (including any application thereof as a Cure Right
pursuant to Section 8.2).

 

“Note”: any promissory note evidencing any Loan, which promissory note shall be
in the form of Exhibit J-1, Exhibit J-2 or Exhibit J-3, as applicable, or such
other form as agreed upon by the Administrative Agent and the Borrower.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed or allowable in such proceeding) the Loans, the Reimbursement
Obligations and all other obligations and liabilities of the Borrower to the
Administrative Agent, the Collateral Agent or to any Lender (or, in the case of
Specified Hedge Agreements or Cash Management Obligations of any Loan Party to
the Administrative Agent, the Collateral Agent, any other Agent, any Lender or
any Affiliate of any of the foregoing), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, in each
case, which may arise under, out of, or in connection with, this Agreement, any
other Loan Document, the Letters of Credit, any Specified Hedge Agreement, any
Cash Management Obligations or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided that (a) obligations of any Loan Party under any Specified
Hedge Agreement, any Cash Management Obligations shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed, (b) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Specified Hedge
Agreements or Cash Management Obligations and (c) the “Obligations” shall
exclude any Excluded Swap Obligations.

 



-46-

 

 

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

 

“Open Market Purchase”: the purchase by Holdings or any of its Subsidiaries by
way of open market purchases of Term Loans in an aggregate principal amount of
Term Loans not to exceed of 20% of the principal amount of all Term Loans then
outstanding (calculated as of the date of such purchase).

 

“Original Dollar Revolving Commitments”: as to any Lender, the obligation of
such Lender to make Dollar Revolving Loans and to participate in Dollar Letters
of Credit as set forth in this Agreement immediately prior to the Amendment No.
5 Effective Date.

 

“Original Multi-Currency Revolving Commitments”: as to any Lender, the
obligation of such Lender to make Multi-Currency Revolving Loans and to
participate in Multi-Currency Letters of Credit as set forth in this Agreement
immediately prior to the Amendment No. 5 Effective Date.

 

“Other Affiliate”: the Sponsor and any Affiliate of the Sponsor, other than
Holdings, any Subsidiary of Holdings and any natural person.

 

“Other Intercreditor Agreement”: an intercreditor agreement, (a) to the extent
in respect of Indebtedness secured by some or all of the Collateral on a pari
passu basis or a second priority basis with the Obligations, substantially in
the form of Exhibit K hereto and (b) to the extent in respect of Indebtedness
secured by some or all of the Collateral on a third (or more junior) priority
basis with the Obligations, in a form reasonably acceptable to the
Administrative Agent and the Borrower, in each case with such modifications
thereto as the Administrative Agent and the Borrower may mutually agree.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are imposed as a result of a present or former connection
between the Recipient and the jurisdiction or Governmental Authority imposing
such Tax (other than connections arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document) with respect to an assignment (other than
an assignment made pursuant to Sections 2.23 or 2.24).

 

“Parent Company”: any direct or indirect parent of Holdings.

 

“Pari Passu Debt”: Indebtedness that is secured by a Lien on the Collateral
ranking equal with the Lien on such Collateral securing the Obligations pursuant
to one or more Other Intercreditor Agreements.

 

“Participant”: as defined in Section 10.6(c)(i).

 

“Participant Register”: as defined in Section 10.6(c)(iii).

 



-47-

 

 

“Payment Amount”: as defined in Section 3.5.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”: (a) any acquisition or other Investment approved by the
Required Lenders, (b) any acquisition or other Investment made solely with the
Net Cash Proceeds of any substantially concurrent Equity Issuance or capital
contribution (other than Disqualified Capital Stock or Cure Amounts) or (c) any
acquisition, in a single transaction or a series of related transactions, of a
majority controlling interest in the Capital Stock, or all or substantially all
of the assets, of any Person, or of all or substantially all of the assets
constituting a division, product line or business line of any Person, in each
case to the extent the applicable acquired company or assets engage in or
constitute a Permitted Business or Related Business Assets, so long as in the
case of any acquisition described in this clause (c), no Event of Default shall
be continuing immediately after giving pro forma effect to such acquisition.

 

“Permitted Acquisition Provisions”: as defined in Section 2.25(b).

 

“Permitted Business”: the Business and any other services, activities or
businesses incidental or related, similar or complementary to any line of
business engaged in by Holdings and/or its Subsidiaries as of the Closing Date
(after giving effect to the Transactions) or as of the Bally Acquisition Date
(after giving effect to the Bally Transactions) or any business activity that is
a reasonable extension, development or expansion thereof or ancillary thereto.

 

“Permitted Foreign Currency”: with respect to any Multi-Currency Revolving Loan
or Multi-Currency Letter of Credit, Euros, Pounds Sterling, Canadian Dollars,
Australian Dollars and any other foreign currency reasonably requested by the
Borrower from time to time and in which the Multi-Currency Revolving Lenders or
a Multi-Currency Issuing Lender, as applicable, may, in accordance with its
policies and procedures in effect at such time, lend Multi-Currency Revolving
Loans or issue Multi-Currency Letters of Credit, as applicable.

 

“Permitted Investors”: the collective reference to the Sponsor and its
Affiliates (but excluding any operating portfolio companies of the foregoing),
the members of management of any Parent Company, Holdings or any of its
Subsidiaries that have ownership interests in any Parent Company or Holdings as
of the Closing Date, and the directors of Holdings or any of its Subsidiaries or
any Parent Company as of the Closing Date.

 

“Permitted Refinancing”: with respect to any Person, refinancings, replacements,
modifications, refundings, renewals or extensions of Indebtedness provided that
(a) there is no increase in the principal amount (or accreted value) thereof
(excluding accrued interest, fees, discounts, redemption and tender premiums,
penalties and expenses), (b) the weighted average life to maturity of such
Indebtedness is greater than or equal to the shorter of (i) the weighted average
life to maturity of the Indebtedness being refinanced and (ii) the remaining
weighted average life to maturity of the Latest Maturing Term Loans (other than
a shorter weighted average life to maturity for customary bridge financings,
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which does not provide
for a shorter weighted average life to maturity than the shorter of (i) the
weighted average life to maturity of the Indebtedness being refinanced and (ii)
the remaining weighted average life to maturity of the Latest Maturing Term
Loans), (c) immediately after giving effect to such refinancing, replacement,
refunding, renewal or extension, no Event of Default shall be continuing and (d)
neither Holdings nor any Restricted Subsidiary shall be an obligor or guarantor
of any such refinancings, replacements, modifications, refundings, renewals or
extensions except to the extent that such Person was (or, when initially
incurred could have been) such an obligor or guarantor in respect of the
applicable Indebtedness being modified, refinanced, replaced, refunded, renewed
or extended.

 



-48-

 

 

“Permitted Refinancing Obligations”: any senior or subordinated Indebtedness
(which Indebtedness may be (x) secured by the Collateral on a junior basis, (y)
unsecured or (z) in the case of Indebtedness incurred under this Agreement, loan
agreements, customary bridge financings or debt securities, secured by the
Collateral on a pari passu basis), including customary bridge financings, in
each case issued or incurred by the Borrower or a Guarantor to refinance
Indebtedness and/or Revolving Commitments incurred under this Agreement and the
Loan Documents and to pay fees, discounts, premiums and expenses in connection
therewith; provided that (a) the terms of such Indebtedness, other than a
revolving credit facility that does not include scheduled commitment reductions
prior to maturity, shall not provide for a maturity date or weighted average
life to maturity earlier than the maturity date or shorter than the weighted
average life to maturity (or, in the case of any such Indebtedness comprised of
debt securities, 91 days after the maturity date or the weighted average life to
maturity) of the Indebtedness being refinanced, as applicable (other than an
earlier maturity date and/or shorter weighted average life to maturity for
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the maturity date or the weighted average
life to maturity of the Indebtedness being refinanced, as applicable), (b) any
such Indebtedness that is a revolving credit facility shall not mature prior to
the maturity date of the revolving commitments being replaced, (c) such
Indebtedness shall not be secured by any Lien on any asset of any Loan Party
that does not also secure the Obligations, or be guaranteed by any Person other
than the Guarantors and (d) if secured by Collateral, such Indebtedness (and all
related Obligations) either shall be incurred under this Agreement on a senior
secured pari passu basis with the other Obligations or shall be subject to the
terms of an Other Intercreditor Agreement.

 

“Permitted Transferees”: with respect to any Person that is a natural person
(and any Permitted Transferee of such Person), (a) such Person’s immediate
family, including his or her spouse, ex-spouse, children, step-children and
their respective lineal descendants, (b) the estate of Ronald O. Perelman and
(c) any other trust or legal entity the primary beneficiary of which is such
Person’s immediate family, including his or her spouse, ex-spouse, children,
stepchildren or their respective lineal descendants and which is controlled by
such Person.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan as defined in Section
3(3) of ERISA and in respect of which Holdings or any of its Restricted
Subsidiaries is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA, including a Multiemployer Plan.

 

“Platform”: as defined in Section 10.2(c).

 

“Pledged Securities”: as defined in the Guarantee and Collateral Agreement.

 

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

 

“Prepayment Option Notice”: as defined in Section 2.12(e).

 



-49-

 

 

“Present Fair Salable Value”: the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
Holdings and its Subsidiaries taken as a whole and after giving effect to the
consummation of the Transactions, the Bally Transactions, the Amendment No. 2
Transactions, the Amendment No. 3 Transactions or the Amendment No. 4
Transactions, as applicable, are sold with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

 

“Pricing Grid”: the table set forth below:

 

Consolidated Net First Lien
Leverage Ratio Applicable Margin
for Revolving
Loans that are
Eurocurrency
Loans Applicable
Margin for
Revolving Loans
that are ABR
Loans

Applicable
Commitment Fee
Rate

> 3.00:1.00 3.00% 2.00% 0.50% ≤ 3.00:1.00 but > 2.00:1.00 2.75% 1.75% 0.375% ≤
2.00:1.00 2.50% 1.50% 0.375%

 

Changes in the Applicable Margin with respect to Revolving Loans or the
Applicable Commitment Fee Rate resulting from changes in the Consolidated Net
First Lien Leverage Ratio shall become effective on the date on which financial
statements are delivered to the Lenders pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph. If
any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, at the option of (and upon the delivery
of notice (telephonic or otherwise) by) the Administrative Agent or the Required
Lenders, until such financial statements are delivered, the Consolidated Net
First Lien Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for the purposes of this definition be deemed to be
greater than 3.00 to 1.00. In addition, at all times while an Event of Default
set forth in Section 8.1(a) or 8.1(f) shall have occurred and be continuing, the
Consolidated Net First Lien Leverage Ratio shall for the purposes of the Pricing
Grid be deemed to be greater than 3.00 to 1.00.

 

“Prime Rate”: as defined in the definition of “ABR.”

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Information”: as defined in Section 10.2(c).

 

“Public Lender”: as defined in Section 10.2(c).

 

“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

 

“Qualified Contract”: any new contract relating to the establishment, provision
or operation of new lottery, gaming or other services or products by Holdings or
any of its Restricted Subsidiaries so long as an officer of the Borrower has
certified to the Administrative Agent that the revenues generated by such
contract in the next succeeding 12 months would reasonably be expected to exceed
$50,000,000.

 



-50-

 

 

“Rate Determination Date”: two (2) Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Rate Determination Notice”: as defined in Section 2.22.

 

“Real Property”: collectively, all right, title and interest of Holdings or any
of its Restricted Subsidiaries in and to any and all parcels of real property
owned or operated by Holdings or any such Restricted Subsidiary together with
all improvements and appurtenant fixtures, easements and other property and
rights incidental to the ownership, lease or operation thereof.

 

“Recipient”: (a) any Lender, (b) the Administrative Agent and (c) any other
Agent, as applicable.

 

“Recovery Event”: any settlement of or payment in respect of any Property or
casualty insurance claim or any condemnation proceeding relating to any asset of
Holdings or any Restricted Subsidiary, in an amount for each such event
exceeding $7,500,000.

 

“Refinanced Revolving Commitments”: as defined in Section 10.1(d).

 

“Refinanced Term Loans”: as defined in Section 10.1(c).

 

“Refinancing”: the repayment of Indebtedness under and termination of the
Existing Credit Agreements on the Closing Date.

 

“Refinancing Revolving Commitments”: as defined in Section 10.1(d).

 

“Refinancing Term Loans”: as defined in Section 10.1(c).

 

“Register”: as defined in Section 10.6(b)(iv).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party or any Restricted
Subsidiary thereof for its own account in connection therewith that are not
applied to prepay the Term Loans pursuant to Section 2.12 as a result of the
delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice signed on behalf of any Loan Party by a
Responsible Officer stating that such Loan Party (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire property or make
investments used or useful in the Business or to fund Specified Concession
Obligations.

 



-51-

 

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount (or the relevant portion thereof, as contemplated
by clause (ii) of the definition of “Reinvestment Prepayment Date”) relating
thereto less any amount contractually committed by the applicable Loan Party
(directly or indirectly through a Subsidiary) prior to the relevant Reinvestment
Prepayment Date to be expended prior to the relevant Trigger Date (a “Committed
Reinvestment Amount”), or actually expended prior to such date, in each case to
acquire assets or make investments useful in the Business or to fund Specified
Concession Obligations.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (i) the date occurring 12 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date
that is five Business Days following the date on which any Loan Party or any
Restricted Subsidiary thereof shall have determined not to acquire assets or
make investments useful in the Business or to fund Specified Concession
Obligations with such portion of such Reinvestment Deferred Amount.

 

“Related Business Assets”: assets (other than cash and Cash Equivalents) used or
useful in a Permitted Business; provided that any assets received by Holdings or
a Restricted Subsidiary in exchange for assets transferred by Holdings or a
Restricted Subsidiary shall not be deemed to be Related Business Assets if they
consist of securities of a Person, unless upon receipt of the securities of such
Person, such Person would become a Restricted Subsidiary.

 

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replaced Lender”: as defined in Section 2.24.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC in accordance with the regulations thereunder.

 

“Representatives”: as defined in Section 10.14.

 

“Repricing Transaction”: other than in connection with a transaction involving a
Change of Control, any prepayment of the applicable Initial Term Loans using
proceeds of Indebtedness incurred by the Borrower or one or more Subsidiaries
from a substantially concurrent issuance or incurrence of secured, syndicated
term loans provided by one or more banks, financial institutions or other
Persons for which the Yield payable thereon (disregarding any performance or
ratings based pricing grid that could result in a lower interest rate based on
future performance to the extent such pricing grid is not applicable during the
period specified in 2.11(b)) is lower than the Yield with respect to such
Initial Term Loans on the date of such prepayment or any amendment, amendment
and restatement or any other modification of this Agreement that reduces the
Yield with respect to any applicable Initial Term Loans.

 



-52-

 

 

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding, (ii)
the Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Revolving Extensions of Credit then outstanding, and (iii)
the Extended Revolving Commitments then in effect in respect of any Extended
Revolving Facility or, if such Extended Revolving Commitments have been
terminated, the Extended Loans in respect thereof then outstanding; provided,
however, that determinations of the “Required Lenders” shall exclude any
Commitments or Loans held by Defaulting Lenders.

 

“Required Prepayment Lenders”: the holders of more than 50% of the aggregate
unpaid principal amount of the Term Loans; provided, however, that
determinations of the “Required Prepayment Lenders” shall exclude any Term Loans
held by Defaulting Lenders.

 

“Required Revolving Lenders”: at any time, the holders of more than 50% of (a)
until the Closing Date, the Commitments then in effect and (b) thereafter, the
sum of (i) the Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Revolving Extensions of Credit then
outstanding, and (ii) the Extended Revolving Commitments then in effect in
respect of any Extended Revolving Facility or, if such Extended Revolving
Commitments have been terminated, the Extended Loans in respect thereof then
outstanding; provided, however, that determinations of the “Required Revolving
Lenders” shall exclude any Revolving Commitments or Revolving Loans held by
Defaulting Lenders.

 

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer”: the chief executive officer, president, chief financial
officer (or similar title), chief accounting officer, controller or treasurer
(or similar title), and, with respect to financial matters, the chief financial
officer (or similar title), controller or treasurer (or similar title), and,
solely for purposes of notices given pursuant to Section 2, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent; any reference
herein or in any other Loan Document to a Responsible Officer shall be deemed to
refer to a Responsible Officer of the Borrower, unless otherwise specified.

 

“Restricted Payments”: as defined in Section 7.6.

 

“Restricted Subsidiary”: any Subsidiary of Holdings which is not an Unrestricted
Subsidiary.

 

“Revaluation Date”: (a) the first Business Day of each calendar month, (b) each
date of a borrowing of Multi-Currency Loans or issuance of a Multi-Currency
Letter of Credit, (c) each date of an amendment of any such Multi-Currency
Letter of Credit having the effect of increasing the amount thereof and (d) each
date of any payment by an Issuing Lender under any Multi-Currency Letter of
Credit.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Commitments”: the collective reference to the Dollar Revolving
Commitment and the Multi-Currency Revolving Commitment. The aggregate amount of
the Revolving Commitments (a) as of the Closing Date is $300,000,000, (b) as of
the Bally Acquisition Date is the actual aggregate amount of Revolving
Commitments as of such date, and (c) as of the Amendment No. 45 Effective Date
(after giving effect to the Supplemental Revolving Commitment Increases incurred
on or prior to such date) is $620,180,357.13.650,000,000.00.

 



-53-

 

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the Dollar Equivalent of the sum of, without duplication (a) the
aggregate principal amount of all Revolving Loans held by such Lender then
outstanding, (b) such Lender’s Revolving Percentage of the L/C Obligations then
outstanding and (c) such Lender’s Swingline Exposure.

 

“Revolving Facilities”: the collective reference to the Dollar Revolving
Facility and the Multi-Currency Revolving Facility.

 

“Revolving Lender”: the collective reference to the Dollar Revolving Lenders and
the Multi-Currency Revolving Lenders.

 

“Revolving Loans”: the collective reference to the Dollar Revolving Loans and
the Multi-Currency Revolving Loans.

 

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments or, at any time after the Revolving Commitments shall have
expired or terminated, the percentage which such Revolving Lender’s Revolving
Extensions of Credit then outstanding constitutes of the aggregate Revolving
Extensions of Credit then outstanding.

 

“Revolving Termination Date”: with respect to (a) Non-Extending Revolving
Commitments, the Non-Extending Revolving Termination Date and (b) Revolving
Commitments other than Non-Extending Revolving Commitments, the Amendment No. 2
Extending Revolving Termination Datethe earlier of (x) November 20, 2024 and (y)
the Accelerated Revolving Maturity Date (subject to the proviso contained in the
definition thereof).

 

“S&P”: Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

 

“Sanction(s)”: any international economic sanction administered or enforced by
OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

 

“Screen”: the relevant display page for the Eurocurrency Base Rate (as
reasonably determined by the Administrative Agent) on the Bloomberg Information
Service or any successor thereto; provided that if the Administrative Agent
determines that there is no such relevant display page or otherwise in Bloomberg
for the Eurocurrency Base Rate, “Screen” means such other comparable publicly
available service for displaying the Eurocurrency Base Rate (as reasonably
determined by the Administrative Agent).

 

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

 

“Section 2.26 Additional Amendment”: as defined in Section 2.26(c).

 

“Secured Parties”: collectively, the Lenders, the Administrative Agent, the
Collateral Agent, each Issuing Lender, the Swingline Lender, any other holder
from time to time of any of the Obligations and, in each case, their respective
successors and permitted assigns.

 



-54-

 

 

“Securities Act”: the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Security”: as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents (including any Mortgages) hereafter
delivered to the Administrative Agent or the Collateral Agent purporting to
grant a Lien on any Property of any Loan Party to secure the Obligations.

 

“Single Employer Plan”: any Plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and in respect of which Holdings or any of its Restricted Subsidiaries is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Social Gaming Business”: for so long as SG Nevada Holding Company II, LLC and
its direct and indirect Subsidiaries are designated as “Unrestricted
Subsidiaries” hereunder (including any other Unrestricted Subsidiary who may
acquire the assets of such Subsidiaries), the business conducted by SG Nevada
Holding Company II, LLC and its direct and indirect Subsidiaries as of the
Amendment No. 2 Effective Date, as well as the assets and liabilities of such
Subsidiaries.

 

“Solvent”: with respect to Holdings and its Subsidiaries, as of any date of
determination, (i) the Fair Value of the assets of Holdings and its Subsidiaries
taken as a whole exceeds their Liabilities, (ii) the Present Fair Salable Value
of the assets of Holdings and its Subsidiaries taken as a whole exceeds their
Liabilities; (iii) Holdings and its Subsidiaries taken as a whole Do not have
Unreasonably Small Capital; and (iv) Holdings and its Subsidiaries taken as a
whole Will be able to pay their Liabilities as they mature.

 

“Specified Acquisition”: the proposed acquisition disclosed to the
Administrative Agent prior to the Closing Date.

 

“Specified Bally Merger Agreement Representations”: the representations in the
Bally Merger Agreement that are material to the interests of the Lenders, but
only to the extent that Holdings, the Borrower or any Affiliate thereof has the
right to terminate its obligations under the Bally Merger Agreement or to
decline to consummate the Bally Merger as a result of a breach of such
representations in the Bally Merger Agreement.

 

“Specified Concession”: any concession, license or other authorization granted
or awarded to, or agreement entered into by, the Borrower, Holdings, any
Subsidiary of Holdings or any Specified Concession Vehicle by or with an
applicable Governmental Authority, whether such concession, license,
authorization or agreement is now existing or hereafter arising and any renewals
or extensions of, or any succession to, such concession, license, authorization
or agreement, with respect to gaming, gaming machines (including video lottery
terminals), wagering, lotteries or any goods or services relating thereto in any
jurisdiction, together with any procedures, activities, functions or
requirements in connection therewith (or any amendment or supplement to any such
concession, license, authorization, agreement, procedures, activities, functions
or requirements).

 



-55-

 

 

“Specified Concession Obligations”: any payments, costs, contributions,
obligations or commitments made or incurred by any of the Borrower, Holdings or
any Subsidiary of Holdings (whether directly or indirectly to or through any
Specified Concession Vehicle or any of its equity holders or members) in the
form of (and including any costs to obtain, or credits or discounts associated
with) (a) tender fees, up-front fees, bid or performance bonds, guarantees,
reimbursement obligations or similar arrangements, capital requirements or
contributions or similar payments or obligations in connection with any
Specified Concession or the formation of or entry into or capitalization, or
capital commitment or contribution to, of any Specified Concession Vehicle, or
(b) other payments, costs, contributions or obligations (including any credits
or discounts) in connection with any Specified Concession, or the formation of
or entry into or capitalization of any Specified Concession Vehicle, that are
(and are certified by the Borrower to be) incurred or agreed to in lieu of
payments, costs, contributions or obligations described in clause (a) above.

 

“Specified Concession Vehicle”: any consortium, joint venture or other Person
entered into by the Borrower, Holdings and/or any Subsidiary of Holdings or in
or with which the Borrower, Holdings and/or any Subsidiary of Holdings directly
or indirectly participates or has an interest or a contractual relationship,
which consortium, joint venture or other Person holds or is party to a Specified
Concession (or is otherwise formed, or directly or indirectly participates or
has an interest in or a contractual relationship with such joint venture or
other Person, in connection with a Specified Concession).

 

“Specified Disposition”: the Disposition by the Borrower and/or any Subsidiary
of one or more lines of Business (and/or any assets relating thereto) disclosed
in a schedule to be provided to the Administrative Agent prior to the Closing
Date.

 

“Specified Existing Tranche”: as defined in Section 2.26(a).

 

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i)
Holdings, the Borrower or any Subsidiary Guarantor and (ii) any Person that was
the Administrative Agent, any other Agent, a Lender or any Affiliate thereof at
the time such Hedge Agreement was entered into (or, if in effect on the Closing
Date, Bally Acquisition Date, Amendment No. 2 Effective Date, Amendment No. 3
Effective Date or Amendment No. 4 Effective Date, any Person that becomes a
Lender or an Affiliate thereof within 30 days after such date), as counterparty
and (b) that has been designated by the Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement; provided that Specified
Hedge Agreement shall exclude any Excluded Swap Obligations. The designation of
any Hedge Agreement as a Specified Hedge Agreement shall not create in favor of
the Administrative Agent, any other Agent, the Lender or Affiliate thereof that
is a party thereto (or their successors or assigns) any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement. For the avoidance of
doubt, all Hedge Agreements in existence on the Closing Date or the Bally
Acquisition Date between Holdings, the Borrower or any Subsidiary Guarantor, on
the one hand, and the Administrative Agent, any other Agent, any Lender or
Affiliate thereof (or any Person that becomes a Lender or an Affiliate thereof
within 30 days after the Closing Date or the Bally Acquisition Date, as
applicable), on the other hand, as listed on Schedule 1.1B (as supplemented
pursuant to Amendment No. 1 on the Bally Acquisition and Amendment Effectiveness
Date), shall constitute Specified Hedge Agreements.

 

“Specified Letters of Credit”: any Letter of Credit other than (i) Existing
Letters of Credit, including any renewals, extensions or replacements thereof,
and (ii) Letters of Credit issued to support performance obligations and other
operational contract or policy guarantees (but in any event, other than in
respect of Indebtedness for Borrowed Money).

 

“Specified Merger Agreement Representations”: the representations in the Merger
Agreement that are material to the interests of the Lenders, but only to the
extent that Holdings, the Borrower or any Affiliate thereof has the right to
terminate its obligations under the Merger Agreement or to decline to consummate
the Merger as a result of a breach of such representations in the Merger
Agreement.

 



-56-

 

 

 

“Specified Real Property”: the owned Real Properties set forth on Schedule 1.1D
(as supplemented pursuant to Amendment No. 1 on the Bally Acquisition and
Amendment Effectiveness Date).

 

“Specified Representations”: the representations and warranties made solely with
respect to the Loan Parties in Sections 4.3(a), 4.4(a), 4.4(c), 4.5(a), 4.5(c)
(solely with respect to the condition precedent set forth in Section 3(a) of
Amendment No. 1 as it relates to the Existing Notes Financing), 4.11, 4.13,
4.17(a) (subject to the conditionality limitations set forth in the last
paragraph of Section 5.1 and Section 3 of Amendment No. 1, as applicable), 4.18,
4.19, 4.22, 4.23 and (solely with respect to the condition precedent set forth
in Section 3(a) of Amendment No. 1) 4.24 (in each case, after giving effect to
the Transactions or the Bally Transactions, as applicable).

 

“Sponsor”: (a) Mafco, (b) each of Mafco’s direct and indirect subsidiaries and
Affiliates, (c) Ronald O. Perelman, (d) any of the directors or executive
officers of Mafco or (e) any of their respective Permitted Transferees.

 

“Spot Rate”: with respect to any currency, the rate determined by the
Administrative Agent to be the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
it if it does not have as of the date of determination a spot buying rate for
any such currency; provided, further that the Administrative Agent may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Revolving Loan or Letter of Credit denominated in a
Permitted Foreign Currency.

 

“Stated Maturity”: with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the re-purchase or
repayment of such Indebtedness at the option of the holder thereof upon the
happening of any contingency).

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided that any joint venture that is not required to be
consolidated with the Borrower and its consolidated Subsidiaries in accordance
with GAAP shall not be deemed to be a “Subsidiary” for purposes hereof. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Holdings.

 

“Subsidiary Guarantors”: (a) each Domestic Subsidiary other than any Excluded
Subsidiary and (b) any other Subsidiary of Holdings (other than the Borrower)
that is a party to the Guarantee and Collateral Agreement.

 

“Supplemental Revolving Commitment Increase”: as defined in Section 2.25(a).

 

“Supplemental Term Loan Commitments”: as defined in Section 2.25(a).

 



 -57- 

 



 

“Swap Obligations”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment”: the commitment of the Swingline Lender to make loans
pursuant to Section 2.6, as the same may be reduced from time to time pursuant
to Section 2.10 or Section 2.6.

 

“Swingline Exposure”: at any time the aggregate principal amount at such time of
all outstanding Swingline Loans. The Swingline Exposure of any Dollar Revolving
Lender at any time shall equal its Dollar Revolving Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender”: Bank of America, N.A.

 

“Swingline Loan”: any Loan made by the Swingline Lender pursuant to Section 2.6.

 

“Target”: WMS Industries Inc., a Delaware corporation.

 

“TARGET2”: the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day”: any day on which TARGET2 (or, if such payment system ceases to be
operative, such other payment system, if any, determined by the Administrative
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

 

“Target Material Adverse Effect”: any change, effect, development or
circumstance which, individually or in the aggregate, has resulted or would
reasonably be expected to result in a material adverse effect on the business,
assets, liabilities, condition (financial or other) or results of operations of
the Company and its Subsidiaries, taken as a whole; provided, however, that
changes, effects, developments or circumstances to the extent resulting from,
directly or indirectly, the following shall be excluded from the determination
of Target Material Adverse Effect: (i) any change, effect, development or
circumstance in any of the industries or markets in which the Company or its
Subsidiaries operates; (ii) any change in any Law or GAAP (or changes in
interpretations or enforcement of any Law or GAAP) applicable to the Company or
any of its Subsidiaries or any of their respective properties or assets; (iii)
changes in general economic, regulatory or political conditions or the
financial, credit or securities markets in general (including changes in
interest or exchange rates, stock, bond and/or debt prices); (iv) any acts of
God, natural disasters, earthquakes, hurricanes, terrorism, armed hostilities,
war or any escalation or worsening thereof; (v) the negotiation, execution or
announcement of the Merger Agreement or the transactions contemplated thereby
(including the impact of any of the foregoing on relationships with customers,
suppliers, licensors, employees or regulators (including any Gaming Authority)),
and any Proceeding arising therefrom or in connection therewith; (vi) any action
taken as expressly permitted or required by the Merger Agreement (it being
understood and agreed that actions taken by the Company or its Subsidiaries
pursuant to its obligations under Section 6.1 of the Merger Agreement to conduct
its business shall not be excluded in determining whether a Company Material
Adverse Effect has occurred) or any action taken at the written direction of
Parent or Merger Sub; (vii) any changes in the market price or trading volume of
the Company Common Stock, any changes in credit ratings or any failure (in and
of itself) by the Company or its Subsidiaries to meet internal, analysts’ or
other earnings estimates, budgets, plans, forecasts or financial projections of
its revenues, earnings or other financial performance or results of operations
(but not excluding any change, effect, development or circumstance giving rise
to any such change or failure to the extent such change, effect, development or
circumstance is not otherwise excluded pursuant to this definition); (viii)
changes, effects, developments or circumstances to the extent arising from or
relating to the identity of Parent or Merger Sub or Parent’s ability to obtain
the Gaming Approvals; or (ix) any matter disclosed in the Company Disclosure
Letter to the extent reasonably foreseeable from the face of such disclosure;
but only to the extent, in the case of clauses (i), (ii), (iii) or (iv), such
change, effect, development or circumstance does not disproportionately impact
the Company and its Subsidiaries, taken as a whole, relative to other companies
in the industries in which the Company or its Subsidiaries operate. Capitalized
terms in the preceding definition are used as defined in the Merger Agreement as
in effect on January 30, 2013.

 

 -58- 

 

 



“Tax Planning Transaction”: those certain transactions undertaken from time to
time for tax planning and reorganization purposes of Holdings or its
Subsidiaries as set forth in that certain step plan delivered to the
Administrative Agent prior to the Closing Date.

 

“Taxes”: all present and future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term B-1 Commitment”: as to any Term B-1 Lender, the obligation of such Term
B-1 Lender to make an Initial Term B-1 Loan to the Borrower in the principal
amount set forth under the heading “Term B-1 Commitment” opposite such Term B-1
Lender’s name on Schedule 2.1 to this Agreement. The aggregate principal amount
of the Term B-1 Commitments as of the Closing Date is $2,300,000,000; provided,
that as of the Amendment No. 4 Effective Date, for the avoidance of doubt, the
Term B-1 Commitment shall be $0.

 

“Term B-1 Facility”: as defined in the definition of “Facility.”

 

“Term B-1 Lenders”: each Lender that holds a Term B-1 Loan or a Term B-1
Commitment.

 

“Term B-1 Loans”: the Initial Term B-1 Loans; provided, that as of the Amendment
No. 4 Effective Date, after giving effect to the Amendment No. 4 Transactions,
for the avoidance of doubt, there is $0 of outstanding Term B-1 Loans.

 

“Term B-2 Commitment”: as to any Term B-2 Lender, the obligation of such Term
B-2 Lender to make an Initial Term B-2 Loan to the Borrower in the principal
amount to be set forth opposite such Term B-2 Lender’s name on Schedule A to the
Term B-2 Joinder Agreement. The aggregate principal amount of the Term B-2
Commitments as of the Bally Acquisition and Amendment Effectiveness Date shall
be no more than $2,485,000,000; provided that (x) to the extent the Term B-2
Commitment is greater than $1,735,000,000, the total aggregate principal amount
of the New Secured Notes shall be reduced by such difference and (y) to the
extent the Term B-2 Commitment is less than $1,735,000,00, the total aggregate
principal amount of the New Secured Notes shall be increased by such difference;
provided, further, that the amount of any variation in principal amounts
referred to in the above proviso shall be agreed to between the Borrower and the
Lead Arrangers; provided, further, that as of the Amendment No. 4 Effective
Date, for the avoidance of doubt, the Term B-2 Commitment shall be $0.

 

“Term B-2 Facility”: as defined in the definition of “Facility.”

 

“Term B-2 Joinder Agreement”: a Joinder Agreement, dated October 1, 2014,
entered into and delivered in connection with the Initial Term B-2 Loans.

 

“Term B-2 Lenders”: each Lender that holds a Term B-2 Loan or a Term B-2
Commitment.

 

 -59- 

 

 



“Term B-2 Loans”: the Initial Term B-2 Loans; provided, that as of the Amendment
No. 4 Effective Date, after giving effect to the Amendment No. 4 Transactions,
for the avoidance of doubt, there is $0 of outstanding Term B-2 Loans.

 

“Term B-3 Commitment”: each Additional Term B-3 Commitment and, as to any Term
B-3 Lender, the agreement of such Term B-3 Lender to exchange the entire
principal amount of its Term B-1 Loans and/or Term B-2 Loans (or such lesser
amount as allocated by the Administrative Agent) for an equal principal amount
of Term B-3 Loans on the Amendment No. 2 Effective Date. The aggregate principal
amount of the Term B-3 Commitments as of (i) the Amendment No. 2 Effective Date
is $3,291,000,000 and (ii) the Amendment No. 4 Effective Date is $0.

 

“Term B-3 Facility”: as defined in the definition of “Facility.”

 

“Term B-3 Lenders”: each Lender that holds a Term B-3 Loan or a Term B-3
Commitment.

 

“Term B-3 Loans”: the Initial Term B-3 Loans; provided, that as of the Amendment
No. 4 Effective Date, after giving effect to the Amendment No. 4 Transactions,
for the avoidance of doubt, there is $0 of outstanding Term B-3 Loans.

 

“Term B-4 Commitment”: as to any Term B-4 Lender, the obligation of such Term
B-4 Lender to make an Initial Term B-4 Loan to the Borrower in the principal
amount to be set forth opposite such Term B-4 Lender’s name on its signature
page to Amendment No. 3. The aggregate principal amount of the Term B-4
Commitments as of (i) the Amendment No. 3 Effective Date is $3,282,772,500 and
(ii) the Amendment No. 4 Effective Date is $0.

 

“Term B-4 Facility”: as defined in the definition of “Facility.”

 

“Term B-4 Lenders”: each Lender that holds a Term B-4 Loan or a Term B-4
Commitment.

 

“Term B-4 Loans”: the Initial Term B-4 Loans; provided, that as of the Amendment
No. 4 Effective Date, after giving effect to the Amendment No. 4 Transactions,
for the avoidance of doubt, there is $0 of outstanding Term B-4 Loans.

 

“Term B-5 Commitment”: each Additional Term B-5 Commitment and, as to any Term
B-5 Lender, the agreement of such Term B-5 Lender to exchange the entire
principal amount of its Term B-4 Loans (or such lesser amount as allocated by
the Administrative Agent) for an equal principal amount of Term B-5 Loans on the
Amendment No. 4 Effective Date. The aggregate principal amount of the Term B-5
Commitments as of the Amendment No. 4 Effective Date is $4,174,565,568.75.

 

“Term B-5 Facility”: as defined in the definition of “Facility.”

 

“Term B-5 Lenders”: each Lender that holds a Term B-5 Loan or a Term B-5
Commitment.

 

“Term B-5 Loans”: the Initial Term B-5 Loans.

 

“Term Commitment”: the Term B-1 Commitment, the Term B-2 Commitment, the Term
B-3 Commitment, the Term B-4 Commitment and the Term B-5 Commitment, as
applicable.

 

“Term Facility”: the Term B-1 Facility, the Term B-2 Facility, the Term B-3
Facility, the Term B-4 Facility and the Term B-5 Facility.

 

 -60- 

 

 



“Term Lenders”: the Term B-1 Lenders, the Term B-2 Lenders, the Term B-3
Lenders, the Term B-4 Lenders and the Term B-5 Lenders.

 

“Term Loans”: the Term B-1 Loans, the Term B-2 Loans, the Term B-3 Loans, the
Term B-4 Loans, the Term B-5 Loans and New Term Loans, Extended Term Loans
and/or Refinancing Term Loans in respect of either of the foregoing, as the
context may require.

 

“Term Maturity Date”: the earlier of (x) with respect to Initial Term B-5 Loans,
August 14, 2024 and (y) the Accelerated Term Loan Maturity Date (subject to the
proviso contained in the definition thereof).

 

“Term Prepayment Amount”: as defined in Section 2.12(e).

 

“Test Period”: on any date of determination, the period of four consecutive
fiscal quarters of the Borrower (in each case taken as one accounting period)
most recently ended on or prior to such date for which financial statements have
been or are required to be delivered pursuant to Section 6.1.

 

“Tranche”: (a) with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Initial Term B-1 Loans, (2) Initial Term B-2
Loans, (3) Initial Term B-3 Loans, (4) Initial Term B-4 Loans, (5) Initial Term
B-5 Loans, (6) New Term Loans with the same terms and conditions made on the
same day, (7) Extended Term Loans (of the same Extension Series) or (8)
Refinancing Term Loans with the same terms and conditions made on the same day
and (b) with respect to Revolving Loans or commitments, refers to whether such
Revolving Loans are (A)(1) Dollar Revolving Loans or Dollar Revolving
Commitments or (2) Multi-Currency Revolving Loans or Multi-Currency Revolving
Commitments and (B)(1) Revolving Commitments or Revolving Loans, (2) Extended
Revolving Commitments (of the same Extension Series) or (3) Refinancing
Revolving Commitments with the same terms and conditions made on the same day or
Revolving Loans in respect thereof.

 

“Transactions”: the consummation of the Merger in accordance with the terms of
the Merger Agreement and the other transactions described therein, together with
each of the following transactions consummated or to be consummated in
connection therewith:

 

(a)       the Borrower obtaining the Facilities;

 

(b)       the occurrence of the Refinancing; and

 

(c)       the payment of all fees, costs and expenses incurred in connection
with the transactions described in the foregoing provisions of this definition
(the “Transaction Costs”).

 

“Transaction Costs”: as defined in the definition of “Transactions.”

 

“Transferee”: any Assignee or Participant.

 

“Trigger Date”: as defined in Section 2.12(b).

 

“Type”: as to any Loan, its nature as an ABR Loan or Eurocurrency Loan.

 

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

 -61- 

 

 



“Unconverted Term B-4 Loans”: as defined in Amendment No. 4.

 

“United States”: the United States of America.

 

“Unrestricted Cash”: as at any date of determination, the aggregate amount of
cash and Cash Equivalents included in the cash accounts that would be listed on
the consolidated balance sheet of Holdings and its Restricted Subsidiaries as at
such date, to the extent such cash and Cash Equivalents are not (a) subject to a
Lien securing any Indebtedness or other obligations, other than (i) the
Obligations or (ii) any such other Indebtedness that is subject to any Other
Intercreditor Agreement or (b) classified as “restricted” (unless so classified
solely because of any provision under the Loan Documents or any other agreement
or instrument governing other Indebtedness that is subject to any Other
Intercreditor Agreement governing the application thereof or because they are
subject to a Lien securing the Obligations or other Indebtedness that is subject
to any Other Intercreditor Agreement).

 

“Unrestricted Subsidiary”: (i) any Escrow Entity, (ii) any Subsidiary of
Holdings designated as such and listed on Schedule 4.14 on the Closing Date,
(iii) any Subsidiary of Holdings (other than the Borrower) that is designated by
a resolution of the Board of Directors of Holdings as an Unrestricted
Subsidiary, but only to the extent that, in the case of each of clauses (ii) and
(iii), such Subsidiary: (a) has no Indebtedness other than Non-Recourse Debt
(other than such Indebtedness to the extent any related obligations of Holdings
or its Restricted Subsidiaries would otherwise be permitted under Section 7.7);
(b) is not party to any agreement, contract, arrangement or understanding with
Holdings or any Restricted Subsidiary unless (x) the terms of any such
agreement, contract, arrangement or understanding, taken as a whole, are no less
favorable to Holdings or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower or (y)
Holdings or any Restricted Subsidiary would be permitted to enter into such
agreement, contract, arrangement or understanding with an Unrestricted
Subsidiary pursuant to Section 7.9; (c) is a Person with respect to which
neither Holdings nor any of its Restricted Subsidiaries has any direct or
indirect obligation (x) to subscribe for additional Capital Stock or warrants,
options or other rights to acquire Capital Stock or (y) to maintain or preserve
such Person’s financial condition or to cause such Person to achieve any
specified levels of operating results, unless, in each case, Holdings or any
Restricted Subsidiary would be permitted to incur any such obligation with
respect to an Unrestricted Subsidiary pursuant to Section 7.7; and (d) does not
guarantee or otherwise provide credit support after the time of such designation
for any Indebtedness of Holdings or any of its Restricted Subsidiaries unless it
also guarantees or provides credit support in respect of the Obligations, in the
case of clauses (a), (b) and (c), except to the extent not otherwise prohibited
by Section 7.7; provided that, with respect to clauses (ii) and (iii), after
giving effect to any such designation of a Domestic Subsidiary but tested only
at the time of such designation, the combined Consolidated EBITDA of Domestic
Subsidiaries that are Unrestricted Subsidiaries for the most recently ended Test
Period for which financial statements have been delivered pursuant to Section
6.1 does not exceed 7.0% of the Consolidated EBITDA of the Borrower and its
Subsidiaries for the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 6.1, and (iv) any Subsidiary
that is subsequently formed or acquired by an Unrestricted Subsidiary that has
been previously designated as such pursuant to clause (iii) above. If, at any
time, any Unrestricted Subsidiary would fail to meet the foregoing requirements
as an Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes hereof. Subject to the foregoing, Holdings may at any
time designate any Unrestricted Subsidiary to be a Restricted Subsidiary or any
Restricted Subsidiary to be an Unrestricted Subsidiary; provided that (i) such
designation shall only be permitted if no Event of Default would be in existence
following such designation and after giving effect to such designation Holdings
shall be in pro forma compliance with the financial covenant (whether or not
then subject to testing) set forth in Section 7.1 as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1, (ii) any designation of an Unrestricted Subsidiary as a
Restricted Subsidiary shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of any outstanding Indebtedness of such Unrestricted
Subsidiary and (iii) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary under clause (ii) or (iii) above shall be deemed to be
an Investment in an Unrestricted Subsidiary and shall reduce amounts available
for Investments in Unrestricted Subsidiaries permitted by Section 7.7 in an
amount equal to the Fair Market Value of the Subsidiary so designated; provided
that the Borrower may subsequently redesignate any such Unrestricted Subsidiary
as a Restricted Subsidiary so long as the Borrower does not subsequently
re-designate such Restricted Subsidiary as an Unrestricted Subsidiary for a
period of the succeeding four fiscal quarters.

 

 -62- 

 

 



“US Lender”: as defined in Section 2.20(e).

 

“USA Patriot Act”: as defined in Section 10.18.

 

“Will be able to pay their Liabilities as they mature”: for the period from the
date hereof through the Latest Maturity Date, Holdings and its Subsidiaries
taken as a whole and after giving effect to the consummation of the
Transactions, the Bally Transactions, the Amendment No. 2 Transactions, the
Amendment No. 3 Transactions or the Amendment No. 4 Transactions, as applicable,
will have sufficient assets, credit capacity and cash flow to pay their
Liabilities as those Liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by Holdings and its Subsidiaries as reflected in the
projected financial statements and in light of the anticipated credit capacity.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule

 

“Yield”: on any date on which “Yield” is required to be calculated hereunder
will be the internal rate of return on any Tranche of Initial Term Loans or any
new syndicated loans, as applicable, determined by the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices utilizing (a) the greater of (i) if applicable, any “LIBOR floor”
applicable to such Tranche of Initial Term Loans or any new syndicated loans, as
applicable, on such date and (ii) the price of a LIBOR swap-equivalent maturing
on the earlier of (x) the date that is four years following such date and (y)
the final maturity date of such Tranche of Initial Term Loans or any new
syndicated loans, as applicable; (b) the Applicable Margin for such Tranche of
Initial Term Loans or the applicable interest rate margin for any new syndicated
loans, as applicable, on such date; and (c) the issue price of such Tranche of
Initial Term Loans or any new syndicated loans, as applicable (after giving
effect to any original issue discount or upfront fees paid to the market (but
excluding commitment, arrangement, structuring or other fees in respect of such
Tranche of Initial Term Loans or any new syndicated loans, as applicable, that
are not generally shared with the relevant Lenders) in respect of such Tranche
of Initial Term Loans or any new syndicated loans, as applicable, calculated
based on an assumed four year average life to maturity).

 

1.2           Other Definitional Provisions.

 

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to Holdings and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP, (ii)
the words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation,” and (iii) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

 

 -63- 

 



(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Annex, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(d)           The term “license” shall include sub-license. The term “documents”
includes any and all documents whether in physical or electronic form.

 

(e)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(f)            Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value,” as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

 

(g)           In connection with any action being taken in connection with a
Limited Condition Acquisition, for purposes of determining compliance with any
provision of this Agreement which requires that no Default, Event of Default or
specified Event of Default, as applicable, has occurred, is continuing or would
result from any such action, as applicable, at the option of the Borrower
pursuant to an LCA Election such condition shall be deemed satisfied so long as
no Default, Event of Default or specified Event of Default, as applicable,
exists on the date the definitive agreements for such Limited Condition
Acquisition are entered into after giving pro forma effect to such Limited
Condition Acquisition and the actions to be taken in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) as if
such Limited Condition Acquisition and other actions had occurred on such date.
For the avoidance of doubt, if the Borrower has exercised its option under the
first sentence of this clause (g), and any Default or Event of Default occurs
following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such Default or Event of Default shall be
deemed to not have occurred or be continuing solely for purposes of determining
whether any action being taken in connection with such Limited Condition
Acquisition is permitted hereunder.

 

(h)          In connection with any action being taken solely in connection with
a Limited Condition Acquisition, for purposes of:

 

(i)        determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Net First Lien Leverage Ratio,
Consolidated Net Total Leverage Ratio or Fixed Charge Coverage Ratio; or

 

 -64- 

 

 



(ii)       testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated Total Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarters
ending prior to the LCA Test Date for which consolidated financial statements of
Holdings are available, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with. For the avoidance of doubt,
if the Borrower has made an LCA Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated Total Assets of the Borrower or the Person subject
to such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations. If the Borrower has made an
LCA Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio or basket availability with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCA Test Date and prior to the earlier
of the date on which such Limited Condition Acquisition is consummated or the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated; provided that the calculation of Consolidated Net Income (and any
defined term a component of which is Consolidated Net Income) shall not include
the Consolidated Net Income of the Person or assets to be acquired in any
Limited Condition Acquisition for usages other than in connection with the
applicable transaction pertaining to such Limited Condition Acquisition until
such time as such Limited Condition Acquisition is actually consummated (clauses
(g) and (h), collectively, the “Limited Condition Acquisition Provision”).

 

1.3           Pro Forma Calculations. (i) Any calculation to be determined on a
“pro forma” basis, after giving “pro forma” effect to certain transactions or
pursuant to words of similar import and (ii) the Consolidated Net First Lien
Leverage Ratio, the Consolidated Net Total Leverage Ratio, and the Fixed Charge
Coverage Ratio, in each case, shall be calculated as follows (subject to the
provisions of Section 1.2):

 

(a)       for purposes of making the computation referred to above, in the event
that Holdings or any of its Restricted Subsidiaries incurs, assumes, guarantees,
redeems, retires, defeases or extinguishes any Indebtedness or enters into,
terminates or cancels a Qualified Contract, other than the completion thereof in
accordance with its terms, subsequent to the commencement of the period for
which such ratio is being calculated but on or prior to or substantially
concurrently with or for the purpose of the event for which the calculation is
made (a “Calculation Date”), then except as otherwise set forth in clauses (d)
and (e) below, such calculation shall be made giving pro forma effect to such
incurrence, assumption, guarantee, redemption, retirement, defeasance or
extinguishment of Indebtedness or entry into, termination or cancellation of
such Qualified Contract (other than the completion thereof in accordance with
its terms) as if the same had occurred at the beginning of the applicable Test
Period; provided that for purposes of making the computation of Consolidated Net
First Lien Leverage, Consolidated Net Total Leverage or Fixed Charges for the
computation of the Consolidated Net First Lien Leverage Ratio, Consolidated Net
Total Leverage Ratio or Fixed Charge Coverage Ratio, as applicable, Consolidated
Net First Lien Leverage, Consolidated Net Total Leverage or Fixed Charges, as
applicable, shall be Consolidated Net First Lien Leverage, Consolidated Net
Total Leverage or Fixed Charges as of the date the relevant action is being
taken giving pro forma effect to any redemption, retirement or extinguishment of
Indebtedness in connection with such event; and

 

 -65- 

 

 



(b)      for purposes of making the computation referred to above, if any
Investments, Dispositions or designations of Unrestricted Subsidiaries or
Restricted Subsidiaries are made (or committed to be made pursuant to a
definitive agreement) subsequent to the commencement of the period for which
such calculation is being made but on or prior to or simultaneously with the
relevant Calculation Date, then such calculation shall be made giving pro forma
effect to such Investments, Dispositions and designations as if the same had
occurred at the beginning of the applicable Test Period in a manner consistent,
where applicable, with the pro forma adjustments set forth in clause (j) of and
the last proviso of the first sentence of the definition of “Consolidated
EBITDA.” If since the beginning of such period any Person that subsequently
became a Restricted Subsidiary or was merged with or into Holdings or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Investment or Disposition that would have required adjustment pursuant to this
provision, then such calculation shall be made giving pro forma effect thereto
for such Test Period as if such Investment or Disposition had occurred at the
beginning of the applicable Test Period;

 

provided that notwithstanding the foregoing, when calculating the Consolidated
Net First Lien Leverage Ratio for purposes of (i) determining the Applicable
Margin, (ii) determining the Applicable Commitment Fee Rate and (iii)
determining actual compliance (and not pro forma compliance or compliance on a
pro forma basis) with the covenants pursuant to Section 7.1, any pro forma event
of the type set forth in clauses (a) or (b) of this Section 1.3 that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect.

 

1.4           Exchange Rates; Currency Equivalents. The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of the face amount of Multi-Currency
Revolving Loans and/or Multi-Currency Letters of Credit denominated in Permitted
Foreign Currencies and of Multi-Currency L/C Disbursements in respect of such
Multi-Currency Letters of Credit. Such Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. The Administrative Agent shall notify the applicable Issuing Lender and
the Borrower on each Revaluation Date of the Spot Rates determined by it and the
related Dollar Equivalent of Multi-Currency Revolving Loans and Multi-Currency
L/C Obligations then outstanding. Solely for purposes of Sections 2 and 3 and
related definitional provisions to the extent used in such Sections, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent and notified to the Borrower and the applicable Issuing
Lender in accordance with this Section 1.4. If any basket is exceeded solely as
a result of fluctuations in applicable currency exchange rates after the last
time such basket was utilized, such basket will not be deemed to have been
exceeded solely as a result of such fluctuations in currency exchange rates. For
purposes of determining the Consolidated Net First Lien Leverage Ratio, the
Consolidated Net Total Leverage Ratio and the Fixed Charge Coverage Ratio,
amounts denominated in a currency other than Dollars will be converted to
Dollars for the purposes of (A) testing the financial covenant under Section
7.1, at the Spot Rate as of the last day of the fiscal quarter for which such
measurement is being made, and (B) calculating any Consolidated Net Total
Leverage Ratio, the Consolidated Net First Lien Leverage Ratio and the Fixed
Charge Coverage Ratio (other than for the purposes of determining compliance
with Section 7.1), at the Spot Rate as of the date of calculation, and will, in
the case of Indebtedness, reflect the currency translation effects, determined
in accordance with GAAP, of Hedge Agreements permitted hereunder for currency
exchange risks with respect to the applicable currency in effect on the date of
determination of the Dollar Equivalent of such Indebtedness.

 

 -66- 

 

 



1.5           Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of the Application or any other document, agreement or instrument
entered into by the applicable Issuing Lender and the Borrower with respect
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

1.6           Covenants. For purposes of determining compliance with Section 7,
in the event that an item or event meets the criteria of more than one of the
categories described in a particular covenant contained in Section 7, the
Borrower may, in its sole discretion, classify and reclassify or later divide,
classify or reclassify such item or event (or any portion thereof) and may
include the amount and type of such item or event in one or more of the relevant
clauses or subclauses, in each case, within such covenant. Furthermore, (A) for
purposes of Section 7.2, the amount of any Indebtedness denominated in any
currency other than Dollars shall be calculated based on the applicable Spot
Rate, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness), on the date
that such Indebtedness was incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the applicable
Spot Rate on the date of such refinancing, such Dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed (i) the outstanding or committed
principal amount, as applicable, of such Indebtedness being refinanced plus (ii)
the aggregate amount of fees, underwriting discounts, premiums and other costs
and expenses incurred in connection with such refinancing and (B) for purposes
of Sections 7.3, 7.5, 7.6 and 7.7, the amount of any Liens, Dispositions,
Restricted Payments and Investments, as applicable, denominated in any currency
other than Dollars shall be calculated based on the applicable Spot Rate.

 

SECTION 2.      AMOUNT AND TERMS OF COMMITMENTS

 

2.1           Term Commitments.

 

(a)           Subject to the terms and conditions hereof, each Term B-1 Lender
severally agrees to make a term loan (an “Initial Term B-1 Loan”) in Dollars to
the Borrower on the Closing Date in an amount which will not exceed the amount
of the Term B-1 Commitment of such Lender. The aggregate outstanding principal
amount of the Term B-1 Loans for all purposes of this Agreement and the other
Loan Documents shall be the stated principal amount thereof outstanding from
time to time. The Term B-1 Loans may from time to time be Eurocurrency Loans or
ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.13.

 

(b)           Subject to the terms and conditions hereof, each Term B-2 Lender
severally agrees to make a term loan (an “Initial Term B-2 Loan”) in Dollars to
the Borrower in connection with the Bally Transactions in an amount which will
not exceed the amount of the Term B-2 Commitment of such Lender. The aggregate
outstanding principal amount of the Term B-2 Loans for all purposes of this
Agreement and the other Loan Documents shall be the stated principal amount
thereof outstanding from time to time. The Term B-2 Loans may from time to time
be Eurocurrency Loans or ABR Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 2.13.

 

 -67- 

 

 



(c)           Subject to the terms and conditions set forth herein and in
Amendment No. 4, each Converted Term B-5 Lender agrees to exchange its Converted
Term B-4 Loans for a like principal amount of Term B-5 Loans on the Amendment
No. 4 Effective Date. Subject to the terms and conditions set forth herein and
in Amendment No. 4, each Additional Term B-5 Lender agrees to make an Additional
Term B-5 Loan to the Borrower on the Amendment No. 4 Effective Date in the
principal amount equal to its Additional Term B-5 Commitment on the Amendment
No. 4 Effective Date. The Borrower shall prepay Unconverted Term B-4 Loans with
a like amount of the gross proceeds of the Additional Term B-5 Loans,
concurrently with the receipt thereof. On the Amendment No. 4 Effective Date,
the Borrower shall pay all accrued and unpaid interest up to but not including
the Amendment No. 4 Effective Date on the Term B-4 Loans outstanding immediately
prior to the Amendment No. 4 Effective Date with the proceeds of the Additional
Term B-5 Loans, concurrently with the receipt thereof. The aggregate outstanding
principal amount of the Term B-5 Loans for all purposes of this Agreement and
the other Loan Documents shall be the stated principal amount thereof
outstanding from time to time. The Term B-5 Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.13.

 

2.2           Procedure for Initial Term Loan Borrowing. The Borrower shall give
the Administrative Agent irrevocable written notice (which notice must be
received by the Administrative Agent at least one Business Day prior to the
anticipated Closing Date, the Bally Acquisition Date, the Amendment No. 2
Effective Date, the Amendment No. 3 Effective Date or the Amendment No. 4
Effective Date, as applicable) requesting that the Term Lenders make the Initial
Term Loans on the Closing Date, on or prior to the Bally Acquisition Date, on
the Amendment No. 2 Effective Date, on the Amendment No. 3 Effective Date or on
the Amendment No. 4 Effective Date, as applicable, and specifying the amount to
be borrowed and the requested Interest Period, if applicable. Upon receipt of
such notice the Administrative Agent shall promptly notify each Term Lender
thereof. Not later than 11:00 A.M., New York City time, on the Closing Date, on
or prior to the Bally Acquisition Date, on the Amendment No. 2 Effective Date,
on the Amendment No. 3 Effective Date or on the Amendment No. 4 Effective Date,
as applicable, each Term Lender shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds equal to the
Initial Term Loan or Initial Term Loans to be made by such Lender. The
Administrative Agent shall credit the account designated in writing by the
Borrower to the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.

 

2.3           Repayment of Term Loans. The Initial Term Loan of each Term Lender
shall be payable in equal consecutive quarterly installments on the last
Business Day of each March, June, September and December, commencing on (a) in
the case of the Initial Term B-1 Loans, March 31, 2014, (b) in the case of the
Initial Term B-2 Loans, the last Business Day of the first full fiscal quarter
after the Bally Acquisition Date, (c) in the case of the Initial Term B-3 Loans,
the last Business Day of the first full fiscal quarter after the Amendment No. 2
Effective Date, (d) in the case of the Initial Term B-4 Loans, the last Business
Day of the first full fiscal quarter after the Amendment No. 3 Effective Date
and (e) in the case of the Initial Term B-5 Loans, the last Business Day of the
first full fiscal quarter after the Amendment No. 4 Effective Date, in an amount
equal to one quarter of one percent (0.25%) of the stated principal amount of
the applicable Initial Term Loans funded on the Closing Date, the Bally
Acquisition Date, the Amendment No. 2 Effective Date, the Amendment No. 3
Effective Date or the Amendment No. 4 Effective Date, as applicable (which
installments shall, to the extent applicable, be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.18(b), or be increased as a result of any increase in the amount of
Initial Term Loans (excluding, for the avoidance of doubt, Initial Term B-2
Loans, Initial Term B-3 Loans, Initial Term B-4 Loans and Initial Term B-5
Loans) pursuant to Supplemental Term Loan Commitments, the Term B-3 Commitments,
the Term B-4 Commitments or the Term B-5 Commitments (such increased
amortization payments to be calculated in the same manner (and on the same
basis) as set forth above for the Initial Term Loans made as of the Closing
Date, Bally Acquisition Date, Amendment No. 2 Effective Date, Amendment No. 3
Effective Date or Amendment No. 4 Effective Date, as applicable)), with the
remaining balance thereof payable on the Term Maturity Date.

 

 -68- 

 

 



2.4           Revolving Commitments.

 

(a)           Subject to the terms and conditions hereof, (i) each Dollar
Revolving Lender severally agrees to make revolving credit loans in Dollars
(“Dollar Revolving Loans”) to the Borrower from time to time during the
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Dollar Revolving Percentage of
the Dollar L/C Obligations and such Dollar Revolving Lender’s Dollar Swingline
Exposure then outstanding, does not exceed the amount of such Lender’s Dollar
Revolving Commitment and (ii) each Multi-Currency Revolving Lender severally
agrees to make revolving credit loans in Dollars or in any Permitted Foreign
Currency (“Multi-Currency Revolving Loans”) to the Borrower from time to time
during the Revolving Commitment Period in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Multi-Currency Revolving
Percentage of the Multi-Currency L/C Obligations then outstanding, does not
exceed the amount of such Lender’s Multi-Currency Revolving Commitment. During
the Revolving Commitment Period, the Borrower may use the Revolving Commitments
by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurocurrency Loans or, solely in the
case of Revolving Loans denominated in Dollars, ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.5 and 2.13.

 

(b)           The Borrower shall repay all outstanding Revolving Loans of a
Revolving Lender on the applicable Revolving Termination Date.

 

(c)           On the Non-Extending Revolving Termination Date (i) participating
interests of Non-Extending Revolving Lenders in Swingline Loans (other than any
then-existing obligations of such Non-Extending Revolving Lenders to purchase a
participating interest in Swingline Loans pursuant to Section 2.6(d)) shall
terminate and be reallocated among the Revolving Lenders in accordance with
their respective Revolving Percentages (after giving effect to the termination
of all Non-Extending Revolving Commitments) and (ii) participating interests of
Non-Extending Revolving Lenders in then outstanding Letters of Credit (other
than Letters of Credit in respect of which there are unpaid Reimbursement
Obligations or in respect of which a drawing has been made which has not yet
been honored in each case as of the date that is three Business Days prior to
the Non-Extending Revolving Termination Date) shall terminate and participating
interests in then outstanding Letters of Credit shall be reallocated among the
Revolving Lenders in accordance with their respective Revolving Percentages
(after giving effect to the termination of all Non-Extending Revolving
Commitments). Notwithstanding the foregoing, if the reallocation described in
this clause (c) cannot, or can only partially, be effected for whatever reason
(including to the extent the total Revolving Extensions of Credit exceed the
aggregate amount of Extending Revolving Commitments), the Borrower shall within
three Business Days following notice by the Administrative Agent either (x) cash
collateralize in an amount equal to 100% of such Non-Extending Revolving
Lender’s participations in the outstanding Letters of Credit and Swingline Loans
(after giving effect to any partial reallocation pursuant to this clause (c)) or
(y) backstop such Non-Extending Revolving Lender’s participations in the Letters
of Credit and Swingline Loans (after giving effect to any partial reallocation
pursuant to this clause (c)) with a letter of credit reasonably satisfactory to
the Issuing Lender, in each case, for so long as any Letters of Credit are
outstanding.

 

 -69- 

 

 



2.5           Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided that the Borrower shall give the Administrative Agent
irrevocable written notice (which notice must be received by the Administrative
Agent (i) in the case of Eurocurrency Loans denominated in Dollars, prior to
12:00 Noon, New York City time, three Business Days prior to the requested
Borrowing Date, (ii) in the case of Eurocurrency Loans denominated in a
Permitted Foreign Currency, prior to 12:00 Noon, New York City time, four
Business Days prior to the requested Borrowing Date or (iii) in the case of ABR
Loans, prior to 12:00 Noon, New York City time, on the proposed Borrowing Date),
specifying (v) the amount and Type of Revolving Loans to be borrowed (which, in
the case of any Revolving Loans denominated in a Permitted Foreign Currency,
shall be Eurocurrency Loans), (w) the requested Borrowing Date, (x) whether the
Borrower is requesting a Dollar Revolving Loan or a Multi-Currency Revolving
Loan, (y) the currency in which such Revolving Loan is to be borrowed and (z) in
the case of Eurocurrency Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Period therefor; provided,
further, that if the Borrower wishes to request Eurocurrency Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such borrowing, conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the appropriate Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., three Business Days before the
requested date of such borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. Each
borrowing by the Borrower under the Revolving Commitments shall be in an amount
equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, if the then aggregate applicable Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurocurrency Loans, the Borrowing Minimum or a whole multiple of the
Borrowing Multiple in excess thereof. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Dollar Revolving
Lender or Multi-Currency Revolving Lender, as the case may be, thereof. Each
Dollar Revolving Lender or Multi-Currency Revolving Lender, as the case may be,
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 11:00 A.M. (or, in the case of ABR Loans being made pursuant to a notice
delivered on the proposed Borrowing Date, 3:00 P.M.), New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent crediting the account designated in writing by the
Borrower to the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by such Revolving Lenders and in like
funds as received by the Administrative Agent. If no election as to the Type of
a Revolving Loan is specified, other than with respect to Revolving Loans
denominated in a Permitted Foreign Currency, then the requested Loan shall be an
ABR Loan. If no Interest Period is specified with respect to any requested
Eurocurrency Loan, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. If no currency is specified with respect to any
requested Revolving Loan, the Borrower shall be deemed to have selected Dollars.
If no Revolving Facility is specified, the Borrower shall be deemed to have
selected the Multi-Currency Revolving Facility.

 

2.6           Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section 2.6, shall make Swingline Loans to the Borrower from time to
time in Dollars during the Revolving Commitment Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
or (ii) the aggregate Dollar Revolving Extensions of Credit exceeding the Dollar
Revolving Commitment then in effect; provided that the Swingline Lender shall
not be required to make a Swingline Loan (i) to refinance an outstanding
Swingline Loan or (ii) if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by making such
Swingline Loan may have, Fronting Exposure. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow Swingline Loans. Each Swingline Loan shall be an ABR Loan.

 

 -70- 

 

 



(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(promptly confirmed by telecopy), not later than 1:00 p.m., New York City time,
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan, and proper wire instructions for the same. Promptly
after receipt by the Swingline Lender of any telephonic Swingline Loan notice,
the Swingline Lender will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has also received such Swingline Loan
notice and, if not, the Swingline Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Dollar Revolving Lender) prior to 2:00
p.m. on the date of the proposed Swingline Loan (A) directing the Swingline
Lender not to make such Swingline Loan as a result of the limitations set forth
in Section 2.6(a), or (B) that one or more of the applicable conditions
specified in Section 5.2 is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender shall make each Swingline Loan available
to the Borrower at its office by crediting the account of the Borrower on the
books of the Swingline Lender in immediately available funds by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan. Swingline Loans
shall be made in an amount equal to $100,000 or a whole multiple of $100,000 in
excess thereof.

 

(c)           The Borrower shall have the right at any time and from time to
time to repay, without premium or penalty, any Swingline Loan, in whole or in
part, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written or telecopy notice) to the Swingline Lender and to the
Administrative Agent before 4:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s administrative questionnaire. All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.

 

(d)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Dollar Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Dollar
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Dollar Revolving Lender,
specifying in such notice such Lender’s Dollar Revolving Percentage of such
Swingline Loan or Loans. Each Dollar Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Dollar Revolving Percentage of such Swingline Loan or Loans. Each Dollar
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Dollar Revolving Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction whatsoever
(provided that such payment shall not cause such Lender’s Dollar Revolving
Extensions of Credit to exceed such Lender’s Dollar Revolving Commitment). Each
Dollar Revolving Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 3.4 with respect to Loans made by such Lender (and Section 3.4 shall
apply, mutatis mutandis, to the payment obligations of the Dollar Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Dollar Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Dollar Revolving Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

 -71- 

 

 



(e)           If the Revolving Termination Date shall have occurred at a time
when Extended Revolving Commitments under the Dollar Revolving Facility are in
effect, then on the Revolving Termination Date all then outstanding Swingline
Loans shall be repaid in full on such date (and there shall be no adjustment to
the participations in such Swingline Loans as a result of the occurrence of such
Revolving Termination Date); provided that, if on the occurrence of the
Revolving Termination Date (after giving effect to any repayments of Dollar
Revolving Loans and any reallocation as contemplated in Section 3.4(d)), (i)
there shall exist sufficient unutilized Extended Revolving Commitments under the
Dollar Revolving Facility and (ii) the conditions set forth in Sections 5.2(a)
and 5.2(b) shall be satisfied at such time so that the respective outstanding
Swingline Loans could be incurred pursuant to such Extended Revolving
Commitments which will remain in effect after the occurrence of the Revolving
Termination Date, then there shall be an automatic adjustment on such date of
the participations in such Swingline Loans and the same shall be deemed to have
been incurred solely pursuant to such Extended Revolving Commitments and such
Swingline Loans shall not be so required to be repaid in full on the Revolving
Termination Date.

 

(f)            Notwithstanding anything to the contrary contained in this
Agreement, in the event a Dollar Revolving Lender becomes a Defaulting Lender,
then such Defaulting Lender’s Dollar Revolving Percentage in all outstanding
Swingline Loans will automatically be reallocated among the Dollar Revolving
Lenders that are Non-Defaulting Lenders pro rata in accordance with each
Non-Defaulting Lender’s Dollar Revolving Percentage (calculated without regard
to the Dollar Revolving Commitment of the Defaulting Lender), but only to the
extent that such reallocation does not cause the Dollar Revolving Extensions of
Credit of any Non-Defaulting Lender to exceed the Dollar Revolving Commitment of
such Non-Defaulting Lender. If such reallocation cannot, or can only partially,
be effected, the Borrower shall, within five Business Days after written notice
from the Administrative Agent, pay to the Administrative Agent an amount of cash
equal to such Defaulting Lender’s Dollar Revolving Percentage (calculated as in
effect immediately prior to it becoming a Defaulting Lender) of the outstanding
Swingline Loans (after giving effect to any partial reallocation pursuant to the
first sentence of this Section 2.6(f)) to be applied to the repayment of such
Swingline Loans. So long as there is a Defaulting Lender, the Swingline Lender
shall not be required to lend any Swingline Loans if the sum of, without
duplication, the Non-Defaulting Lenders’ Dollar Revolving Percentages of the
outstanding Dollar Revolving Loans and Dollar L/C Obligations and their
participations in Swingline Loans after giving effect to any such requested
Swingline Loans would exceed the aggregate Dollar Revolving Commitments of the
Non-Defaulting Lenders (such excess, “Fronting Exposure”).

 

 -72- 

 

 



2.7           Defaulting Lenders.

 

(a)            Defaulting Lender Cure. If the Borrower, the Administrative
Agent, each Issuing Lender and the Swingline Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any cash collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Facility (without giving
effect to Section 3.4(d)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(b)            Defaulting Lender Waterfall. Any payment of principal, interest
or other amounts (other than the payment of (i) commitment fees under Section
2.9, (ii) default interest under Section 2.15(c) and (iii) Letter of Credit fees
under Section 3.3, which in each case shall be applied pursuant to the
provisions of those Sections) received by the Administrative Agent for the
account of any Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 8 or otherwise) shall be applied by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent pursuant to Section 9.7; second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender (without
duplication of the application of any cash collateral provided by the Borrower
pursuant to Section 3.4(d)) to any Issuing Lender or Swingline Lender hereunder;
third, to be held as security for any L/C Shortfall (without duplication of any
cash collateral provided by the Borrower pursuant to Section 3.4(d)) in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent; fourth, as the Borrower may request (so long as no
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement;
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released in order to satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or the Swingline Lender as a result of any final non-appealable judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Lenders or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any final non-appealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and L/C Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 3.4(d). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to be held as
security in a cash collateral account pursuant to this Section 2.7(b) shall be
deemed paid to and redirected by such Defaulting Lender and shall satisfy the
Borrower’s payment obligation in respect thereof in full, and each Lender
irrevocably consents hereto.

 

 -73- 

 

 



2.8           Repayment of Loans.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the appropriate Revolving Lender, Term
Lender or Swingline Lender, as the case may be, (i) the then unpaid principal
amount of each Revolving Loan of such Revolving Lender made to the Borrower
outstanding on the Revolving Termination Date (or on such earlier date on which
the Loans become due and payable pursuant to Section 8.1), (ii) the principal
amount of each outstanding Term Loan of such Term Lender made to the Borrower in
installments according to the applicable amortization schedule set forth in
Section 2.3 (or on such earlier date on which the Loans become due and payable
pursuant to Section 8.1) and (iii) the then unpaid principal amount of each
Swingline Loan on the earlier of, (A) with respect to any Swingline Loan
outstanding on the Non-Extending Revolving Termination Date, on the
Non-Extending Revolving Termination Date, (B) with respect to any Swingline Loan
outstanding on the Amendment No. 2 Extending Revolving Termination Date, on the
Amendment No. 2 Extending Revolving Termination Date and (C) the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least three Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Loan is borrowed, the Borrower shall
repay all Swingline Loans that were outstanding on the date such borrowing was
requested. The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans and Swingline Loans made to the Borrower from time
to time outstanding from the date made until payment in full thereof at the
rates per annum, and on the dates, set forth in Section 2.15.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)            The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 10.6(b)(iv), and a subaccount therein
for each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal, interest
and fees, as applicable, due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(c) shall, to the extent permitted by
applicable law, be presumptively correct absent demonstrable error of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.

 

 -74- 

 

 



2.9           Commitment Fees, etc.

 

(a)            The Borrower agrees to pay to the Administrative Agent for the
account of each (i) Dollar Revolving Lender a commitment fee, in Dollars, for
the period from and including the Closing Date to the last day of the Revolving
Commitment Period (or, if earlier, the termination of all Dollar Revolving
Commitments), computed at the Applicable Commitment Fee Rate on the actual daily
amount of the Available Dollar Revolving Commitment (provided that, for purposes
of this calculation, Swingline Exposure shall not constitute a Dollar Revolving
Extension of Credit) of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date and (ii) Multi-Currency
Revolving Lender a commitment fee, in Dollars, for the period from and including
the Closing Date to the last day of the Revolving Commitment Period (or, if
earlier, the termination of all Multi-Currency Revolving Commitments), computed
at the Applicable Commitment Fee Rate on the actual daily amount of the
Available Multi-Currency Revolving Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears on each Fee Payment
Date; provided that (A) any commitment fee accrued with respect to any of the
Revolving Commitments of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such commitment fee shall otherwise have been due and
payable by the Borrower prior to such time and (B) no commitment fee shall
accrue on any of the Revolving Commitments of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender.

 

(b)           The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.

 

2.10         Termination or Reduction of Commitments.

 

(a)            The Borrower shall have the right, upon not less than two
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Commitments of any Tranche or, from time to time, to reduce the amount of the
Revolving Commitments of any Tranche; provided that no such termination or
reduction of Revolving Commitments of any Tranche shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the total Revolving Extensions of Credit of such Tranche
would exceed the total Revolving Commitments of such Tranche. Any such partial
reduction shall be in an amount equal to $1,000,000, or a whole multiple of
$500,000 in excess thereof, and shall reduce permanently the Revolving
Commitments of the applicable Tranche then in effect. Notwithstanding anything
to the contrary contained in this Agreement, the Borrower may rescind any notice
of termination under this Section 2.10 if the notice of such termination stated
that such notice was conditioned upon the occurrence or non-occurrence of a
transaction or the receipt of a replacement of all, or a portion, of the
Revolving Commitments outstanding at such time, in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified date) if such condition is not satisfied.

 

(b)           Upon the incurrence by Holdings or any of its Restricted
Subsidiaries of any Permitted Refinancing Obligations in respect of Revolving
Commitments or Revolving Loans, the Revolving Commitments designated by the
Borrower to be terminated in connection therewith shall be automatically
permanently reduced by an amount equal to 100% of the aggregate principal amount
of commitments under such Permitted Refinancing Obligations and any outstanding
Revolving Loans in respect of such terminated Revolving Commitments shall be
repaid in full.

 

(c)           Notwithstanding anything to the contrary herein, the entry into of
Amendment No. 1 shall in no event be deemed to reduce or terminate any
commitments pursuant to the Bally Commitment Letter (other than in accordance
with the Commitment Reduction (under and as defined in the Bally Commitment
Letter)), and such commitments shall remain outstanding in accordance with the
Bally Commitment Letter until such time as the Bally Transactions have been
consummated (or such earlier time as expressly set forth in the Bally Commitment
Letter).

 

 -75- 

 



 



2.11              Optional Prepayments.

 

(a)                The Borrower may at any time and from time to time prepay any
Tranche of Revolving Loans, the Swingline Loans or any Tranche of Term Loans, in
whole or in part, without premium or penalty except as specifically provided in
Section 2.11(b), upon irrevocable written notice delivered to the Administrative
Agent no later than 12:00 Noon, New York City time, (i) three Business Days
prior thereto, in the case of Eurocurrency Loans that are Revolving Loans or
Term Loans, (ii) one Business Day prior thereto, in the case of ABR Loans that
are Term Loans and (iii) on the date of prepayment, in the case of ABR Loans
that are Revolving Loans or Swingline Loans, which notice shall specify (x) the
date and amount of prepayment, (y) whether the prepayment is of a Tranche of
Revolving Loans or Swingline Loans or a Tranche of Term Loans and (z) whether
the prepayment is of Eurocurrency Loans or ABR Loans; provided that if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.21. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein (provided that any such notice may state that such notice is
conditioned upon the occurrence or non-occurrence of any transaction or the
receipt of proceeds to be used for such payment, in each case specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied), together with (except in the case of Revolving Loans that are ABR
Loans) accrued interest to such date on the amount prepaid. Partial prepayments
of Term Loans and of Revolving Loans shall be in an aggregate principal amount
of (i) $1,000,000 or a whole multiple of $100,000 in excess thereof (in the case
of prepayments of ABR Loans) or (ii) the Borrowing Minimum or a whole multiple
of the Borrowing Multiple in excess thereof (in the case of prepayments of
Eurocurrency Loans), and in each case shall be subject to the provisions of
Section 2.18.

 

(b)                Any prepayment made pursuant to this Section 2.11 or Section
2.12(a) of the Initial Term B-5 Loans as a result of a Repricing Transaction
shall be accompanied by a prepayment fee, which shall initially be 1% of the
aggregate principal amount prepaid and shall decline to 0% on and after the
six-month anniversary of the Amendment No. 4 Effective Date.

 

(c)                In connection with any optional prepayments by the Borrower
of the Term Loans pursuant to this Section 2.11, such prepayments shall be
applied on a pro rata basis to the then outstanding Term Loans being prepaid
irrespective of whether such outstanding Term Loans are ABR Loans or
Eurocurrency Loans.

 

2.12             Mandatory Prepayments.

 

(a)                Unless the Required Prepayment Lenders shall otherwise agree,
if any Indebtedness (excluding any Indebtedness permitted to be incurred in
accordance with Section 7.2, other than Permitted Refinancing Obligations in
respect of Term Loans or in accordance with Section 7.2(v)(A)(II)) shall be
incurred by Holdings or any Restricted Subsidiary, an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied not later than one Business Day
after the date of receipt of such Net Cash Proceeds toward the prepayment of the
Term Loans as set forth in Section 2.12(d).

 



-76-

 

 



(b)                Unless the Required Prepayment Lenders shall otherwise agree,
and subject to the proviso below, if on any date Holdings or any Restricted
Subsidiary shall for its own account receive Net Cash Proceeds from any Asset
Sale or Recovery Event, then, unless a Reinvestment Notice shall be delivered to
the Administrative Agent in respect thereof, such Net Cash Proceeds shall be
applied not later than 10 Business Days after such date toward the prepayment of
the Term Loans as set forth in Section 2.12(d); provided that, notwithstanding
the foregoing, (i) if a Reinvestment Notice has been delivered to the
Administrative Agent, the Term Loans shall be prepaid as set forth in Section
2.12(d) by an amount equal to the Reinvestment Prepayment Amount with respect to
the relevant Reinvestment Event on the applicable Reinvestment Prepayment Date,
(ii) on the date (the “Trigger Date”) that is six months after any such
Reinvestment Prepayment Date, the Term Loans shall be prepaid as set forth in
Section 2.12(d) by an amount equal to the portion of any Committed Reinvestment
Amount with respect to the relevant Reinvestment Event not actually expended by
such Trigger Date and (iii) upon any Asset Sale pursuant to Section 7.5(w), if
the Consolidated Net Total Leverage Ratio on a pro forma basis is greater than
6:00 to 1.00, at least 25% of the Net Cash Proceeds such of Asset Sale shall be
used to prepay Term Loans within 90 days of the closing date of such Disposition
(and no Reinvestment Notice shall be delivered with respect thereto).

  

(c)                Unless the Required Prepayment Lenders shall otherwise agree,
if, for any Excess Cash Flow Period, there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply an
amount equal to (A) the Excess Cash Flow Percentage of such Excess Cash Flow
minus (B) the aggregate amount of all prepayments of Revolving Loans during such
Excess Cash Flow Period to the extent accompanied by permanent optional
reductions of the Revolving Commitments, and all optional prepayments of Term
Loans during such Excess Cash Flow Period (excluding any such optional
prepayments during such Excess Cash Flow Period which the Borrower elected to
apply to the calculation pursuant to this paragraph (c) in a prior Excess Cash
Flow Period) and, at the option of the Borrower, optional prepayments of Term
Loans after such Excess Cash Flow Period but prior to the time of the Excess
Cash Flow Application Date, in each case other than to the extent any such
prepayment is funded with the proceeds of long-term Indebtedness or Cure Amounts
and other than Loans repurchased pursuant to Dutch Auctions or Open Market
Purchases, toward the prepayment of Term Loans as set forth in Section 2.12(d).
Each such prepayment shall be made on a date (an “Excess Cash Flow Application
Date”) no later than ten days after the date on which the financial statements
referred to in Section 6.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders.

 

(d)                Amounts to be applied in connection with prepayments pursuant
to this Section 2.12 shall be applied to the prepayment of the Term Loans in
accordance with Section 2.18(b) until paid in full. In connection with any
mandatory prepayments by the Borrower of the Term Loans pursuant to this Section
2.12, such prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are ABR Loans or Eurocurrency Loans and with respect to prepayments
pursuant to Section 2.12(b) such Net Cash Proceeds may be applied, along with
such prepayment of Term Loans (to the extent the Borrower elects, or is required
by the terms thereof), to purchase, redeem or repay any Pari Passu Debt,
pursuant to the agreements governing such other Indebtedness, on not more than a
pro rata basis with respect to such prepayments of Term Loans; provided that
with respect to such mandatory prepayment, the amount of such mandatory
prepayment shall be applied first to Term Loans that are ABR Loans to the full
extent thereof before application to Term Loans that are Eurocurrency Loans in a
manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.21. Each prepayment of the Term Loans under this
Section 2.12 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 



-77-

 

 

(e)                Notwithstanding anything to the contrary in Section 2.12 or
2.18, with respect to the amount of any mandatory prepayment pursuant to Section
2.12(b) or (c) (such amount, the “Term Prepayment Amount”), the Borrower may, in
its sole discretion, in lieu of applying such amount to the prepayment of Term
Loans as provided in paragraph (d) above, on the date specified in this Section
2.12 for such prepayment, give the Administrative Agent telephonic notice
(promptly confirmed in writing) requesting that the Administrative Agent prepare
and provide to each Term Lender (which, for avoidance of doubt, includes each
New Term Lender and Extending Lender holding Term Loans) a notice (each, a
“Prepayment Option Notice”) as described below. As promptly as practicable after
receiving such notice from the Borrower, the Administrative Agent will send to
each Term Lender a Prepayment Option Notice, which shall be in the form of
Exhibit I (or such other form approved by the Administrative Agent), and shall
include an offer by the Borrower to prepay, on the date (each, a “Mandatory
Prepayment Date”) that is ten Business Days after the date of the Prepayment
Option Notice, the Term Loans of such Lender by an amount equal to the portion
of the Term Prepayment Amount indicated in such Lender’s Prepayment Option
Notice as being applicable to such Lender’s Term Loans. Each Term Lender may
reject all or a portion of its Term Prepayment Amount by providing written
notice to the Administrative Agent and the Borrower no later than 5:00 p.m. (New
York City time) five Business Days after such Term Lender’s receipt of the
Prepayment Option Notice (which notice shall specify the principal amount of the
Term Prepayment Amount to be rejected by such Lender) (such rejected amounts
collectively, the “Declined Amount”); provided that any Term Lender’s failure to
so reject such Term Prepayment Amount shall be deemed an acceptance by such Term
Lender of such Prepayment Option Notice and the amount to be prepaid in respect
of Term Loans held by such Term Lender. On the Mandatory Prepayment Date, the
Borrower shall pay to the relevant Term Lenders the aggregate amount necessary
to prepay that portion of the outstanding Term Loans in respect of which such
Lenders have (or are deemed to have) accepted prepayment as described above.

 

(f)                 If, on any date, the aggregate Dollar Revolving Extensions
of Credit would exceed the aggregate Dollar Revolving Commitments, the Borrower
shall promptly prepay Dollar Revolving Loans in an aggregate principal amount
equal to such excess and/or pay to the Administrative Agent an amount of cash
and/or Cash Equivalents equal to the aggregate principal amount equal to such
excess to be held as security for all obligations of the Borrower to the Dollar
Issuing Lenders hereunder in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent. If, on any
date, the aggregate Multi-Currency Revolving Extensions of Credit would exceed
the aggregate Multi-Currency Revolving Commitments (other than as a result of
any revaluation of the Dollar Equivalent of Multi-Currency Revolving Loans or
the Multi-Currency L/C Obligations on any Revaluation Date in accordance with
Section 1.4, in which case, if the aggregate Multi-Currency Revolving Extensions
of Credit would exceed 105% of the aggregate Multi-Currency Revolving
Commitments), the Borrower shall promptly prepay Multi-Currency Revolving Loans
in an aggregate principal amount equal to such excess and/or pay to the
Administrative Agent an amount of cash and/or Cash Equivalents equal to the
aggregate principal amount equal to such excess to be held as security for all
obligations of the Borrower to the Multi-Currency Issuing Lenders hereunder in a
cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent.

 



-78-

 

 

(g)                Notwithstanding any other provisions of this Section 2.12,
(A) to the extent that any or all of the Net Cash Proceeds of any Asset Sale by
a Foreign Subsidiary (a “Foreign Asset Sale”) or the Net Cash Proceeds of any
Recovery Event with respect to a Foreign Subsidiary (a “Foreign Recovery
Event”), in each case giving rise to a prepayment event pursuant to Section
2.12(b), or Excess Cash Flow derived from a Foreign Subsidiary giving rise to a
prepayment event pursuant to Section 2.12(c), are or is prohibited, restricted
or delayed by applicable local law from being repatriated to the United States,
the portion of such Net Cash Proceeds or Excess Cash Flow so affected will not
be required to be applied to repay Term Loans at the times provided in this
Section 2.12 but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the applicable local law will not permit or restricts
repatriation to the United States (the Borrower hereby agreeing to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under the applicable local
law, such repatriation will be immediately effected and such repatriated Net
Cash Proceeds or Excess Cash Flow will be promptly (and in any event not later
than five Business Days after such repatriation) applied (net of additional
taxes payable or reserved against as a result thereof) to the repayment of the
Term Loans in accordance with this Section 2.12 and (B) to the extent that the
Borrower has determined in good faith that repatriation of any or all of the Net
Cash Proceeds of any Foreign Asset Sale or any Foreign Recovery Event or any
Excess Cash Flow derived from a Foreign Subsidiary would have a material adverse
tax consequence (taking into account any foreign tax credit or benefit, in the
Borrower’s reasonable judgment, expected to be realized in connection with such
repatriation) with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (B), on
or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
this Section 2.12 (or twelve months after the date such Excess Cash Flow would
have been so required to be applied if it were Net Cash Proceeds), (x) the
Borrower shall apply an amount equal to such Net Cash Proceeds or Excess Cash
Flow to such reinvestments or prepayments as if such Net Cash Proceeds or Excess
Cash Flow had been received by the Borrower rather than such Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds or Excess Cash Flow had been repatriated (or,
if less, the Net Cash Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess
Cash Flow shall be applied to the repayment of Indebtedness of a Foreign
Subsidiary, in each case, other than as mutually agreed by the Borrower and the
Administrative Agent.

 

2.13              Conversion and Continuation Options.

 

(a)                The Borrower may elect from time to time to convert
Eurocurrency Loans (other than Eurocurrency Loans denominated in a Permitted
Foreign Currency) made to the Borrower to ABR Loans by giving the Administrative
Agent prior irrevocable written notice of such election no later than 12:00
Noon, New York City time, on the Business Day preceding the proposed conversion
date; provided that if any Eurocurrency Loan is so converted on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.21. The Borrower may elect from
time to time to convert ABR Loans made to the Borrower to Eurocurrency Loans by
giving the Administrative Agent prior irrevocable written notice of such
election no later than 12:00 Noon, New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor); provided that no ABR Loan under a
particular Facility may be converted into a Eurocurrency Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. This Section 2.13 shall not apply to Swingline Loans, which may not be
converted or continued.

 

(b)                Any Eurocurrency Loan may be continued as such by the
Borrower giving irrevocable written notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1 and no later than 12:00 Noon, New York City time, on the
third Business Day preceding the proposed continuation date, of the length of
the next Interest Period to be applicable to such Loans; provided that if any
Eurocurrency Loan is so continued on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21; provided, further, that no Eurocurrency Loan
under a particular Facility may be continued as such when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations; and provided, further, that
(i) if the Borrower shall fail to give any required notice as described above in
this paragraph such Eurocurrency Loans shall be automatically continued as
Eurocurrency Loans having an Interest Period of one month’s duration on the last
day of such then-expiring Interest Period and (ii) if such continuation is not
permitted pursuant to the preceding proviso, such Eurocurrency Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period; provided, further, that if the Borrower wishes to request
Eurocurrency Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., three Business Days before the requested date of such borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 



-79-

 

 

2.14              Minimum Amounts and Maximum Number of Eurocurrency Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency Tranche
shall be equal to the Borrowing Minimum or a whole multiple of the Borrowing
Multiple in excess thereof and (b) no more than twelve Eurocurrency Tranches
shall be outstanding at any one time.

 

2.15              Interest Rates and Payment Dates.

 

(a)                (i) Each Eurocurrency Loan other than a Eurocurrency Loan
that is an Initial Term Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the
Eurocurrency Rate determined for such day plus the Applicable Margin, (ii) each
Eurocurrency Loan that is an Initial Term Loan shall bear interest for each day
during each Interest Period with respect thereto at a rate per annum equal to
(A) the greater of (x) the Eurocurrency Rate determined for such day and (y)
0.00% plus (B) the Applicable Margin and (iii) each Eurocurrency Loan that is a
Revolving Loan shall bear interest for each day during each Interest Period with
respect thereto at a rate per annum equal to (A) the greater of (x) the
Eurocurrency Rate determined for such day and (y) 0.00% plus (B) the Applicable
Margin.

 

(b)                (i) Each ABR Loan, other than an ABR Loan that is an Initial
Term Loan, and each Swingline Loan shall bear interest at a rate per annum equal
to the ABR plus the Applicable Margin and (ii) each ABR Loan that is an Initial
Term Loan shall bear interest at a rate per annum equal to (A) the greater of
(x) the ABR and (y) 1.00% plus (B) the Applicable Margin.

 

(c)                (i) If all or a portion of the principal amount of any Loan
or Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.15 plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facilities plus 2%, and (ii) if all
or a portion of any interest payable on any Loan or Reimbursement Obligation or
any commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facilities plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such nonpayment
until such amount is paid in full (after as well as before judgment); provided
that no amount shall be payable pursuant to this Section 2.15(c) to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender; provided further
that no amounts shall accrue pursuant to this Section 2.15(c) on any overdue
Loan, Reimbursement Obligation, commitment fee or other amount payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

 



-80-

 

 

(d)                Interest shall be payable by the Borrower in arrears on each
Interest Payment Date; provided that interest accruing pursuant to paragraph (c)
of this Section 2.15 shall be payable from time to time on demand.

 

2.16              Computation of Interest and Fees.

 

(a)                Interest and fees payable pursuant hereto shall be calculated
on the basis of a 360-day year for the actual days elapsed, except that interest
on ABR Loans (except for ABR computations in respect of clauses (b) and (c) of
the definition thereof) shall be calculated on the basis of a 365- (or 366-, as
the case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurocurrency Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 

(b)                Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be presumptively correct
in the absence of demonstrable error. The Administrative Agent shall, at the
request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.15(a) and Section 2.15(b).

 

2.17              Inability to Determine Interest Rate. If prior to the first
day of any Interest Period for any Eurocurrency Loan:

 

      (a)       the Administrative Agent shall have determined (which
determination shall be presumptively correct absent demonstrable error) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurocurrency Rate for such Interest
Period, or

 

      (b)       the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that by reason of
any changes arising after the Closing Date, the Eurocurrency Rate determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (as certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter. If such notice is given
(x) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be continued as ABR Loans and
(z) any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period with respect
thereto, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent (which action the Administrative Agent will take promptly
after the conditions giving rise to such notice no longer exist), no further
Eurocurrency Loans under the relevant Facility shall be made or continued as
such, nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurocurrency Loans.

 



-81-

 

 

2.18              Pro Rata Treatment and Payments.

 

(a)                Except as expressly otherwise provided herein (including as
expressly provided in Sections 2.7, 2.9, 2.10(b), 2.15(c), 2.19, 2.20, 2.21,
2.22, 2.24, 2.26, 10.5, 10.6 and 10.7), each borrowing by the Borrower from the
Lenders hereunder, each payment by the Borrower on account of any commitment fee
and any reduction of the Revolving Commitments shall be made pro rata according
to the Revolving Percentages of the relevant Lenders other than reductions of
Revolving Commitments pursuant to Section 2.24 and payments in respect of any
differences in the Applicable Commitment Fee Rate of Extending Lenders pursuant
to an Extension Amendment. Except as expressly otherwise provided herein
(including as expressly provided in Sections 2.7, 2.15(c), 2.19, 2.20, 2.21,
2.22, 2.24, 2.26, 10.5, 10.6 and 10.7), each payment (other than prepayments) in
respect of principal or interest in respect of any Tranche of Term Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such obligations owing to the Term Lenders of such Tranche, pro rata
according to the respective amounts then due and owing to such Term Lenders.

 

(b)                Each mandatory prepayment of the Term Loans shall be
allocated among the Tranches of Term Loans then outstanding pro rata, in each
case except as affected by the opt-out provision under Section 2.12(e);
provided, that at the request of the Borrower, in lieu of such application to
the Term Loans on a pro rata basis among all Tranches of Term Loans, such
prepayment may be applied to any Tranche of Term Loans so long as the maturity
date of such Tranche of Term Loans precedes the maturity date of each other
Tranche of Term Loans then outstanding or, in the event more than one Tranche of
Term Loans shall have an identical maturity date that precedes the maturity date
of each other Tranche of Term Loans then outstanding, to such Tranches on a pro
rata basis; provided further that in connection with a mandatory prepayment
under Section 2.12(a) in connection with the incurrence of Permitted Refinancing
Obligations, such prepayment shall be allocated to the Tranches as specified by
the Borrower (but to the Loans within such Tranches on a pro rata basis). Each
optional prepayment and mandatory prepayment of the Term Loans shall be applied
to the remaining installments thereof as specified by the Borrower (and absent
such specification, in direct order of maturity). Amounts repaid or prepaid on
account of the Term Loans may not be reborrowed.

 

(c)                Except as expressly otherwise provided herein (including as
expressly provided in Sections 2.7, 2.10(b), 2.15(c), 2.19, 2.20, 2.21, 2.22,
2.24, 2.26, 10.5, 10.6 and 10.7), each payment (including prepayments) to be
made by the Borrower on account of principal of and interest on the Revolving
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Revolving Loans then held by the Revolving Lenders other than
payments in respect of any differences in the Applicable Margin of Extending
Lenders pursuant to an Extension Amendment. Each payment in respect of
Reimbursement Obligations in respect of any Letter of Credit shall be made to
the Issuing Lender that issued such Letter of Credit. Each payment of principal
in respect of Swingline Loans shall be made in accordance with Section 2.6.

 

(d)                All payments (including prepayments) to be made by the
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff, deduction or counterclaim and shall be
made prior to 3:00 P.M., New York City time, on the due date thereof to the
Administrative Agent, for the account of the relevant Lenders, at the Funding
Office, in immediately available funds. Any payment received by the
Administrative Agent after 3:00 P.M., New York City time may be considered
received on the next Business Day in the Administrative Agent’s sole discretion.
The Administrative Agent shall distribute such payments to the relevant Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurocurrency Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurocurrency Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 



-82-

 

 

(e)                Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be presumptively correct in the
absence of demonstrable error. If such Lender’s share of such borrowing is not
made available to the Administrative Agent by such Lender within three Business
Days after such Borrowing Date, the Administrative Agent shall give notice of
such fact to the Borrower and the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrower. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or the
Borrower against any Defaulting Lender.

 

(f)                 Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the relevant Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

 

2.19              Requirements of Law.

 

(a)                Except with respect to Excluded Taxes, Indemnified Taxes and
Other Taxes, if the adoption of or any change in any Requirement of Law or in
the interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority first made, in each case, subsequent to the
Closing Date:

 

(i)               shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurocurrency Rate hereunder;

 



-83-

 

 

(ii)               shall subject any Recipient to any Taxes on its loans, loan
principal, letters of credit, commitments, or other obligations or its deposits,
reserves, other liability or capital attributable thereto; or

 

(iii)               shall impose on such Lender any other condition not
otherwise contemplated hereunder;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans or issuing or
participating in Letters of Credit (in each case hereunder), or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, in Dollars, within thirty Business Days
after the Borrower’s receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.19, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.

 

(b)                If any Lender shall have reasonably determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity requirements or in the interpretation or application thereof or
compliance by such Lender or any entity controlling such Lender with any request
or directive regarding capital adequacy or liquidity requirements (whether or
not having the force of law) from any Governmental Authority first made, in each
case, subsequent to the Closing Date shall have the effect of reducing the rate
of return on such Lender’s or such entity’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such entity could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
entity’s policies with respect to capital adequacy or liquidity requirements) by
an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a reasonably detailed written request therefor (consistent with the
detail provided by such Lender to similarly situated borrowers), the Borrower
shall pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such entity for such reduction.

 

(c)                A certificate prepared in good faith as to any additional
amounts payable pursuant to this Section 2.19 submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be presumptively
correct in the absence of demonstrable error. Notwithstanding anything to the
contrary in this Section 2.19, the Borrower shall not be required to compensate
a Lender pursuant to this Section 2.19 for any amounts incurred more than 180
days prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; provided that if the circumstances
giving rise to such claim have a retroactive effect, then such 180-day period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section 2.19 shall survive the
termination of this Agreement and the payment of the Obligations.
Notwithstanding the foregoing, the Borrower shall not be obligated to make
payment to any Lender with respect to penalties, interest and expenses if
written demand therefor was not made by such Lender within 180 days from the
date on which such Lender makes payment for such penalties, interest and
expenses.

 

(d)                Notwithstanding anything in this Section 2.19 to the
contrary, solely for purposes of this Section 2.19, (i) the Dodd Frank Wall
Street Reform and Consumer Protection Act, and all requests, rules, regulations,
guidelines and directives promulgated thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to have been enacted, adopted or issued, as applicable,
subsequent to the Closing Date.

 



-84-

 

 

(e)                 For purposes of this Section 2.19, the term “Lender” shall
include any Issuing Lender and Swingline Lender.

 

2.20               Taxes.

 

(a)                 Except as otherwise provided in this Agreement or as
required by law, all payments made by the Borrower or any Loan Party under this
Agreement and the other Loan Documents to any Recipient under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes. If any Indemnified Taxes or Other Taxes are required to
be deducted or withheld from any such payments, the amounts so payable to the
applicable Recipient shall be increased to the extent necessary so that after
deduction or withholding of such Indemnified Taxes and Other Taxes (including
Indemnified Taxes attributable to amounts payable under this Section 2.20(a))
the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(b)                 In addition, the Borrower or any Loan Party under this
Agreement and the other Loan Documents shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)                 Whenever any Taxes are payable by the Borrower and any Loan
Party under this Agreement and the other Loan Documents, as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for the account
of the Administrative Agent or Lender, as the case may be, a certified copy of
an original official receipt received by the Borrower showing payment thereof if
such receipt is obtainable, or, if not, such other evidence of payment as may
reasonably be required by the Administrative Agent or such Lender. If the
Borrower or any Loan Party under this Agreement and the other Loan Documents
fails to pay any Indemnified Taxes or Other Taxes that the Borrower or any Loan
Party under this Agreement and the other Loan Documents is required to pay
pursuant to this Section 2.20 (or in respect of which the Borrower or any Loan
Party under this Agreement and the other Loan Documents would be required to pay
increased amounts pursuant to Section 2.20(a) if such Indemnified Taxes or Other
Taxes were withheld) when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower or any Loan Party under this Agreement and
the other Loan Documents shall indemnify the applicable Recipient for any
payments by them of such Indemnified Taxes or Other Taxes, including any amounts
payable pursuant to Section 2.20(a), and for any incremental Taxes that become
payable by such Recipient as a result of any such failure within thirty days
after the Lender or the Administrative Agent delivers to the Borrower (with a
copy to the Administrative Agent) either (a) a copy of the receipt issued by a
Governmental Authority evidencing payment of such Taxes or (b) certificates as
to the amount of such payment or liability prepared in good faith.

 



-85-

 

 

(d)                Each Lender (and, in the case of a pass-through entity, each
of its beneficial owners) that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (a “Non-US Lender”) shall deliver to
the Borrower and the Administrative Agent (or, in the case of a Participant, to
the Borrower and to the Lender from which the related participation shall have
been purchased) (i) two accurate and complete copies of IRS Form W-8ECI, W-8BEN,
W-8BEN-E or W-8IMY, and appropriate attachments, as applicable, or, (ii) in the
case of a Non-US Lender claiming exemption from United States federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” a statement substantially in the form of
Exhibit F and two accurate and complete copies of IRS Form W-8BEN or W-8BEN-E or
W-8IMY, and appropriate attachments, as applicable, or any subsequent versions
or successors to such forms, in each case properly completed and duly executed
by such Non-US Lender claiming complete exemption from, or a reduced rate of,
United States federal withholding tax on all payments by the Borrower or any
Loan Party under this Agreement and the other Loan Documents. Such forms shall
be delivered by each Non-US Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-US
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-US Lender. Each Non-US Lender shall
(i) promptly notify the Borrower at any time it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the United States taxing
authorities for such purpose) and (ii) take such steps as shall not be
disadvantageous to it, in its reasonable judgment, and as may be reasonably
necessary (including the re-designation of its lending office pursuant to
Section 2.23) to avoid any requirement of applicable laws of any such
jurisdiction that the Borrower or any Loan Party make any deduction or
withholding for Taxes from amounts payable to such Lender. Notwithstanding any
other provision of this paragraph, a Non-US Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-US Lender is not
legally able to deliver.

 

(e)                Each Lender (and, in the case of a Lender that is a
non-United States pass-through entity, each of its beneficial owners) that is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) (a “US Lender”) shall deliver to the Borrower and the Administrative Agent
two accurate and complete copies of IRS Form W-9, or any subsequent versions or
successors to such form and certify that such Lender is not subject to backup
withholding. Such forms shall be delivered by each US Lender on or before the
date it becomes a party to this Agreement. In addition, each US Lender shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such US Lender. Each US Lender shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certifications to the Borrower (or any other form of
certification adopted by the United States taxing authorities for such purpose).

 

(f)                 If any Recipient determines, in good faith, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to Section 2.20), it shall promptly pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid under this Section 2.20 with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of such Recipient and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that such indemnifying party, upon the request of such
Recipient, agrees to repay the amount paid over to the indemnifying party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority other than any such penalties, interest or other charges resulting
from the gross negligence or willful misconduct of the relevant Recipient) to
such Recipient in the event such Recipient is required to repay such refund to
such Governmental Authority. This paragraph shall not be construed to require
any Recipient to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person. In no event will any Recipient be required to pay any amount to an
indemnifying party the payment of which would place such Recipient in a less
favorable net after-tax position than such Recipient would have been in if the
additional amounts giving rise to such refund of any Indemnified Taxes or Other
Taxes had never been paid. The agreements in this Section 2.20 shall survive the
termination of this Agreement and the payment of the Obligations.

 



-86-

 

 

(g)                If a payment made to a Lender under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower and Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this subsection
(g), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(h)                Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.6(c)(iii) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

 

(i)                 For purposes of this Section 2.20, the term “Lender” shall
include any Issuing Lender or Swingline Lender.

 

2.21              Indemnity. Other than with respect to Taxes, which shall be
governed solely by Section 2.20, the Borrower agrees to indemnify each Lender
for, and to hold each Lender harmless from, any loss or expense (other than lost
profits, including the loss of Applicable Margin) that such Lender actually
sustains or incurs as a consequence of (a) any failure by the Borrower in making
a borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given notice requesting the same in accordance with the provisions
of this Agreement, (b) any failure by the Borrower in making any prepayment of
or conversion from Eurocurrency Loans after the Borrower has given a notice
thereof in accordance with the provisions of this Agreement or (c) the making of
a prepayment, conversion or continuation of Eurocurrency Loans on a day that is
not the last day of an Interest Period with respect thereto. A reasonably
detailed certificate as to (showing in reasonable detail the calculation of) any
amounts payable pursuant to this Section 2.21 submitted to the Borrower by any
Lender shall be presumptively correct in the absence of demonstrable error. This
covenant shall survive the termination of this Agreement and the payment of the
Obligations.

 

2.22              Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case, first made after the Closing Date, shall make
it unlawful for any Lender to make or maintain Eurocurrency Loans as
contemplated by this Agreement, such Lender shall promptly give notice thereof
(a “Rate Determination Notice”) to the Administrative Agent and the Borrower,
and (a) the commitment of such Lender hereunder to make Eurocurrency Loans,
continue Eurocurrency Loans as such and convert ABR Loans to Eurocurrency Loans
shall be suspended during the period of such illegality and (b) such Lender’s
Loans then outstanding as Eurocurrency Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.

 



-87-

 

 

2.23              Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19, 2.20(a) or
2.22 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the good faith judgment of such Lender,
cause such Lender and its lending office(s) to suffer no material economic,
legal or regulatory disadvantage; provided, further, that nothing in this
Section 2.23 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 2.19, 2.20(a) or 2.22.

 

2.24              Replacement of Lenders. The Borrower shall be permitted to (a)
replace with a financial entity or financial entities, or (b) prepay or
terminate, without premium or penalty (but subject to Section 2.21), the Loans
or Commitments, as applicable, of any Lender, Issuing Lender or Swingline Lender
(each such Lender, Issuing Lender or Swingline Lender, a “Replaced Lender”) that
(i) requests reimbursement for amounts owing or otherwise results in increased
costs imposed on the Borrower or on account of which the Borrower is required to
pay additional amounts to any Governmental Authority pursuant to Section 2.19,
2.20 or 2.21 (to the extent a request made by a Lender pursuant to the operation
of Section 2.21 is materially greater than requests made by other Lenders) or
gives a notice of illegality pursuant to Section 2.22, (ii) is a Defaulting
Lender, (iii) is, or the Borrower reasonably believes could constitute, a
Disqualified Institution, or (iv) has refused to consent to any waiver or
amendment with respect to any Loan Document that requires such Lender’s consent
and has been consented to by the Required Lenders; provided that, in the case of
a replacement pursuant to clause (a) above, (A) such replacement does not
conflict with any Requirement of Law, (B) the replacement financial entity or
financial entities shall purchase, at par, all Loans and other amounts owing to
such Replaced Lender on or prior to the date of replacement (or, in the case of
a replacement of an Issuing Lender or Swingline Lender, comply with the
provisions of Section 9.9(c) (to the extent applicable as if such Lender was
resigning as Administrative Agent)), (C) the Borrower shall be liable to such
Replaced Lender under Section 2.21 (as though Section 2.21 were applicable) if
any Eurocurrency Loan owing to such Replaced Lender shall be purchased other
than on the last day of the Interest Period relating thereto, (D) the
replacement financial entity or financial entities, (x) if not already a Lender,
shall be reasonably satisfactory to the Administrative Agent to the extent that
an assignment to such replacement financial institution of the rights and
obligations being acquired by it would otherwise require the consent of the
Administrative Agent pursuant to Section 10.6(b)(i)(B) and (y) shall pay (unless
otherwise paid by the Borrower) any processing and recordation fee required
under Section 10.6(b)(ii)(B), (E) the Administrative Agent and any replacement
financial entity or entities shall execute and deliver, and such Replaced Lender
shall thereupon be deemed to have executed and delivered, an appropriately
completed Assignment and Assumption to effect such substitution (or, in the case
of a replacement of an Issuing Lender or Swingline Lender, customary assignment
documentation), (F) the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.19 or 2.20, as the case may be, in respect of any
period prior to the date on which such replacement shall be consummated, (G) in
respect of a replacement pursuant to clause (iv) above, the replacement
financial entity or financial entities shall consent to such amendment or
waiver, (H) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against the Replaced Lender and (I) if such replacement is in connection
with a Repricing Transaction prior to the six-month anniversary of the Amendment
No. 4 Effective Date, the Borrower or the replacement Lender shall pay the
Replaced Lender a fee equal to 1% of the aggregate principal amount of its
Initial Term Loans required to be assigned pursuant to this Section 2.24.
Prepayments pursuant to clause (b) above (i) shall be accompanied by accrued and
unpaid interest on the principal amount so prepaid up to the date of such
prepayment and (ii) shall not be subject to the provisions of Section 2.18. The
termination of the Revolving Commitments of any Lender pursuant to clause (b)
above shall not be subject to the provisions of Section 2.18. In connection with
any such replacement under this Section 2.24, if the Replaced Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption and/or any other documentation necessary to reflect such replacement
by the later of (a) the date on which the replacement Lender executes and
delivers such Assignment and Assumption and/or such other documentation and (b)
the date as of which all obligations of the Borrower owing to the Replaced
Lender relating to the Loans and participations so assigned shall be paid in
full to such Replaced Lender, then such Replaced Lender shall be deemed to have
executed and delivered such Assignment and Assumption and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Replaced Lender, and the Administrative
Agent shall record such assignment in the Register.

 



-88-

 

 

2.25              Incremental Loans.

 

(a)                The Borrower may by written notice to the Administrative
Agent elect to request the establishment of one or more new term loans (each, a
“New Term Loan Commitment”) or increases of existing Term Loans (each, a
“Supplemental Term Loan Commitment”) or increases of existing Revolving
Commitments (each, a “Supplemental Revolving Commitment Increase”; together with
any New Term Loan Commitments and any Supplemental Term Loan Commitments, the
“New Loan Commitments”) hereunder, in an aggregate amount for all such New Loan
Commitments (when taken together with any New Incremental Notes issued prior to,
or that will be issued concurrently with, the effectiveness of the respective
New Loan Commitments) not in excess of, at the time the respective New Loan
Commitments become effective, the Maximum Incremental Facilities Amount plus,
solely with respect to Supplemental Revolving Commitment Increases, the
Incremental Revolving Amount. Each such notice shall specify (i) the date (each,
an “Increased Amount Date”) on which the Borrower proposes that the New Loan
Commitments shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent and (ii) in the case of a Supplemental Revolving Commitment Increase, the
Tranche (or Tranches) of Revolving Commitments to be so increased (and, if more
than one Tranche of Revolving Commitments will be increased, the amount of the
aggregate Supplemental Revolving Commitment Increase to be allocated to each
such Tranche); provided that (x) any Lender offered or approached to provide all
or a portion of any New Loan Commitments may elect or decline, in its sole
discretion, to provide such New Loan Commitments and (y) any Person that the
Borrower proposes to become a New Lender, if such Person is not then a Lender,
must be an Eligible Assignee and must be reasonably acceptable to the
Administrative Agent and, in the case of any proposed Supplemental Revolving
Commitment Increase, to each Issuing Lender and, in the case of a Supplemental
Revolving Commitment Increase to the Dollar Revolving Facility, the Swingline
Lender, in each case, to the extent its consent would be required to assign
Loans to any such Eligible Assignee.

 



-89-

 

 

(b)                Such New Loan Commitments shall become effective as of such
Increased Amount Date; provided that (i) no Event of Default shall exist on such
Increased Amount Date immediately after giving effect to such New Loan
Commitments and the making of any New Loans pursuant thereto and any transaction
consummated in connection therewith subject to the Permitted Acquisition
Provisions (as defined below) and the Limited Condition Acquisition Provision,
in connection with any acquisition or investment being made with the proceeds
thereof; (ii) the proceeds of any New Loans shall be used, at the discretion of
the Borrower, for any purpose not prohibited by this Agreement; (iii) the New
Loans shall be secured by the Collateral on a pari passu or, at the Borrower’s
option, junior basis (so long as any such New Loan Commitments (and related
Obligations) are subject to an Other Intercreditor Agreement) and shall benefit
ratably from the guarantees under the Guarantee and Collateral Agreement; (iv)
in the case of New Loans that are term loans (“New Term Loans”), the maturity
date thereof shall not be earlier than the Latest Maturity Date and the weighted
average life to maturity shall be equal to or greater than the weighted average
life to maturity of the Latest Maturing Term Loans (other than an earlier
maturity date and/or shorter weighted average life to maturity for customary
bridge financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date or a shorter weighted
average life to maturity than the Latest Maturity Date or the weighted average
life to maturity of the Latest Maturing Term Loans, as applicable); (v) in the
case of any Supplemental Revolving Commitment Increase, (A) the maturity date of
such Supplemental Revolving Commitment Increase shall be the same as the
Revolving Termination Date, (B) such Supplemental Revolving Commitment Increase
shall require no scheduled amortization or mandatory commitment reduction prior
to the Revolving Termination Date and (C) such Supplemental Revolving Commitment
Increase shall be on the same terms (other than upfront fees payable in
connection therewith) and pursuant to the same documentation applicable to the
Revolving Facilities (and, if applicable, a Joinder Agreement); (vi) all terms
and documentation with respect to any New Loans which differ from those with
respect to the Loans under the applicable Facility shall be reasonably
satisfactory to the Administrative Agent (except to the extent permitted by
clauses (iii) and (iv) above and the second to last sentence of this paragraph);
provided that the terms of any Supplemental Revolving Commitment Increase shall
be identical to the terms of the applicable Tranche (or Tranches, as the case
may be) of the Revolving Facilities; (vii) such New Loans or New Loan
Commitments (other than Supplemental Term Loan Commitments and Supplemental
Revolving Commitment Increases) shall be effected pursuant to one or more
Joinder Agreements executed and delivered by the Borrower, the Administrative
Agent and one or more New Lenders; (viii) to the extent reasonably requested by
the Administrative Agent, the Borrower shall deliver or cause to be delivered
(A) customary legal opinions with respect to the due authorization, execution
and delivery by the Borrower and each other Loan Party to be party thereto and
the enforceability of the applicable Joinder Agreement, Increase Supplement or
Lender Joinder Agreement, as applicable, the non-conflict of the execution,
delivery of and performance of payment obligations under such documentation with
this Agreement and with the organizational documents of the Loan Parties and the
effectiveness of the Guarantee and Collateral Agreement to create a valid
security interest, and the effectiveness of specified other Security Documents
to perfect such security interests, in specified Collateral to secure the
Obligations, including the New Loan Commitments and the extensions of credit
thereunder and (B) certified copies of the resolutions or other applicable
corporate action of each applicable Loan Party approving its entry into such
documents and the transactions contemplated thereby; and (ix) if the initial
“spread” (for purposes of this Section 2.25, the “spread” with respect to any
Term Loan shall be calculated as the sum of the Eurocurrency Loan margin on the
relevant Term Loan plus any original issue discount or upfront fees in lieu of
original issue discount (other than any arranging fees, underwriting fees and
commitment fees) (based on an assumed four-year average life for the applicable
Facilities (e.g., 100 basis points in original issue discount or upfront fees
equals 25 basis points of interest rate margin))) relating to any New Term Loan
exceeds the spread then in effect with respect to the Initial Term Loans by more
than 0.50%, the Applicable Margin relating to the Initial Term Loans shall be
adjusted so that the spread relating to such New Term Loans does not exceed the
spread applicable to the Initial Term Loans by more than 0.50%; provided that if
such New Term Loans include an interest rate floor greater than the interest
rate floor applicable to the Initial Term Loans, such increased amount shall be
equated to the applicable interest rate margin for purposes of determining
whether an increase to the Applicable Margin for the Initial Term Loans shall be
required, to the extent an increase in the interest rate floor for the Initial
Term Loans would cause an increase in the interest rate then in effect
thereunder, and in such case the interest rate floor (but not the Applicable
Margin) applicable to the Initial Term Loans shall be increased by such amount.
For the avoidance of doubt, the rate of interest and the amortization schedule
(if applicable) of any New Loan Commitments shall be determined by the Borrower
and the applicable New Lenders and shall be set forth in the applicable Joinder
Agreement. Notwithstanding anything to the contrary above, in connection with
the incurrence of any New Term Loans, if the proceeds of such New Term Loans
are, substantially concurrently with the receipt thereof, to be used, in whole
or in part, by the Borrower or any other Loan Party to finance, in whole or in
part, a Permitted Acquisition, then (A) the only representations and warranties
that will be required to be true and correct in all material respects as of the
applicable Increase Amount Date shall be (x) the Specified Representations
(conformed as necessary for such Permitted Acquisition) and (y) such of the
representations and warranties made by or on behalf of the applicable acquired
company or business in the applicable acquisition agreement as are material to
the interests of the Lenders, but only to the extent that Holdings or the
Borrower (or any Affiliate of Holdings or the Borrower) has the right to
terminate the obligations of Holdings, the Borrower or such Affiliate under such
acquisition agreement or not consummate such acquisition as a result of a breach
of such representations or warranties in such acquisition agreement and (B) no
Event of Default under Sections 8.1(a) or (f) would exist after giving effect to
such incurrence (“Permitted Acquisition Provisions”).

 



-90-

 

 

(c)                On any Increased Amount Date on which any New Loan Commitment
become effective, subject to the foregoing terms and conditions, each lender
with a New Loan Commitment (each, a “New Lender”) shall become a Lender
hereunder with respect to such New Loan Commitment.

 

(d)                For purposes of this Agreement, any New Loans or New Loan
Commitments shall be deemed to be Term Loans, Revolving Loans or Revolving
Commitments, as applicable. Each Joinder Agreement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this Section 2.25.

 

(e)                Supplemental Term Loan Commitments and Supplemental Revolving
Commitment Increases shall become commitments under this Agreement pursuant to a
supplement specifying the Term Loan Tranche or Revolving Commitments Tranche to
be increased, executed by the Borrower and each increasing Lender substantially
in the form attached hereto as Exhibit L-1 (the “Increase Supplement”) or by
each New Lender substantially in the form attached hereto as Exhibit L-2 (the
“Lender Joinder Agreement”), as the case may be, which shall be delivered to the
Administrative Agent for recording in the Register. Upon effectiveness of the
Lender Joinder Agreement, each New Lender shall be a Lender for all intents and
purposes of this Agreement and the term loan made pursuant to such Supplemental
Term Loan Commitment shall be a Term Loan or the commitments made pursuant to
such Supplemental Revolving Commitment Increase shall be Revolving Commitments,
as applicable.

 

2.26              Extension of Term Loans and Revolving Commitments.

 

(a)                The Borrower may at any time and from time to time request
that all or a portion of the (i) Term Loans of one or more Tranches existing at
the time of such request (each, an “Existing Term Tranche,” and the Term Loans
of such Tranche, the “Existing Term Loans”) or (ii) Revolving Commitments of one
or more Tranches existing at the time of such request (each, an “Existing
Revolving Tranche” and together with the Existing Term Tranches, each an
“Existing Tranche,” and the Revolving Loans of such Existing Revolving Tranche,
the “Existing Revolving Loans,” and together with the Existing Term Loans, the
“Existing Loans”), in each case, be converted to extend the scheduled maturity
date(s) of any payment of principal with respect to all or a portion of any
principal amount of any Existing Tranche (any such Existing Tranche which has
been so extended, an “Extended Term Tranche” or “Extended Revolving Tranche,” as
applicable, and each an “Extended Tranche,” and the Term Loans or Revolving
Commitments, as applicable, of such Extended Tranches, the “Extended Term Loans”
or “Extended Revolving Commitments,” as applicable, and collectively, the
“Extended Loans”) and to provide for other terms consistent with this Section
2.26; provided that (i) any such request shall be made by the Borrower to all
Lenders with Term Loans or Revolving Commitments, as applicable, with a like
maturity date (whether under one or more Tranches) on a pro rata basis (based on
the aggregate outstanding principal amount of the applicable Term Loans or the
applicable Revolving Commitments) and (ii) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower in its sole
discretion. In order to establish any Extended Tranche, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Tranche) (an “Extension
Request”) setting forth the proposed terms of the Extended Tranche to be
established, which terms shall be substantially similar to those applicable to
the Existing Tranche from which they are to be extended (the “Specified Existing
Tranche”), except (x) all or any of the final maturity dates of such Extended
Tranches may be delayed to later dates than the final maturity dates of the
Specified Existing Tranche, (y) (A) the interest margins with respect to the
Extended Tranche may be higher or lower than the interest margins for the
Specified Existing Tranche and/or (B) additional fees may be payable to the
Lenders providing such Extended Tranche in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (z) in the case
of an Extended Term Tranche, so long as the weighted average life to maturity of
such Extended Tranche would be no shorter than the remaining weighted average
life to maturity of the Specified Existing Tranche, amortization rates with
respect to the Extended Term Tranche may be higher or lower than the
amortization rates for the Specified Existing Tranche, in each case to the
extent provided in the applicable Extension Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.26 or otherwise,
assignments and participations of Extended Tranches shall be governed by the
same or, at the Borrower’s discretion, more restrictive assignment and
participation provisions applicable to Term Loans or Revolving Commitments, as
applicable, set forth in Section 10.6. No Lender shall have any obligation to
agree to have any of its Existing Loans converted into an Extended Tranche
pursuant to any Extension Request. Any Extended Tranche shall constitute a
separate Tranche of Loans from the Specified Existing Tranches and from any
other Existing Tranches (together with any other Extended Tranches so
established on such date).

 



-91-

 

 

(b)                The Borrower shall provide the applicable Extension Request
at least 10 Business Days (or such shorter period as the Administrative Agent
may agree to) prior to the date on which Lenders under the applicable Existing
Tranche or Existing Tranches are requested to respond. Any Lender (an “Extending
Lender”) wishing to have all or a portion of its Specified Existing Tranche
converted into an Extended Tranche shall notify the Administrative Agent (each,
an “Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Specified Existing Tranche that it has elected to
convert into an Extended Tranche. In the event that the aggregate amount of the
Specified Existing Tranche subject to Extension Elections exceeds the amount of
Extended Tranches requested pursuant to the Extension Request, the Specified
Existing Tranches subject to Extension Elections shall be converted to Extended
Tranches on a pro rata basis based on the amount of Specified Existing Tranches
included in each such Extension Election. In connection with any extension of
Loans pursuant to this Section 2.26 (each, an “Extension”), the Borrower shall
agree to such procedures regarding timing, rounding and other administrative
adjustments to ensure reasonable administrative management of the credit
facilities hereunder after such Extension, as may be established by, or
acceptable to, the Administrative Agent and the Borrower, in each case acting
reasonably to accomplish the purposes of this Section 2.26.

 

(c)                Extended Tranches shall be established pursuant to an
amendment (an “Extension Amendment”) to this Agreement (which may include
amendments to provisions related to maturity, interest margins or fees
referenced in clauses (x) and (y) of Section 2.26(a), or, in the case of
Extended Term Tranches, amortization rates referenced in clause (z) of Section
2.26(a), and which, in each case, except to the extent expressly contemplated by
the last sentence of this Section 2.26(c) and notwithstanding anything to the
contrary set forth in Section 10.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Tranches
established thereby) executed by the Loan Parties, the Administrative Agent, and
the Extending Lenders. Subject to the requirements of this Section 2.26 and
without limiting the generality or applicability of Section 10.1 to any Section
2.26 Additional Amendments, any Extension Amendment may provide for additional
terms and/or additional amendments other than those referred to or contemplated
above (any such additional amendment, a “Section 2.26 Additional Amendment”) to
this Agreement and the other Loan Documents; provided that such Section 2.26
Additional Amendments do not become effective prior to the time that such
Section 2.26 Additional Amendments have been consented to (including pursuant to
consents applicable to holders of any Extended Tranches provided for in any
Extension Amendment) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such Section 2.26 Additional Amendments to
become effective in accordance with Section 10.1; provided, further, that no
Extension Amendment may provide for (i) any Extended Tranche to be secured by
any Collateral or other assets of any Loan Party that does not also secure the
Existing Tranches or be guaranteed by any Person other than the Guarantors and
(ii) so long as any Existing Term Tranches are outstanding, any mandatory or
voluntary prepayment provisions that do not also apply to the Existing Term
Tranches (other than Existing Term Tranches secured on a junior basis by the
Collateral or ranking junior in right of payment, which shall be subject to
junior prepayment provisions) on a pro rata basis (or otherwise provide for more
favorable prepayment treatment for Extended Term Tranches than such Existing
Term Tranches as contemplated by Section 2.12). Notwithstanding anything to the
contrary in Section 10.1, any such Extension Amendment may, without the consent
of any other Lenders, effect such amendments to any Loan Documents as may be
necessary or appropriate, in the reasonable judgment of the Borrower and the
Administrative Agent, to effect the provisions of this Section 2.26; provided
that the foregoing shall not constitute a consent on behalf of any Lender to the
terms of any Section 2.26 Additional Amendment.

 



-92-

 

 

(d)                Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Tranche is converted to extend the
related scheduled maturity date(s) in accordance with Section 2.26(a) above (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of the Extended Tranche so converted by such Lender on such date, and
such Extended Tranches shall be established as a separate Tranche from the
Specified Existing Tranche and from any other Existing Tranches (together with
any other Extended Tranches so established on such date).

 

(e)                If, in connection with any proposed Extension Amendment, any
Lender declines to consent to the applicable extension on the terms and by the
deadline set forth in the applicable Extension Request (each such other Lender,
a “Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, replace such Non-Extending Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.6 (with the assignment fee and any other costs and expenses to be
paid by the Borrower or the assignee in such instance) all of its rights and
obligations under this Agreement to one or more assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender; provided, further, that the applicable
assignee shall have agreed to provide Extended Loans on the terms set forth in
such Extension Amendment; provided, further, that all obligations of the
Borrower owing to the Non-Extending Lender relating to the Existing Loans so
assigned (including pursuant to Section 2.21 (as though Section 2.21 were
applicable)) shall be paid in full by the assignee Lender to such Non-Extending
Lender concurrently with such Assignment and Assumption or Affiliate Lender
Assignment and Assumption, as applicable. In connection with any such
replacement under this Section 2.26, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption or Affiliate Lender Assignment and Assumption, as applicable, by the
later of (A) the date on which the replacement Lender executes and delivers such
Assignment and Assumption or Affiliate Lender Assignment and Assumption, as
applicable, and (B) the date as of which all obligations of the Borrower owing
to the Non-Extending Lender relating to the Existing Loans so assigned shall be
paid in full to such Non-Extending Lender, then such Non-Extending Lender shall
be deemed to have executed and delivered such Assignment and Assumption or
Affiliate Lender Assignment and Assumption, as applicable, as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption or Affiliate Lender Assignment and Assumption, as
applicable, on behalf of such Non-Extending Lender.

 



-93-

 

 

(f)                 Following any Extension Date, with the written consent of
the Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Loans deemed to be an Extended Loan under the applicable Extended
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Tranche; provided that such Lender shall have provided written
notice to the Borrower and the Administrative Agent at least 10 Business Days
prior to such Designation Date (or such shorter period as the Administrative
Agent may agree in its reasonable discretion); provided, further, that no
greater amount shall be paid by or on behalf of the Borrower or any of its
Affiliates to any such Non-Extending Lender as consideration for its extension
into such Extended Tranche than was paid to any Extending Lender as
consideration for its Extension into such Extended Tranche. Following a
Designation Date, the Existing Loans held by such Lender so elected to be
extended will be deemed to be Extended Loans of the applicable Extended Tranche,
and any Existing Loans held by such Lender not elected to be extended, if any,
shall continue to be “Existing Loans” of the applicable Tranche.

 

(g)                With respect to all Extensions consummated by the Borrower
pursuant to this Section 2.26, (i) such Extensions shall not constitute optional
or mandatory payments or prepayments for purposes of Sections 2.11 and 2.12 and
(ii) no Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and which may be waived by the Borrower) of
Existing Loans of any or all applicable Tranches be extended. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section 2.26 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Loans on such terms as may be set
forth in the relevant Extension Request) and hereby waive the requirements of
any provision of this Agreement (including Sections 2.8, 2.11 and 2.12) or any
other Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this Section 2.26.

 

2.27              Successor LIBOR.

 

       Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or the Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to Borrower) that the Borrower or the Required Lenders (as
applicable) have determined, that:

 

(i)          adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)          the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 

(iii)          syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 



-94-

 

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Lenders do not accept such amendment. If no LIBOR Successor Rate has been
determined and the circumstances under clause (i) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Loans shall be suspended, (to
the extent of the affected LIBOR Rate Loans or Interest Periods), and (y) the
Eurocurrency Rate component shall no longer be utilized in determining the ABR.
Upon receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, conversion to or continuation of Eurocurrency Loans (to the extent
of the affected LIBOR Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a borrowing of ABR
Loans (subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

SECTION 3.            LETTERS OF CREDIT

 

3.1                L/C Commitment.

 

(a)                Subject to the terms and conditions hereof, each Dollar
Issuing Lender, in reliance on the agreements of the other Dollar Revolving
Lenders set forth in Section 3.4(a), agrees, in the case of JPMorgan Chase Bank,
N.A., to continue under this Agreement for the account of the Borrower the
Existing Letters of Credit issued by it until the expiration or earlier
termination thereof and, in the case of each other Dollar Issuing Lender, to
issue Dollar Letters of Credit under the Dollar Revolving Commitments for the
account of the Borrower or any of its Restricted Subsidiaries on any Business
Day during the Revolving Commitment Period in such form as may be approved from
time to time by such Dollar Issuing Lender; provided that no Dollar Issuing
Lender shall have any obligation to issue any Dollar Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Dollar Revolving
Commitments would be less than zero. Each Dollar Letter of Credit shall (i) be
denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is three
Business Days prior to the Amendment No. 2 Extending Revolving Termination Date
(unless cash collateralized or backstopped or otherwise supported, in each case
in a manner agreed to by the Borrower and the Dollar Issuing Lender); provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above).

 

(b)                Subject to the terms and conditions hereof, each
Multi-Currency Issuing Lender, in reliance on the agreements of the other
Multi-Currency Revolving Lenders set forth in Section 3.4(a), agrees, in the
case of JPMorgan Chase Bank, N.A., to continue under this Agreement for the
account of the Borrower the Existing Letters of Credit issued by it until the
expiration or earlier termination thereof and, in the case of each other
Multi-Currency Issuing Lender, to issue Multi-Currency Letters of Credit under
the Multi-Currency Revolving Commitments for the account of the Borrower or any
of its Restricted Subsidiaries on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by such
Multi-Currency Issuing Lender; provided that no Multi-Currency Issuing Lender
shall have any obligation to issue any Multi-Currency Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Multi-Currency
Revolving Commitments would be less than zero. Each Multi-Currency Letter of
Credit shall (i) be denominated in Dollars or any Permitted Foreign Currency and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is three Business Days prior to the Revolving
Termination Date (unless cash collateralized or backstopped or otherwise
supported, in each case in a manner agreed to by the Borrower and the
Multi-Currency Issuing Lender); provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

 



-95-

 

 

(c)                Notwithstanding any prior specification of a Revolving
Facility, the Borrower may request in writing that a Letter of Credit issued
under either Revolving Facility be deemed to be issued under any other Revolving
Facility (and such redesignation shall become effective on the date of receipt
by the Administrative Agent of such written request which shall be a Business
Day) so long as if at the time of the Administrative Agent’s receipt of such
request the issuance of such a Letter of Credit would be permitted under such
Facility pursuant to Section 3.1(a) or Section 3.1(b), as applicable.

 

(d)                No Issuing Lender shall at any time be obligated to issue any
Letter of Credit if such issuance would (i) conflict with, or cause such Issuing
Lender to exceed any limits imposed by, any applicable Requirement of Law, or if
such Requirement of Law would impose upon such Issuing Lender any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and is not
otherwise reimbursable to it by the Borrower hereunder and which such Issuing
Lender in good faith deems material to it or (ii) violate one or more policies
of such Issuing Lender applicable generally to the issuance of letters of credit
for the account of similarly situated borrowers.

 

3.2                Procedure for Issuance of Letter of Credit. The Borrower may
from time to time request that the relevant Issuing Lender issue a Letter of
Credit (or amend, renew or extend an outstanding Letter of Credit) by delivering
to such Issuing Lender at its address for notices specified to the Borrower by
such Issuing Lender an Application therefor, with a copy to the Administrative
Agent, completed to the reasonable satisfaction of such Issuing Lender, and such
other certificates, documents and other papers and information as such Issuing
Lender may reasonably request. Such Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the relevant Issuing Lender, by personal delivery or by any
other means acceptable to the relevant Issuing Lender. Upon receipt of any
Application, the relevant Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue (or amend, renew or extend, as the case may be) the Letter of
Credit requested thereby (but in no event without the consent of the applicable
Issuing Lender shall any Issuing Lender be required to issue (or amend, renew or
extend, as the case may be) any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit (or such amendment, renewal or
extension, as the case may be) to the beneficiary thereof or as otherwise may be
agreed to by such Issuing Lender and the Borrower. Such Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower promptly following the
issuance (or such amendment, renewal or extension, as the case may be) thereof.
Each Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the relevant Revolving Lenders, notice of the
issuance (or such amendment, renewal or extension, as the case may be) of each
Letter of Credit issued by it (including the amount thereof).

 



-96-

 

 

 

3.3                Fees and Other Charges.

 

(a)                The Borrower will pay a fee, in Dollars, on each outstanding
Letter of Credit requested by it, at a per annum rate equal to the Applicable
Margin then in effect with respect to Eurocurrency Loans under the Revolving
Facilities, or the Dollar Equivalent of the face amount of such Letter of
Credit, which fee shall be shared ratably among the applicable Revolving Lenders
and payable quarterly in arrears on each Fee Payment Date after the issuance
date; provided that, with respect to any Defaulting Lender, such Lender’s
ratable share of any letter of credit fee accrued on the aggregate amount
available to be drawn on any outstanding Letters of Credit during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Lender’s ratable share of any
letter of credit fee shall otherwise have been due and payable by the Borrower
prior to such time; provided further that any Defaulting Lender’s ratable share
of any letter of credit fee accrued on the aggregate amount available to be
drawn on any outstanding Letters of Credit shall accrue (x) for the account of
each Non-Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit which has been reallocated to such
Non-Defaulting Lender pursuant to Section 3.4(d), (y) for the account of the
Borrower with respect to any L/C Shortfall if the Borrower has paid to the
Administrative Agent an amount of cash and/or Cash Equivalents equal to the
amount of the L/C Shortfall to be held as security for all obligations of the
Borrower to the applicable Issuing Lenders hereunder in a cash collateral
account to be established by, and under the sole dominion and control of, the
Administrative Agent, or (z) for the account of the applicable Issuing Lenders,
in any other instance, in each case so long as such Lender shall be a Defaulting
Lender. In addition, the Borrower shall pay to each Issuing Lender for its own
account a fronting fee, in Dollars, on the Dollar Equivalent of the aggregate
face amount of all outstanding Letters of Credit issued by it to the Borrower,
equal to 0.125% per annum, payable quarterly in arrears on each Fee Payment Date
after the issuance date.

 

(b)                In addition to the foregoing fees, the Borrower shall pay or
reimburse each Issuing Lender for standard costs and expenses agreed by the
Borrower and such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit requested by the
Borrower.

 

3.4                  L/C Participations.

 

(a)                 (i) Each Dollar Issuing Lender irrevocably agrees to grant
and hereby grants to each Dollar L/C Participant, and, to induce such Dollar
Issuing Lender to issue Dollar Letters of Credit, each Dollar L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
such Dollar Issuing Lender, on the terms and conditions set forth below, for
such Dollar L/C Participant’s own account and risk an undivided interest equal
to such Dollar L/C Participant’s Dollar Revolving Percentage in such Dollar
Issuing Lender’s obligations and rights under and in respect of each Dollar
Letter of Credit issued by it and the amount of each draft paid by such Dollar
Issuing Lender thereunder. Each Dollar L/C Participant agrees with each Dollar
Issuing Lender that, if a draft is paid under any Dollar Letter of Credit issued
by it for which such Dollar Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such Dollar L/C
Participant shall pay, in Dollars, to the Administrative Agent for the account
of such Dollar Issuing Lender upon demand an amount equal to such Dollar L/C
Participant’s Dollar Revolving Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed (“Dollar L/C Disbursements”); provided
that, nothing in this paragraph shall relieve the Dollar Issuing Lender of any
liability resulting from the gross negligence or willful misconduct of the
Dollar Issuing Lender. Each Dollar L/C Participant’s obligation to pay such
amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Dollar L/C Participant may have against any Dollar Issuing
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the financial condition of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Dollar L/C Participant or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 



-97-

 

 

(ii)               Each Multi-Currency Issuing Lender irrevocably agrees to
grant and hereby grants to each Multi-Currency L/C Participant, and, to induce
such Multi-Currency Issuing Lender to issue Multi-Currency Letters of Credit,
each Multi-Currency L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from such Multi-Currency Issuing Lender, on the
terms and conditions set forth below, for such Multi-Currency L/C Participant’s
own account and risk an undivided interest equal to such Multi-Currency L/C
Participant’s Multi-Currency Revolving Percentage in such Multi-Currency Issuing
Lender’s obligations and rights under and in respect of each Multi-Currency
Letter of Credit issued by it and the amount of each draft paid by such
Multi-Currency Issuing Lender thereunder. Each Multi-Currency L/C Participant
agrees with each Multi-Currency Issuing Lender that, if a draft is paid under
any Multi-Currency Letter of Credit issued by it for which such Multi-Currency
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such Multi-Currency L/C Participant shall pay, in
Dollars, to the Administrative Agent for the account of such Multi-Currency
Issuing Lender upon demand an amount equal to such Multi-Currency L/C
Participant’s Multi-Currency Revolving Percentage of the Dollar Equivalent of
the amount of such draft, or any part thereof, that is not so reimbursed
(“Multi-Currency L/C Disbursements”); provided that, nothing in this paragraph
shall relieve the Multi-Currency Issuing Lender of any liability resulting from
the gross negligence or willful misconduct of the Multi-Currency Issuing Lender.
Each Multi-Currency L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Multi-Currency L/C Participant may have against any Multi-Currency Issuing
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the financial condition of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Multi-Currency L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

(b)                If any amount required to be paid by any L/C Participant to
the Administrative Agent for the account of any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of such Issuing Lender within three Business Days after
the date such payment is due, such L/C Participant shall pay to the
Administrative Agent for the account of such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Administrative Agent for the account of the
relevant Issuing Lender by such L/C Participant within three Business Days after
the date such payment is due, such Issuing Lender shall be entitled to recover
from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to ABR Loans
under the Revolving Facilities. A certificate of the relevant Issuing Lender
submitted to any relevant L/C Participant with respect to any amounts owing
under this Section 3.4 shall be presumptively correct in the absence of
demonstrable error.

 



-98-

 

 

(c)                Whenever, at any time after any Issuing Lender has made
payment under any Letter of Credit and has received from any L/C Participant its
pro rata share of such payment in accordance with Section 3.4(a), if the
Administrative Agent receives for the account of the Issuing Lender any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the
Administrative Agent), or any payment of interest on account thereof, the
Administrative Agent will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to the Administrative Agent for the account of such Issuing Lender the
portion thereof previously distributed by such Issuing Lender to it.

 

(d)                Notwithstanding anything to the contrary contained in this
Agreement, in the event an L/C Participant becomes a Defaulting Lender, then
such Defaulting Lender’s applicable Revolving Percentage in all outstanding
Letters of Credit under the relevant Facility will automatically be reallocated
among the applicable L/C Participants that are Non-Defaulting Lenders pro rata
in accordance with each Non-Defaulting Lender’s applicable Revolving Percentage
(calculated without regard to the Revolving Commitments of the Defaulting
Lender), but only to the extent that such reallocation does not cause the
Revolving Extensions of Credit under the relevant Facility of any Non-Defaulting
Lender to exceed the Revolving Commitments under the relevant Facility of such
Non-Defaulting Lender. If such reallocation cannot, or can only partially, be
effected the Borrower shall, within five Business Days after written notice from
the Administrative Agent, pay to the Administrative Agent an amount of cash
and/or Cash Equivalents equal to such Defaulting Lender’s applicable Revolving
Percentage (calculated as in effect immediately prior to it becoming a
Defaulting Lender) of the L/C Obligations under the relevant Facility (after
giving effect to any partial reallocation pursuant to the first sentence of this
Section 3.4(d)) to be held as security for all obligations of the Borrower to
the Issuing Lenders hereunder in a cash collateral account to be established by,
and under the sole dominion and control of, the Administrative Agent. So long as
there is a Defaulting Lender, an Issuing Lender shall not be required to issue
any Letter of Credit where the sum of the Non-Defaulting Lenders’ applicable
Revolving Percentages of the outstanding Revolving Loans and their
participations in Letters of Credit, in each case under the relevant Facility,
after giving effect to any such requested Letter of Credit would exceed (each
such excess, the “L/C Shortfall”) the aggregate applicable Revolving Commitments
of the Non-Defaulting Lenders, unless the Borrower shall pay to the
Administrative Agent an amount of cash and/or Cash Equivalents equal to the
amount of the L/C Shortfall, such cash and/or Cash Equivalents to be held as
security for all obligations of the Borrower to the Issuing Lenders hereunder in
a cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent.

 

(e)                If, on any date, the L/C Obligations would exceed 105% of the
L/C Commitment (including as a result of any revaluation of the Dollar
Equivalent of the L/C Obligations on any Revaluation Date in accordance with
Section 1.4), the Borrower shall promptly pay to the Administrative Agent an
amount of cash and/or Cash Equivalents equal to the amount by which the L/C
Obligations exceed the L/C Commitment, such cash and/or Cash Equivalents to be
held as security for all obligations of the Borrower to the Issuing Lenders
hereunder in a cash collateral account to be established by, and under the sole
dominion and control of, the Administrative Agent.

 

3.5                Reimbursement Obligation of the Borrower. The Borrower agrees
to reimburse each Issuing Lender on the Business Day following the date on which
such Issuing Lender notifies the Borrower of the date and amount of a draft
presented under any Letter of Credit issued or continued by such Issuing Lender
at the Borrower’s request (including any Letters of Credit issued for the
account of a Restricted Subsidiary and the Existing Letters of Credit) and paid
by such Issuing Lender for the amount of (a) such draft so paid and (b) any
reasonable fees, charges or other costs or expenses reasonably incurred by such
Issuing Lender in connection with such payment and, without limiting the
Borrower’s obligations in respect thereof under this Section 3.5, notified in
reasonable detail to the Borrower on the date of the draft so paid (the amounts
described in the foregoing clauses (a) and (b) in respect of any drawing,
collectively, the “Payment Amount”). Each such payment shall be made to such
Issuing Lender at its address for notices specified to the Borrower in Dollars
and in immediately available funds. Interest shall be payable on any such
amounts from the date on which the relevant draft is paid until payment in full
at a rate equal to (i) until the second Business Day next succeeding the date of
the relevant notice (which notice shall be provided on the date the relevant
draft is paid), the rate applicable to ABR Loans under the Revolving Facilities
and (ii) thereafter, the rate set forth in Section 2.15(c). In the case of any
such reimbursement in Dollars with respect to a Letter of Credit denominated in
a Permitted Foreign Currency, the applicable Issuing Lender shall notify the
Borrower of the Dollar Equivalent of the amount of the draft so paid promptly
following the determination thereof.

 



-99-

 

 

3.6                Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Lender that such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, (i) the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact later prove to be
invalid, fraudulent or forged; (ii) any dispute between or among the Borrower
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred; (iii) any claims whatsoever of the Borrower
against any beneficiary of such Letter of Credit or any such transferee; (iv)
any other events or circumstances that, pursuant to applicable law or the
applicable customs and practices promulgated by the ICC, are not within the
responsibility of such Issuing Lender; (v) waiver by such Issuing Lender of any
requirement that exists for such Issuing Lender’s protection and not the
protection of the Borrower or any waiver by such Issuing Lender which does not
in fact materially prejudice the Borrower; (vi) honor of a demand for payment
presented electronically even if such Letter of Credit requires that demand be
in the form of a draft; (vii) any payment made by such Issuing Lender in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under, such
Letter of Credit if presentation after such date is authorized by the Uniform
Commercial Code, the ISP or the UCP, as applicable; (viii) any payment by such
Issuing Lender under such Letter of Credit against presentation of a draft or
certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by such Issuing Lender under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; (ix) any adverse change in the relevant exchange rates or
in the availability of the relevant Permitted Foreign Currency to the Borrower
or any Subsidiary or in the relevant currency markets generally; or (x) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any Subsidiary, except,
in each case, for errors, omissions, interruptions or delays resulting from the
gross negligence or willful misconduct of such Issuing Lender or its employees
or agents. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors, omissions, interruptions or delays resulting from the gross negligence
or willful misconduct of such Issuing Lender or its employees or agents. The
Borrower agrees that any action taken or omitted by any Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct and in accordance
with the standards of care specified in the Uniform Commercial Code of the State
of New York, shall be binding on the Borrower and shall not result in any
liability of such Issuing Lender to the Borrower.

 



-100-

 

 

3.7                Role of the Issuing Lender. Each Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the Issuing Lenders
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by a Letter of Credit) or
to ascertain or inquire as to the validity, authenticity or accuracy of any such
document (provided that the Issuing Lenders will determine whether such
documents appear on their face to be in order) or the authority of the Person
executing or delivering any such document. None of the Issuing Lenders, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Issuing Lenders shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Majority Facility Lenders or
the Borrower, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or related Application, or any other document, agreement
and instrument entered into by such Issuing Lender and the Borrower (or any
Restricted Subsidiary) or in favor of such Issuing Lender and relating to such
Letter of Credit. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Lenders, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the Issuing
Lenders shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 3.6; provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the relevant Issuing Lender, and such Issuing Lender may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by such Issuing Lender’s willful misconduct or gross
negligence or such Issuing Lender’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) and documents expressly required by and strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lenders may accept documents that
appear on their face to be in order, without responsibility for further
investigation, and provided that a Letter of Credit is issued permitting
transfer then the Issuing Lenders shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. The Issuing Lenders may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary, as agreed to with the Borrower.

 

3.8                Letter of Credit Payments. If any draft shall be presented
for payment under any Letter of Credit, the relevant Issuing Lender shall
promptly notify the Borrower of the date and amount thereof. The responsibility
of such Issuing Lender to the Borrower in connection with any draft presented
for payment under any Letter of Credit issued by such Issuing Lender shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

 

3.9                Applications. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Agreement or any other Loan Document, the provisions of this Agreement
or such other Loan Document shall apply.

 



-101-

 

 

3.10              Applicability of ISP and UCP. Unless otherwise expressly
agreed by the applicable Issuing Lender and the Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), (a) the rules of the ISP shall apply to each standby Letter of Credit,
and (b) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Issuing Lender shall not be responsible to
the Borrower for, and the Issuing Lender’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the Issuing Lender
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the Issuing Lender or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 



SECTION 4.            REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, each of Holdings
and the Borrower hereby represents and warrants (as to itself and each of its
Restricted Subsidiaries) to the Agents and each Lender, which representations
and warranties shall be deemed made on the Closing Date (after giving effect to
the Transactions) and on the date of each borrowing of Loans or issuance,
extension or renewal of a Letter of Credit hereunder that:

 

4.1                Financial Condition.

 

(a)                The audited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at December 31, 2010, December 31, 2011 and
December 31, 2012, and the related statements of income and of cash flows for
the fiscal years ended on such date, reported on by and accompanied by an
unqualified report from Deloitte & Touche LLP, present fairly in all material
respects the financial condition of Holdings and its Subsidiaries as at such
dates and the results of their operations, their cash flows and their changes in
stockholders’ equity for the respective fiscal years then ended. All such
financial statements, including the related schedules and notes thereto and
year-end adjustments, have been prepared in accordance with GAAP (except as
otherwise noted therein).

 

(b)                The audited consolidated balance sheet of the Target and its
Subsidiaries as at June 30, 2011, June 30, 2012 and June 30, 2013, and the
related statements of income and of cash flows for the fiscal years ended on
such date, reported on by and accompanied by an unqualified report from Ernst &
Young LLP, present fairly in all material respects the financial condition of
the Target and its Subsidiaries as at such dates and the results of their
operations, their cash flows and their changes in stockholders’ equity for the
respective fiscal years then ended. All such financial statements, including the
related schedules and notes thereto and year-end adjustments, have been prepared
in accordance with GAAP (except as otherwise noted therein).

 

4.2                No Change. Since the Closing Date, there has been no event,
development or circumstance that has had or would reasonably be expected to have
a Material Adverse Effect.

 

4.3                Existence; Compliance with Law. Except as set forth in
Schedule 4.3, each of Holdings and its Restricted Subsidiaries (other than any
Immaterial Subsidiaries) (a) (i) is duly organized (or incorporated), validly
existing and in good standing (or, only where applicable, the equivalent status
in any foreign jurisdiction) under the laws of the jurisdiction of its
organization or incorporation, except in each case (other than with respect to
the Borrower) to the extent such failure to do so would not reasonably be
expected to have a Material Adverse Effect, (ii) has the corporate or other
organizational power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and (iii) is
duly qualified as a foreign corporation or other entity and in good standing
(where such concept is relevant) under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification except, in each case, to the extent that the failure
to be so qualified or in good standing (where such concept is relevant) would
not have a Material Adverse Effect and (b) is in compliance with all
Requirements of Law except to the extent that any such failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.

 



-102-

 

 

4.4                Corporate Power; Authorization; Enforceable Obligations.

 

(a)                Each Loan Party has the corporate or other organizational
power and authority to execute and deliver, and perform its obligations under,
the Loan Documents to which it is a party and, in the case of the Borrower, to
borrow or have Letters of Credit issued hereunder, except in each case (other
than with respect to the Borrower) to the extent such failure to do so would not
reasonably be expected to have a Material Adverse Effect. Each Loan Party has
taken all necessary corporate or other action to authorize the execution and
delivery of, and the performance of its obligations under, the Loan Documents to
which it is a party and, in the case of the Borrower, to authorize the
extensions of credit on the terms and conditions of this Agreement, except in
each case (other than with respect to the Borrower) to the extent such failure
to do so would not reasonably be expected to have a Material Adverse Effect.

 

(b)                No consent or authorization of, filing with, or notice to,
any Governmental Authority is required to be obtained or made by any Loan Party
for the extensions of credit hereunder or such Loan Party’s execution and
delivery of, or performance of its obligations under, or validity or
enforceability of, this Agreement or any of the other Loan Documents to which it
is party, as against or with respect to such Loan Party, except (i) consents,
authorizations, filings and notices described in Schedule 4.4, (ii) consents,
authorizations, filings and notices which have been obtained or made and are in
full force and effect, (iii) consents, authorizations, filings and notices the
failure of which to obtain would not reasonably be expected to have a Material
Adverse Effect and (iv) the filings referred to in Section 4.17.

 

(c)                Each Loan Document has been duly executed and delivered on
behalf of each Loan Party that is a party thereto. Assuming the due
authorization of, and execution and delivery by, the parties thereto (other than
the applicable Loan Parties), this Agreement constitutes, and each other Loan
Document upon execution and delivery by each Loan Party that is a party thereto
will constitute, a legal, valid and binding obligation of each such Loan Party
that is a party thereto, enforceable against each such Loan Party in accordance
with its terms (provided that, with respect to the creation and perfection of
security interests with respect to the Capital Stock of Foreign Subsidiaries,
only to the extent enforceability thereof is governed by the Uniform Commercial
Code), except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.

 

4.5                No Legal Bar. Assuming the consents, authorizations, filings
and notices referred to in Section 4.4(b) are obtained or made and in full force
and effect, the execution, delivery and performance of this Agreement and the
other Loan Documents by the Loan Parties thereto, the issuance of Letters of
Credit, the borrowings hereunder and the use of the proceeds thereof will not
(a) violate the organizational or governing documents of (i) the Borrower or
(ii) except as would not reasonably be expected to have a Material Adverse
Effect, any other Loan Party, (b) except as would not reasonably be expected to
have a Material Adverse Effect, violate any Requirement of Law binding on
Holdings or any of its Restricted Subsidiaries, (c) except as would not
reasonably be expected to have a Material Adverse Effect, violate any
Contractual Obligation of Holdings or any of its Restricted Subsidiaries or (d)
except as would not have a Material Adverse Effect, result in or require the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens permitted by Section 7.3).

 



-103-

 

 

4.6               No Material Litigation. Except as set forth in Schedule 4.6,
no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened against Holdings or any of its Restricted Subsidiaries or against any
of their Properties which, taken as a whole, would reasonably be expected to
have a Material Adverse Effect.

 

4.7               No Default. No Default or Event of Default has occurred and is
continuing.

 

4.8                Ownership of Property; Liens. Except as set forth in Schedule
4.8A, each of Holdings and its Restricted Subsidiaries has good title in fee
simple to, or a valid leasehold interest in, all its Real Property, and good
title to, or a valid leasehold interest in, all of its other Property (other
than Intellectual Property), in each case, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and none of
such Property is subject to any Lien except as permitted by the Loan Documents.
Schedule 4.8B lists all Real Property owned in fee simple with a Fair Market
Value in excess of $7,500,000 by any Loan Party as of the Closing Date.

 

4.9                Intellectual Property. Each of Holdings and its Restricted
Subsidiaries owns, or has a valid license or right to use, all Intellectual
Property necessary for the conduct of its business as currently conducted free
and clear of all Liens except as permitted by the Loan Documents, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect. To the Borrower’s knowledge, the use of such Intellectual Property by
Holdings or its Restricted Subsidiaries does not infringe on the rights of any
Person in a manner that would reasonably be expected to have a Material Adverse
Effect. Holdings and its Restricted Subsidiaries take all reasonable actions
that in the exercise of their reasonable business judgment should be taken to
protect their Intellectual Property, including Intellectual Property that is
confidential in nature, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

4.10              Taxes. Each of Holdings and its Restricted Subsidiaries (a)
has filed or caused to be filed all federal, state, provincial and other Tax
returns that are required to be filed and (b) has paid or caused to be paid all
taxes shown to be due and payable on said returns and all other taxes, fees or
other charges imposed on it or on any of its Property by any Governmental
Authority (other than (i) any returns or amounts that are not yet due or (ii)
amounts the validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which any reserves required in
conformity with GAAP have been provided on the books of Holdings or such
Restricted Subsidiary, as the case may be), except in each case where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

4.11              Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used for any purpose that
violates the provisions of the regulations of the Board.

 



-104-

 

 

4.12              ERISA.

 

(a)                Except as would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect: (i) neither
a Reportable Event nor a failure to meet the minimum funding standards (within
the meaning of Section 412(a) of the Code or Section 302(a)(2) of ERISA) has
occurred during the five year period prior to the date on which this
representation is made with respect to any Single Employer Plan, and each Single
Employer Plan has complied with the applicable provisions of ERISA and the Code;
(ii) no termination of a Single Employer Plan has occurred, and no Lien in favor
of the PBGC or a Plan has arisen on the assets of Holdings or any of its
Restricted Subsidiaries, during such five-year period; the present value of all
accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Single Employer Plan allocable to such accrued benefits;
(iii) none of Holdings or any of its Restricted Subsidiaries has had a complete
or partial withdrawal from any Multiemployer Plan that has resulted or would
reasonably be expected to result in a liability under ERISA; (iv) none of
Holdings or any of its Restricted Subsidiaries would become subject to any
liability under ERISA if Holdings or such Restricted Subsidiary were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made; and (v) no
Multiemployer Plan is in Reorganization or Insolvent.

 

(b)                Holdings and its Restricted Subsidiaries have not incurred,
and do not reasonably expect to incur, any liability under ERISA or the Code
with respect to any plan within the meaning of Section 3(3) of ERISA which is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
that is maintained by a Commonly Controlled Entity (other than Holdings and its
Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue of
being treated as a single employer under Title IV of ERISA with the sponsor of
such plan that would reasonably be likely to have a Material Adverse Effect and
result in a direct obligation of Holdings or any of its Restricted Subsidiaries
to pay money.

 

(c)                The Borrower represents and warrants as of the Amendment No.
4 Effective Date that the Borrower is not a Benefit Plan.

 

4.13              Investment Company Act. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

4.14              Subsidiaries. The Subsidiaries listed on Schedule 4.14
constitute all the Subsidiaries of Holdings at the Closing Date (after giving
effect to the Merger). Schedule 4.14 sets forth as of the Closing Date the name
and jurisdiction of incorporation of each Subsidiary and, as to each Subsidiary,
the percentage of each class of Capital Stock owned by any Loan Party and the
designation of such Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary.

 

4.15              Environmental Matters. Other than exceptions to any of the
following that would not reasonably be expected to have a Material Adverse
Effect, none of Holdings or any of its Restricted Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law for the
operation of the Business; or (ii) has become subject to any Environmental
Liability.

 

4.16              Accuracy of Information, etc. As of the Closing Date, no
statement or information (excluding the projections and pro forma financial
information referred to below) contained in this Agreement, any other Loan
Document or any certificate furnished to the Administrative Agent or the Lenders
or any of them (in their capacities as such), by or on behalf of any Loan Party
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, including the Transactions, when taken as a whole,
contained as of the date such statement, information or certificate was so
furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
materially misleading. As of the Closing Date, the projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of Holdings to be
reasonable at the time made, in light of the circumstances under which they were
made, it being recognized by the Agents and the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

 



-105-

 

 

4.17              Security Documents.

 

(a)                The Guarantee and Collateral Agreement is effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein of a type in which a security interest can be created under Article 9 of
the UCC (including any proceeds of any such item of Collateral); provided that
for purposes of this Section 4.17(a), Collateral shall be deemed to exclude any
Property expressly excluded from the definition of “Collateral” as set forth in
the Guarantee and Collateral Agreement (the “Excluded Collateral”). In the case
of (i) the Pledged Securities described in the Guarantee and Collateral
Agreement (other than Excluded Collateral) when any stock certificates or notes,
as applicable, representing such Pledged Securities are delivered to the
Collateral Agent together with any proper endorsements executed in blank and
such other actions have been taken with respect to the Pledged Securities of
Foreign Subsidiaries as are required under the applicable Law of the
jurisdiction of organization of the applicable Foreign Subsidiary (it being
understood that no such actions under applicable Law of the jurisdiction of
organization of the applicable Foreign Subsidiary shall be required by any Loan
Document) and (ii) the other Collateral described in the Guarantee and
Collateral Agreement (other than Excluded Collateral), when financing statements
in appropriate form are filed in the offices specified on Schedule 4.17 (or, in
the case of other Collateral not in existence on the Closing Date, such other
offices as may be appropriate) (which financing statements have been duly
completed and executed (as applicable) and delivered to the Collateral Agent)
and such other filings as are specified on Schedule 3 to the Guarantee and
Collateral Agreement are made (or, in the case of other Collateral not in
existence on the Closing Date, such other filings as may be appropriate), the
Collateral Agent shall have a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral (including any proceeds of any item of Collateral) (to the extent a
security interest in such Collateral can be perfected through the filing of
financing statements in the offices specified on Schedule 4.17 (or, in the case
of other Collateral not in existence on the Closing Date, such other offices as
may be appropriate) and the filings specified on Schedule 3 to the Guarantee and
Collateral Agreement (or, in the case of other Collateral not in existence on
the Closing Date, such other filings as may be appropriate), and through the
delivery of the Pledged Securities required to be delivered on the Closing
Date), as security for the Obligations, in each case prior in right to the Lien
of any other Person (except (i) in the case of Collateral other than Pledged
Securities, Liens permitted by Section 7.3 and (ii) Liens having priority by
operation of law) to the extent required by the Guarantee and Collateral
Agreement.

 

(b)                Upon the execution and delivery of any Mortgage to be
executed and delivered pursuant to Section 6.8(b), such Mortgage shall be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable Lien on the Mortgaged Property
described therein and proceeds thereof, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing; and when such
Mortgage is filed in the recording office designated by the Borrower, such
Mortgage shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Mortgaged Property and
the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
(other than Liens permitted by Section 7.3 or other encumbrances or rights
permitted by the relevant Mortgage).

 



-106-

 

 

4.18              Solvency. As of the Closing Date, Holdings and its
Subsidiaries are (on a consolidated basis), and immediately after giving effect
to the Transactions will be, Solvent.

 

4.19              Anti-Terrorism. As of the Closing Date, (a) Holdings and its
Restricted Subsidiaries are in compliance with the USA Patriot Act and (b) none
of Holdings and its Restricted Subsidiaries is a person on the list of
“Specially Designated Nationals and Blocked Persons” or subject to the
limitations and prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control regulation or executive order, in each case,
except as would not reasonably be expected to have a Material Adverse Effect.

 

4.20              Use of Proceeds. The Borrower will use the proceeds of the
Loans solely in compliance with Section 6.9 of this Agreement.

 

4.21              Labor Matters. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against Holdings or its Restricted Subsidiaries
pending or, to the knowledge of Holdings and the Borrower, threatened, (b) hours
worked by and payment made to employees of Holdings or its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters and (c) all
payments due from Holdings or any of its Restricted Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of Holdings or such Restricted Subsidiary, as applicable.

 

4.22              Senior Indebtedness. The Obligations constitute senior
Indebtedness in accordance with the terms of the 2018 Notes, the 2020 Notes and
the 2021 Notes.

 

4.23              OFAC. No Loan Party, nor, to the knowledge of any Loan Party,
any Related Party, (i) is currently the subject of any Sanctions, (ii) is
located, organized or residing in any Designated Jurisdiction, or (iii) is or
has been (within the previous five years) engaged in any transaction with any
Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction. No Loan, nor the proceeds
from any Loan, has been or will be used, directly or indirectly, to lend,
contribute, provide or has otherwise been or will be made available to fund any
activity or business in any Designated Jurisdiction or to fund any activity or
business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions, or in any other manner that
will result in any violation by any Person (including any Lender, Lead Arranger,
Administrative Agent, Issuing Lender or Swingline Lender) of Sanctions.

 

4.24              FCPA. Holdings, the Borrower and each of its Subsidiaries is
in compliance with the U.S. Foreign Corrupt Practices Act of 1977, as amended,
except as would not reasonably be expected to result in a Material Adverse
Effect. No part of the proceeds of the Loans has been or will be used by
Holdings or its Subsidiaries, directly or indirectly, for any payments to any
Person, governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the U.S. Foreign Corrupt Practices Act of
1977, as amended, in each case, except as would not reasonably expected to have
a Material Adverse Effect.

 

SECTION 5.            CONDITIONS PRECEDENT

 

5.1                Conditions to Initial Extension of Credit on the Closing
Date. The agreement of each Lender to make the initial extension of credit
requested to be made by it is subject to the satisfaction (or waiver), prior to
or concurrently with the making of such extension of credit on the Closing Date,
of the following conditions precedent:

 



-107-

 

 

(a)       Credit Agreement; Guarantee and Collateral Agreement. The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by Holdings and the Borrower and (ii) the Guarantee and Collateral
Agreement, executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor;

 

(b)       Representations and Warranties. All Specified Merger Agreement
Representations shall be true and correct in all material respects on the
Closing Date, and all Specified Representations made by any Loan Party shall be
true and correct in all material respects on the Closing Date (other than the
Specified Merger Agreement Representation set forth in Section 4.10(a) of the
Merger Agreement, which shall be true and correct in all respects on the Closing
Date);

 

(c)       Borrowing Notice. The Administrative Agent shall have received a
notice of borrowing from the Borrower with respect to the Initial Term Loans
and, if applicable, any Revolving Loans to be made on the Closing Date;

 

(d)       Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least two Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel to the Administrative Agent) required to be reimbursed or
paid by the Borrower hereunder or under any other Loan Document;

 

(e)       Legal Opinions. The Administrative Agent shall have received an
executed legal opinion of (i) Latham & Watkins LLP, special New York counsel to
the Loan Parties, (ii) Simmons Perrine Moyer Bergman PLC, special Iowa counsel
to the Loan Parties, and (iii) Lionel Sawyer & Collins, special Nevada counsel
to the Loan Parties, in each case in form and substance reasonably satisfactory
to the Administrative Agent;

 

(f)        Closing Certificate. The Administrative Agent shall have received a
certificate of the Borrower and each of the other Loan Parties, dated as of the
Closing Date, each substantially in the form of Exhibit C, with appropriate
insertions and attachments;

 

(g)       USA Patriot Act. The Lenders shall have received from the Borrower and
each of the Loan Parties, at least 3 Business Days prior to the Closing Date,
documentation and other information requested by any Lender no less than 10
calendar days prior to the Closing Date that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act;

 

(h)       Filings. Subject to the last paragraph of this Section 5.1, each
Uniform Commercial Code financing statement and each intellectual property
security agreement required by the Security Documents to be filed in order to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a first priority perfected Lien on the Collateral described therein shall have
been delivered to the Collateral Agent in proper form for filing;

 

(i)        Pledged Stock; Stock Powers. Subject to the last paragraph of this
Section 5.1, the Collateral Agent shall have received the certificates, if any,
representing the shares of Capital Stock held by a Loan Party pledged pursuant
to the Guarantee and Collateral Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof;

 



-108-

 

 

(j)        Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by the chief financial officer on behalf of
Holdings, substantially in the form of Exhibit G, after giving effect to the
Transactions;

 

(k)       Refinancing. The Refinancing shall have been, or shall substantially
concurrently with the initial borrowing under the Facilities be, consummated,
and all security interests in respect of, and Liens securing, the Indebtedness
and other obligations thereunder created pursuant to the security documentation
relating to the Existing Credit Agreements shall have been terminated and
released (or arrangements therefor reasonably satisfactory to the Administrative
Agent shall have been made), and the Administrative Agent shall have received
all such releases as may have been reasonably requested by the Administrative
Agent, which releases shall be in form and substance reasonably satisfactory to
the Administrative Agent;

 

(l)        Material Adverse Effect. Since January 30, 2013, there shall not have
occurred any change, effect, development or circumstance that, individually or
in the aggregate, constitutes or is reasonably likely to constitute a Target
Material Adverse Effect;

 

(m)      Merger. The Merger shall have been consummated, or substantially
simultaneously with the initial borrowing under the Facilities shall be
consummated, in all material respects in accordance with the terms of the Merger
Agreement, without giving effect to any modifications, amendments, consents or
waivers thereto or thereunder that are material and adverse to the Lenders
without the prior consent of the Lead Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned) (it being understood and agreed
that any reduction in the purchase price of less than or equal to 10% in the
aggregate in connection with the Merger shall not be deemed to be material and
adverse to the interests of the Lenders and the Joint Bookrunners; provided that
any reduction of the purchase price shall be allocated to a reduction in any
amounts to be funded under the Term Facility);

 

(n)       Financial Statements. The Joint Bookrunners shall have received (i)
audited consolidated balance sheets of each of Holdings and the Target and
related statements of income, changes in equity and cash flows of each of
Holdings and the Target for each of their respective three (3) most recently
completed fiscal years ended at least 90 days before the Closing Date and (ii)
unaudited consolidated balance sheets and related statements of income and cash
flows of each of Holdings and the Target for each subsequent fiscal quarter
after the audited financial statements referred to above and ended at least 45
days before the Closing Date (other than any fiscal fourth quarter);

 

(o)       Pro Forma Financial Statements. The Joint Bookrunners shall have
received a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of Holdings and its Subsidiaries (based on the
financial statements of Holdings and the Target referred to in clause (n) above)
as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 45 days prior to
the Closing Date (or, if the most recently completed fiscal period is the end of
a fiscal year, ended at least 90 days before the Closing Date), prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such consolidated statement of income), which need not be prepared
in compliance with Regulation S-X of the Securities Act, as amended, or include
adjustments for purchase accounting; and

 



-109-

 

 

(p)       Lien Searches. The Collateral Agent shall have received the results of
a recent lien search in each of the jurisdictions in which Uniform Commercial
Code financing statements will be made to evidence or perfect security interests
required to be evidenced or perfected, and such search shall reveal no liens on
any of the assets of the Loan Parties, except for Liens permitted by Section 7.3
or liens to be discharged on or prior to the Closing Date.

 

Each of the requirements set forth in clauses (h) and (i) above (except (a) to
the extent that a Lien on such Collateral may under applicable law be perfected
on the Closing Date by the filing of financing statements under the Uniform
Commercial Code and (b) the delivery of stock certificates of the Borrower and
its wholly-owned Domestic Subsidiaries (including Guarantors but other than (x)
Immaterial Subsidiaries and (y) Subsidiaries of the Target to the extent stock
certificates issued by such entities are not delivered to the Borrower on the
Closing Date) to the extent included in the Collateral, with respect to which a
Lien may be perfected on the Closing Date by the delivery of a stock
certificate) shall not constitute conditions precedent under this Section 5.1
after the Borrower’s use of commercially reasonable efforts to satisfy such
requirements without undue burden or expense; provided that the Borrower hereby
agrees to deliver, or cause to be delivered, such documents and instruments, or
take or cause to be taken such other actions, in each case, as may be required
to perfect such security interests within ninety (90) days after the Closing
Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion).

 

5.2                Conditions to Each Revolving Loan Extension of Credit After
Closing Date. The agreement of each Lender to make any Loan or to issue or
participate in any Letter of Credit hereunder on any date after the Closing Date
(excluding (i) the borrowing of Initial Term B-2 Loans and Revolving Loans in
connection with the Bally Transactions, (ii) the borrowing of the Initial Term
B-3 Loans and Revolving Loans in connection with the Amendment No. 2
Transactions, (iii) the borrowing of the Initial Term B-4 Loans in connection
with the Amendment No. 3 Transactions and (iv) the borrowing of the Initial Term
B-5 Loans in connection with the Amendment No. 4 Transactions) is subject to the
satisfaction of the following conditions precedent:

 

(a)       Representations and Warranties. Subject, in the case of any borrowings
in connection with a Limited Condition Acquisition, to the limitations in
Section 1.2, each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or Material Adverse Effect), in each case on and as of
such date as if made on and as of such date except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or Material Adverse Effect) as of such earlier date.

 

(b)       No Default. Subject, in the case of any borrowings in connection with
a Limited Condition Acquisition, to the limitations in Section 1.2, no Default
or Event of Default shall have occurred and be continuing on such date or after
giving effect to the extensions of credit requested to be made on such date.

 

(c)       Borrowing Notice. In the case of a borrowing of any Loans, the
Administrative Agent shall have received a notice of borrowing from the Borrower
in accordance with Section 2.5 (or, in the case of a Swingline Loan, 2.6).

 



-110-

 

 

(d)       Financial Covenant Compliance. In the case of any borrowing of
Revolving Loans or Swingline Loans or issuance, increase, extension or renewal
of a Specified Letter of Credit (unless such Specified Letter of Credit has been
cash collateralized in a manner reasonably satisfactory to the relevant Issuing
Lender), in each case, prior to the Bally Acquisition Date, Holdings shall be in
compliance with the financial covenant set forth in Section 7.1(a) as of the
last day of the four-quarter period (the “Reference Date”) to which the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.2(b) relates (without giving pro forma effect to such borrowing,
issuance, increase, extension or renewal or any other borrowing, issuance,
increase, extension or renewal or repayment or other termination of Indebtedness
occurring since the Reference Date) regardless of whether such financial
covenant is then in effect; provided that this condition shall not be applicable
with respect to any borrowing of Revolving Loans or Swingline Loans or issuance,
increase, extension or renewal of any Letter of Credit on the Bally Acquisition
Date in order to consummate the Bally Transactions or on the Amendment No. 2
Effective Date in order to consummate the Amendment No. 2 Transactions or on the
Amendment No. 3 Effective Date in order to consummate the Amendment No. 3
Transactions or on the Amendment No. 4 Effective Date in order to consummate the
Amendment No. 4 Transactions.

 

Each borrowing of a Loan by and issuance, extension or renewal of a Letter of
Credit on behalf of the Borrower hereunder after the Closing Date (excluding (i)
the borrowing of Initial Term B-2 Loans and Revolving Loans in connection with
the Bally Transactions, (ii) the borrowing of the Initial Term B-3 Loans and
Revolving Loans in connection with the Amendment No. 2 Transactions, (iii) the
borrowing of the Initial Term B-4 Loans in connection with the Amendment No. 3
Transactions and (iv) the borrowing of the Initial Term B-5 Loans in connection
with the Amendment No. 4 Transactions) shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 5.2 have been satisfied.

 

SECTION 6.            AFFIRMATIVE COVENANTS

 

Each of Holdings and the Borrower (on behalf of itself and each of the
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been cash
collateralized or backstopped or otherwise supported, in each case on terms
agreed to by the Borrower and the applicable Issuing Lender) or any Loan or
other amount is owing to any Lender or any Agent hereunder (other than (i)
contingent or indemnification obligations not then due and (ii) obligations in
respect of Specified Hedge Agreements or Cash Management Obligations), Holdings
and the Borrower shall, and shall cause (except in the case of the covenants set
forth in Section 6.1, Section 6.2, Section 6.7 and Section 6.11) each of the
Restricted Subsidiaries to:

 

6.1                Financial Statements. Furnish to the Administrative Agent for
delivery to each Lender (which may be delivered via posting on IntraLinks or
another similar electronic platform):

 

(a)       within 90 days after the end of each fiscal year of Holdings,
commencing with the fiscal year ending December 31, 2013, (i) a copy of the
audited consolidated balance sheet of Holdings and its consolidated Subsidiaries
as at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth, commencing with the
financial statements with respect to the fiscal year ending December 31, 2013,
in comparative form the figures as of the end of and for the previous year,
reported on without qualification, exception or explanatory paragraph as to
“going concern” or arising out of the scope of the audit (other than any such
exception or explanatory paragraph (but not qualification) that is expressly
solely with respect to, or expressly resulting solely from, an upcoming maturity
date of the Facilities occurring within one year from the time such report is
delivered), by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing and (ii) a management’s discussion
and analysis of the important operational and financial developments during such
fiscal year; and

 



-111-

 

 

(b)      within 45 days after the end of each of the first three quarterly
periods of each fiscal year of Holdings, commencing with the fiscal quarter
ending March 31, 2014, (i) the unaudited consolidated balance sheet of Holdings
and its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth, in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
fairly presenting in all material respects the financial condition of Holdings
and its consolidated Subsidiaries in conformity with GAAP (subject to normal
year-end audit adjustments and the lack of complete footnotes) and (ii) a
management’s discussion and analysis of the important operational and financial
developments during such fiscal quarter;

 

all such financial statements to be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as disclosed therein and except in the
case of the financial statements referred to in clause (b), for customary
year-end adjustments and the absence of complete footnotes). Any financial
statements or other deliverables required to be delivered pursuant to this
Section 6.1 and any financial statements or reports required to be delivered
pursuant to clause (d) of Section 6.2 shall be deemed to have been furnished to
the Administrative Agent on the date that (i) such financial statements or
deliverable (as applicable) is posted on the SEC’s website at www.sec.gov or the
website for Holdings and (ii) the Administrative Agent has been provided written
notice of such posting.

 

Documents required to be delivered pursuant to this Section 6.1 may also be
delivered by posting such documents electronically with written notice of such
posting to the Administrative Agent and if so posted, shall be deemed to have
been delivered on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

6.2                Certificates; Other Information. Furnish to the
Administrative Agent for delivery to each Lender, or, in the case of clause (e),
to the relevant Lender:

 

(a)       to the extent permitted by the internal policies of such independent
certified public accountants, concurrently with the delivery of the financial
statements referred to in Section 6.1(a), solely to the extent that the
financial covenant in Section 7.1 was subject to testing during such fiscal
year, a certificate of the independent certified public accountants in customary
form reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default arising from a breach of Section 7.1, except as specified in such
certificate;

 

(b)       concurrently with the delivery of any financial statements pursuant to
Section 6.1, commencing with delivery of financial statements for the first
period ending after the Closing Date, (i) a Compliance Certificate of a
Responsible Officer on behalf of the Borrower (x) stating that such Responsible
Officer has obtained no knowledge of any Default or Event of Default that has
occurred and is continuing except as specified in such certificate and (y)
containing information and calculations reasonably necessary for determining, on
a consolidated basis, compliance by Holdings and its Restricted Subsidiaries
with the provisions of this Agreement referred to therein, to the extent then
applicable, and including, in any event, the calculation of Consolidated EBITDA
and Funded Debt, as of the last day of the fiscal quarter or fiscal year of
Holdings, as the case may be, and, if applicable, for determining the Applicable
Margin and (ii) to the extent not previously disclosed to the Administrative
Agent, (x) a description of any Default or Event of Default that occurred, (y) a
description of any new Subsidiary and of any change in the name or jurisdiction
of organization of any Loan Party since the date of the most recent list
delivered pursuant to this clause (or, in the case of the first such list so
delivered, since the Closing Date) and (z) solely in the case of financial
statements delivered pursuant to 6.1(a), a listing of any material registrations
of or applications for United States Intellectual Property by any Loan Party;

 



-112-

 

 

(c)       not later than 90 days after the end of each fiscal year of Holdings,
commencing with the fiscal year ending December 31, 2013, a consolidated
forecast for the following fiscal year (including a projected consolidated
balance sheet of Holdings and its Subsidiaries as of the end of the following
fiscal year and the related consolidated statements of projected cash flow and
projected income (collectively, the “Annual Operating Budget”));

 

(d)       promptly after the same are sent, copies of all financial statements
and material reports that Holdings sends to the holders of any class of its debt
securities or public equity securities (except for those provided solely to the
Permitted Investors) and, promptly after the same are filed, copies of all
financial statements and reports that Holdings may make to, or file with, the
SEC, in each case to the extent not already provided pursuant to Section 6.1 or
any other clause of this Section 6.2; and

 

(e)       promptly, such additional financial and other information as the
Administrative Agent (for its own account or upon the request from any Lender)
may from time to time reasonably request.

 

Notwithstanding anything to the contrary in this Section 6.2, (a) none of
Holdings or any of its Restricted Subsidiaries will be required to disclose any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited or restricted by Requirements of
Law or any binding agreement or obligation, (iii) is subject to attorney-client
or similar privilege or constitutes attorney work product or (iv) constitutes
classified information and (b) unless such material is identified in writing by
the Borrower as “Public” information, the Administrative Agent shall deliver
such information only to “private-side” Lenders (i.e., Lenders that have
affirmatively requested to receive information other than Public Information).

 

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on Holdings’ website or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency, the SEC’s website at www.sec.gov or
another relevant website, if any, to which each Lender and the Administrative
Agent has access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent).

 

6.3                Payment of Taxes. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
Taxes, governmental assessments and governmental charges (other than
Indebtedness), except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves required
in conformity with GAAP with respect thereto have been provided on the books of
Holdings or its Restricted Subsidiaries, as the case may be, or (b) to the
extent that failure to pay or satisfy such obligations would not reasonably be
expected to have a Material Adverse Effect.

 



-113-

 

 

6.4                Conduct of Business and Maintenance of Existence, etc.;
Compliance. (a) Preserve and keep in full force and effect its corporate or
other existence and take all reasonable action to maintain all rights,
privileges and franchises necessary in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 or except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Requirements of Law (including ERISA,
Environmental Laws, and the USA Patriot Act) except to the extent that failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

 

6.5                Maintenance of Property; Insurance.

 

(a)                Keep all Property useful and necessary in its business in
reasonably good working order and condition, ordinary wear and tear excepted,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

(b)                Take all reasonable and necessary steps, including in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, to maintain and pursue each application (and to obtain
the relevant registration) and to maintain each registration of the material
United States Intellectual Property owned by Holdings or its Restricted
Subsidiaries, including filing of applications for renewal, affidavits of use
and affidavits of incontestability, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

(c)                Maintain insurance with financially sound and reputable
insurance companies on all its Property that is necessary in, and material to,
the conduct of business by Holdings and its Restricted Subsidiaries, taken as a
whole, in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies engaged in the same or a
similar business, and use its commercially reasonable efforts to ensure that all
such material insurance policies shall, to the extent customary (but in any
event, not including business interruption insurance and personal injury
insurance) name the Administrative Agent as insured party or loss payee, as
applicable.

 

(d)                With respect to any Mortgaged Properties, if any portion of
any Mortgaged Property is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area with respect to which flood insurance has been made available under
the Flood Insurance Laws, (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and shall otherwise be in form
and substance satisfactory to the Collateral Agent, and (iii) deliver to the
Collateral Agent evidence of such compliance in form and substance reasonably
acceptable to the Collateral Agent, including, without limitation, evidence of
annual renewals of such insurance.

 



-114-

 

 

6.6                Inspection of Property; Books and Records; Discussions. (a)
Keep proper books of records and accounts in a manner to allow financial
statements to be prepared in conformity with GAAP, (b) permit representatives of
any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records upon reasonable notice and at such
reasonable times during normal business hours (provided that (i) such visits
shall be coordinated by the Administrative Agent, (ii) such visits shall be
limited to no more than one such visit per calendar year, and (iii) such visits
by any Lender shall be at the Lender’s expense, except in the case of the
foregoing clauses (ii) and (iii) during the continuance of an Event of Default),
(c) permit representatives of any Lender to have reasonable discussions
regarding the business, operations, properties and financial and other condition
of Holdings and its Restricted Subsidiaries with officers of Holdings and its
Restricted Subsidiaries upon reasonable notice and at such reasonable times
during normal business hours (provided that (i) a Responsible Officer of
Holdings or the Borrower shall be afforded the opportunity to be present during
such discussions, (ii) such discussions shall be coordinated by the
Administrative Agent, and (iii) such discussions shall be limited to no more
than once per calendar quarter except during the continuance of an Event of
Default) and (d) permit representatives of the Administrative Agent to have
reasonable discussions regarding the business, operations, properties and
financial and other condition of Holdings and its Restricted Subsidiaries with
its independent certified public accountants to the extent permitted by the
internal policies of such independent certified public accountants upon
reasonable notice and at such reasonable times during normal business hours
(provided that (i) a Responsible Officer of Holdings the Borrower shall be
afforded the opportunity to be present during such discussions and (ii) such
discussions shall be limited to no more than once per calendar year except
during the continuance of an Event of Default). Notwithstanding anything to the
contrary in this Section 6.6, none of Holdings, the Borrower or any of the
Restricted Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discuss, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited or restricted by Requirements of Law or any binding
agreement or obligation, (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product or (iv) constitutes classified
information.

 

6.7                Notices. Promptly upon a Responsible Officer of the Borrower
obtaining knowledge thereof, give notice to the Administrative Agent of:

 

(a)       the occurrence of any Default or Event of Default;

 

(b)      any litigation, investigation or proceeding which may exist at any time
between Holdings or any of its Restricted Subsidiaries and any other Person,
that in either case, would reasonably be expected to have a Material Adverse
Effect;

 

(c)       the occurrence of any Reportable Event, where there is any reasonable
likelihood of the imposition of liability on any Loan Party as a result thereof
that would reasonably be expected to have a Material Adverse Effect; and

 

(d)       any other development or event that has had or would reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth in reasonable detail the occurrence referred
to therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

 

6.8                Additional Collateral, etc. 

 

(a)                With respect to any Property (other than Excluded Collateral)
located in the United States having a value, individually or in the aggregate,
of at least $7,500,000 acquired after the Closing Date by any Loan Party (other
than (i) any interests in Real Property and any Property described in paragraph
(c) or paragraph (d) of this Section 6.8, (ii) any Property subject to a Lien
expressly permitted by Section 7.3(g) or 7.3(y), and (iii) Instruments,
Certificated Securities, Securities and Chattel Paper, which are referred to in
the last sentence of this paragraph (a)) as to which the Collateral Agent for
the benefit of the Secured Parties does not have a perfected Lien, promptly (A)
give notice of such Property to the Collateral Agent and execute and deliver to
the Collateral Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Collateral Agent reasonably requests to grant to
the Collateral Agent for the benefit of the Secured Parties a security interest
in such Property and (B) take all actions reasonably requested by the Collateral
Agent to grant to the Collateral Agent, for the benefit of the Secured Parties,
a perfected security interest (to the extent required by the Security Documents
and with the priority required by Section 4.17) in such Property (with respect
to Property of a type owned by a Loan Party as of the Closing Date to the extent
the Collateral Agent, for the benefit of the Secured Parties, has a perfected
security interest in such Property as of the Closing Date), including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent. If any amount in excess of
$7,500,000 payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security, Security or Chattel
Paper (or, if more than $7,500,000 in the aggregate payable under or in
connection with the Collateral shall become evidenced by Instruments,
Certificated Securities, Securities or Chattel Paper), such Instrument,
Certificated Security, Security or Chattel Paper shall be promptly delivered to
the Collateral Agent indorsed in a manner reasonably satisfactory to the
Collateral Agent to be held as Collateral pursuant to this Agreement.

 



-115-

 

 

(b)                With respect to any fee interest in any Material Real
Property acquired after the Closing Date by any Loan Party (other than Excluded
Real Property) or upon any Specified Real Property becoming a Material Real
Property, (i) give notice of such acquisition to the Collateral Agent and, if
requested by the Collateral Agent, promptly (but in no event prior to forty-five
(45) days after notice has been given of such acquisition to the Collateral
Agent and in no event prior to the Borrower receiving confirmation from the
Collateral Agent that flood insurance due diligence and compliance in accordance
with Section 6.5 hereof has been completed) execute and deliver a first priority
Mortgage (subject to liens permitted by Section 7.3 or other encumbrances or
rights permitted by the relevant Mortgage) in favor of the Collateral Agent, for
the benefit of the Secured Parties, covering such Real Property (provided that
no Mortgage shall be obtained if the Administrative Agent reasonably determines
in consultation with the Borrower that the costs of obtaining such Mortgage are
excessive in relation to the value of the security to be afforded thereby), (ii)
if reasonably requested by the Collateral Agent (A) provide the Lenders with a
lenders’ title insurance policy with extended coverage covering such Real
Property in an amount at least equal to the purchase price of such Material Real
Property (or such other amount as shall be reasonably specified by the
Collateral Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate unless the title insurance policy referred to above shall
not contain an exception for any matter shown by a survey (except to the extent
an existing survey has been provided and specifically incorporated into such
title insurance policy or if the Administrative Agent reasonably determines in
consultation with the Borrower that the costs of obtaining such survey are
excessive in relation to the value of the security to be afforded thereby), each
in form and substance reasonably satisfactory to the Collateral Agent, and (B)
provide to the Collateral Agent a life-of-loan flood hazard determination and,
if such Material Real Property is located in a special flood hazard area, an
acknowledged notice to borrower and evidence of flood insurance in accordance
with Section 6.5 hereof, (iii) if requested by the Collateral Agent, deliver to
the Collateral Agent customary legal opinions relating to the matters described
above, which opinions shall be in form and substance reasonably satisfactory to
the Collateral Agent.

 

(c)                Except as otherwise contemplated by Section 7.7(p), with
respect to any new Domestic Subsidiary that is a Non-Excluded Subsidiary created
or acquired after the Closing Date (which, for the purposes of this paragraph,
shall include any Subsidiary that was previously an Excluded Subsidiary that
becomes a Non-Excluded Subsidiary) by any Loan Party, promptly (i) give notice
of such acquisition or creation to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver to the Collateral Agent such amendments to
the Guarantee and Collateral Agreement or such other documents as the Collateral
Agent reasonably deems necessary to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest (to the extent
required by the Security Documents and with the priority required by Section
4.17) in the Capital Stock of such new Subsidiary that is owned by such Loan
Party, (ii) deliver to the Collateral Agent the certificates, if any,
representing such Capital Stock (other than Excluded Collateral), together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Loan Party, and (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement and (B) to take such actions
reasonably necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest (to the extent
required by the Security Documents and with the priority required by Section
4.17) in the Collateral described in the Guarantee and Collateral Agreement with
respect to such new Subsidiary (to the extent the Collateral Agent, for the
benefit of the Secured Parties, has a perfected security interest in the same
type of Collateral as of the Closing Date), including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Collateral Agent. Without limiting the foregoing, if (i) the
aggregate Consolidated Total Assets or annual consolidated revenues of all
Restricted Subsidiaries designated as “Immaterial Subsidiaries” hereunder shall
at any time exceed 7.5% of Consolidated Total Assets or annual consolidated
revenues, respectively, of Holdings and its Restricted Subsidiaries (based on
the most recent financial statements delivered pursuant to Section 6.1 prior to
such time) or (ii) if any Restricted Subsidiary shall at any time cease to
constitute an Immaterial Subsidiary under the definition of “Immaterial
Subsidiary” (based on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time), the Borrower shall promptly, (x) in the case of
clause (i) above, rescind the designation as “Immaterial Subsidiaries” of one or
more of such Restricted Subsidiaries so that, after giving effect thereto, the
aggregate Consolidated Total Assets or annual consolidated revenues, as
applicable, of all Restricted Subsidiaries so designated (and which designations
have not been rescinded) shall not exceed 7.5% of Consolidated Total Assets or
annual consolidated revenues, respectively, of Holdings and its Restricted
Subsidiaries (based on the most recent financial statements delivered pursuant
to Section 6.1 prior to such time), as applicable, and (y) in the case of
clauses (i) and (ii) above, to the extent not already effected, (A) cause each
affected Restricted Subsidiary to take such actions to become a “Subsidiary
Guarantor” hereunder and under the Guarantee and Collateral Agreement and
execute and deliver the documents and other instruments referred to in this
paragraph (c) to the extent such affected Subsidiary is not otherwise an
Excluded Subsidiary and (B) cause the owner of the Capital Stock of such
affected Restricted Subsidiary to take such actions to pledge such Capital Stock
to the extent required by, and otherwise in accordance with, the Guarantee and
Collateral Agreement and execute and deliver the documents and other instruments
required hereby and thereby unless such Capital Stock otherwise constitutes
Excluded Collateral.

 



-116-

 

 

(d)                Except as otherwise contemplated by Section 7.7(p), with
respect to any new first-tier Foreign Subsidiary created or acquired after the
Closing Date by any Loan Party, promptly (i) give notice of such acquisition or
creation to the Collateral Agent and, if requested by the Collateral Agent,
execute and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement as the Collateral Agent reasonably deems necessary or
reasonably advisable in order to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected security interest (to the extent required by
the Security Documents and with the priority required by Section 4.17) in the
Capital Stock of such new Subsidiary (other than any Excluded Collateral) that
is owned by such Loan Party and (ii) deliver to the Collateral Agent the
certificates, if any, representing such Capital Stock (other than any Excluded
Collateral), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Loan Party.

 

(e)                Notwithstanding anything in this Section 6.8 to the contrary,
neither Holdings nor any of its Restricted Subsidiaries shall be required to
take any actions in order to create or perfect the security interest in the
Collateral granted to the Collateral Agent for the benefit of the Secured
Parties under the laws of any jurisdiction outside the United States.

 

(f)                 Notwithstanding the foregoing, to the extent any new
Restricted Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition permitted by Section 7.7, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction, such new Subsidiary shall not be required to take the
actions set forth in Section 6.8(c) or 6.8(d), as applicable, until the
respective acquisition is consummated (at which time the surviving entity of the
respective merger transaction shall be required to so comply within ten Business
Days (or such longer period as the Administrative Agent shall agree in its sole
discretion)).

 



-117-

 

 

(g)                From time to time the Loan Parties shall execute and deliver,
or cause to be executed and delivered, such additional instruments, certificates
or documents, and take all such actions, as the Collateral Agent may reasonably
request for the purposes implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of renewing the rights of the Secured
Parties with respect to the Collateral as to which the Collateral Agent, for the
benefit of the Secured Parties, has a perfected Lien pursuant hereto or thereto,
including filing any financing or continuation statements or financing statement
amendments under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created thereby.
Notwithstanding the foregoing, the provisions of this Section 6.8 shall not
apply to assets as to which the Administrative Agent and the Borrower shall
reasonably determine that the costs and burdens of obtaining a security interest
therein or perfection thereof outweigh the value of the security afforded
thereby.

 

6.9                Use of Proceeds. Use proceeds of the Initial Term B-1 Loans
and any Revolving Loans borrowed on the Closing Date to effect the Transactions,
to pay Transaction Costs and for other general corporate purposes of Holdings
and its Subsidiaries not prohibited by this Agreement, use proceeds of the
Initial Term B-2 Loans and any Revolving Loans borrowed to effect the Bally
Transactions, to pay Bally Transaction Costs and for other general corporate
purposes of Holdings and its Subsidiaries not prohibited by this Agreement, use
proceeds of the Initial Term B-3 Loans and any Revolving Loans borrowed to
effect the Amendment No. 2 Transactions, to pay Amendment No. 2 Transaction
Costs and for other general corporate purposes of Holdings and its Subsidiaries
not prohibited by this Agreement, use proceeds of the Initial Term B-4 Loans
borrowed to effect the Amendment No. 3 Transactions and to pay Amendment No. 3
Transaction Costs, use proceeds of the Initial Term B-5 Loans borrowed to effect
the Amendment No. 4 Transactions and to pay Amendment No. 4 Transaction Costs
and use proceeds of the Revolving Loans and the Letters of Credit to finance
Permitted Acquisitions and Investments permitted hereunder and for other
purposes of Holdings and its Subsidiaries not prohibited by this Agreement.

 

6.10              Post Closing. Satisfy the requirements set forth on Schedule
6.10 on or before the date set forth opposite such requirements or such later
date as consented to by the Administrative Agent in its sole discretion.

 

6.11              Credit Ratings. Use commercially reasonable efforts to
maintain a corporate credit rating from S&P and a corporate family rating from
Moody’s, in each case, with respect to the Borrower, and a credit rating from
S&P and Moody’s with respect to the Facilities, but not, in any such case, a
specific rating.

 

6.12              Line of Business. Continue to operate solely as a Permitted
Business.

 

6.13              Changes in Jurisdictions of Organization; Name. Provide prompt
written notice to the Collateral Agent of any change of name or change of
jurisdiction of organization of any Loan Party, and deliver to the Collateral
Agent all additional executed financing statements, financing statement
amendments and other documents reasonably requested by the Collateral Agent to
maintain the validity, perfection and priority of the security interests to the
extent provided for in the Security Documents.

 



-118-

 

 

 

SECTION 7.          NEGATIVE COVENANTS

 

Each of Holdings and the Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding (that has not been
cash collateralized or backstopped or otherwise supported, in each case on terms
reasonably agreed to by the Borrower and the applicable Issuing Lender) or any
Loan or other amount is owing to any Lender or any Agent hereunder (other than
(i) contingent or indemnification obligations not then due and (ii) obligations
in respect of Specified Hedge Agreements or Cash Management Obligations), each
of Holdings and the Borrower shall not, and shall not permit any of the
Restricted Subsidiaries to:

 

7.1           Financial Covenant.

 

(a)            As of the end of each fiscal quarter of Holdings (commencing with
the first full fiscal quarter after the Closing Date until the Bally Acquisition
Date occurs) and so long as the aggregate amount of L/C Obligations in respect
of Specified Letters of Credit, Revolving Loans and Swingline Loans outstanding
as of the end of such fiscal quarter (with respect to L/C Obligations in respect
of Specified Letters of Credit, to the extent not cash collateralized by the
Borrower to at least 103% of their maximum stated amount) equals or exceeds
15.0% of the aggregate amount of all Revolving Commitments, permit the
Consolidated Net First Lien Leverage Ratio as of the end of such fiscal quarter
of Holdings and its Restricted Subsidiaries to be greater than 5.25:1.00 or,
beginning with the fourth fiscal quarter of Holdings of 2014, 5.00:1.00.

 

(b)           As of the end of each fiscal quarter of Holdings (commencing with
the first such occurrence after the Bally Acquisition Date until the Amendment
No. 2 Effective Date), permit the Consolidated Net First Lien Leverage Ratio as
of the end of such fiscal quarter of Holdings and its Restricted Subsidiaries to
be greater than (i) 5.75:1.00, or (ii) beginning with the first fiscal quarter
of Holdings of 2016 until the last fiscal quarter of Holdings of 2016,
5.50:1.00, or (iii) beginning with the first fiscal quarter of Holdings of 2017,
5.00:1.00.(c) As of the end of each fiscal quarter of Holdings (commencing with
the first such date after the Amendment No. 2 Effective Date occurs), permit the
Consolidated Net First Lien Leverage Ratio as of the end of such fiscal quarter
of Holdings and its Restricted Subsidiaries to be greater than (i) 6.00:1.00, or
(ii) beginning with the second fiscal quarter of Holdings of 2018 until the
first fiscal quarter of Holdings of 2019, 5.50:1.00, or (iii) beginning with the
second fiscal quarter of Holdings of 2019, 5.00:1.00.the ratio set forth below
opposite such fiscal quarter:

 

Fiscal Quarter Ended Consolidated Net
First Lien Leverage
Ratio Second fiscal quarter of Holdings of 2017 through first fiscal quarter of
Holdings of 2018 6.00:1.00 Second fiscal quarter of Holdings of 2018 through the
first fiscal quarter of Holdings of 2019 5.50:1.00 Second fiscal quarter of
Holdings of 2019 through the third fiscal quarter of Holdings of 2020 5.00:1.00
The last fiscal quarter of Holdings of 2020 through the third fiscal quarter of
Holdings of 2021 4.75:1.00 The last fiscal quarter of Holdings of 2021 and
thereafter 4.50:1.00

 

 



-119-

 

 

7.2           Indebtedness. Create, issue, incur, assume, or permit to exist any
Indebtedness, except:

 

(a)            Indebtedness of Holdings and any of its Restricted Subsidiaries
pursuant to any Loan Document (including, for the avoidance of doubt, the Term
B-5 Commitments and the Initial Term B-5 Loans contemplated by Amendment No. 4
and the Amendment No. 4 Transactions) or Hedge Agreement or in respect of any
Cash Management Obligations;

 

(b)           Indebtedness of Holdings or any of its Restricted Subsidiaries
owing to Holdings or any of its Restricted Subsidiaries, provided that (i) any
such Indebtedness owing by a Loan Party to a Restricted Subsidiary that is not a
Loan Party is expressly subordinated in right of payment to the Obligations
pursuant to the Guarantee and Collateral Agreement or otherwise and (ii) any
such Indebtedness owing by a non-Loan Party to a Loan Party is permitted by
Section 7.7;

 

(c)            Indebtedness (including Capital Lease Obligations) secured by
Liens in an aggregate principal amount, when combined with the aggregate
principal amount of Indebtedness outstanding under clauses (t)(I) and (u) of
this Section 7.2, not to exceed the greater of (i) $100,000,000 and (ii) 3.0% of
Consolidated Total Assets at the time of such incurrence, at any one time
outstanding;

 

(d)           (i) Indebtedness outstanding on the Closing Date (after giving
effect to the Transactions) or on the Bally Acquisition Date (after giving
effect to the Bally Transactions), as applicable, or committed to be incurred as
of such date and listed on Schedule 7.2(d) (as supplemented pursuant to
Amendment No. 1 on the Bally Acquisition and Amendment Effectiveness Date) and
any Permitted Refinancing thereof, (ii) Indebtedness incurred in connection with
transactions permitted under Section 7.10 and any Permitted Refinancing thereof
and (iii) Indebtedness contemplated by or incurred in connection with the Tax
Planning Transaction;

 

(e)           Guarantee Obligations (i) by Holdings or any of its Restricted
Subsidiaries of obligations of Holdings, the Borrower or any Subsidiary
Guarantor not prohibited by this Agreement to be incurred, (ii) by any Loan
Party of obligations of any Non-Guarantor Subsidiary or joint venture to the
extent permitted by Section 7.7, (iii) by any Non-Guarantor Subsidiary of
obligations of any other Non-Guarantor Subsidiary, and (iv) incurred by Holdings
or any of its Restricted Subsidiaries in respect of or constituting Specified
Concession Obligations;

 

(f)             Indebtedness of Holdings or any of its Restricted Subsidiaries
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn by Holdings or such Restricted
Subsidiary in the ordinary course of business against insufficient funds, so
long as such Indebtedness is promptly repaid;

 

(g)            Indebtedness in the form of New Incremental Notes and Permitted
Refinancings thereof;

 

(h)           Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting, ordinary course deferred purchase price or other
similar arrangements and other contingent obligations in respect of the
Transactions, the Bally Transactions and other acquisitions or Investments
permitted by Section 7.7 (both before or after any liability associated
therewith becomes fixed), including any such obligations which may exist on the
Closing Date as a result of acquisitions consummated prior to the Closing Date;

 



-120-

 

 

(i)             Indebtedness of Holdings and any of its Restricted Subsidiaries
constituting (i) Permitted Refinancing Obligations and (ii) Permitted
Refinancings in respect of Indebtedness incurred pursuant to the preceding
clause (i);

 

(j)             additional Indebtedness of Holdings or any of its Restricted
Subsidiaries in an aggregate principal amount (for Holdings, the Borrower and
all Restricted Subsidiaries), not to exceed the greater of (i) $200,000,000 and
(ii) 4.0% of Consolidated Total Assets at the time of such incurrence, at any
time outstanding;

 

(k)            Indebtedness of Non-Guarantor Subsidiaries, in an aggregate
principal amount, when combined with the aggregate principal amount of
Indebtedness outstanding under clause (s)(iii) of this Section 7.2, not to
exceed the greater of (i) $175,000,000 and (ii) 5.25% of Consolidated Total
Assets at the time of such incurrence, at any time outstanding;

 

(l)             Indebtedness of Holdings or any of its Restricted Subsidiaries
in respect of workers’ compensation claims, bank guarantees, warehouse receipts
or similar facilities, property casualty or liability insurance, take-or-pay
obligations in supply arrangements, self-insurance obligations, performance,
bid, customs, government, VAT, duty, tariff, appeal and surety bonds, completion
guarantees, and other obligations of a similar nature, in each case in the
ordinary course of business;

 

(m)           Indebtedness incurred by Holdings or any of its Restricted
Subsidiaries arising from agreements providing for indemnification related to
sales, leases or other Dispositions of goods or adjustment of purchase price or
similar obligations in any case incurred in connection with the acquisition or
Disposition of any business, assets or Subsidiary;

 

(n)            Indebtedness supported by a Letter of Credit, in a principal
amount not in excess of the stated amount of such Letter of Credit;

 

(o)           Indebtedness issued in lieu of cash payments of Restricted
Payments permitted by Section 7.6;

 

(p)           Indebtedness of Holdings or any Restricted Subsidiary under the
Existing Notes Financing, the New Unsecured Notes, the Amendment No. 4 Secured
Notes and any Permitted Refinancing of any of the foregoing or of the New
Secured Notes (without duplication of the Amendment No. 4 Secured Notes or the
Initial Term B-5 Loans referenced in clause (a) of the definition of “Amendment
No. 4 Transactions”), and, until the redemption thereof in connection with the
Amendment No. 4 Transactions on or prior to March 2, 2018, the New Secured
Notes;

 

(q)           Indebtedness of Holdings or any Restricted Subsidiary as an
account party in respect of trade letters of credit issued in the ordinary
course of business or otherwise consistent with industry practice;

 

(r)            Indebtedness (i) owing to any insurance company in connection
with the financing of any insurance premiums permitted by such insurance company
in the ordinary course of business and (ii) in the form of pension and
retirement liabilities not constituting an Event of Default, to the extent
constituting Indebtedness;

 



-121-

 

 

(s)            (i) Guarantee Obligations made in the ordinary course of
business; provided that such Guarantee Obligations are not of Indebtedness for
Borrowed Money, (ii) Guarantee Obligations in respect of lease obligations of
Holdings and its Restricted Subsidiaries, (iii) Guarantee Obligations in respect
of Indebtedness of joint ventures or Unrestricted Subsidiaries; provided that
the aggregate principal amount of any such Guarantee Obligations under this
sub-clause (iii), when combined with the aggregate principal amount of
Indebtedness outstanding under clause (k) of this Section 7.2, shall not exceed
the greater of (A) $175,000,000 and (B) 5.25% of Consolidated Total Assets at
the time of such incurrence, at any time outstanding, (iv) Guarantee Obligations
in respect of Indebtedness permitted by clause (r)(ii) above and (v) Guarantee
Obligations by Holdings or any of its Restricted Subsidiaries of any Restricted
Subsidiary’s purchase obligations under supplier agreements and in respect of
obligations of or to customers, distributors, franchisees, lessors, licensees
and sublicensees; provided that such Guarantee Obligations are not of
Indebtedness for Borrowed Money;

 

(t)            (I) (x) Indebtedness of any Person that becomes a Restricted
Subsidiary or is merged with or into Holdings or any of its Restricted
Subsidiaries after the Closing Date (a “New Subsidiary”) or that is associated
with assets being purchased or otherwise acquired, in each case, as part of an
acquisition, merger or consolidation or amalgamation or other Investment not
prohibited hereunder; provided that (A) such Indebtedness exists at the time
such Person becomes a Restricted Subsidiary or is acquired, merged, consolidated
or amalgamated by, with or into Holdings or such Restricted Subsidiary or when
such assets are acquired and is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary or with such merger (except to
the extent such Indebtedness refinanced other Indebtedness to facilitate such
Person becoming a Restricted Subsidiary or to facilitate such merger) or such
asset acquisition, (B) the aggregate principal amount of Indebtedness permitted
by this clause (t)(I) and Sections 7.2(c) and 7.2(u) shall not exceed the
greater of (i) $100,000,000 and (ii) 3.0% of Consolidated Total Assets at the
time of such incurrence, at any time outstanding, and (C) neither Holdings nor
any of its Restricted Subsidiaries (other than the applicable New Subsidiary and
its Subsidiaries) shall provide security therefor and (y) Permitted Refinancings
of the Indebtedness referred to in clause (x) of this paragraph (t)(I), and (II)
Indebtedness assumed or incurred in connection with the Specified Acquisition in
an aggregate amount not to exceed $45,000,000 at any one time outstanding;

 

(u)           Indebtedness incurred to finance any acquisition or other
Investment permitted under Section 7.7 in an aggregate amount for all such
Indebtedness together with the aggregate principal amount of Indebtedness
permitted by Sections 7.2(c) and 7.2(t)(I) not to exceed the greater of (i)
$100,000,000 and (ii) 3.0% of Consolidated Total Assets at the time of such
incurrence, at any one time outstanding;

 



-122-

 

 

(v)           (A) other Indebtedness so long as, at the time of incurrence
thereof, (1) if unsecured or secured on a junior basis to the Obligations, after
giving pro forma effect to the incurrence of such Indebtedness and the intended
use of proceeds thereof determined as of the last day of the fiscal quarter most
recently then ended for which financial statements have been delivered pursuant
to Section 6.1, the Fixed Charge Coverage Ratio of Holdings and its Restricted
Subsidiaries shall be no less than 2.00 to 1.00, (2) if secured on a pari passu
basis with the Obligations, after giving pro forma effect to the incurrence of
such Indebtedness and the intended use of proceeds thereof determined as of the
last day of the fiscal quarter most recently then ended for which financial
statements have been delivered pursuant to Section 6.1, the Consolidated Net
First Lien Leverage Ratio of Holdings and its Restricted Subsidiaries shall be
no greater than 3.25 to 1.00, (3) no Event of Default shall be continuing
immediately after giving effect to the incurrence of such Indebtedness; (4) the
terms of which Indebtedness do not provide for a maturity date or weighted
average life to maturity earlier than the Latest Maturity Date or shorter than
the weighted average life to maturity of the Latest Maturing Term Loans (other
than an earlier maturity date and/or shorter weighted average life to maturity
for customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Latest Maturity Date or the weighted
average life to maturity of the Latest Maturing Term Loans, as applicable); and
(5) any such Indebtedness that is secured shall be subject to an Other
Intercreditor Agreement; provided that the amount of Indebtedness which may be
incurred pursuant to this paragraph (v) by Non-Guarantor Subsidiaries shall not
exceed, at any time outstanding, the sum of (I) the greater of $100,000,000 and
3.0% of Consolidated Total Assets at the time of such incurrence, plus (II)
$400,000,000 so long as the Net Cash Proceeds of such Indebtedness incurred
pursuant to this clause (II) is applied to pay or prepay the Obligations, and
(B) Permitted Refinancings of any of the Indebtedness referred to in clause (A)
of this paragraph (v);

 

(w)           (i) Indebtedness representing deferred compensation or stock-based
compensation to employees of Holdings, any Parent Company, the Borrower or any
Restricted Subsidiary incurred in the ordinary course of business and (ii)
Indebtedness consisting of obligations of Holdings, the Borrower or any
Restricted Subsidiary under deferred compensation or other similar arrangements
incurred in connection with the Transactions, the Bally Transactions and any
Investment permitted hereunder;

 

(x)            Indebtedness issued by Holdings or any of its Restricted
Subsidiaries to the officers, directors and employees of Holdings, any Parent
Company, the Borrower or any Restricted Subsidiary of Holdings or their
respective estates, trusts, family members or former spouses, in lieu of or
combined with cash payments to finance the purchase of Capital Stock of
Holdings, any Parent Company or the Borrower, in each case, to the extent such
purchase is permitted by Section 7.6;

 

(y)            Indebtedness (and Guarantee Obligations in respect thereof) in
respect of overdraft facilities, employee credit card programs, netting
services, automatic clearinghouse arrangements and other cash management and
similar arrangements in the ordinary course of business;

 

(z)            (i) Indebtedness of Holdings or any of its Restricted
Subsidiaries undertaken in connection with cash management and related
activities with respect to any Subsidiary or joint venture in the ordinary
course of business and (ii) Indebtedness of Holdings or any of its Restricted
Subsidiaries to any joint venture (regardless of the form of legal entity) that
is not a Subsidiary arising in the ordinary course of business in connection
with the cash management operations (including in respect of intercompany
self-insurance arrangements);

 

(aa)          to the extent constituting Indebtedness, payment and custodial
obligations in respect of prize, jackpot, deposit, payment processing and player
account management operations, including obligations with respect to funds that
may be placed in trust accounts; and

 

(bb)         all premiums (if any), interest (including post-petition interest),
fees, expenses, charges, accretion or amortization of original issue discount,
accretion of interest paid in kind and additional or contingent interest on
obligations described in clauses (a) through (aa) above.

 



-123-

 

 

7.3           Liens. Create, incur, assume or suffer to exist any Lien upon any
of its Property, whether now owned or hereafter acquired, except for:

 

(a)            Liens for Taxes not yet due or which are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of Holdings or its Restricted Subsidiaries,
as the case may be, to the extent required by GAAP;

 

(b)           landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;

 

(c)            (i) pledges, deposits or statutory trusts in connection with
workers’ compensation, unemployment insurance and other social security
legislation and (ii) Liens incurred in the ordinary course of business securing
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty or liability insurance to Holdings or any of its
Restricted Subsidiaries in respect of such obligations;

 

(d)           deposits and other Liens to secure the performance of bids,
government, trade and other similar contracts (other than for borrowed money),
leases, subleases, statutory or regulatory obligations, surety, judgment and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

 

(e)            encumbrances shown as exceptions in the title insurance policies
insuring the Mortgages, easements, zoning restrictions, rights-of-way,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, do not materially detract from the value of the
Property subject thereto or materially interfere with the ordinary conduct of
the business of Holdings or any of its Restricted Subsidiaries;

 

(f)            Liens (i) in existence on the Closing Date (after giving effect
to the Transactions) or on the Bally Acquisition Date (after giving effect to
the Bally Transactions), as applicable, listed on Schedule 7.3(f) (as
supplemented pursuant to Amendment No. 1 on the Bally Acquisition and Amendment
Effectiveness Date) (or to the extent not listed on such Schedule 7.3(f), where
the Fair Market Value of the Property to which such Lien is attached is less
than $10,000,000), (ii) securing Indebtedness permitted by Section 7.2(d) and
(iii) created after the Closing Date in connection with any refinancing,
refundings, or renewals or extensions thereof permitted by Section 7.2(d);
provided that no such Lien is spread to cover any additional Property of
Holdings or any of its Restricted Subsidiaries after the Closing Date unless
such Lien utilizes a separate basket under this Section 7.3;

 

(g)           (i) Liens securing Indebtedness of Holdings or any of its
Restricted Subsidiaries incurred pursuant to Sections 7.2(c), 7.2(e), 7.2(g),
7.2(i), provided that no such Lien shall apply to any other Property of Holdings
or any of its Restricted Subsidiaries that is not Collateral (or does not
concurrently become Collateral) unless such Lien utilizes a separate basket
under this Section 7.3, 7.2(j), 7.2(k), 7.2(r), 7.2(s), 7.2(t), 7.2(u), 7.2(v),
7.2(w) and 7.2(aa); provided that (A) in the case of any such Liens securing
Indebtedness pursuant to Section 7.2(k), such Liens do not at any time encumber
any Property of Holdings, the Borrower or any Subsidiary Guarantor, (B) in the
case of any such Liens securing Indebtedness incurred pursuant to Section
7.2(r), such Liens do not encumber any Property other than cash paid to any such
insurance company in respect of such insurance, (C) in the case of any such
Liens securing Indebtedness pursuant to Section 7.2(t)(I), such Liens exist at
the time that the relevant Person becomes a Restricted Subsidiary or such assets
are acquired and are not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary or the acquisition of such assets
(except to the extent such Liens secure Indebtedness which refinanced other
secured Indebtedness to facilitate such Person becoming a Restricted Subsidiary
or to facilitate the merger, consolidation or amalgamation or other acquisition
of assets referred to in such Section 7.2(t)(I)) and (D) in the case of Liens
securing Guarantee Obligations pursuant to Section 7.2(e), the underlying
obligations are secured by a Lien permitted to be incurred pursuant to this
Agreement and (ii) any extension, refinancing, renewal or replacement of the
Liens described in clause (i) of this Section 7.3(g) in whole or in part;
provided that such extension, renewal or replacement shall be limited to all or
a part of the property which secured (or was permitted to secure) the Lien so
extended, renewed or replaced (plus improvements on such property, if any);

 



-124-

 

 

(h)           Liens created pursuant to the Loan Documents;

 

(i)             Liens arising from judgments in circumstances not constituting
an Event of Default under Section 8.1(h);

 

(j)             Liens on Property or assets acquired pursuant to an acquisition
permitted under Section 7.7 (and the proceeds thereof) or assets of a Restricted
Subsidiary in existence at the time such Restricted Subsidiary is acquired
pursuant to an acquisition permitted under Section 7.7 and not created in
contemplation thereof and Liens created after the Closing Date in connection
with any refinancing, refundings, or renewals or extensions of the obligations
secured thereby permitted hereunder, provided that no such Lien is spread to
cover any additional Property (other than other Property of such Restricted
Subsidiary) after the Closing Date (unless such Lien utilizes a separate basket
under this Section 7.3);

 

(k)            (i) Liens on Property of Non-Guarantor Subsidiaries securing
Indebtedness or other obligations not prohibited by this Agreement to be
incurred by such Non-Guarantor Subsidiaries and (ii) Liens securing Indebtedness
or other obligations of Holdings or any of its Restricted Subsidiaries in favor
of any Loan Party;

 

(l)             receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;

 

(m)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of customs duties in connection with the
importation of goods;

 

(n)           Liens arising out of consignment or similar arrangements for the
sale by Holdings and its Restricted Subsidiaries of goods through third parties
in the ordinary course of business or otherwise consistent with past practice;

 

(o)           Liens solely on any cash earnest money deposits made by Holdings
or any of its Restricted Subsidiaries in connection with an Investment permitted
by Section 7.7;

 

(p)           Liens deemed to exist in connection with Investments permitted by
Section 7.7(b) that constitute repurchase obligations;

 

(q)           Liens upon specific items of inventory or other goods and proceeds
of Holdings or any of its Restricted Subsidiaries arising in the ordinary course
of business securing such Person’s obligations in respect of bankers’
acceptances and letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;

 

-125-

 



 

(r)            Liens on cash deposits securing any Hedge Agreements permitted
hereunder in an aggregate amount not to exceed $10,000,000 at any time
outstanding;

 

(s)            any interest or title of a lessor under any leases or subleases
entered into by Holdings or any of its Restricted Subsidiaries in the ordinary
course of business and any financing statement filed in connection with any such
lease;

 

(t)            Liens on cash and Cash Equivalents used to defease or to satisfy
and discharge Indebtedness, provided that such defeasance or satisfaction and
discharge is not prohibited hereunder;

 

(u)           (i) Liens that are contractual rights of set-off (A) relating to
the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness, (B) relating to pooled deposit or sweep
accounts of Holdings or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Holdings and its Restricted Subsidiaries or (C) relating to
purchase orders and other agreements entered into with customers of Holdings or
any of its Restricted Subsidiaries in the ordinary course of business, (ii)
other Liens securing cash management obligations in the ordinary course of
business and (iii) Liens encumbering reasonable and customary initial deposits
and margin deposits in respect of, and similar Liens attaching to, commodity
trading accounts and other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

(v)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;

 

(w)           Liens on Capital Stock in joint ventures securing obligations of
such joint venture;

 

(x)            Liens securing obligations in respect of trade-related letters of
credit permitted under Section 7.2 and covering the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

 

(y)           other Liens with respect to obligations that do not exceed the
greater of (i) $50,000,000 and (ii) 1.5% of Consolidated Total Assets at the
time of such incurrence, at any time outstanding;

 

(z)            licenses, sublicenses, cross-licensing or pooling of, or similar
arrangements with respect to, Intellectual Property granted by Holdings or any
of its Restricted Subsidiaries which do not interfere in any material respect
with the ordinary conduct of the business of Holdings or such Restricted
Subsidiary;

 

(aa)          Liens arising from precautionary UCC financing statement filings
(or other similar filings in non-U.S. jurisdictions) regarding leases,
subleases, licenses or consignments, in each case, entered into by Holdings or
any of its Restricted Subsidiaries;

 

(bb)         Liens on cash and Cash Equivalents (and the related escrow
accounts) in connection with the issuance into (and pending the release from)
escrow of, any Permitted Refinancing Obligations, any New Incremental Notes, any
Indebtedness permitted under Section 7.2(v), and, in each case, any Permitted
Refinancing thereof;

 

-126-

 



 

(cc)          Liens on cash, Cash Equivalents or other investments in connection
with the deposit of amounts necessary to satisfy payment and custodial
obligations in respect of prize, jackpot, deposit, payment processing and player
account management operations, including as may be placed in trust accounts;

 

(dd)         zoning or similar laws or rights reserved to or vested in any
Governmental Authority to control or regulate the use of any real property; and

 

(ee)          (i) Liens securing the obligations in respect of the Amendment No.
4 Secured Notes and the documentation relating thereto, and the obligations in
respect of any Permitted Refinancing of any of the foregoing and the
documentation relating thereto, so long as such Liens are subject to an Other
Intercreditor Agreement, and (ii) until the redemption thereof in connection
with the Amendment No. 4 Transactions on or prior to March 2, 2018, Liens
securing the obligations in respect of the New Secured Notes and the
documentation relating thereto, so long as such Liens are subject to an Other
Intercreditor Agreement.

 

7.4           Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

 

(a)            (i) any Restricted Subsidiary may be merged, amalgamated or
consolidated with or into Holdings or the Borrower (provided that, except as
permitted pursuant to clause (j) below, Holdings or the Borrower shall be the
continuing or surviving corporation) or (ii) any Restricted Subsidiary may be
merged, amalgamated or consolidated with or into any Subsidiary Guarantor
(provided that (x) a Subsidiary Guarantor shall be the continuing or surviving
corporation or (y) substantially simultaneously with such transaction, the
continuing or surviving corporation shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 6.8 in connection therewith);

 

(b)           any Non-Guarantor Subsidiary may be merged or consolidated with or
into, or be liquidated into, any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary;

 

(c)            any Restricted Subsidiary may Dispose of all or substantially all
of its assets upon voluntary liquidation or otherwise to any Loan Party;

 

(d)           any Non-Guarantor Subsidiary may Dispose of all or substantially
all of its assets (upon voluntary liquidation, dissolution, winding-up or
otherwise) to any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

 

(e)            Dispositions permitted by Section 7.5 and any merger,
dissolution, liquidation, consolidation, amalgamation, investment or
Disposition, the purpose of which is to effect a Disposition permitted by
Section 7.5, may be consummated;

 

(f)            any Investment expressly permitted by Section 7.7 may be
structured as a merger, consolidation or amalgamation;

 

(g)           Holdings and its Restricted Subsidiaries may consummate the
Transactions, the Bally Transactions and the Tax Planning Transaction;

 



-127-

 

 

(h)           any Restricted Subsidiary may liquidate or dissolve if (i) the
Borrower determines in good faith that such liquidation or dissolution is in the
best interest of the Borrower and is not materially disadvantageous to the
Lenders and (ii) to the extent such Restricted Subsidiary is a Loan Party, any
assets or business of such Restricted Subsidiary not otherwise disposed of or
transferred in accordance with Section 7.4 or 7.5 or, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Loan Party after giving effect to such liquidation or dissolution;

 

(i)             any Escrow Entity may be merged with and into the Borrower or
any Restricted Subsidiary (provided that the Borrower or such Restricted
Subsidiary shall be the continuing or surviving entity); and

 

(j)             Holdings may merge with and into another entity solely for the
purpose of the reincorporation of Holdings in another state of organization
within the United States, so long as (i) such surviving entity promptly (but in
no event later than thirty (30) days after such merger) becomes a Loan Party,
(ii) subject to clause (i) above, the requirements of Sections 6.8 and 6.13 are
complied with in connection therewith, (iii) the Borrower provides to the
Administrative Agent evidence reasonably acceptable to the Administrative Agent
that, after giving pro forma effect to such merger, (A) the granting,
perfection, validity and priority of the security interest of the Secured
Parties in the Collateral, taken as a whole, is not impaired in any material
respect by such merger and (B) no security interest purported to be created by
any Security Document with respect to any portion of the Collateral immediately
prior to such merger shall cease to be, or shall be asserted in writing by any
Loan party not to be, a valid and perfected security interest (having the same
priority as immediately prior to such merger), in the securities, assets or
properties covered thereby and (iv) no Default or Event of Default has occurred
and is continuing or would result therefrom.

 

7.5           Dispositions of Property. Dispose of any of its owned Property
(including receivables) whether now owned or hereafter acquired, or, in the case
of any Restricted Subsidiary, issue or sell any shares of such Restricted
Subsidiary’s Capital Stock to any Person, except:

 

(a)            (i) the Disposition of surplus, obsolete or worn out Property in
the ordinary course of business, Dispositions of Property no longer used or
useful or economically practicable to maintain in the conduct of the business of
the Borrower and other Restricted Subsidiaries in the ordinary course and
Dispositions of Property necessary in order to comply with applicable
Requirements of Law or licensure requirements (as determined by the Borrower in
good faith), (ii) the sale of defaulted receivables in the ordinary course of
business, (iii) abandonment, cancellation or disposition of any Intellectual
Property in the ordinary course of business and (iv) sales, leases or other
dispositions of inventory determined by the management of the Borrower to be no
longer useful or necessary in the operation of the Business;

 

(b)           (i) the sale of inventory or other Property in the ordinary course
of business, (ii) the cross-licensing, pooling, sublicensing or licensing of, or
similar arrangements (including disposition of marketing rights) with respect
to, Intellectual Property in the ordinary course of business or otherwise
consistent with past practice or not materially disadvantageous to the Lenders,
and (iii) the contemporaneous exchange, in the ordinary course of business, of
Property for Property of a like kind, to the extent that the Property received
in such exchange is of a Fair Market Value equivalent to the Fair Market Value
of the Property exchanged (provided that after giving effect to such exchange,
the Fair Market Value of the Property of any Loan Party subject to Liens in
favor of the Collateral Agent under the Security Documents is not materially
reduced);

 



-128-

 

 

(c)            Dispositions permitted by Section 7.4;

 

(d)           the sale or issuance of (i) any Subsidiary’s Capital Stock to any
Loan Party; provided that the sale or issuance of Capital Stock of an
Unrestricted Subsidiary to Holdings or any of its Restricted Subsidiaries is
otherwise permitted by Section 7.7, (ii) the Capital Stock of any Non-Guarantor
Subsidiary that is a Restricted Subsidiary to any other Non-Guarantor Subsidiary
that is a Restricted Subsidiary and (iii) the Capital Stock of any Subsidiary
that is an Unrestricted Subsidiary to any other Subsidiary that is an
Unrestricted Subsidiary, in each case, including in connection with any tax
restructuring activities not otherwise prohibited hereunder;

 

(e)            the Disposition of assets for Fair Market Value; provided that
(i) at least 75% of the total consideration for any such Disposition in excess
of $25,000,000 received by Holdings and its Restricted Subsidiaries is in the
form of cash or Cash Equivalents, (ii) no Event of Default then exists or would
result from such Disposition, and (iii) the requirements of Section 2.12(b), to
the extent applicable, are complied with in connection therewith; provided,
however, that for purposes of clause (i) above, the following shall be deemed to
be cash: (A) any liabilities (as shown on Holdings’ or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Holdings or such Restricted Subsidiary (other than liabilities that
are by their terms subordinated to the Obligations) that are assumed by the
transferee with respect to the applicable Disposition and for which Holdings and
its Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by Holdings or such Restricted
Subsidiary from such transferee that are converted by Holdings or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received in the conversion) within 180 days following the
closing of the applicable Disposition, and (C) any Designated Non-cash
Consideration received by Holdings or any of its Restricted Subsidiaries in such
Disposition having an aggregate Fair Market Value, taken together with all other
Designated Non-cash Consideration received pursuant to this clause (e) that is
at that time outstanding, not to exceed the greater of (I) $70,000,000 and (II)
2.25% of Consolidated Total Assets at the time of the receipt of such Designated
Non-cash Consideration (with the Fair Market Value of each item of Designated
Non-cash Consideration being measured at the time received and without giving
effect to subsequent changes in value);

 

(f)            (i) any Recovery Event; provided that the requirements of Section
2.12(b) are complied with in connection therewith and (ii) any event that would
constitute a Recovery Event but for the Dollar threshold set forth in the
definition thereof;

 

(g)           the leasing, licensing, occupying pursuant to occupancy agreements
or sub-leasing of Property that would not materially interfere with the required
use of such Property by Holdings or its Restricted Subsidiaries;

 

(h)           the transfer for Fair Market Value of Property (including Capital
Stock of Subsidiaries) to another Person in connection with a joint venture
arrangement with respect to the transferred Property; provided that such
transfer is permitted under Section 7.7(h), (k), (v) or (y);

 

(i)             the sale or discount, in each case without recourse and in the
ordinary course of business, of accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

 



-129-

 

 

(j)             transfers of condemned Property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such Property as part of an insurance
settlement;

 

(k)            the Disposition of any Immaterial Subsidiary or any Unrestricted
Subsidiary;

 

(l)             the transfer of Property (including Capital Stock of
Subsidiaries) of any Loan Party to any Restricted Subsidiary for Fair Market
Value;

 

(m)           the transfer of Property (i) by any Loan Party to any other Loan
Party or (ii) from a Non-Guarantor Subsidiary to (A) any Loan Party; provided
that the portion (if any) of such Disposition made for more than Fair Market
Value shall constitute an Investment and comply with Section 7.7 or (B) any
other Non-Guarantor Subsidiary that is a Restricted Subsidiary;

 

(n)           the Disposition of cash and Cash Equivalents and investments in
connection with prize, jackpot, deposit, payment processing and player account
management operations, in each case, in the ordinary course of business;

 

(o)           (i) Liens permitted by Section 7.3, (ii) Restricted Payments
permitted by Section 7.6, (iii) Investments permitted by Section 7.7 and (iv)
sale and leaseback transactions permitted by Section 7.10;

 

(p)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements; provided that the requirements of Section 2.12(b), to the
extent applicable, are complied with in connection therewith;

 

(q)           Dispositions of any interest held by Holdings or any of its
Restricted Subsidiaries in any Specified Concession Vehicle to another Specified
Concession Vehicle in which Holdings or any Restricted Subsidiary has (or,
following such transfer, will have) an interest at least equal to such interest
being transferred;

 

(r)            the unwinding of Hedge Agreements permitted hereunder pursuant to
their terms;

 

(s)            the Disposition of assets acquired pursuant to or in order to
effectuate a Permitted Acquisition which assets are (i) obsolete or (ii) not
used or useful to the core or principal business of the Borrower and the
Restricted Subsidiaries;

 

(t)            Dispositions made on the Closing Date to consummate the
Transactions or made from and after the Closing Date in connection with or as
part of the Bally Transactions or Tax Planning Transaction;

 

(u)           Dispositions involving the spin-off of a line of business so long
as (i) after giving pro forma effect thereto, determined as of the last day of
the fiscal quarter most recently then ended for which financial statements have
been delivered pursuant to Section 6.1, the Consolidated Net Total Leverage
Ratio of Holdings and its Restricted Subsidiaries shall be no greater than 4.50
to 1.00, and (ii) no more than 7.0% of Consolidated EBITDA in the aggregate for
all such Dispositions, determined as of the last day of the fiscal quarter most
recently then ended for which financial statements have been delivered pursuant
to Section 6.1, is disposed pursuant to this paragraph (u);

 

-130-

 



 

(v)           the Specified Dispositions; provided that the requirements of
Section 2.12(b), to the extent applicable, are complied with in connection
therewith;

 

(w)           the Disposition of the Social Gaming Business, including any
Unrestricted Subsidiary comprising the Social Gaming Business; and

 

(x)            Dispositions of Property between or among Holdings and/or its
Restricted Subsidiaries as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses (a)
through (w) above.

 

7.6           Restricted Payments. Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of Holdings or any of its Restricted Subsidiaries, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or Property or in obligations of
Holdings or such Restricted Subsidiary, or enter into any derivatives or other
transaction with any financial institution, commodities or stock exchange or
clearinghouse (a “Derivatives Counterparty”) obligating Holdings or any of its
Restricted Subsidiaries to make payments to such Derivatives Counterparty as a
result of any change in market value of any such Capital Stock (collectively,
“Restricted Payments”), except that:

 

(a)            (i) any Restricted Subsidiary may make Restricted Payments to any
Loan Party and (ii) Non-Guarantor Subsidiaries may make Restricted Payments to
other Non-Guarantor Subsidiaries;

 

(b)           Holdings may make Restricted Payments in an aggregate amount not
to exceed (i) the Base Available Amount plus (ii) the Available Amount; provided
that, in the case of clause (ii), (A) no Event of Default is continuing or would
result therefrom and (B) the Consolidated Net Total Leverage Ratio shall not
exceed 4.50 to 1.00 on a pro forma basis as of the end of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 6.1 at the time of such Restricted Payment;

 

(c)            Holdings may make Restricted Payments to any Parent Company to
permit such Parent Company to pay (i) any taxes which are due and payable by
such Parent Company, Holdings and its Restricted Subsidiaries as part of a
consolidated group to the extent such taxes are directly attributable to the
income of Holdings and its Subsidiaries (the “Consolidated Group”), provided
that the total amount of any payment pursuant to this clause for any taxable
period shall not exceed the amount that the Consolidated Group would be required
to pay in respect of federal, state and local income taxes for such period,
determined by taking into account any available net operating loss carryovers or
other tax attributes of the Consolidated Group as if the Consolidated Group
filed a separate consolidated, combined, unitary or affiliated income tax
return, less the amount of any such taxes payable directly by the Consolidated
Group, (ii) customary fees, salary, bonus, severance and other benefits payable
to, and indemnities provided on behalf of, their current and former officers and
employees and members of their Board of Directors, (iii) ordinary course
corporate operating expenses and other fees and expenses required to maintain
its corporate existence, (iv) fees and expenses to the extent permitted under
clause (i) of the second sentence of Section 7.9, (v) reasonable fees and
expenses incurred in connection with any debt or equity offering by Holdings or
any Parent Company, to the extent the proceeds thereof are (or, in the case of
an unsuccessful offering, were intended to be) used for the benefit of Holdings
and its Restricted Subsidiaries, whether or not completed and (vi) reasonable
fees and expenses in connection with compliance with reporting obligations
under, or in connection with compliance with, federal or state laws or under
this Agreement or any other Loan Document;

 



-131-

 

 

(d)           Holdings may make Restricted Payments in the form of Capital Stock
of Holdings;

 

(e)            Holdings and any of its Restricted Subsidiaries may make
Restricted Payments to, directly or indirectly, purchase the Capital Stock of
Holdings, the Borrower, any Parent Company or any Subsidiary from present or
former officers, directors, consultants, agents or employees (or their estates,
trusts, family members or former spouses) of Holdings, the Borrower, any Parent
Company or any Subsidiary upon the death, disability, retirement or termination
of the applicable officer, director, consultant, agent or employee or pursuant
to any equity subscription agreement, stock option or equity incentive award
agreement, shareholders’ or members’ agreement or similar agreement, plan or
arrangement; provided that the aggregate amount of payments under this clause
(e) in any fiscal year of Holdings shall not exceed the sum of (i) $20,000,000
in any fiscal year, plus (ii) any proceeds received from key man life insurance
policies, plus (iii) any proceeds received by Holdings, the Borrower, or any
Parent Company during such fiscal year from sales of the Capital Stock of
Holdings, the Borrower or any Parent Company to directors, officers, consultants
or employees of Holdings, the Borrower, any Parent Company or any Subsidiary in
connection with permitted employee compensation and incentive arrangements;
provided that any Restricted Payments permitted (but not made) pursuant to
sub-clause (i), (ii) or (iii) of this clause (e) in any prior fiscal year may be
carried forward to any subsequent fiscal year (subject to an annual cap of no
greater than $40,000,000), and provided, further, that cancellation of
Indebtedness owing to Holdings or any Restricted Subsidiary by any member of
management of Holdings, any Parent Company, the Borrower or any Subsidiary in
connection with a repurchase of the Capital Stock of the Borrower, Holdings or
any Parent Company will not be deemed to constitute a Restricted Payment for
purposes of this Section 7.6;

 

(f)            Holdings and its Restricted Subsidiaries may make Restricted
Payments to make, or to allow any Parent Company to make, (i) noncash
repurchases of Capital Stock deemed to occur upon exercise of stock options or
similar equity incentive awards, if such Capital Stock represents a portion of
the exercise price of such options or similar equity incentive awards, (ii) tax
payments on behalf of present or former officers, directors, consultants, agents
or employees (or their estates, trusts, family members or former spouses) of
Holdings, the Borrower, any Parent Company or any Subsidiary in connection with
noncash repurchases of Capital Stock pursuant to any equity subscription
agreement, stock option or equity incentive award agreement, shareholders’ or
members’ agreement or similar agreement, plan or arrangement of Holdings, the
Borrower, any Parent Company or any Subsidiary and (iii) make whole or dividend
equivalent payments to holders of vested stock options or other Capital Stock or
to holders of stock options or other Capital Stock at or around the time of
vesting or exercise of such options or other Capital Stock to reflect dividends
previously paid in respect of Capital Stock of the Borrower, Holdings or any
Parent Company;

 

(g)           Holdings may make Restricted Payments with the cash proceeds
contributed to its common equity from the Net Cash Proceeds of any Equity
Issuance Not Otherwise Applied, so long as, with respect to any such Restricted
Payments, no Event of Default shall have occurred and be continuing or would
result therefrom;

 



-132-

 

 

(h)           Holdings may make Restricted Payments to make, or to allow any
Parent Company to make, payments in cash, in lieu of the issuance of fractional
shares, upon the exercise of warrants or upon the conversion or exchange of
Capital Stock of any such Person;

 

(i)             so long as no Event of Default under Section 8.1(a) or 8.1(f)
has occurred and is continuing, Holdings may make Restricted Payments to any
Parent Company to enable it to make payments to the Sponsor or its Affiliates in
the form of a management or consulting fee or in respect of expenses or
indemnification payments on terms reasonably acceptable to the Administrative
Agent;

 

(j)             to the extent constituting Restricted Payments, Holdings and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.4, 7.5, 7.7 and 7.9;

 

(k)            (i) any non-wholly owned Restricted Subsidiary of Holdings may
declare and pay cash dividends to its equity holders generally so long as
Holdings or its respective Subsidiary which owns the equity interests in the
Restricted Subsidiary paying such dividend receives at least its proportional
share thereof (based upon its relative holding of the equity interests in the
Restricted Subsidiary paying such dividends and taking into account the relative
preferences, if any, of the various classes of equity interest of such
Restricted Subsidiary), and (ii) any non-wholly owned Restricted Subsidiary of
Holdings may make Restricted Payments to one or more of its equity holders
(which payments need not be proportional) in lieu of or to effect an earnout so
long as (x) such payment is in the form of such Restricted Subsidiary’s Capital
Stock and (y) such Restricted Subsidiary continues to be a Restricted Subsidiary
after giving effect thereto;

 

(l)             Holdings and its Restricted Subsidiaries may make Restricted
Payments on or after the Closing Date to consummate the Transactions (or to
comply with their obligations under the Merger Agreement), the Bally
Transactions (or to comply with their obligations under the Bally Merger
Agreement) or in connection with the Tax Planning Transaction, including to make
payments in respect of any indemnity and other similar obligations under the
Merger Agreement or the Bally Merger Agreement;

 

(m)           Holdings may make Restricted Payments in an aggregate amount under
this clause (m) not to exceed (x) the greater of (i) $20,000,000 and (ii) 0.75%
of Consolidated Total Assets at the time such Restricted Payment is made, in any
fiscal year of Holdings; provided that Holdings may carry forward any unused
amounts under this clause (x) to subsequent fiscal years; less (y) the sum of
(i) the aggregate amount of any Investment made pursuant to Section 7.7(v)(iv)
using amounts under this paragraph (m), and (ii) the aggregate amount of any
prepayment, redemption, purchase, defeasement or other satisfaction prior to the
scheduled maturity of any Junior Financing, Existing Notes Financing or
Permitted Refinancing thereof pursuant to Section 7.8(iv)(y) during such fiscal
year of Holdings;

 

(n)           the payment of dividends and distributions within 60 days after
the date of declaration thereof, if at the date of declaration of such payment,
such payment would have been permitted pursuant to another clause of this
Section 7.6;

 

(o)           provided that no Event of Default is continuing or would result
therefrom, Holdings may make other Restricted Payments in an amount not to
exceed $150,000,000 less (i) the aggregate amount of any prepayment, redemption,
purchase, defeasement or other satisfaction prior to the scheduled maturity of
any Junior Financing, Existing Notes Financing or Permitted Refinancing thereof
pursuant to Section 7.8(iv)(y) to the extent not deducted from clause (m) above
and (ii) the aggregate amount of any Investment made pursuant to Section
7.7(v)(iv) using amounts under this paragraph (o); and

 



-133-

 

 

(p)           Holdings may make Restricted Payments (to the extent such payments
would constitute Restricted Payments) pursuant to and in accordance with any
Hedge Agreement in connection with a convertible debt instrument; provided that,
the aggregate amount of all such Restricted Payments minus cash received from
counterparties to such Hedge Agreements upon entering into such Hedge Agreements
shall not exceed $50,000,000.

 

7.7            Investments. Make any advance, loan, extension of credit (by way
of guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other similar investment in, any other Person (all of the foregoing,
“Investments”), except:

 

(a)            (i) extensions of trade credit in the ordinary course of
business, (ii) loans and advances made to distributors, customers, vendors and
suppliers in the ordinary course of business or in accordance with market
practices, (iii) purchases and acquisitions of inventory, supplies, materials
and equipment or purchases of contract rights or licenses or leases of
Intellectual Property, in each case in the ordinary course of business, to the
extent such purchases and acquisitions constitute Investments, and (iv)
Investments among Holdings and its Restricted Subsidiaries in connection with
the sale of inventory and parts in the ordinary course of business;

 

(b)           Investments in Cash Equivalents and Investments that were Cash
Equivalents when made;

 

(c)            Investments arising in connection with (i) the incurrence of
Indebtedness permitted by Section 7.2 to the extent arising as a result of
Indebtedness among Holdings or any of its Restricted Subsidiaries and Guarantee
Obligations permitted by Section 7.2 and payments made in respect of such
Guarantee Obligations, (ii) the forgiveness or conversion to equity of any
Indebtedness permitted by Section 7.2 and (iii) guarantees by Holdings or any of
its Restricted Subsidiaries of leases (other than Capital Lease Obligations) or
of other obligations that do not constitute Indebtedness, in each case entered
into in the ordinary course of business;

 

(d)            loans and advances to employees, consultants or directors of any
Parent Company, Holdings or any of its Restricted Subsidiaries in the ordinary
course of business in an aggregate amount (for Holdings and all of its
Restricted Subsidiaries) not to exceed $5,000,000 (excluding (for purposes of
such cap) tuition advances, travel and entertainment expenses, but including
relocation expenses) at any one time outstanding;

 

(e)            Investments (i) (other than those relating to the incurrence of
Indebtedness permitted by Section 7.7(c)) by Holdings or any of its Restricted
Subsidiaries in Holdings, the Borrower or any Person that, prior to such
Investment, is a Loan Party (or is a Domestic Subsidiary that becomes a Loan
Party in connection with such Investment), (ii) by Loan Parties in any
Non-Guarantor Subsidiaries so long as such Investment is part of a series of
Investments by Restricted Subsidiaries in other Restricted Subsidiaries that
result in the proceeds of the initial Investment being invested in one or more
Loan Parties and (iii) comprised solely of equity purchases by Holdings or any
of its Restricted Subsidiaries in any other Restricted Subsidiary made for tax
purposes, so long as the Borrower provides to the Administrative Agent evidence
reasonably acceptable to the Administrative Agent that, after giving pro forma
effect to such Investments, the granting, perfection, validity and priority of
the security interest of the Secured Parties in the Collateral, taken as a
whole, is not impaired in any material respect by such Investment;

 



-134-

 

 

(f)            Permitted Acquisitions to the extent that any Person or Property
acquired in such acquisition becomes a Restricted Subsidiary or a part of a
Restricted Subsidiary; provided that immediately before and after giving effect
to any such Permitted Acquisition, no Event of Default shall have occurred and
be continuing; provided, further that Permitted Acquisitions of Persons that do
not become Subsidiary Guarantors shall not exceed 5.0% of Consolidated Total
Assets at the time of such Investment;

 

(g)            loans by Holdings or any of its Restricted Subsidiaries to the
employees, officers or directors of any Parent Company, Holdings or any of its
Restricted Subsidiaries in connection with management incentive plans; provided
that such loans represent cashless transactions pursuant to which such
employees, officers or directors directly (or indirectly) invest the proceeds of
such loans in the Capital Stock of Holdings or a Parent Company;

 

(h)           Investments by Holdings and its Restricted Subsidiaries in
Unrestricted Subsidiaries, joint ventures or similar arrangements in an
aggregate amount at any time outstanding (for Holdings and all of its Restricted
Subsidiaries), not to exceed the sum of (A) the greater of $250,000,000 and 5.0%
of Consolidated Total Assets at the time of such Investment, plus (B) the
amount, if any, that is then available for Investments pursuant to Section
7.7(z)(ii)(A), plus (C) an amount equal to the Base Available Amount, plus (D)
an amount equal to the Available Amount; provided that no Investment may be made
pursuant to this clause (h) in any Unrestricted Subsidiary for the purpose of
making a Restricted Payment unless such Investment is made using the Base
Available Amount or the Available Amount (which such use in accordance with this
proviso, other than with respect to usage of the Base Available Amount, shall be
subject to the requirement that the Consolidated Net Total Leverage Ratio shall
not exceed 4.50 to 1.00 on a pro forma basis as of the end of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 6.1 at the time of such Investment);

 

(i)             Investments (including debt obligations) received in the
ordinary course of business by Holdings or any of its Restricted Subsidiaries in
connection with the bankruptcy or reorganization of suppliers, customers and
other Persons and in settlement of delinquent obligations of, and other disputes
with, suppliers, customers and other Persons arising in the ordinary course of
business;

 

(j)             Investments by any Non-Guarantor Subsidiary in any other
Non-Guarantor Subsidiary;

 

(k)            Investments in existence on, or pursuant to legally binding
written commitments in existence on, the Closing Date (after giving effect to
the Transactions) or on the Bally Acquisition Date (after giving effect to the
Bally Transactions), as applicable, and listed on Schedule 7.7 (as supplemented
pursuant to Amendment No. 1 on the Bally Acquisition and Amendment Effectiveness
Date) and, in each case, any extensions or renewals thereof, so long as the
amount of any Investment made pursuant to this clause (k) is not increased
(other than pursuant to such legally binding commitments);

 

(l)             Investments of Holdings or any of its Restricted Subsidiaries
under Hedge Agreements permitted hereunder;

 



-135-

 

 

(m)           Investments of any Person in existence at the time such Person
becomes a Restricted Subsidiary; provided that such Investment was not made in
connection with or in anticipation of such Person becoming a Restricted
Subsidiary;

 

(n)           Investments made (i) on or prior to the Closing Date to consummate
the Transactions, (ii) on or prior to the Bally Acquisition Date to consummate,
or in connection with, the Bally Transactions (including the Bally Merger) or
(iii) in connection with the Tax Planning Transaction;

 

(o)           to the extent constituting Investments, transactions expressly
permitted (other than by reference to this Section 7.7 or any clause thereof)
under Sections 7.4, 7.5, 7.6 and 7.8;

 

(p)           Subsidiaries of Holdings may be established or created, if (i) to
the extent such new Subsidiary is a Domestic Subsidiary, Holdings and such
Subsidiary comply with the provisions of Section 6.8(c) and (ii) to the extent
such new Subsidiary is a Foreign Subsidiary, Holdings complies with the
provisions of Section 6.8(d); provided that, in each case, to the extent such
new Subsidiary is created solely for the purpose of consummating a merger,
consolidation, amalgamation or similar transaction pursuant to an acquisition
permitted by this Section 7.7, and such new Subsidiary at no time holds any
assets or liabilities other than any consideration contributed to it
contemporaneously with the closing of such transactions, such new Subsidiary
shall not be required to take the actions set forth in Section 6.8(c) or 6.8(d),
as applicable, until the respective acquisition is consummated (at which time
the surviving entity of the respective transaction shall be required to so
comply within ten Business Days or such longer period as the Administrative
Agent shall agree);

 

(q)           Investments arising directly out of the receipt by Holdings or any
of its Restricted Subsidiaries of non-cash consideration for any sale of assets
permitted under Section 7.5;

 

(r)            Investments resulting from pledges and deposits referred to in
Sections 7.3(c) and (d);

 

(s)            Investments consisting of (i) the licensing, sublicensing,
cross-licensing, pooling or contribution of, or similar arrangements with
respect to, Intellectual Property, and (ii) the transfer or licensing of
non-U.S. Intellectual Property to a Foreign Subsidiary;

 

(t)             any Investment in a Non-Guarantor Subsidiary or in a joint
venture to the extent such Investment is substantially contemporaneously repaid
in full with a dividend or other distribution from such Non-Guarantor Subsidiary
or joint venture;

 

(u)           Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers;

 

(v)           additional Investments so long as the aggregate amount thereof
outstanding at no time exceeds the sum of (i) the greater of $150,000,000 and
4.5% of Consolidated Total Assets at the time of such Investment plus (ii) an
amount equal to the Base Available Amount plus (iii) an amount equal to the
Available Amount plus (iv) the amount, if any, that is then available for
Restricted Payments pursuant to Sections 7.6(m) and 7.6(o); provided that no
Investment may be made pursuant to this clause (v) in any Unrestricted
Subsidiary for the purpose of making a Restricted Payment unless such Investment
is made using the Base Available Amount or the Available Amount (which such use
in accordance with this proviso, other than with respect to usage of the Base
Available Amount, shall be subject to the requirement that the Consolidated Net
Total Leverage Ratio shall not exceed 4.50 to 1.00 on a pro forma basis as of
the end of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 6.1 at the time of such Investment);

 



-136-

 

 

(w)           advances of payroll payments to employees, or fee payments to
directors or consultants, in the ordinary course of business;

 

(x)            Investments constituting loans or advances in lieu of Restricted
Payments permitted pursuant to Section 7.6;

 

(y)           Investments to fund or satisfy any Specified Concession
Obligations, including any Investment in any Specified Concession Vehicle (or
its equity holders or members) used by or on behalf of any Specified Concession
Vehicle (or its equity holders or members) to fund or satisfy any Specified
Concession Obligations in an aggregate amount not to exceed $200,000,000;

 

(z)            (i) Investments by any Loan Party in any Non-Guarantor Subsidiary
of Capital Stock, Property and cash with an aggregate value not to exceed the
aggregate value of any Capital Stock, Property and cash previously transferred
to any Loan Party pursuant to any Investment made in, or any dividend or similar
distribution paid to, any Loan Party by any Non-Guarantor Subsidiary on and
after the Closing Date; provided that the aggregate amount of any such
Investments made in cash by any Loan Party in any Non-Guarantor Subsidiary
pursuant to this clause (i) shall not exceed the aggregate amount of Investments
in cash previously made by any Non-Guarantor Subsidiary in any Loan Party and
cash dividends and similar cash distributions received by any Loan Party from
any Non-Guarantor Subsidiary, in each case, on and after the Closing Date;
provided, further, that (x) to the extent that any such Investment by any
Non-Guarantor Subsidiary in any Loan Party is made in the form of Indebtedness
owing by a Loan Party to a Non-Guarantor Subsidiary, the amount of any payment
of principal and interest and other amounts paid in respect of such Indebtedness
shall be treated as an Investment in the applicable Non-Guarantor Subsidiary and
shall be included for purposes of determining compliance with the limitations on
Investments by Loan Parties in Non-Guarantor Subsidiaries, and (y) any such
Investment consisting of loans or advances made by any Non-Guarantor Subsidiary
to any Loan Party shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent; provided, however, that the
terms of such subordination shall not provide for any restrictions on repayment
of such intercompany Investments unless an Event of Default has occurred and is
continuing hereunder; and (ii) other Investments by any Loan Party in any
Non-Guarantor Subsidiary not to exceed the sum of (A) the greater of
$150,000,000 and 3.5% of Consolidated Total Assets, plus (B) the amount, if any,
that is then available for Investments pursuant to Section 7.7(h)(A), plus (C)
an amount equal to the Base Available Amount, plus (D) an amount equal to the
Available Amount; provided, that no Investment may be made pursuant to this
clause (z) in any Unrestricted Subsidiary for the purpose of making a Restricted
Payment unless such Investment is made using the Base Available Amount or the
Available Amount (which such use in accordance with this proviso, other than
with respect to usage of the Base Available Amount, shall be subject to the
requirement that the Consolidated Net Total Leverage Ratio shall not exceed 4.50
to 1.00 on a pro forma basis as of the end of the most recently ended Test
Period for which financial statements have been delivered pursuant to Section
6.1 at the time of such Investment); provided, further, that any Investment made
for the purpose of funding a Permitted Acquisition permitted under Section
7.7(f) shall not be deemed a separate Investment for the purposes of this clause
(z)(ii);

 



-137-

 

 

(aa)          Investments to the extent that payment for such Investments is
made solely by the issuance of Capital Stock (other than Disqualified Capital
Stock) of Holdings (or any Parent Company) to the seller of such Investments;

 

(bb)         Investments in respect of prize, jackpot, deposit, payment
processing and player account management operations, including as may be placed
in trust accounts;

 

(cc)          (i) the Specified Acquisition and other Investments made in
connection therewith; provided that the aggregate amount of all such Investments
under this clause (cc)(i) shall not exceed $15,000,000, and (ii) any Investment
permitted under the Bally Merger Agreement to be made by Bally Target prior to
the Bally Acquisition Date with an aggregate purchase price, in the case of this
clause (cc)(ii), not to exceed $20,000,000; and

 

(dd)         Investments in any Escrow Entity in amounts necessary to fund any
interest, fees and related obligations in respect of the New Debt.

 

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall be deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

 

7.8           Prepayments, Etc. of Indebtedness; Amendments. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the day that is 90 days before
the scheduled maturity thereof in any manner any Indebtedness that is expressly
subordinated by contract in right of payment to the Obligations (other than
intercompany Indebtedness so long as no Event of Default shall have occurred and
be continuing) or any Indebtedness that is secured by all or any part of the
Collateral on a junior basis relative to the Obligations or any Existing Notes
Financing (collectively, “Junior Financing”) (it being understood that payments
of regularly scheduled interest and principal on all of the foregoing shall be
permitted), or make any payment in violation of any subordination terms of any
Junior Financing Documentation, except (i) a prepayment, redemption, purchase,
defeasement or other satisfaction of Junior Financing or Existing Notes
Financing made in an amount not to exceed the (A) the Base Available Amount plus
(B) the Available Amount; provided that (x) immediately before and immediately
after giving pro forma effect to such prepayment, redemption, purchase,
defeasement or other satisfaction, no Event of Default shall have occurred and
be continuing and (y) immediately after giving effect to any such prepayment,
redemption, purchase, defeasement or other satisfaction, other than with respect
to usage of the Base Available Amount, the Consolidated Net Total Leverage Ratio
shall not exceed 4.50 to 1.00 on a pro forma basis as of the end of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 6.1, (ii) the conversion of any Junior Financing or Existing
Notes Financing to Capital Stock (other than Disqualified Capital Stock) or the
prepayment, redemption, purchase, defeasement or other satisfaction of Junior
Financing or Existing Notes Financing with the proceeds of an Equity Issuance
Not Otherwise Applied (other than Disqualified Capital Stock or Cure Amounts),
(iii) the refinancing of any Junior Financing or Existing Notes Financing with
any Permitted Refinancing thereof, (iv) the prepayment, redemption, purchase,
defeasement or other satisfaction prior to the day that is 90 days before the
scheduled maturity of any Junior Financing, Existing Notes Financing or
Permitted Refinancing thereof, in an aggregate amount not to exceed (x) the
greater of $150,000,000 and 3.0% of Consolidated Total Assets plus (y) the
amount, if any, that is then available for Restricted Payments pursuant to
Section 7.6(m) or (o) (which amounts shall be reduced, without duplication, by
any such amount previously utilized pursuant to this clause (y)), (v) the
prepayment, redemption, purchase, defeasance or other satisfaction of any
Indebtedness incurred or assumed pursuant to Section 7.2(t) or (u), and (vi)
from and after the Amendment No. 2 Effective Date but on or prior to May 15,
2017 the prepayment, redemption, purchase, defeasance or other satisfaction of
any Indebtedness incurred under the 2018 Notes with the exchange for, or out of
the proceeds of, the Additional 2022 Secured Notes or any Permitted Refinancings
thereof.

 



-138-

 

 

7.9           Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate thereof (other than Holdings or any of its Restricted Subsidiaries)
unless such transaction is (a) otherwise not prohibited under this Agreement and
(b) upon fair and reasonable terms no less favorable to Holdings or such
Restricted Subsidiary, as the case may be, than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate. Notwithstanding
the foregoing, Holdings and its Restricted Subsidiaries may (i) pay to any
Parent Company and its Affiliates fees, indemnities and expenses permitted by
Section 7.6(i) and/or fees and expenses in connection with the Transactions and
the Bally Transactions and disclosed to the Administrative Agent prior to the
Closing Date or the Bally Acquisition Date, as applicable; (ii) enter into any
transaction with an Affiliate that is not prohibited by the terms of this
Agreement to be entered into by Holdings or such Restricted Subsidiary with an
Affiliate; (iii) make any Restricted Payment permitted pursuant to Section 7.6
or any Investment permitted pursuant to Section 7.7; (iv) perform their
obligations pursuant to the Transactions, including payments required to be made
pursuant to the Merger Agreement, the Bally Transactions, including payments
required to be made pursuant to the Bally Merger Agreement, and the Tax Planning
Transaction; (v) enter into transactions with joint ventures for the purchase or
sale of goods, equipment and services entered into in the ordinary course of
business; (vi) without being subject to the terms of this Section 7.9, enter
into any transaction with any Person which is an Affiliate of Holdings or the
Borrower only by reason of such Person and Holdings or the Borrower, as
applicable, having common directors; (vii) issue Capital Stock to the Sponsor,
any other direct or indirect owner of Holdings (including any Parent Company),
or any director, officer, employee or consultant thereof; (viii) enter into the
transactions allowed pursuant to Section 10.6; (ix) enter into transactions set
forth on Schedule 7.9; and (x) enter into joint purchasing arrangements with the
Sponsor in the ordinary course of business or otherwise consistent with past
practice. For the avoidance of doubt, this Section 7.9 shall not apply to
employment, benefits, compensation, bonus, retention and severance arrangements
with, and payments of compensation or benefits (including customary fees,
expenses and indemnities) to or for the benefit of, current or former employees,
consultants, officers or directors of Holdings or any of its Restricted
Subsidiaries in the ordinary course of business. For purposes of this Section
7.9, any transaction with any Affiliate shall be deemed to have satisfied the
standard set forth in clause (b) of the first sentence hereof if such
transaction is approved by a majority of the Disinterested Directors of the
Board of Directors of Holdings or such Restricted Subsidiary, as applicable.
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction. A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower, Holdings or any Parent Company or any options, warrants or other
rights in respect of such Capital Stock.

 

7.10         Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by Holdings or any of its Restricted Subsidiaries of
real or personal Property which is to be sold or transferred by Holdings or any
of its Restricted Subsidiaries (a) to such Person or (b) to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such Property or rental obligations of Holdings or any of its Restricted
Subsidiaries, except for (i) any such arrangement entered into in the ordinary
course of business of Holdings or any of its Restricted Subsidiaries, (ii) sales
or transfers by Holdings or any of its Restricted Subsidiaries to any Loan
Party, (iii) sales or transfers by any Non-Guarantor Subsidiary to any other
Non-Guarantor Subsidiary that is a Restricted Subsidiary and (iv) any such
arrangement to the extent that the Fair Market Value of such Property does not
exceed the greater of (i) $200,000,000 and (ii) 6.0% of Consolidated Total
Assets at the time of such event, in the aggregate for all such arrangements.

 

-139-

 



 

 

7.11        Changes in Fiscal Periods. Permit the fiscal year of Holdings to end
on a day other than December 31; provided, that Holdings may, upon written
notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Administrative Agent, in which case, Holdings,
the Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

7.12        Negative Pledge Clauses. Enter into any agreement that prohibits or
limits the ability of any Loan Party to create, incur, assume or suffer to exist
any Lien upon any of its Property, whether now owned or hereafter acquired, to
secure the Obligations or, in the case of any Subsidiary Guarantor, its
obligations under the Guarantee and Collateral Agreement, other than:

 

(a)         this Agreement, the other Loan Documents and any Other Intercreditor
Agreement;

 

(b)        any agreements governing Indebtedness and/or other obligations
secured by a Lien permitted by this Agreement (in which case, any prohibition or
limitation shall only be effective against the assets subject to such Liens
permitted by this Agreement);

 

(c)         software and other Intellectual Property licenses pursuant to which
such Loan Party is the licensee of the relevant software or Intellectual
Property, as the case may be (in which case, any prohibition or limitation shall
relate only to the assets subject to the applicable license);

 

(d)        Contractual Obligations incurred in the ordinary course of business
which (i) limit Liens on the assets that are the subject of the applicable
Contractual Obligation or (ii) contain customary provisions restricting the
assignment, transfer or pledge of such agreements;

 

(e)         any agreements regarding Indebtedness or other obligations of any
Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case, any
prohibition or limitation shall only be effective against the assets of such
Non-Guarantor Subsidiary and its Subsidiaries);

 

(f)         prohibitions and limitations in effect on the Closing Date and
listed on Schedule 7.12;

 

(g)        customary provisions contained in joint venture agreements and other
similar agreements applicable to joint ventures not prohibited by this
Agreement;

 

(h)        customary provisions restricting the subletting, assignment, pledge
or other transfer of any lease governing a leasehold interest;

 

(i)         customary restrictions and conditions contained in any agreement
relating to any Disposition of Property, leases, subleases, licenses,
sublicenses, cross license, pooling and similar agreements not prohibited
hereunder;

 

(j)         any agreement in effect at the time any Person becomes a Subsidiary
of Holdings or is merged with or into Holdings, so long as such agreement was
not entered into in contemplation of such Person becoming a Subsidiary of
Holdings or of such merger;

 

(k)        restrictions imposed by applicable law or regulation or license
requirements;

 



-140-

 

 



(l)         restrictions in any agreements or instruments relating to any
Indebtedness permitted to be incurred by this Agreement (including indentures,
instruments or agreements governing any New Incremental Notes, indentures,
instruments or agreements governing any Permitted Refinancing Obligations and
indentures, instruments or agreements governing any Permitted Refinancings of
each of the foregoing) (i) if the encumbrances and restrictions contained in any
such agreement or instrument taken as a whole are not materially more
restrictive on the Restricted Subsidiaries than the encumbrances contained in
this Agreement (as determined in good faith by the Borrower) or (ii) if such
encumbrances and restrictions are customary for similar financings in light of
prevailing market conditions at the time of incurrence thereof (as determined in
good faith by the Borrower) and the Borrower determines in good faith that such
encumbrances and restrictions would not reasonably be expected to materially
impair the Borrower’s ability to create and maintain the Liens on the Collateral
pursuant to the Security Documents;

 

(m)       restrictions in respect of Indebtedness secured by Liens permitted by
Sections 7.3(g) and 7.3(y) relating solely to the assets or proceeds thereof
secured by such Indebtedness;

 

(n)        customary provisions restricting assignment of any agreement entered
into in the ordinary course of business; and

 

(o)        restrictions arising in connection with cash or other deposits not
prohibited hereunder and limited to such cash or other deposit.

 

7.13        Clauses Restricting Subsidiary Distributions. Enter into any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) make Restricted Payments in respect of any Capital Stock of
such Restricted Subsidiary held by, or pay any Indebtedness owed to, Holdings or
any of its Restricted Subsidiaries or (b) make Investments in Holdings or any of
its Restricted Subsidiaries, except for such encumbrances or restrictions
existing under or by reason of or consisting of (i) this Agreement or any other
Loan Documents and under any Other Intercreditor Agreement, (ii) an agreement
that has been entered into in connection with the Disposition of all or
substantially all of the Capital Stock or assets of such Restricted Subsidiary,
(iii) customary net worth provisions contained in Real Property leases entered
into by Holdings and its Restricted Subsidiaries, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower to meet its ongoing payment
obligations hereunder or, in the case of any Subsidiary Guarantor, its
obligations under the Guarantee and Collateral Agreement, (iv) agreements
related to Indebtedness permitted by this Agreement (including indentures,
instruments or agreements governing any New Incremental Notes, indentures,
instruments or agreements governing any Permitted Refinancing Obligations and
indentures, instruments or agreements governing any Permitted Refinancings of
each of the foregoing) to the extent that (x) the encumbrances and restrictions
contained in any such agreement or instrument taken as a whole are not
materially more restrictive on the Restricted Subsidiaries than the encumbrances
and restrictions contained in this Agreement (as determined in good faith by the
Borrower) or (y) such encumbrances and restrictions are customary for similar
financings in light of prevailing market conditions at the time of incurrence
thereof (as determined in good faith by the Borrower) and the Borrower
determines in good faith that such encumbrances and restrictions would not
reasonably be expected to materially impair the Borrower’s ability to pay the
Obligations when due, (v) licenses, sublicenses, cross-licensing or pooling by
Holdings and its Restricted Subsidiaries of, or similar arrangements with
respect to, Intellectual Property in the ordinary course of business (in which
case such restriction shall relate only to such Intellectual Property), (vi)
Contractual Obligations incurred in the ordinary course of business which
include customary provisions restricting the assignment, transfer or pledge
thereof, (vii) customary provisions contained in joint venture agreements and
other similar agreements applicable to joint ventures not prohibited by this
Agreement, (viii) customary provisions restricting the subletting or assignment
of any lease governing a leasehold interest, (ix) customary restrictions and
conditions contained in any agreement relating to any Disposition of Property,
leases, subleases, licenses and similar agreements not prohibited hereunder, (x)
any agreement in effect at the time any Person becomes a Restricted Subsidiary,
so long as such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary, (xi) encumbrances or restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business, (xii) encumbrances or restrictions imposed by applicable
law, regulation or customary license requirements, (xiii) restrictions contained
in the documentation governing the Existing Notes Financing, the 2022 Notes, the
2025 Secured Notes, the 2026 Secured Notes, the 2026 Notes and/or the New
Unsecured Notes, and any Permitted Refinancing of any of the foregoing, and
(xiv) any agreement in effect on the Closing Date and described on Schedule
7.13.

 

-141-

 

 



7.14         Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes.

 

SECTION 8.            EVENTS OF DEFAULT

 

8.1           Events of Default. If any of the following events shall occur and
be continuing:

 

(a)         The Borrower shall fail to pay (i) any principal of any Loan when
due in accordance with the terms hereof, (ii) any principal of any Reimbursement
Obligation within three Business Days after any such Reimbursement Obligation
becomes due in accordance with the terms hereof or (iii) any interest owed by it
on any Loan or Reimbursement Obligation, or any other amount payable by it
hereunder or under any other Loan Document, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

 

(b)         Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate or
other document furnished by it at any time under or in connection with this
Agreement or any such other Loan Document shall in either case prove to have
been inaccurate in any material respect and such inaccuracy is adverse to the
Lenders on or as of the date made or deemed made or furnished; or

 

(c)         Any Loan Party shall default in the observance or performance of any
agreement contained in Section 7; provided, that, notwithstanding anything to
the contrary herein, an Event of Default by the Borrower under Section 7.1 shall
(i) be subject to the cure rights set forth in Section 8.2, and (ii) not
constitute an Event of Default with respect to the Term Facility and any Term
Loans unless and until the Required Revolving Lenders shall have terminated
their Revolving Commitments and declared all amounts outstanding under the
Revolving Facilities to be due and payable; or

 

(d)         Any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section 8.1), and such
default shall continue unremedied for a period of 30 days after the earlier of
the date that (x) such Loan Party receives from the Administrative Agent or the
Required Lenders notice of the existence of such default or (y) a Responsible
Officer of such Loan Party has knowledge thereof; or

 



-142-

 

 

(e)         Holdings or any of its Restricted Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness for Borrowed Money
(excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness for Borrowed Money was
created; or (ii) default in making any payment of any interest on any such
Indebtedness for Borrowed Money beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness for Borrowed Money was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness for Borrowed Money or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event of default shall occur, the effect of which payment
or other default or other event of default is to cause, or to permit the holder
or beneficiary of such Indebtedness (or a trustee or agent on behalf of such
holder or beneficiary) to cause, with the giving of notice if required, such
Indebtedness for Borrowed Money to become due prior to its Stated Maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder;
provided that (A) a default, event or condition described in this paragraph
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults or events of default of the type described in this paragraph
shall have occurred and be continuing with respect to Indebtedness for Borrowed
Money the outstanding principal amount of which individually exceeds
$50,000,000, and in the case of Indebtedness for Borrowed Money of the types
described in clauses (i) and (ii) of the definition thereof, with respect to
such Indebtedness which exceeds such amount either individually or in the
aggregate and (B) this paragraph (e) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer, destruction or other
disposition of the Property or assets securing such Indebtedness for Borrowed
Money if such sale, transfer, destruction or other disposition is not prohibited
hereunder and under the documents providing for such Indebtedness, or (ii) any
Guarantee Obligations except to the extent such Guarantee Obligations shall
become due and payable by any Loan Party and remain unpaid after any applicable
grace period or period permitted following demand for the payment thereof;
provided, further, that no Event of Default under this clause (e) shall arise or
result from any change of control (or similar event) under any other
Indebtedness for Borrowed Money that is triggered due to the Permitted Investors
(as defined herein) obtaining the requisite percentage contemplated by such
change of control provision, unless both (x) such Indebtedness for Borrowed
Money shall become due and payable or shall otherwise be required to be repaid,
repurchased, redeemed or defeased, whether at the option of any holder thereof
or otherwise and (y) at such time, Holdings and/or its Restricted Subsidiaries
would not be permitted to repay such Indebtedness for Borrowed Money in
accordance with the terms of this Agreement, or

 

(f)         (i) Holdings or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary (whether or not then designated as such)) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Holdings or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary (whether or not then designated as such)) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against Holdings or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary (whether or not then designated as such)) any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against Holdings or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary (whether or not
then designated as such)) any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against
substantially all of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) Holdings or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary (whether or
not then designated as such)) shall consent to or approve of, or acquiesce in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings
or any of its Restricted Subsidiaries (other than any Immaterial Subsidiary
(whether or not then designated as such)) shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 



-143-

 

 

(g)        (i) Holdings or any of its Restricted Subsidiaries shall incur any
liability in connection with any “prohibited transaction” (as defined in Section
406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) a failure to
meet the minimum funding standards (as defined in Section 302(a) of ERISA),
whether or not waived, shall exist with respect to any Single Employer Plan or
any Lien in favor of the PBGC or a Lien shall arise on the assets of Holdings or
any of its Restricted Subsidiaries, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is reasonably likely to result in the termination of such Single
Employer Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan
shall terminate in a distress termination under Section 4041(c) of ERISA or in
an involuntary termination by the PBGC under Section 4042 of ERISA, (v) Holdings
or any of its Restricted Subsidiaries shall, or is reasonably likely to, incur
any liability as a result of a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan or a Commonly Controlled Plan; and
in each case in clauses (i) through (vi) above, which event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to result in a direct obligation of Holdings or any of its Restricted
Subsidiaries to pay money that would reasonably be expected to have a Material
Adverse Effect; or

 

(h)        Other than with respect to the Colombia Matter, one or more final
judgments or decrees shall be entered against Holdings or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary (whether or not then
designated as such)) pursuant to which Holdings and any such Restricted
Subsidiaries taken as a whole has a liability (not paid or fully covered by
third-party insurance or effective indemnity) of $50,000,000 or more (net of any
amounts which are covered by insurance or an effective indemnity), and all such
judgments or decrees shall not have been vacated, discharged, dismissed, stayed
or bonded within 60 days from the entry thereof; or

 

(i)         (i) Any of the Security Documents shall cease, for any reason (other
than by reason of the express release thereof in accordance with the terms
thereof or hereof) to be in full force and effect or shall be asserted in
writing by the Borrower or any Guarantor not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document with respect to any material portion of the
Collateral of the Loan Parties on a consolidated basis shall cease to be, or
shall be asserted in writing by any Loan Party not to be, a valid and perfected
security interest (having the priority required by this Agreement or the
relevant Security Document) in the securities, assets or properties covered
thereby, except to the extent that (x) any such loss of perfection or priority
results from limitations of foreign laws, rules and regulations as they apply to
pledges of Capital Stock in Foreign Subsidiaries or the application thereof, or
from the failure of the Collateral Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Guarantee and
Collateral Agreement or otherwise or to file UCC continuation statements, (y)
such loss is covered by a lender’s title insurance policy and the Administrative
Agent shall be reasonably satisfied with the credit of such insurer or (z) any
such loss of validity, perfection or priority is the result of any failure by
the Collateral Agent to take any action necessary to secure the validity,
perfection or priority of the security interests or (iii) the Guarantee
Obligations pursuant to the Security Documents by any Loan Party of any of the
Obligations shall cease to be in full force and effect (other than in accordance
with the terms hereof or thereof), or such Guarantee Obligations shall be
asserted in writing by any Loan Party not to be in effect or not to be legal,
valid and binding obligations; or

 



-144-

 

 

(j)         (i) Holdings shall cease to own, directly or indirectly, 100% of the
Capital Stock of the Borrower; or (ii) for any reason whatsoever, any “person”
or “group” (within the meaning of Rule 13d-5 of the Exchange Act as in effect on
the Closing Date, but excluding any employee benefit plan of such person and its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, and excluding the
Permitted Investors) shall become the “beneficial owner” (within the meaning of
Rule 13d-3 and 13d-5 of the Exchange Act as in effect on the Closing Date),
directly or indirectly, of more than the greater of (x) 35% of the then
outstanding voting securities having ordinary voting power of Holdings and (y)
the percentage of the then outstanding voting securities having ordinary voting
power of Holdings owned, directly or indirectly, beneficially (within the
meaning of Rule 13d-3 and 13d-5 of the Exchange Act as in effect on the Closing
Date) by the Permitted Investors (it being understood that if any such person or
group includes one or more Permitted Investors, the outstanding voting
securities having ordinary voting power of Holdings directly or indirectly owned
by the Permitted Investors that are part of such person or group shall not be
treated as being owned by such person or group for purposes of determining
whether this clause (y) is triggered) (any of the foregoing, a “Change of
Control”);

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable. In the case of all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been backstopped or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Loan Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower then due and owing
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section 8.1 or otherwise in any Loan Document,
presentment, demand and protest of any kind are hereby expressly waived by the
Borrower.

 



-145-

 

 

8.2                Right to Cure.

 

(a)                Notwithstanding anything to the contrary contained in Section
8.1, in the event that Holdings fails to comply with the requirements of the
financial covenant set forth in Section 7.1 at any time when Holdings is
required to comply with such financial covenant pursuant to the terms thereof,
then (A) after the end of the most recently ended fiscal quarter of Holdings
until the expiration of the tenth Business Day subsequent to the date the
relevant financial statements are required to be delivered pursuant to Section
6.1(a) or (b) (the last day of such period being the “Anticipated Cure
Deadline”), Holdings shall have the right to issue common Capital Stock for cash
and contribute the proceeds therefrom in the form of common Capital Stock or in
another form reasonably acceptable to the Administrative Agent to the Borrower
or obtain a contribution to its equity (which shall be in the form of common
equity or otherwise in a form reasonably acceptable to the Administrative Agent)
(the “Cure Right”), and upon the receipt by the Borrower of such cash (the “Cure
Amount”), pursuant to the exercise by Holdings of such Cure Right, the
calculation of Consolidated EBITDA as used in the financial covenant set forth
in Section 7.1 shall be recalculated giving effect to the following pro forma
adjustments:

 

(i)               Consolidated EBITDA for such fiscal quarter (and for any
subsequent period that includes such fiscal quarter) shall be increased, solely
for the purpose of measuring the financial covenant set forth in Section 7.1 and
not for any other purpose under this Agreement (including but not limited to
determining the availability or amount of any covenant baskets or carve-outs
(including the determination of Available Amount) or determining the Applicable
Commitment Fee Rate or Applicable Margin), by an amount equal to the Cure
Amount; provided that no Cure Amount shall reduce Indebtedness on an actual or
pro forma basis for any Test Period including the applicable period for purposes
of calculating the financial covenant set forth in Section 7.1, nor shall any
Cure Amount held by the Borrower qualify as cash or Cash Equivalents for the
purposes of calculating any net obligations or liabilities under the terms of
this Agreement; and

 

(ii)               If, after giving effect to the foregoing recalculations,
Holdings shall then be in compliance with the requirements of the financial
covenant set forth in Section 7.1, Holdings shall be deemed to have satisfied
the requirements of the financial covenant set forth in Section 7.1 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the financial covenant set forth in Section 7.1 that had occurred shall be
deemed cured for all purposes of this Agreement; and

 

(B) upon receipt by the Administrative Agent of written notice, on or prior to
the Anticipated Cure Deadline, that Holdings intends to exercise the Cure Right
in respect of a fiscal quarter, the Lenders shall not be permitted to accelerate
Loans held by them, to terminate the Revolving Commitments held by them or to
exercise remedies against the Collateral or any other remedies on the basis of a
failure to comply with the requirements of the financial covenant set forth in
Section 7.1, unless such failure is not cured pursuant to the exercise of the
Cure Right on or prior to the Anticipated Cure Deadline.

 

(b)                Notwithstanding anything herein to the contrary, (i) in each
four consecutive fiscal-quarter period there shall be at least two fiscal
quarters in respect of which the Cure Right is not exercised, (ii) there can be
no more than five fiscal quarters in respect of which the Cure Right is
exercised during the term of the Facilities and (iii) for purposes of this
Section 8.2, the Cure Amount utilized shall be no greater than the minimum
amount required to remedy the applicable failure to comply with the financial
covenant set forth in Section 7.1.

 



-146-

 

 

SECTION 9.            THE AGENTS

 

9.1                  Appointment. Each Lender, Issuing Lender and Swingline
Lender hereby irrevocably designates and appoints each Agent as the agent of
such Lender under the Loan Documents and each such Lender irrevocably authorizes
each Agent, in such capacity, to take such action on its behalf under the
provisions of the applicable Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of the
applicable Loan Documents, together with such other powers as are reasonably
incidental thereto, including the authority to enter into any Other
Intercreditor Agreement, any Joinder Agreement, Increase Supplement, Lender
Joinder Agreement and any Extension Amendment. Notwithstanding any provision to
the contrary elsewhere in this Agreement, the Agents shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents.

 

9.2                  Delegation of Duties. Each Agent may execute any of its
duties under the applicable Loan Documents by or through any of its branches,
agents or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Neither Agent shall be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care. Each Agent and any such agent or
attorney-in-fact may perform any and all of its duties by or through their
respective Related Persons. The exculpatory provisions of this Article shall
apply to any such agent or attorney-in-fact and to the Related Persons of each
Agent and any such agent or attorney-in-fact, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

9.3                  Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys in fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder or the creation, perfection or priority of any Lien
purported to be created by the Security Documents or the value or the
sufficiency of any Collateral. The Agents shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party,
nor shall any Agent be required to take any action that, in its opinion or the
opinion of its counsel, may expose it to liability that is not subject to
indemnification under Section 10.5 or that is contrary to any Loan Document or
applicable law.

 



-147-

 

 

9.4                  Reliance by the Agents. The Agents shall be entitled to
rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Agents. Each Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under the
applicable Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders or the Majority Facility Lenders in respect of any Facility) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Agents shall in all cases
be fully protected in acting, or in refraining from acting, under the applicable
Loan Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or the Majority Facility Lenders in
respect of any Facility), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans. In determining compliance with any conditions hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender, an Issuing Lender or
Swingline Lender, the Agents may presume that such condition is satisfactory to
such Lender, Issuing Lender or Swingline Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender, Issuing Lender, or
Swingline Lender prior to the making of such Loan or the issuance of such Letter
of Credit.

 

9.5                  Notice of Default. Neither Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
such Agent has received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the Lenders. The Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility); provided that unless and until such Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

9.6                  Non-Reliance on Agents and Other Lenders. Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys in fact or Affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, Property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under the applicable Loan Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, Property, financial
and other condition and creditworthiness of the Loan Parties and their
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Agents hereunder, the Agents shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, Property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of either Agent or any of its
officers, directors, employees, agents, attorneys in fact or Affiliates.

 



-148-

 

 

9.7                Indemnification. The Lenders severally agree to indemnify
each Agent, any Issuing Lender and Swingline Lender in its capacity as such (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent, any
Issuing Lender or Swingline Lender in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent, any
Issuing Lender or Swingline Lender under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s, Issuing Lender’s or Swingline Lender’s gross negligence or
willful misconduct. The agreements in this Section 9.7 shall survive the payment
of the Loans and all other amounts payable hereunder.

 

9.8                Agent in Its Individual Capacity. Each Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans or Swingline Loan made or renewed by it and with
respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and powers under the applicable Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

9.9                Successor Agents.

 

(a)                Subject to the appointment of a successor as set forth
herein, any Agent may resign upon 30 days’ notice to the Lenders, the Borrower
and the other Agent effective upon appointment of a successor Agent. Upon
receipt of any such notice of resignation, the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8.1(a) or Section 8.1(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of such retiring Agent, and the retiring Agent’s rights, powers and
duties as Agent shall be terminated, without any other or further act or deed on
the part of such retiring Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor Agent shall have been so appointed by the
Required Lenders with such consent of the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders and with the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), appoint a successor Agent, that shall be a bank that has an office in
New York, New York with a combined capital and surplus of at least $500,000,000.
After any retiring Agent’s resignation as Agent, the provisions of this Section
9 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement and the other Loan Documents.

 

(b)                If at any time either the Borrower or the Required Lenders
determine that any Person serving as an Agent is a Defaulting Lender, the
Borrower by notice to the Lenders and such Person or the Required Lenders by
notice to the Borrower and such Person may, subject to the appointment of a
successor as set forth herein, remove such Person as an Agent. If such Person is
removed as an Agent, the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8.1(a) or Section 8.1(f) with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of such retiring
Agent, and the retiring Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such
retiring Agent or any of the parties to this Agreement or any holders of the
Loans. Such removal will, to the fullest extent permitted by applicable law, be
effective on the date a replacement Agent is appointed.

 



-149-

 

 

(c)                Any resignation by the Administrative Agent pursuant to this
Section 9 shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, provided that, to the extent such successor Administrative
Agent is not capable of becoming an Issuing Lender such successor shall not so
succeed and become vested and another Issuing Lender may be appointed in
accordance with clause (c) of the definitions of “Dollar Issuing Lender” and
“Multi-Currency Issuing Lender,” (ii) the retiring Issuing Lender and Swingline
Lender shall be discharged from all of its respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuing
Lender shall issue letters of credit in substitution for or to backstop the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit.

 

9.10              Authorization to Release Liens and Guarantees. The Agents are
hereby irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 10.15.

 

9.11              Agents May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, to the maximum extent permitted by applicable law,
each Agent (irrespective of whether the principal of any Loan or L/C Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether either Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise,

 

     (a)         to file a proof of claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lenders, the Swingline Lender and the Agents (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lenders, the Swingline Lender and the Agents and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Lenders, the Swingline Lender and the Agents under Sections 2.9, 3.3 and 10.5)
allowed in such judicial proceeding; and

 

     (b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Issuing Lender and the Swingline Lender to make such payments
to the Agents and, if either Agent shall consent to the making of such payments
directly to the Lenders, Issuing Lenders and Swingline Lender, to pay to such
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of such Agent and its agents and counsel, and any other amounts due
to such Agent under Sections 2.9 and 10.5.

 



-150-

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, Issuing
Lender or Swingline Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender, Issuing
Lender or Swingline Lender to authorize such Agent to vote in respect of the
claim of any Lender, Issuing Lender or Swingline Lender or in any such
proceeding.

 

9.12              Specified Hedge Agreements and Cash Management Obligations.
Except as otherwise expressly set forth herein or in any Security Documents, to
the maximum extent permitted by applicable law, no Person that obtains the
benefits of any guarantee by any Guarantor of the Obligations or any Collateral
with respect to any Specified Hedge Agreement entered into by it and Holdings,
the Borrower or any Subsidiary Guarantor or with respect to any Cash Management
Obligations owed by Holdings, the Borrower or any Subsidiary Guarantor to such
Person shall have any right to notice of any action or to consent to, direct or
object to any action hereunder or under any other Loan Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than, if applicable, in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Section 9 to the contrary, neither
Agent shall be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under any
Specified Hedge Agreement or with respect to Cash Management Obligations unless
such Agent has received written notice of such Obligations, together with such
supporting documentation as it may request, from the applicable Person to whom
such Obligations are owed.

 

9.13              Joint Bookrunners and Co-Documentation Agents. None of the
Joint Bookrunners, the Syndication Agent or the Co-Documentation Agents shall
have any duties or responsibilities hereunder in their respective capacities as
such.

 

9.14              Certain ERISA Matters.

 

     (a)               Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and each other
Agent and their respective Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that at least one of
the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments;

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii)           (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 



-151-

 

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

     (b)               In addition, unless clause (i) in the immediately
preceding paragraph (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in clause
(iv) in the immediately preceding paragraph (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each other Agent and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

 

(i)            none of the Administrative Agent or any other Agent or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto);

 

(ii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

 

(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

 

(v)           no fee or other compensation is being paid directly to the
Administrative Agent any other Agent or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 



-152-

 

 

     (c)                The Administrative Agent and each other Agent hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement, (ii)
may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 



-153-

 

 

SECTION 10.         MISCELLANEOUS

 

10.1             Amendments and Waivers.

 

(a)                Except to the extent otherwise expressly set forth in this
Agreement (including Sections 2.25, 2.26, 7.11 and 10.16), neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1. The Required Lenders and each Loan Party party to the
relevant Loan Document may, subject to the acknowledgment of the Administrative
Agent, or, with the written consent of the Required Lenders, the Administrative
Agent and each Loan Party party to the relevant Loan Document may, from time to
time, (i) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding, deleting or otherwise
modifying any provisions to this Agreement or the other Loan Documents or
changing in any manner the rights or obligations of the Agents, the Issuing
Lenders, the Swingline Lender or the Lenders or of the Loan Parties or their
Subsidiaries hereunder or thereunder or (ii) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive or reduce the principal amount or extend the final scheduled
date of maturity of any Loan, extend the scheduled date or reduce the amount of
any amortization payment in respect of any Term Loan, reduce the stated rate of
any interest, fee or premium payable hereunder (except (x) in connection with
the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Required Lenders) and
(y) that any amendment or modification of defined terms used in the financial
ratios in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (A)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Commitment, in each case without the written consent of each Lender
directly and adversely affected thereby; (B) amend, modify or waive any
provision of paragraph (a) of this Section 10.1 without the written consent of
all Lenders; (C) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guarantee
and Collateral Agreement, in each case without the written consent of all
Lenders (except as expressly permitted hereby (including pursuant to Section 7.4
or 7.5) or by any Security Document); (D) amend, modify or waive any provision
of paragraph (a) or (c) of Section 2.18 or Section 6.6 of the Guarantee and
Collateral Agreement without the written consent of all Lenders directly and
adversely affected thereby; (E) amend, modify or waive any provision of
paragraph (b) of Section 2.18 without the written consent of the Majority
Facility Lenders in respect of each Facility directly and adversely affected
thereby; (F) reduce the percentage specified in the definition of Majority
Facility Lenders with respect to any Facility without the written consent of all
Lenders under such Facility; (G) amend, modify or waive any provision of Section
9 without the written consent of the Agents; (H) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lenders; (I)
with respect to the making of any Revolving Loan or Swingline Loan or the
issuance, extension or renewal of a Letter of Credit after the Closing Date
under a Revolving Facility, waive any of the conditions precedent set forth in
Section 5.2 without the consent of the Majority Facility Lenders with respect to
such Revolving Facility (it being understood and agreed that the waiver of any
Default or Event of Default effected with the requisite percentage of Lenders
under the other provisions of this Section 10.1 shall be effective to waive such
Default or Event of Default, despite the provisions of this clause (I) and
following such waiver such Default or Event of Default shall be treated as cured
for all purposes hereunder, including under Section 5.2 and this clause (I));
(J) reduce any percentage specified in the definition of Required Revolving
Lenders without the written consent of all Revolving Lenders; (K) (i) amend or
otherwise modify Section 7.1 (or for the purposes of determining compliance with
Section 7.1, any defined terms used therein), or (ii) waive or consent to any
Default or Event of Default resulting from a breach of Section 7.1 or (iii)
alter the rights or remedies of the Required Revolving Lenders arising pursuant
to Article VIII as a result of a breach of Section 7.1, in each case, without
the written consent of the Required Revolving Lenders; provided, however, that
the amendments, modifications, waivers and consents described in this clause (K)
shall not require the consent of any Lenders other than the Required Revolving
Lenders; or (L) amend, modify or waive any provision of Section 2.6 without the
written consent of the Swingline Lender; provided, further, that the consent of
the applicable Majority Facility Lenders shall be required with respect to any
amendment that by its terms adversely affects the rights of Lenders under such
Facility in respect of payments hereunder in a manner different from such
amendment that affects other Facilities. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Agents and all future holders
of the Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing unless limited by the terms of such
waiver; but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon. Notwithstanding
anything to the contrary herein, any amendment, modification, waiver or other
action which by its terms requires the consent of all Lenders or each affected
Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders or Other Affiliates (other than Debt Fund Affiliates)),
except that (x) the Commitment of any such Defaulting Lender or any such Other
Affiliate may not be increased or extended, the maturity of the Loans of any
such Defaulting Lender or any such Other Affiliate may not be extended, the rate
of interest on any of such Loans may not be reduced and the principal amount of
any of such Loans may not be forgiven, in each case without the consent of such
Defaulting Lender or such Other Affiliate and (y) any amendment, modification,
waiver or other action that by its terms adversely affects any such Defaulting
Lender or such Other Affiliate in its capacity as a Lender in a manner that
differs in any material respect from, and is more adverse to such Defaulting
Lender or such Other Affiliate than it is to, other affected Lenders shall
require the consent of such Defaulting Lender or such Other Affiliate.

 

(b)                Notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Required Lenders, the Administrative Agent and
the Borrower (i) to add one or more additional credit facilities to this
Agreement (it being understood that no Lender shall have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (ii) to include appropriately, after the effectiveness of
any such amendment (or amendment and restatement), the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Facility Lenders, as applicable.

 



-154-

 

 

(c)                In addition, notwithstanding the foregoing, this Agreement
may be amended, with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Refinancing Term Loans (as
defined below), as may be necessary or appropriate, in the opinion of the
Borrower and the Administrative Agent, to provide for the incurrence of
Permitted Refinancing Obligations under this Agreement in the form of a new
tranche of Term Loans hereunder (“Refinancing Term Loans”), which Refinancing
Term Loans will be used to refinance all or any portion of the outstanding Term
Loans of any Tranche (“Refinanced Term Loans”); provided that (i) the aggregate
principal amount of such Refinancing Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans (plus accrued interest, fees,
discounts, premiums and expenses) and (ii) except as otherwise permitted by the
definition of the term “Permitted Refinancing Obligations” (including with
respect to maturity and amortization), all terms (other than with respect to
pricing, fees and optional prepayments, which terms shall be as agreed by the
Borrower and the applicable Lenders) applicable to such Refinancing Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Refinancing Term Loans than, those applicable to such Refinanced Term
Loans, other than for any covenants and other terms applicable solely to any
period after the Latest Maturity Date. The Borrower shall notify the
Administrative Agent of the date on which the Borrower proposes that such
Refinancing Term Loans shall be made, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that no such Refinancing Term Loans shall be
made, and no amendments relating thereto shall become effective, unless the
Borrower shall deliver or cause to be delivered documents of a type comparable
to those described under clause (vii) of Section 2.25(b).

 

(d)                In addition, notwithstanding the foregoing, this Agreement
may be amended with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Refinancing Revolving
Commitments (as defined below), as may be necessary or appropriate, in the
opinion of the Borrower and the Administrative Agent, to provide for the
incurrence of Permitted Refinancing Obligations under this Agreement in the form
of a new tranche of Revolving Commitments hereunder (“Refinancing Revolving
Commitments”), which Refinancing Revolving Commitments will be used to refinance
all or any portion of the Revolving Commitments hereunder (“Refinanced Revolving
Commitments”); provided that (i) the aggregate amount of such Refinancing
Revolving Commitments shall not exceed the aggregate amount of such Refinanced
Revolving Commitments (plus accrued interest, fees, discounts, premiums and
expenses) and (ii) except as otherwise permitted by the definition of the term
“Permitted Refinancing Obligations” (including with respect to maturity), all
terms (other than with respect to pricing and fees, which terms shall be as
agreed by the Borrower and the applicable Lenders) applicable to such
Refinancing Revolving Commitments shall be substantially identical to, or less
favorable to the Lenders providing such Refinancing Revolving Commitments than,
those applicable to such Refinanced Revolving Commitments, other than for any
covenants and other terms applicable solely to any period after the Latest
Maturity Date. Any Refinancing Revolving Commitments that have the same terms
shall constitute a single Tranche hereunder. The Borrower shall notify the
Administrative Agent of the date on which the Borrower proposes that such
Refinancing Revolving Commitments shall become effective, which shall be a date
not less than 10 Business Days after the date on which such notice is delivered
to the Administrative Agent; provided that no such Refinancing Revolving
Commitments, and no amendments relating thereto, shall become effective, unless
the Borrower shall deliver or cause to be delivered documents of a type
comparable to those described under clause (vii) of Section 2.25(b).

 

(e)                Furthermore, notwithstanding the foregoing, if following the
Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an ambiguity, mistake, omission, defect, or inconsistency, in each
case, in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to this Agreement or any other Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof; it being understood that posting such
amendment electronically on IntraLinks/IntraAgency or another relevant website
with notice of such posting by the Administrative Agent to the Required Lenders
shall be deemed adequate receipt of notice of such amendment.

 



-155-

 

 

(f)                 Furthermore, notwithstanding the foregoing, this Agreement
may be amended, supplemented or otherwise modified in accordance with Section
10.16.

 

(g)                Notwithstanding anything to the contrary herein, in
connection with any amendment, modification, waiver or other action requiring
the consent or approval of the Required Lenders, Lenders that are Debt Fund
Affiliates shall not be permitted, in the aggregate, to account for more than
49% of the amounts actually included in determining whether the threshold in the
definition of Required Lenders has been satisfied. The voting power of each
Lender that is a Debt Fund Affiliate shall be reduced, pro rata, to the extent
necessary in order to comply with the immediately preceding sentence.

 

10.2              Notices; Electronic Communications.

 

(a)                All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when sent (except
in the case of a telecopy notice not given during normal business hours (New
York time) for the recipient, which shall be deemed to have been given at the
opening of business on the next Business Day for the recipient), addressed as
follows in the case of the Borrower or the Agents, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such Person or at such other address as may be hereafter
notified by the respective parties hereto:

 

  The Borrower:   Scientific Games International, Inc.       c/o Scientific
Games Corporation       6601 Bermuda Road       Las Vegas, Nevada 89119      
Attention: Michael Quartieri, EVP & CFO       Telecopy: (702) 532-7699      
Telephone: (702) 532-5936       Email: michael.quartieri@scientificgames.com    
          Attention: David Smail, EVP & CLO       Telephone: (702) 532-7010    
  Email: david.smail@scientificgames.com           With a copy (which shall not
constitute notice) to:   Latham & Watkins LLP       555 11th Street Northwest  
    Suite 1000       Washington, DC 20016       Attention: Scott Forchheimer    
  Telecopy: (202) 637-2201       Telephone: (202) 637-3372

 

-156-

 

 



  Agents and Swingline Lender:   For Loan Borrowing Notices, Continuations,
Conversions, and Payments:               Bank of America, N.A.       Building C,
2380 Performance Dr.       Richardson, TX 75082       Mail Code: TX2-984-03-23  
    Attention: Nora J. Taylor       Telecopy: 214-290-9673       Telephone:
469-201-9149       Email: nora.j.taylor@baml.com               For Financial
Statements, Certificates, Other Information:               Bank of America, N.A.
      901 Main Street       Dallas, Texas 75202       Mail Code: TX1-492-14-11  
    Attention: Ronaldo Naval       Telecopy: 877-511-6124       Telephone:
214-209-1162       Email: ronaldo.naval@baml.com           With a copy (which
shall not constitute notice) to:   Cahill Gordon & Reindel LLP       80 Pine
Street       New York, New York 10005       Attention: Oleg Rezzy      
Telecopy: (212) 378-2724       Telephone: (212) 701-3490       Email:
orezzy@cahill.com           Issuing Lender:   Bank of America, N.A.       Mail
Code TX1-492-64-01       901 Main, 64th Floor       Dallas, Texas 75202      
Attention: Diane Dycus       Telecopy: 214.290.9468       Telephone:
214.209.0935       Email: diane.dycus@baml.com

 

provided that any notice, request or demand to or upon the Agents, the Lenders
or the Borrower shall not be effective until received.

 

(b)                Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. Any Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 



-157-

 

 

(c)                The Borrower hereby acknowledges that (i) the Administrative
Agent and/or the Lead Arrangers will make available to the Lenders, the Issuing
Lenders and the Swingline Lender materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive information other than information that is
publicly available, or not material with respect to Holdings, the Borrower or
its Subsidiaries, or their respective securities, for purposes of the United
States Federal and state securities laws (collectively, “Public Information”).
The Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that is Public Information and
that (w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders to treat such
Borrower Materials as containing only Public Information (although it may be
sensitive and proprietary) (provided, however, that to the extent such Borrower
Materials constitute Confidential Information, they shall be treated as set
forth in Section 10.14); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Side
Information”; provided that there is no requirement that the Borrower identify
any such information as “PUBLIC.”

 

(d)                THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Persons (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Lender, the Swingline Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent Party or any of
its Related Persons; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Lender, any Issuing Lender, the
Swingline Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(e)                Each of the Borrower, the Administrative Agent, each Issuing
Lender and the Swingline Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to such other
Persons. Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, each Issuing Lender and the Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal securities laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain information other
than Public Information.

 



-158-

 

 

 

(f)            The Administrative Agent, the Issuing Lenders, the Swingline
Lender and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices of borrowing) believed in good faith by the
Administrative Agent to be given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.3         No Waiver; Cumulative Remedies.

 

(a)           No failure to exercise and no delay in exercising, on the part of
any Agent or any Lender, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.1 for the benefit of all the
Lenders, the Issuing Lenders and the Swingline Lender; provided, however, that
the foregoing shall not prohibit (i) each Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Loan Documents, (ii) each Issuing Lender
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Lender, as the case may be) hereunder and under the other
Loan Documents and the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (iii) any Lender from
exercising setoff rights in accordance with 10.7(b) (subject to the terms of
Section 10.7(a)), or (iv) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any Debtor Relief Law.

 

10.4         Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 



-159- 

 

 

10.5         Payment of Expenses; Indemnification. Except with respect to Taxes
(other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim), the Borrower agrees (a) to pay or reimburse each Agent for all
of its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the syndication of the Facilities (other than fees payable to
syndicate members) and the development, preparation, execution and delivery of
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith and any amendment, supplement or modification
hereto or thereto, and, as to the Agents only, the administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements and other charges of a single firm of counsel to the Agents (plus
one firm of special regulatory counsel and one firm of local counsel per
material jurisdiction as may reasonably be necessary in connection with
collateral matters) in connection with all of the foregoing, (b) to pay or
reimburse each Lender and each Agent for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights under this Agreement, the other Loan Documents and any such other
documents referred to in Section 10.5(a) above (including all such costs and
expenses incurred in connection with any legal proceeding, including any
proceeding under any Debtor Relief Law or in connection with any workout or
restructuring), including the documented fees and disbursements of a single firm
of counsel and, if necessary, a single firm of special regulatory counsel and a
single firm of local counsel per material jurisdiction as may reasonably be
necessary, for the Agents and the Lenders, taken as a whole and, in the event of
an actual or perceived conflict of interest, where the Agent or Lender affected
by such conflict informs the Borrower and thereafter retains its own counsel,
one additional counsel for each Lender or Agent or group of Lenders or Agents
subject to such conflict and (c) to pay, indemnify or reimburse each Lender,
each Agent, each Issuing Lender, the Swingline Lender, each Lead Arranger, each
Joint Bookrunner and their respective Affiliates, and their respective partners
that are natural persons, members that are natural persons, officers, directors,
employees, trustees, advisors, agents and controlling Persons (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, costs, expenses
or disbursements arising out of any actions, judgments or suits of any kind or
nature whatsoever, arising out of or in connection with any claim, action or
proceeding relating to or otherwise with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents referred to in Section 10.5(a) above and
the transactions contemplated hereby and thereby, including any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
the Borrower, any of its Subsidiaries or any of the Properties and the fees and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrower hereunder (all the
foregoing in this clause (c), collectively, the “Indemnified Liabilities”);
provided that, the Borrower shall not have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities have resulted from (i) the gross negligence, bad faith
or willful misconduct of such Indemnitee or its Related Persons as determined by
a court of competent jurisdiction in a final non-appealable decision (or
settlement tantamount thereto), (ii) a material breach of the Loan Documents by
such Indemnitee or its Related Persons as determined by a court of competent
jurisdiction in a final non-appealable decision (or settlement tantamount
thereto) or (iii) disputes solely among Indemnitees or their Related Persons (it
being understood that this clause (iii) shall not apply to the indemnification
of an Agent or Lead Arranger in a suit involving an Agent or Lead Arranger in
its capacity as such that does not involve an act or omission by any Parent
Company, Holdings, Borrower or any of its Subsidiaries as determined by a court
of competent jurisdiction in a final non-appealable decision (or settlement
tantamount thereto)). For purposes hereof, a “Related Person” of an Indemnitee
means (i) if the Indemnitee is any Agent or any of its Affiliates or their
respective partners that are natural persons, members that are natural persons,
officers, directors, employees, agents and controlling Persons, any of such
Agent and its Affiliates and their respective officers, directors, employees,
agents and controlling Persons; provided that solely for purposes of Section 9,
references to each Agent’s Related Persons shall also include such Agent’s
trustees and advisors, and (ii) if the Indemnitee is any Lender or any of its
Affiliates or their respective partners that are natural persons, members that
are natural persons, officers, directors, employees, agents and controlling
Persons, any of such Lender and its Affiliates and their respective officers,
directors, employees, agents and controlling Persons. All amounts due under this
Section 10.5 shall be payable promptly after receipt of a reasonably detailed
invoice therefor. Statements payable by the Borrower pursuant to this Section
10.5 shall be submitted to the Borrower at the address thereof set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive repayment of the Obligations.

 



-160- 

 

 

10.6         Successors and Assigns; Participations and Assignments.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) subject to Sections 2.24
and 2.26(e), no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.6.

 

(b)           (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may, in compliance with applicable law, assign (other than to
any Disqualified Institution or a natural person) to one or more assignees
(each, an “Assignee”), all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed, it being understood that it shall be deemed
reasonable for the Borrower to withhold such consent in respect of a prospective
Lender if the Borrower reasonably believes such prospective Lender would
constitute a Disqualified Institution) of:

 

(A)           the Borrower; provided that no consent of the Borrower shall be
required for an assignment of (x) Term Loans to a Lender, an Affiliate of a
Lender, or an Approved Fund (other than a Defaulting Lender), (y) Revolving
Loans to a Revolving Lender, an Affiliate of a Revolving Lender, or an Approved
Fund of a Revolving Lender (other than a Defaulting Lender) or (z) any Loan or
Commitment if an Event of Default under Section 8.1(a) or 8.1(f) has occurred
and is continuing, any other Person and provided further, that a consent under
this clause (A) shall be deemed given if the Borrower shall not have objected in
writing to a proposed assignment within ten Business Days after receipt by it of
a written notice thereof from the Administrative Agent; and

 

(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund;

 

(C)           in the case of an assignment under the Dollar Revolving Facility,
each Dollar Issuing Lender and the Swingline Lender; and

 

(D)           in the case of an assignment under the Multi-Currency Revolving
Facility, each Multi-Currency Issuing Lender.

 

(ii)          Subject to Sections 2.24 and 2.26(e), assignments shall be subject
to the following additional conditions:

 

(A)           except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than (x) $5,000,000, in the case of the Revolving Facilities or (y)
$1,000,000, in the case of the Term Facility, unless the Borrower and the
Administrative Agent otherwise consent; provided that (1) no such consent of the
Borrower shall be required if an Event of Default under Section 8.1(a) or 8.1(f)
has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

 



-161- 

 

 

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption or Affiliate Lender Assignment
and Assumption, as applicable, via an electronic settlement system acceptable to
the Administrative Agent and the Borrower (or, at the Borrower’s request,
manually) together with a processing and recordation fee of $3,500 to be paid by
either the applicable assignor or assignee (which fee may be waived or reduced
in the sole discretion of the Administrative Agent); provided that only one such
fee shall be payable in the case of contemporaneous assignments to or by two or
more related Approved Funds; and

 

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and all applicable tax
forms.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (I) a Lender, (II) an Affiliate of a
Lender, (III) an entity or an Affiliate of an entity that administers or manages
a Lender or (IV) an entity or an Affiliate of an entity that is the investment
advisor to a Lender. Notwithstanding the foregoing, no Lender shall be permitted
to make assignments under this Agreement to any Disqualified Institutions
without the written consent of the Borrower.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption or Affiliate Lender Assignment and Assumption, as applicable, the
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption or Affiliate Lender Assignment and
Assumption, as applicable, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption or Affiliate Lender
Assignment and Assumption, as applicable, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption or Affiliate
Lender Assignment and Assumption, as applicable, covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be subject to the obligations under and
entitled to the benefits of Sections 2.19, 2.20, 2.21, 10.5 and 10.14). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 10.6 (and will be
required to comply therewith), other than any sale to a Disqualified
Institution, which shall be null and void.

 

(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The Borrower, the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement (and the entries in the Register shall be conclusive
absent demonstrable error for such purposes), notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Lenders, the Swingline Lender and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 



-162- 

 

 

(v)           Upon its receipt of a duly completed Assignment and Assumption or
Affiliate Lender Assignment and Assumption, as applicable, executed by an
assigning Lender and an Assignee (except as contemplated by Sections 2.24 and
2.26(e)), the Assignee’s completed administrative questionnaire (unless the
Assignee shall already be a Lender hereunder) and all applicable tax forms, the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
(unless waived by the Administrative Agent) and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and promptly record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

(c)           (i) Any Lender may, without the consent of any Person, in
compliance with applicable law, sell participations (other than to any
Disqualified Institution) to one or more banks or other entities (a
“Participant”), in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly and adversely affected thereby pursuant to the proviso to the second
sentence of Section 10.1 and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section 10.6, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.19, 2.20 and 2.21
(if such Participant agrees to have related obligations thereunder) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.6. Notwithstanding the foregoing,
no Lender shall be permitted to sell participations under this Agreement to any
Disqualified Institutions without the written consent of the Borrower.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.19 or 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent to such greater amounts. No Participant shall
be entitled to the benefits of Section 2.20 unless such Participant complies
with Section 2.20(d), (e) or (g), as (and to the extent) applicable, as if such
Participant were a Lender.

 

(iii)          Each Lender that sells a participation, acting solely for U.S.
federal income tax purposes as a non-fiduciary agent of the Borrower, shall
maintain at one of its offices a register on which it enters the name and
addresses of each Participant, and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement) except to the extent that the relevant
parties, acting reasonably and in good faith, determine that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the Treasury
Regulations and Section 1.163-5(b) of the Proposed Treasury Regulations (or any
amended or successor version). Unless otherwise required by the Internal Revenue
Service, any disclosure required by the foregoing sentence shall be made by the
relevant Lender directly and solely to the Internal Revenue Service. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (it its capacity as such) shall have no responsibility for
maintaining a Participant Register.

 



-163- 

 

 

(d)           Any Lender may, without the consent of or notice to the
Administrative Agent or the Borrower, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority, and
this Section 10.6 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 

(e)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring the same (in the case of
an assignment, following surrender by the assigning Lender of all Notes
representing its assigned interests).

 

(f)            The Borrower may prohibit any assignment if it would require the
Borrower to make any filing with any Governmental Authority or qualify any Loan
or Note under the laws of any jurisdiction and the Borrower shall be entitled to
request and receive such information and assurances as it may reasonably request
from any Lender or any Assignee to determine whether any such filing or
qualification is required or whether any assignment is otherwise in accordance
with applicable law.

 

(g)           Notwithstanding anything to the contrary herein, any Lender may
assign all or any portion of its Term Loans hereunder to any Other Affiliate
(including any Debt Fund Affiliate), but only if:

 

(i)           no Default has occurred and is continuing or would result
therefrom;

 

(ii)          the assigning Lender and Other Affiliate purchasing such Lender’s
Term Loans, shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit E hereto (an “Affiliate Lender
Assignment and Assumption”) in lieu of an Assignment and Assumption;

 

(iii)         after giving effect to such assignment, Other Affiliates (other
than Debt Fund Affiliates) shall not, in the aggregate, own or hold Term Loans
with an aggregate principal amount in excess of 20% of the principal amount of
all Term Loans then outstanding (calculated as of the date of such purchase);
and

 

(iv)         such Other Affiliate (other than Debt Fund Affiliates) shall (A) at
the time of such assignment affirm the No Undisclosed Information
Representation, (B) at all times thereafter be subject to the voting
restrictions specified in Section 10.1 and (C) at the time of any sale by it of
any portion of such Term Loans, Refinancing Term Loans or New Term Loans (other
than a sale to another Other Affiliate), affirm the No Undisclosed Information
Representation.

 



-164- 

 

 

(h)           Notwithstanding anything to the contrary herein, any Lender may
assign all or any portion of its Term Loans hereunder to Holdings or any of its
Subsidiaries, but only if:

 

(i)            (A) such assignment is made pursuant to a Dutch Auction open to
all Term Lenders on a pro rata basis or (B) such assignment is made as an Open
Market Purchase;

 

(ii)           no Default has occurred and is continuing or would result
therefrom;

 

(iii)          Holdings or its Subsidiary, as applicable, shall at the time of
such assignment affirm the No Undisclosed Information Representation;

 

(iv)          any such Term Loans shall be automatically and permanently
cancelled immediately upon acquisition thereof by Holdings or any of its
Subsidiaries; and

 

(v)          Holdings and its Subsidiaries do not use the proceeds of the
Revolving Facilities (whether or not the Revolving Facilities have been
increased pursuant to Section 2.25 or refinanced pursuant to Section 10.1) to
acquire such Term Loans.

 

(i)            Except as provided in Sections 10.6(g) and (h), none of the
Sponsor, any Other Affiliate, Holdings or any of its Subsidiaries may acquire by
assignment, participation or otherwise any right to or interest in any of the
Commitments or Loans hereunder (and any such attempted acquisition shall be null
and void).

 

(j)            Notwithstanding anything to the contrary herein, (i) Other
Affiliates (other than Debt Fund Affiliates) shall not have any right to attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any other Lender to which representatives of the
Borrower are not then present, (ii) Other Affiliates (other than Debt Fund
Affiliates) shall not have any right to receive any information or material
prepared by the Administrative Agent or any other Lender or any communication by
or among the Administrative Agent and one or more other Lenders, except to the
extent such information or materials have been made available to the Borrower or
their representatives, (iii) no assignments in respect of the Revolving
Facilities may be made to the Sponsor or any Affiliate of the Sponsor and (iv)
neither the Sponsor nor any Affiliate of the Sponsor (other than Debt Fund
Affiliates) may be entitled to receive advice of counsel to the Agents or other
Lenders and none of them shall challenge any assertion of attorney-client
privilege by any Agent or other Lender.

 

(k)           Notwithstanding anything to the contrary contained herein, the
replacement of any Lender pursuant to Section 2.24 or 2.26(e) shall be deemed an
assignment pursuant to Section 10.6(b) and shall be valid and in full force and
effect for all purposes under this Agreement.

 

(l)            Any assignor of a Loan or Commitment or seller of a participation
hereunder shall be entitled to rely conclusively on a representation of the
assignee Lender or purchaser of such participation in the relevant Assignment
and Assumption or participation agreement, as applicable, that such assignee or
purchaser is not a Disqualified Institution. None of the Lead Arrangers, the
Joint Bookrunners or the Agents shall have any responsibility or liability for
monitoring the list or identities of, or enforcing provisions relating to,
Disqualified Institutions.

 

10.7         Adjustments; Set off.

 

(a)           Except to the extent that this Agreement provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by setoff, pursuant to
events or proceedings of the nature referred to in Section 8.1(f), or otherwise)
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Obligations, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Obligations, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 



-165- 

 

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any Affiliate, branch or agency thereof to or
for the credit or the account of the Borrower. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

10.8         Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic (i.e., “pdf” or “tiff”) transmission shall be effective
as delivery of a manually executed counterpart hereof. A set of the copies of
this Agreement signed by all the parties shall be lodged with the Borrower and
the Administrative Agent.

 

10.9         Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10       Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Agents and the Lenders with respect to
the subject matter hereof and thereof.

 

10.11       GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY.

 



-166- 

 

 

10.12      Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)         submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents and any
Letter of Credit to which it is a party to the exclusive general jurisdiction of
the Supreme Court of the State of New York for the County of New York (the “New
York Supreme Court”), and the United States District Court for the Southern
District of New York (the “Federal District Court” and, together with the New
York Supreme Court, the “New York Courts”), and appellate courts from either of
them; provided that nothing in this Agreement shall be deemed or operate to
preclude (i) any Agent from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations (in which case any party shall be entitled to assert any claim or
defense, including any claim or defense that this Section 10.12 would otherwise
require to be asserted in a legal action or proceeding in a New York Court), or
to enforce a judgment or other court order in favor of the Administrative Agent
or the Collateral Agent, (ii) any party from bringing any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment and (iii) if all such New York Courts decline jurisdiction over any
person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction;

 

(b)         consents that any such action or proceeding may be brought in the
New York Courts and appellate courts from either of them, and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

 

(c)         agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

 

(d)         agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law; and

 

(e)         waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 10.12 any special, exemplary, punitive or consequential damages
(provided that such waiver shall not limit the indemnification obligations of
the Loan Parties to the extent such special, exemplary, punitive or
consequential damages are included in any third party claim with respect to
which the applicable Indemnitee is entitled to indemnification under Section
10.5).

 

10.13      Acknowledgments. The Borrower hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)         neither the Agents nor any Lender has any fiduciary relationship
with or duty to the Borrower arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Agents and
Lenders, on the one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;

 



-167- 

 

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders;

 

(d)         no advisory or agency relationship between it and any Agent or
Lender (in their capacities as such) is intended to be or has been created in
respect of any of the transactions contemplated hereby,

 

(e)         the Agents and the Lenders, on the one hand, and the Borrower, on
the other hand, have an arms-length business relationship,

 

(f)          the Borrower is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents,

 

(g)         each of the Agents and the Lenders is engaged in a broad range of
transactions that may involve interests that differ from the interests of the
Borrower and none of the Agents or the Lenders has any obligation to disclose
such interests and transactions to the Borrower by virtue of any advisory or
agency relationship, and

 

(h)         none of the Agents or the Lenders (in their capacities as such) has
advised the Borrower as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction (including the validity, enforceability, perfection
or avoidability of any aspect of any of the transactions contemplated hereby
under applicable law, including the U.S. Bankruptcy Code or any consents needed
in connection therewith), and none of the Agents or the Lenders (in their
capacities as such) shall have any responsibility or liability to the Borrower
with respect thereto and the Borrower has consulted with its own advisors
regarding the foregoing to the extent it has deemed appropriate.

 

To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Agents and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 



-168- 

 

 

10.14       Confidentiality. Each of the Agents and the Lenders agree to treat
any and all information, regardless of the medium or form of communication, that
is disclosed, provided or furnished, directly or indirectly, by or on behalf of
the Borrower or any of its Affiliates in connection with this Agreement or the
transactions contemplated hereby (including any potential amendments,
modifications or waivers, or any request therefor), whether furnished before or
after the Closing Date (“Confidential Information”), as strictly confidential
and not to use Confidential Information for any purpose other than evaluating
the Transactions, the Bally Transactions, the Amendment No. 2 Transactions, the
Amendment No. 3 Transactions or the Amendment No. 4 Transactions (as applicable)
and negotiating, making available, syndicating and administering this Agreement
(the “Agreed Purposes”). Without limiting the foregoing, each Agent and each
Lender agrees to treat any and all Confidential Information with adequate means
to preserve its confidentiality, and each Agent and each Lender agrees not to
disclose Confidential Information, at any time, in any manner whatsoever,
directly or indirectly, to any other Person whomsoever, except (1) to its
partners that are natural persons, members that are natural persons, directors,
officers, employees, counsel, advisors, trustees and Affiliates (collectively,
the “Representatives”), to the extent necessary to permit such Representatives
to assist in connection with the Agreed Purposes (it being understood that the
Representatives to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential, with the applicable Agent or Lender
responsible for the breach of this Section 10.14 by such Representatives as if
they were party hereto), (2) to any pledgee referred to in Section 10.6(d) and
prospective Lenders and participants in connection with the syndication
(including secondary trading) of the Facilities and Commitments and Loans
hereunder (excluding any Disqualified Institution), in each case who are
informed of the confidential nature of the information and agree to observe and
be bound by standard confidentiality terms at least as favorable to the Borrower
and its Affiliates as those contained in this Section 10.14, (3) to any party or
prospective party (or their advisors) to any swap, derivative or similar
transaction under which payments are made by reference to the Borrower and the
Obligations, this Agreement or payments hereunder, in each case who are informed
of the confidential nature of the information and agree to observe and be bound
by standard confidentiality terms at least as favorable to the Borrower and its
Affiliates as those contained in this Section 10.14, (4) upon the request or
demand of any Governmental Authority having or purporting to have jurisdiction
over it, (5) in response to any order of any Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, provided, that in the
case of clauses (4) and (5), the disclosing Agent or Lender, as applicable,
agrees, to the extent practicable and not prohibited by applicable Law, to
notify the Borrower prior to such disclosure and cooperate with the Borrower in
obtaining an appropriate protective order, (6) to the extent reasonably required
or necessary, in connection with any litigation or similar proceeding relating
to the Facilities, (7) information that has been publicly disclosed other than
in breach of this Section 10.14, (8) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender or in connection
with examinations or audits of such Lender, (9) to the extent reasonably
required or necessary, in connection with the exercise of any remedy under the
Loan Documents, (10) to the extent the Borrower has consented to such disclosure
in writing, (11) to any other party to this Agreement, or (12) by the
Administrative Agent to the extent reasonably required or necessary to obtain a
CUSIP for any Loans or Commitment hereunder, to the CUSIP Service Bureau. Each
Agent and each Lender acknowledges that (i) Confidential Information includes
information that is not otherwise publicly available and that such non-public
information may constitute confidential business information which is
proprietary to the Borrower and/or its Affiliates and (ii) the Borrower has
advised the Agents and the Lenders that it is relying on the Confidential
Information for its success and would not disclose the Confidential Information
to the Agents and the Lenders without the confidentiality provisions of this
Agreement. All information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities.
Accordingly, each Lender represents to the Borrower and the Administrative Agent
that it has identified in its administrative questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws. Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Assumption, the
provisions of this Section 10.14 shall survive with respect to each Agent and
Lender until the second anniversary of such Agent or Lender ceasing to be an
Agent or a Lender, respectively.

 



-169- 

 

 

10.15       Release of Collateral and Guarantee Obligations; Subordination of
Liens.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon request of the Borrower in connection with any
Disposition of Property permitted by the Loan Documents or any Loan Party
becoming an Excluded Subsidiary, the Collateral Agent shall (without notice to,
or vote or consent of, any Lender, or any Affiliate of any Lender that is a
party to any Specified Hedge Agreement or documentation in respect of Cash
Management Obligations) execute and deliver all releases reasonably necessary or
desirable to evidence the release of Liens created in any Collateral being
Disposed of in such Disposition (including any assets of any Loan Party that
becomes an Excluded Subsidiary) or of such Excluded Subsidiary, as applicable,
and to provide notices of the termination of the assignment of any Property for
which an assignment had been made pursuant to any of the Loan Documents which is
being Disposed of in such Disposition or of such Excluded Subsidiary, as
applicable, and to release any Guarantee Obligations under any Loan Document of
any Person being Disposed of in such Disposition or which becomes an Excluded
Subsidiary, as applicable. Any representation, warranty or covenant contained in
any Loan Document relating to any such Property so Disposed of (other than
Property Disposed of Holdings or any of its Restricted Subsidiaries) or of a
Loan Party which becomes an Excluded Subsidiary, as applicable, shall no longer
be deemed to be repeated once such Property is so Disposed of.

 

(b)           Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than (x) obligations in respect
of any Specified Hedge Agreement or Cash Management Obligations and (y) any
contingent or indemnification obligations not then due) have been paid in full,
all Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not cash collateralized or backstopped or otherwise
supported in a manner reasonably satisfactory to the Issuing Lender thereof,
upon the request of the Borrower, the Collateral Agent shall (without notice to,
or vote or consent of, any Lender, or any Affiliate of any Lender that is a
party to any Specified Hedge Agreement or documentation in respect of Cash
Management Obligations) take such actions as shall be required to release its
security interest in all Collateral, and to release all Guarantee Obligations
under any Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements or Cash
Management Obligations or contingent or indemnification obligations not then
due. Any such release of Guarantee Obligations shall be deemed subject to the
provision that such Guarantee Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its Property, or otherwise,
all as though such payment had not been made.

 

(c)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon request of the Borrower in connection with any
Liens permitted by the Loan Documents, the Collateral Agent shall (without
notice to, or vote or consent of, any Lender) take such actions as shall be
required to subordinate the Lien on any Collateral to any Lien permitted under
Section 7.3.

 

10.16       Accounting Changes. In the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
calculation of financial ratios, covenants, standards or terms in this
Agreement, then following notice either from the Borrower to the Administrative
Agent or from the Administrative Agent to the Borrower (which the Administrative
Agent shall give at the request of the Required Lenders), the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating Holdings’ financial
condition and covenant capacities shall be the same after such Accounting
Changes as if such Accounting Changes had not been made. If any such notices are
given then, regardless of whether such notice is given prior to or following
such Accounting Change, until such time as such an amendment shall have been
executed and delivered by the Borrower, the Administrative Agent and the
Required Lenders and have become effective, all financial ratios, covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. Any amendment
contemplated by the prior sentence shall become effective upon the consent of
the Required Lenders, it being understood that a Lender shall be deemed to have
consented to and executed such amendment if such Lender has not objected in
writing within five Business Days following receipt of notice of execution of
the applicable amendment by the Borrower and the Administrative Agent, it being
understood that the posting of an amendment referred to in the preceding
sentence electronically on IntraLinks/IntraAgency or another relevant website
with notice of such posting by the Administrative Agent to the Lenders shall be
deemed adequate receipt of notice of such amendment. “Accounting Changes” refers
to changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
SEC, in each case, occurring after the Closing Date, including any change to
IFRS contemplated by the definition of “GAAP.” Without limiting the foregoing,
for purposes of determining compliance with any provision of this Agreement, the
determination of whether a lease is to be treated as an operating lease or
capital lease shall be made without giving effect to any change in accounting
for leases pursuant to GAAP resulting from the implementation of proposed
Accounting Standards Update (ASU) Leases (Topic 840) issued August 17, 2010, or
any successor proposal.

 



-170- 

 

 

10.17       WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY AND FOR ANY COUNTERCLAIM THEREIN.

 

10.18       USA PATRIOT ACT. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Publ. 107 56
(signed into law October 26, 2001)) (the “USA Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of such Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the USA Patriot Act, and the Borrower agrees to provide such
information from time to time to any Lender or Agent reasonably promptly upon
request from such Lender or Agent.

 

10.19       Effect of Certain Inaccuracies. In the event that any financial
statement delivered pursuant to Section 6.1(a) or (b) or any Compliance
Certificate delivered pursuant to Section 6.2(b) is inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin or Applicable Commitment Fee Rate for any period (an
“Applicable Period”) than the Applicable Margin or Applicable Commitment Fee
Rate for such Applicable Period, then (i) promptly following the correction of
such financial statement by the Borrower, the Borrower shall deliver to the
Administrative Agent a corrected financial statement and a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin and
Applicable Commitment Fee Rate for the Test Period preceding the delivery of
such corrected financial statement and Compliance Certificate shall be
determined based on the corrected Compliance Certificate for such Applicable
Period and (iii) the Borrower shall promptly pay to the Administrative Agent the
accrued additional interest or commitment fees owing as a result of such
increased Applicable Margin or Applicable Commitment Fee Rate for such Test
Period. This Section 10.19 shall not limit the rights of the Administrative
Agent or the Lenders hereunder, including under Section 8.1.

 

10.20       Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.20 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 



-171- 

 

 

10.21       Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any Lender, or the Administrative Agent, any Issuing Lender,
the Swingline Lender or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such Issuing Lender, Swingline Lender or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender,
each Issuing Lender and the Swingline Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. The obligations of the Lenders, the Issuing Lenders and the Swingline
Lender under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

10.22       Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other notices of borrowing, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

10.23       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)        a reduction in full or in part or cancellation of any such liability;

 



-172- 

 

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

10.24       Flood Matters. Each of the parties hereto acknowledges and agrees
that, any increase, extension, or renewal of any of the Loans or Commitments
shall be subject to (and conditioned upon) the prior delivery of “life-of-loan”
Federal Emergency Management Agency standard flood hazard determinations with
respect to each Mortgaged Property, and, to the extent any Mortgaged Property is
located in an area determined by the Federal Emergency Management Agency (or any
successor agency) to be a special flood hazard area, (i) a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and (ii) evidence of flood insurance as required by Section 6.5 hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



-173- 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

  SCIENTIFIC GAMES INTERNATIONAL, INC., as Borrower               By:      
Name:     Title:           SCIENTIFIC GAMES CORPORATION, as Holdings            
  By:       Name:     Title:

 



   

 

 

  BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent          
    By:       Name:     Title:           BANK OF AMERICA, N.A., as Issuing
Lender, Swingline Lender and a Lender               By:       Name:     Title:

 



   

 

 

  [●], as a Lender               By:       Name:     Title:

 



 

 

